Execution Version






SUPERPRIORITY SENIOR SECURED
DEBTOR-IN-POSSESSION CREDIT AGREEMENT




dated as of


May 27, 2020




among




UNIT CORPORATION,
UNIT DRILLING COMPANY,
and
UNIT PETROLEUM COMPANY,
each as a Borrower and a debtor and debtor-in-possession under the Bankruptcy
Code




Each Subsidiary of the Borrowers party hereto as a Guarantor,




The Lenders Party Hereto


and




BOKF, NA DBA BANK OF OKLAHOMA,
as DIP Agent


and with


BBVA USA
as
Joint Lead Arrangers, Joint Bookrunners and Co-Syndication Agents,


and with


BANK OF AMERICA, N.A. AND BANK OF MONTREAL,
as
Co-Documentation Agents











--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page

ARTICLE I DEFINITIONS2SECTION 1.01.Defined Terms2SECTION 1.02.Classification of
Loans and Borrowings33SECTION 1.03.Terms Generally33SECTION 1.04.Accounting
Terms; GAAP34SECTION 1.05.Rates34SECTION 1.06.Letter of Credit Amounts34SECTION
1.07.Divisions34ARTICLE II THE CREDITS35SECTION 2.01.New Money Term
Commitments35SECTION 2.02.Loans and Borrowings36SECTION 2.03.Requests for
Borrowings37SECTION 2.04.Letters of Credit37SECTION 2.05.Funding of
Borrowings41SECTION 2.06.Interest Elections41SECTION 2.07.Termination and
Reduction of Commitments42SECTION 2.08.Repayment of Loans; Evidence of
Debt42SECTION 2.09.Prepayment of Loans43SECTION 2.10. Fees44SECTION
2.11.Interest45SECTION 2.12.Alternate Rate of Interest46SECTION 2.13.Increased
Costs47SECTION 2.14. Break Funding Payments48SECTION 2.15. Taxes49SECTION 2.16.
Payments Generally; Pro Rata Treatment; Sharing of Set-offs52SECTION 2.17.
Mitigation Obligations; Replacement of Lenders54SECTION 2.18. Cash
Collateral54SECTION 2.19. Defaulting Lenders55ARTICLE III REPRESENTATIONS AND
WARRANTIES56SECTION 3.01. Existence; Organization; Powers56SECTION 3.02.
Authorization; Enforceability56SECTION 3.03. Governmental Approvals; No
Conflicts57SECTION 3.04. Financial Condition; No Material Adverse
Change57SECTION 3.05. Properties57SECTION 3.06. Litigation and Environmental
Matters58SECTION 3.07. Compliance with Laws and Agreements59SECTION 3.08.
Investment Company Status60SECTION 3.09. Taxes60SECTION 3.10. ERISA60SECTION
3.11. Disclosure60SECTION 3.12. Use of Loans61SECTION 3.13.
Subsidiaries61SECTION 3.14. Jurisdiction of Incorporation or
Organization61SECTION 3.15. Maintenance of Properties61

-i-

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page

SECTION 3.16. Insurance62SECTION 3.17. Gas Imbalances, Prepayments62SECTION
3.18. Marketing of Production62SECTION 3.19. Hedging Transactions62SECTION 3.20.
Restriction on Liens62SECTION 3.21. Intellectual Property62SECTION 3.22.
Material Personal Property63SECTION 3.23. Business63SECTION 3.24.
Accounts63SECTION 3.25. Licenses, Permits, Etc63SECTION 3.26. Fiscal
Year63SECTION 3.27.Security Instruments63SECTION 3.28.
Default under Material Contracts, Assumed Executory Contracts or Assumed
Unexpired Leases
63SECTION 3.29. New Material Leases64SECTION 3.30. Anti-Corruption Laws and
Sanctions64SECTION 3.31. ECP Guarantor64SECTION 3.32. DIP Orders64SECTION
3.33.Budget64SECTION 3.34. EEA Financial Institution64SECTION 3.35. Beneficial
Ownership64ARTICLE IV CONDITIONS64SECTION 4.01. Conditions Precedent to
Effectiveness and New Money Interim Loans64SECTION 4.02. Conditions Precedent to
New Money Final Loans67SECTION 4.03. Conditions Precedent to Lending67ARTICLE V
AFFIRMATIVE COVENANTS68SECTION 5.01. Financial Statements; Other
Information68SECTION 5.02. Notices of Material Events71SECTION 5.03. Existence;
Conduct of Business73SECTION 5.04. Payment of Obligations, Taxes and Material
Claims73SECTION 5.05. Maintenance of Properties; Insurance73SECTION 5.06. Books
and Records; Inspection Rights74SECTION 5.07. Compliance with Laws75SECTION
5.08. Use of Proceeds of Loans75SECTION 5.09. Environmental Matters76SECTION
5.10. Further Assurances76SECTION 5.11. Reserve Reports77SECTION 5.12. Title
Information; Cure of Title Defects77SECTION 5.13. ERISA Information and
Compliance78SECTION 5.14. Business of the Borrowers78SECTION 5.15. Permits,
Licenses78SECTION 5.16. Cash Management78SECTION 5.17. Compliance with
Anti-Corruption Laws and Sanctions79SECTION 5.18. Keepwell79SECTION 5.19. Budget
Compliance and Permitted Variances79

-ii-

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page

SECTION 5.20. Agreement to Pledge; Guaranty80SECTION 5.21. Bankruptcy
Documents80SECTION 5.22. Accounts81SECTION 5.23. Required Hedges81ARTICLE VI
NEGATIVE COVENANTS81SECTION 6.01. Indebtedness81SECTION 6.02. Liens82SECTION
6.03. Fundamental Changes83SECTION 6.04. Investments, Loans and
Advances83SECTION 6.05. Hedging Transactions83SECTION 6.06. Restricted
Payments83SECTION 6.07. Transactions with Affiliates84SECTION 6.08. Restrictive
Agreements84SECTION 6.09. Additional Subsidiaries84SECTION 6.10.
Sale-and-Leaseback84SECTION 6.11. Proceeds of Loans84SECTION 6.12. ERISA
Compliance85SECTION 6.13. Sale of Properties85SECTION 6.14. Environmental
Matters85SECTION 6.15. Gas Imbalances, Take-or-Pay or Other Prepayments86SECTION
6.16. Fiscal Year; Fiscal Quarter86SECTION 6.17. Repayment of Senior Notes;
Amendment of Senior Notes Documents86SECTION 6.18. Marketing Activities86SECTION
6.19. Sale or Discount of Receivables86SECTION 6.20. Limitation on Prepayment of
Debt; Amendment of Debt Documents86SECTION 6.21. Acquisition of Debt87SECTION
6.22. Additional Collateral for Prepetition Secured Obligations87SECTION 6.23.
Deposit Accounts87SECTION 6.24. Prepetition Secured Obligations87SECTION 6.25.
Changes to DIP Orders87SECTION 6.26. Actions Requiring Prior Requisite Lender
Consent87SECTION 6.27. Non-Obligor Entities88SECTION 6.28. No Divisions88ARTICLE
VII EVENTS OF DEFAULT; REMEDIES; APPLICATION OF PROCEEDS88SECTION 7.01. Events
of Default88SECTION 7.02. Rights Upon Default91SECTION 7.03. Application of
Payments92SECTION 7.04. Actions in Respect of Letters of Credit93ARTICLE VIII
THE DIP AGENT93SECTION 8.01. Appointment; Powers93SECTION 8.02. Agents as
Lenders93SECTION 8.03. Duties and Obligations of DIP Agent93

-iii-

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page

SECTION 8.04. Reliance by DIP Agent94SECTION 8.05. Subagents94SECTION 8.06.
Resignation of DIP Agent94SECTION 8.07. No Reliance94SECTION 8.08. DIP Agent May
File Proofs of Claim95SECTION 8.09.
Authority of DIP Agent to Execute Collateral Documents and Release Collateral
and Liens
95SECTION 8.10. Certain ERISA Matters95SECTION 8.11. Indemnification96ARTICLE IX
GUARANTY97SECTION 9.01. The Guaranty97SECTION 9.02. Guaranty
Unconditional97SECTION 9.03.
Discharge Only Upon Payment In Full; Reinstatement In Certain Circumstances
98SECTION 9.04. Waivers98SECTION 9.05. Subrogation99SECTION 9.06. Stay of
Acceleration99SECTION 9.07.
Subordination of Indebtedness of any Guarantor to any other Guarantor to the
Guaranteed Obligations
99SECTION 9.08. Limitation on Obligations99SECTION 9.09. Application of
Payments100SECTION 9.10. No Waivers100SECTION 9.11. No Duty to Advise101ARTICLE
X SECURITY AGREEMENT101SECTION 10.01. Grant of Security Interest101SECTION
10.02.Perfection and Protection of Security Interest102SECTION 10.03.Delivery of
Mortgages103SECTION 10.04.Title to, Liens on, and Use of Collateral103SECTION
10.05. Right to Cure103SECTION 10.06. Power of Attorney104SECTION 10.07. The DIP
Secured Parties’ Rights, Duties, and Liabilities104SECTION 10.08. Site Visits,
Observations, and Testing104SECTION 10.09. Rights in Respect of Investment
Property104SECTION 10.10. No Filings Required105ARTICLE XI
MISCELLANEOUS105SECTION 11.01. Notices105SECTION 11.02. Waivers;
Amendments107SECTION 11.03. Expenses; Indemnity; Damage Waiver108SECTION 11.04.
Successors and Assigns110SECTION 11.05. Survival113SECTION 11.06. Counterparts;
Integration; Effectiveness113SECTION 11.07. Severability114SECTION 11.08. Right
of Setoff114SECTION 11.09.Governing Law; Jurisdiction; Consent to Service of
Process114

-iv-

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page

SECTION 11.10. WAIVER OF JURY TRIAL115SECTION 11.11. Headings115SECTION 11.12.
Confidentiality115SECTION 11.13. Interest Rate Limitation116SECTION 11.14.
Collateral Matters; Lender Swap Agreements117SECTION 11.15. No Third Party
Beneficiaries117SECTION 11.16. Acknowledgment and Consent to Bail-In of Affected
Financial Institutions117SECTION 11.17. USA PATRIOT Act118SECTION 11.18.
Acknowledgement Regarding Any Supported QFCs118SECTION 11.19. NO ORAL
AGREEMENTS119SECTION 11.20. DIP Orders119

        SCHEDULES:
Schedule 2.01 – Commitments
Schedule 3.05 – Material Contracts
Schedule 3.06 – Litigation
Schedule 3.13 – Subsidiaries
Schedule 3.17 – Gas Imbalances
Schedule 3.18 – Marketing Contracts
Schedule 3.19 – Swap Agreements
Schedule 3.24 – Accounts
Schedule 6.01(b) – Outstanding Senior Notes
Schedule 6.01(c) – Existing Indebtedness
Schedule 6.01(d) – Existing Capital Leases
Schedule 6.02 – Existing Liens
Schedule 6.04 – Investments


EXHIBITS:
Exhibit A – Form of Assignment and Assumption
Exhibit B – Form of Borrowing Request
Exhibit C – Form of Initial Budget
Exhibit D – Form of Note
Exhibit E – Compliance Certificate
Exhibit F – U.S. Tax Withholding Certificates




-v-


--------------------------------------------------------------------------------



This SUPERPRIORITY SENIOR SECURED DEBTOR-IN-POSSESSION CREDIT AGREEMENT dated as
of May 27, 2020, among UNIT CORPORATION, a Delaware corporation and a debtor and
debtor-in-possession under the Bankruptcy Code (the “Company”), UNIT DRILLING
COMPANY, an Oklahoma corporation and a debtor and debtor-in-possession under the
Bankruptcy Code (“Unit Drilling”), and UNIT PETROLEUM COMPANY, an Oklahoma
corporation and a debtor and debtor-in-possession under the Bankruptcy Code
(“Unit Petroleum”, and together with the Company and Unit Drilling, the
“Borrowers”), each Subsidiary (as defined below) of Unit party hereto as a
Guarantor, LENDERS party hereto, and BOKF, NA DBA BANK OF OKLAHOMA (“BOKF”), as
administrative agent and collateral agent (in such capacity, including any
permitted successor thereto, the “DIP Agent”).
W I T N E S S E T H:
A. On or about May 22, 2020 (i) the Borrowers and certain subsidiaries of the
Borrowers named as Guarantors herein (each a “Debtor” and, together, the
“Debtors”) filed voluntary petitions for relief under Chapter 11 of the
Bankruptcy Code in the United States Bankruptcy Court for the Southern District
of Texas (Houston Division) initiating their respective cases (collectively, the
“Bankruptcy Court”) (the “Cases”). The date such petitions are filed is referred
to herein as the “Petition Date.”
B. The Borrowers have requested that the Lenders make post-petition loans and
provide other financial or credit accommodations to the Borrowers, and the
Lenders have agreed, subject to the conditions set forth herein, to extend
superpriority priming (subject to the Carve Out (as defined herein)) credit
facilities to the Borrowers as further described herein.
C. The Borrowers and the Guarantors desire to secure, among other specified
obligations, all of the DIP Obligations (as defined herein) by granting to the
DIP Agent, for the benefit of the DIP Secured Parties (as defined herein), a
security interest in and Lien on substantially all of the property and assets of
the Credit Parties, subject to the limitations described herein and, when
entered, the DIP Orders.
D. The Guarantors desire to guarantee, among other specified obligations, all of
the DIP Obligations.
E.  The Lenders are willing to extend such credit to the Borrowers, on the terms
and subject to the conditions set forth herein and, when entered, the DIP
Orders.
Accordingly, the parties hereto agree as follows:
ARTICLE I
DEFINITIONS


SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:
“13-Week Budget” means a thirteen-week rolling operating budget and cash flow
forecast, in form and substance as set forth in Section 5.01(s) and otherwise
acceptable to the DIP Agent, together with such related information and/or
materials as the DIP Agent may deem reasonably necessary or desirable in
connection therewith, all as certified by the Company’s chief financial officer
as being true and correct in all material respects (except with respect to any
forward-looking statements or information) which shall reflect the Borrowers’
good faith projection of all weekly cash receipts and disbursements in
connection with the operation of the Credit Parties’ and their respective
Subsidiaries’ business during such thirteen-week period, including but not
limited to, (x) the ad valorem, severance and production
1

--------------------------------------------------------------------------------



taxes and lease operating expenses attributable to Oil and Gas Properties and
incurred for such thirteen week period (including transportation, gathering and
marketing costs) and all categories of applicable expenses, and (y) other
capital expenditures, collections, payroll, and other material cash outlays, in
each case on a line item basis, as such budget and forecast may be updated from
time to time as required under Section 5.01(s).
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
“ABR Loan” means a Loan bearing interest at a rate determined by reference to
the Alternate Base Rate.
“Acceptable Security Interest” means a security interest which (a) exists in
favor of the DIP Agent for its benefit and the ratable benefit of the DIP
Secured Parties, (b) is superior to all other security interests (other than the
Permitted Liens), (c) secures the DIP Obligations and (d) is enforceable against
the Credit Party which created such security interest.
“Adequate Protection Liens” has the meaning ascribed to such term in the Interim
Order or, upon entry of the Final DIP Order, in the Final DIP Order, as
applicable.
“Adequate Protection Payments” means the adequate protection payments to the
Prepetition Secured Parties pursuant to the terms of the DIP Orders.
“Adjusted LIBO Rate” means, means a rate per annum determined by the DIP Agent
(which determination shall be conclusive in the absence of manifest error)
pursuant to the following formula:

Adjusted LIBO Rate =
LIBO Rate 
1.00 – LIBO Rate Reserve Percentage

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the DIP Agent.
“Advance Payment Contract” means (a) any production payment (whether volumetric
or dollar denominated) granted or sold by any Credit Party payable from a
specified share of proceeds received from production from specified Oil and Gas
Properties, together with all undertakings and obligations in connection
therewith, or (b) any contract whereby any Credit Party receives or becomes
entitled to receive (either directly or indirectly) any payment (an “Advance
Payment”) as consideration for (i) Hydrocarbons produced or to be produced from
Oil and Gas Properties owned by any Credit Party in advance of the delivery of
such Hydrocarbons (and regardless of whether such Hydrocarbons are actually
produced or actual delivery is required) to or for the account of the purchaser
thereof or (ii) a right or option to receive such Hydrocarbons (or a cash
payment in lieu of such Hydrocarbons); provided that inclusion of customary and
standard “take or pay” provisions in any gas sales or purchase contract or any
other similar contract shall not, in and of itself, cause such gas sales or
purchase contract to constitute an Advance Payment Contract for the purposes of
this definition.
“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.
2

--------------------------------------------------------------------------------



“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Agreement” means this Superpriority Senior Secured Debtor-in-Possession Credit
Agreement, as it may be amended, restated, supplemented or otherwise modified
and in effect from time to time.
“Alternate Base Rate” means, for any day, a fluctuating rate per annum equal to
the greatest of (a) the Prime Rate, (b) the Federal Funds Effective Rate in
effect on such date plus 1/2 of 1.00%, and (c) the Adjusted LIBO Rate for Daily
One Month LIBOR in effect on such date (or if such day is not a Business Day,
the immediately preceding Business Day) plus 1.00%, provided that, for the
avoidance of doubt, the Adjusted LIBO Rate for any day shall be based on the
rate appearing on the Reuters Screen LIBOR01 Page (or on any successor or
substitute page) at approximately 11:00 a.m. London time on such day (without
any rounding); provider further that if the Alternate Base Rate as so determined
would be less than 1.00% the Alternate Base Rate will be deemed to be 1.00% for
the purposes of this Agreement. Additionally, any change in the Alternate Base
Rate due to a change in the Federal Funds Effective Rate or the Adjusted LIBO
Rate shall be effective from and including the effective date of such change in
the Federal Funds Effective Rate or the Adjusted LIBO Rate, respectively.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrowers or their Subsidiaries from time to time
concerning or relating to bribery or corruption, including (a) the United States
Foreign Corrupt Practices Act of 1977, as amended, (b) the United Kingdom
Bribery Act of 2010, as amended, and (c) any other similar law, rule or
regulation in any jurisdiction applicable to any Borrower or any of its
respective Subsidiaries.
“Anti-Money Laundering Laws” means any laws or regulations relating to money
laundering or terrorist financing in any jurisdiction applicable to any Borrower
or any of its respective Subsidiaries.
“Applicable Percentage” means, with respect to any Lender:
(a) with respect to any drawing of Loans under the New Money Facility, the
percentage obtained by dividing (i) the New Money Commitment of such Lender at
such time by (ii) the New Money Commitments of all Lenders at such time;
(b) except as provided in clause (c), with respect to the Letter of Credit
Facility, the percentage obtained by dividing (i) the Letter of Credit
Commitment of such Lender at such time by (ii) the Letter of Credit Commitments
of all Lenders at such time); provided that if the Letter of Credit Commitments
have been terminated, then the Applicable Percentage of such Lender shall be
determined based on the Applicable Percentage of such Lender, and of all other
Lenders, immediately prior to such termination and after giving effect to any
subsequent assignments made pursuant to the terms hereof; and
(c) for purposes of Section 8.11, the percentage obtained by dividing (x) (i)
the Letter of Credit Commitment of such Lender at such time plus (ii) the Loan
Exposure of such Lender at such time by (y) the sum of (i) the Letter of Credit
Commitments of all Lenders at such time plus (ii) the Loan Exposure of all
Lenders at such time; provided that if the Letter of Credit Commitments have
been terminated, then the Applicable Percentage of such Lender shall be
determined based on the Applicable Percentage of such Lender, and of all other
Lenders, immediately prior to such termination and after giving effect to any
subsequent assignments made pursuant to the terms hereof; and provided further
that if the aggregate Loan Exposure is reduced to $0.00 or the Loan Exposure of
any Lender is reduced due to a reduction in its New Money Commitment without a
funding thereunder, then the Applicable Percentage
3

--------------------------------------------------------------------------------



of such Lender shall be determined based on the Loan Exposure used for purposes
of this clause (c) of the Lenders immediately before such reduction.
“Approved Budget” means each of (i) the Initial Budget and (ii) any 13-Week
Budget delivered by the Borrowers pursuant to and in accordance with Section
5.01(s) and approved by the DIP Agent; provided that (A) if the DIP Agent does
not provide notice of approval or disapproval of any such 13-Week Budget within
three Business Days of such receipt thereof, the DIP Agent will be deemed to
have disapproved such 13-Week Budget and (B) if a 13-Week Budget is not approved
by the DIP Agent (or deemed disapproved) the 13-Week Budget that was last
approved by the DIP Agent shall continue to be in effect). Notwithstanding the
foregoing, the Debtors may not modify allocations between tested and non-tested
line items within any Approved Budget without the prior written authorization of
the DIP Agent.
“Approved Counterparty” means, at any time and from time to time, (i) any Person
engaged in the business of entering into Swap Agreements for commodity, interest
rate or currency risk that has (or the credit support provider of such Person
has) a long term senior unsecured debt credit rating of A-/A3 by Standard &
Poor’s Ratings Group or of Moody’s Investors Service, Inc. (or their equivalent)
or higher, (ii) any Lender or Affiliate of a Lender or (iii) any other Person
designated by the Company that is acceptable to the DIP Agent.
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
“Approved Petroleum Engineers” means any of Ryder Scott Company or such other
reputable firm(s) of independent petroleum engineers as shall be approved by the
DIP Agent and the Requisite Lenders.
“Approved Purposes” has the meaning set forth in Section 5.08(a).
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 11.04), and accepted by the DIP Agent, in the form of Exhibit A or
any other form approved by the DIP Agent.
“Authorized Officer” means, as to any Person, the president, the chief financial
officer, any vice president, the treasurer or any assistant treasurer of such
Person. Unless otherwise specified, all references to an Authorized Officer
herein shall mean an Authorized Officer of the Company.
“Availability Period” means the period from and including the Closing Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments in accordance with the terms hereof.
“Avoidance Actions” has the meaning set forth in Section 10.01(a).
“Bank Products” means each and any of the following bank services and products
provided to any Borrower or any other Credit Party by any Lender or any
Affiliate of any such Lender: (a) commercial credit cards, merchant card
services, purchase or debit cards, including non-card e-payables services; (b)
treasury management services (including controlled disbursement, overdraft,
automated clearing house fund transfer services, return items and interstate
depository network services); and (c) any
4

--------------------------------------------------------------------------------



other demand deposit or operating account relationships or other cash management
services, including pursuant to any agreement in respect of the foregoing.
“Bank Product Obligations” means any and all amounts and other obligations,
whether absolute or contingent and howsoever and whensoever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor) owing by any Borrower or any other Credit
Party to any Bank Product Provider with respect to any Bank Product.
“Bank Product Provider” means any provider of any Bank Products to any Borrower
or any Credit Party that is Lender or Affiliate of any Lender or was a Lender or
an Affiliate of a Lender at the time such Bank Product was provided.
“Bankruptcy Code” means title 11 of the United States Code, 11 U.S.C. §§
101–1532, as may be amended from time to time.
“Bankruptcy Court” shall have the meaning assigned to such term in the recitals
hereto.
“Bankruptcy Rules” means shall have the meaning assigned to such term in the
Interim Order.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.
“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, rule, regulation or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule, and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).
“Benchmark Replacement Adjustment” means, with respect to any replacement of
LIBO Rate with an Unadjusted Replacement Rate for each applicable Interest
Period, the spread adjustment, or method for calculating or determining such
spread adjustment, (which may be a positive or negative value or zero) that has
been selected by the DIP Agent and the Borrowers giving due consideration to (a)
any selection or recommendation of a spread adjustment, or method for
calculating or determining such spread adjustment, for the replacement of LIBO
Rate with the applicable Unadjusted Replacement Rate by the Relevant
Governmental Body or (b) any evolving or then-prevailing market convention for
determining a spread adjustment, or method for calculating or determining such
spread adjustment, for the replacement of LIBO Rate with the applicable
Unadjusted Replacement Rate for U.S. dollar-denominated syndicated credit
facilities at such time.
“Benchmark Replacement Conforming Changes” means, with respect to any
Replacement Rate, any technical, administrative or operational changes
(including changes to the definition of “Alternate Base Rate,” the definition of
“Interest Period,” timing and frequency of determining rates and making payments
of interest and other administrative matters) that the DIP Agent decides may be
appropriate to reflect the adoption and implementation of such Replacement Rate
and to permit the administration thereof by the DIP Agent in a manner
substantially consistent with market practice (or, if the DIP Agent decides that
adoption of any portion of such market practice is not administratively feasible
or if the DIP Agent reasonably determines that no market practice for the
administration of a Replacement Rate exists,
5

--------------------------------------------------------------------------------



in such other manner of administration as the DIP Agent decides is reasonably
necessary in connection with the administration of this Agreement).
“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to LIBO Rate:
(a) in the case of clause (a) or (b) of the definition of “Benchmark Transition
Event,” the later of (i) the date of the public statement or publication of
information referenced therein and (ii) the date on which the administrator of
LIBO Rate permanently or indefinitely ceases to provide LIBO Rate; and
(b) in the case of clause (c) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.
“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to LIBO Rate:
(a) a public statement or publication of information by or on behalf of the
administrator of LIBO Rate announcing that such administrator has ceased or will
cease to provide LIBO Rate, permanently or indefinitely; provided that, at the
time of such statement or publication, there is no successor administrator that
will continue to provide LIBO Rate;
(b) a public statement or publication of information by the regulatory
supervisor for the administrator of LIBO Rate, the U.S. Federal Reserve System,
an insolvency official with jurisdiction over the administrator for LIBO Rate, a
resolution authority with jurisdiction over the administrator for LIBO Rate or a
court or an entity with similar insolvency or resolution authority over the
administrator for LIBO Rate, which states that the administrator of LIBO Rate
has ceased or will cease to provide LIBO Rate permanently or indefinitely;
provided that, at the time of such statement or publication, there is no
successor administrator that will continue to provide LIBO Rate; or
(c) a public statement or publication of information by the regulatory
supervisor for the administrator of LIBO Rate announcing that LIBO Rate is no
longer representative.
“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the DIP Agent or the
Requisite Lenders, as applicable, by notice to the Borrowers, the DIP Agent (in
the case of such notice by the Requisite Lenders) and the Lenders.
“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to LIBO Rate and
solely to the extent that LIBO Rate has not been replaced with a Replacement
Rate, the period (a) beginning at the time that such Benchmark Replacement Date
has occurred if, at such time, no Replacement Rate has replaced LIBO Rate for
all purposes hereunder in accordance with Section 2.12(b) and (b) ending at the
time that a Replacement Rate has replaced Eurodollar Rate for all purposes
hereunder pursuant to Section 2.12(b).
“Beneficial Owner” means, with respect to any U.S. Federal withholding Tax, the
beneficial owner, for U.S. Federal income tax purposes, to whom such Tax
relates.
6

--------------------------------------------------------------------------------



“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Borrowers” shall have the meaning assigned to such term in the introduction
hereto.
“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.
“Borrowing Date” means the date any Borrowing of Loans is made.
“Borrowing Request” means a request by the Company, as designated borrowing
agent for the Borrowers, for a Borrowing in accordance with Section 2.03 and in
the form of Exhibit B.
“Business Day” means a day (a) other than a Saturday, Sunday, or other day on
which the DIP Agent is authorized to close under the laws of, or is in fact
closed in, New York or Texas, and (b) if the applicable Business Day relates to
any Eurodollar Loans, on which dealings are carried on by commercial banks in
the London interbank market.
“Capital Lease” means any lease of (or other arrangement conveying the right to
use) real or personal property, or a combination thereof, which obligations are
required to be classified and accounted for as capital leases or finance leases
on a balance sheet of such Person under GAAP.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any Capital Lease, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.
“Carve Out” shall have the meaning assigned to such term in (a) prior to the
entry of the Final DIP Order, the Interim Order and (b) thereafter, the Final
DIP Order.
“Cases” shall have the meaning assigned to such term in the recitals hereto.
“Cash Collateral Account” means, in respect of the Credit Parties one or more
deposit accounts (including, for avoidance of doubt, any lockboxes or similar
accounts, any related securities accounts and any accounts holding Cash
Equivalents), with respect to which the DIP Secured Parties shall have a
perfected Lien as security for the payment and performance of the DIP
Obligations by virtue of, and having the priority set forth herein, any other
Collateral Documents or the DIP Orders.
“Cash Collateral” means all cash and Cash Equivalents in any Cash Collateral
Account.
“Cash Equivalents” means Permitted Investments described in clauses (a), (b),
and (c) of the definition of Permitted Investments.
7

--------------------------------------------------------------------------------



“Casualty Event” means any loss, casualty or other insured damage to, or any
taking under power of eminent domain or by condemnation or similar proceeding
of, any Property or asset of any Borrower or any Subsidiary.
“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, state and local analogs, and all rules and
regulations and requirements thereunder in each case as now or hereafter in
effect.
“Change in Control” means (a) any Person or two or more Persons acting as a
group (as defined in Section 13(d)(3) of the Securities Exchange Act of 1934)
shall have acquired beneficial ownership (within the meaning of Rule 13d-3 of
the SEC under the Securities Exchange Act of 1934) of 30% or more of the
outstanding shares of voting stock of the Company; (b) individuals who, as of
the date hereof, constitute the Board of Directors of the Company (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board of Directors of the Company; provided, however, that any individual
becoming a director of the Company subsequent to the date hereof whose election,
or nomination for election by the Company’s shareholders, was approved by a vote
of at least a majority of the directors then comprising the Incumbent Board,
shall be considered as though such individual were a member of the Incumbent
Board; or (c) less than 100% of the Equity Interests of any Borrower (other than
the Company) are owned directly or indirectly by the Company.
“Change in Law” means (a) the adoption after the date hereof of any applicable
law, rule or regulation (including any applicable law, rule or regulation
regarding capital adequacy) or any change therein after the date hereof, (b) any
change after the date hereof in the interpretation or administration thereof by
any Governmental Authority charged with the interpretation or administration
thereof, or compliance with any request or directive (whether or not having the
force of law) of any such Governmental Authority, or (c) the compliance, whether
commenced prior to or after the date hereof, by any Lender with the requirements
(regardless of the date enacted, adopted, promulgated or issued) of (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(ii) all requests, rules guidelines or directives concerning capital adequacy
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Regulations and Supervisory Practices (or any successor similar
authority) or the United States financial regulatory authorities, in each case
pursuant to Basel III.
“Closing Date” means the date on which all conditions set forth in Section 4.01
have been satisfied (or waived by the DIP Agent and all of the Lenders).
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Collateral” means all right, title and interest held by any Credit Party in any
Property as set forth in the Interim Order, including the Property described in
Section 10.01, but excluding any such Property specifically excluded under this
Agreement or the applicable DIP Order.
“Collateral Documents” means this Agreement, DIP Orders, Guaranty, the Security
Agreement, the Mortgages and any and all other agreements, documents or
instruments now or hereafter executed and delivered by any Credit Party or any
other Person as security for the payment or performance of the DIP Obligations,
as such agreements, documents or instruments may be amended, supplemented or
restated from time to time in accordance with the terms thereof and to the
extent applicable.
“Commitment” means, with respect to each Lender, its Letter of Credit Commitment
or its New Money Commitment.
8

--------------------------------------------------------------------------------



“Commodity Account” has the meaning assigned to such term in the UCC.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Confirmation Order” means an order of the Bankruptcy Court entered in the Cases
pursuant to section 1129 of the Bankruptcy Code, which order shall confirm the
Plan of Reorganization, and shall be in form and substance satisfactory to the
Requisite Lenders and the DIP Agent.
“Consolidated Cash Balance” means, as of any date, the aggregate amount of cash
and Cash Equivalents of the Credit Parties as of such date (other than Excluded
Cash).
“Contracts” means all contracts, agreements, operating agreements, farm-out or
farm-in agreements, sharing agreements, mineral purchase agreements, contracts
for the purchase, exchange, transportation, processing or sale of Hydrocarbons,
rights-of-way, easements, surface leases, equipment leases, permits, franchises,
licenses, pooling or unitization agreements, and unit or pooling designations
and orders now or hereafter affecting any of the Oil and Gas Properties,
Operating Equipment, Fixture Operating Equipment, or Hydrocarbons now or
hereafter covered hereby, or which are useful or appropriate in drilling for,
producing, treating, handling, storing, transporting or marketing oil, gas or
other minerals produced from any of the Oil and Gas Properties, and all as such
contracts and agreements as they may be amended, restated, modified, substituted
or supplemented from time-to-time.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise, but
excluding any rights under the RSA. “Controlling” and “Controlled” have meanings
correlative thereto.
“Covered Party” has the meaning assigned to such term in Section 11.18(a).
“Credit Party” means any of the Borrowers or any other Guarantor; “Credit
Parties” means, collectively, all of the Borrowers and each other Guarantor.
“Debtors” is defined in the recitals hereto.
“Default” means (a) any event or condition that constitutes an Event of Default
or (b) any event or condition which, upon notice, lapse of time or both would,
unless cured or waived, become an Event of Default.
“Default Rate” has the meaning assigned to such term in Section 2.13(c).
“Defaulting Lender” means any Lender that has, as determined by the DIP Agent,
(a) failed to perform any of its funding obligations hereunder, including in
respect of its Loans or its participations in respect of Letters of Credit,
within three Business Days of the date required to be funded by it hereunder,
(b) notified the Borrowers, the DIP Agent or any Lender in writing that it does
not intend to comply with any of its funding obligations under this Agreement,
including in respect of its Loans or its participations in respect of Letters of
Credit, or has made a public statement to the effect that it does not intend to
comply with its funding obligations under this Agreement or under other
agreements in which it commits to extend credit, (c) failed, within three
Business Days after request by the DIP Agent, to confirm that it will comply
with the terms of this Agreement relating to its obligations to fund prospective
Loans or its participations in respect of Letters of Credit, (d) otherwise
failed to pay over to the DIP Agent or any other Lender any other amount
required to be paid by it hereunder within three Business Days of the date
9

--------------------------------------------------------------------------------



when due, unless the subject of a good faith dispute, or (e) (i) become or is
insolvent or has a parent company that has become or is insolvent, (ii) become
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
custodian, appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment or has a parent company that has become the subject of a bankruptcy
or insolvency proceeding, or has had a receiver, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or custodian appointed for
it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment, or (iii)
become the subject of a Bail-In Action; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
governmental authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such governmental authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.
“Deposit Account” has the meaning assigned to such term in the UCC.
“DIP Agent” shall have the meaning assigned to such term in the introduction
hereto.
“DIP Obligations” means, without duplication, (a) all obligations or liabilities
of every nature of any Credit Party from time to time owed to the DIP Agent, the
Lenders or any of them under any Loan Document, in each case, whether for
principal, interest, funding indemnification amounts, fees, expenses,
indemnification or otherwise, (b) Lender Swap Obligations, (c) any Swap
Agreement that constitutes a DIP Roll-Up Hedging Obligation (as defined in the
DIP Orders), and (d) and Bank Product Obligations; provided that the definition
of “DIP Obligations” shall not include Excluded Swap Obligations.
“DIP Orders” means the Interim Order and the Final DIP Order, as applicable.
“DIP Secured Parties” means, collectively, the DIP Agent, the Lenders and the
Lender Swap Counterparties.
“Discharge of DIP Obligations” means (a) the indefeasible payment in full in
cash of all DIP Obligations (other than (i) contingent indemnity obligations for
which no claim for payment has been made (which indemnity obligations continue
to survive as expressly provided in this Agreement or in any other Loan
Document), (ii) Lender Swap Obligations as to which arrangements reasonably
satisfactory to the applicable Lender Swap Counterparty in its reasonable
discretion have been made and (ii) Bank Product Obligations as to which
arrangements reasonably satisfactory to the applicable Bank Product Provider in
its reasonable discretion have been made (it being agreed and understood that
the arrangements contemplated under the Exit Facility (as defined in the RSA) as
set forth in the Exit Facility Term Sheet (as defined in the RSA) are reasonably
satisfactory to each of the Bank Product Providers)), (b) termination or
expiration of all Commitments, (c) termination of this Agreement other than
indemnity and reimbursement obligations which expressly survive the termination
hereof, (d) each Letter of Credit has expired or has been cash collateralized,
back-stopped or otherwise secured to the satisfaction of the applicable Issuer,
(e) termination of all Lender Swap Agreements other than Lender Swap Agreements
as to which arrangements reasonably satisfactory to the applicable Lender Swap
Counterparty in its reasonable discretion have been made (it being agreed and
understood that the arrangements contemplated under the Exit Facility (as
defined in the RSA) as set forth in the Exit Facility Term Sheet (as defined in
the RSA) are reasonably satisfactory to each of the Lender Swap Counterparties),
and (f) termination of all Bank Product Obligations other than Bank Product
Obligations as to which
10

--------------------------------------------------------------------------------



arrangements reasonably satisfactory to the applicable Bank Product Provider in
its reasonable discretion have been made (it being agreed and understood that
the arrangements contemplated under the Exit Facility (as defined in the RSA) as
set forth in the Exit Facility Term Sheet (as defined in the RSA) are reasonably
satisfactory to each of the Bank Product Providers).
“Disclosure Statement” has the meaning assigned to such term in the RSA.
“Disposition” means with respect to any Property, any sale, lease, sale and
leaseback transaction, assignment, farmout, exchange, conveyance, transfer or
other disposition (including by way of a merger or consolidation, or by way of
an allocation of assets among newly divided limited liability companies pursuant
to a “plan of division” under any applicable Governmental Requirement) of such
Property or any interest therein, including, for the avoidance of doubt, any
casualty event; and the terms “Dispose”, “Disposed of”, “dispose”, “disposed of”
and words of similar import shall have correlative meanings.
“Disqualified Equity Interests” means any Equity Interests that, by their terms
(or by the terms of any security or other Equity Interest into which they are
convertible or for which they are exchangeable) or upon the happening of any
event or condition, (a) mature or are mandatorily redeemable (other than solely
for Qualified Equity Interests), pursuant to a sinking fund obligation or
otherwise (except as a result of a change of control or asset sale so long as
any rights of the holders thereof upon the occurrence of a change of control or
asset sale event shall be subject to the prior repayment in full of the Loans,
Letter of Credit Obligations, and all other DIP Obligations that are accrued and
payable and the termination of the Commitments), (b) are redeemable at the
option of the holder thereof (other than solely for Qualified Equity Interests)
(except as a result of a change of control or asset sale so long as any rights
of the holders thereof upon the occurrence of a change of control or asset sale
event shall be subject to the prior repayment in full of the Loans, Letter of
Credit Obligations, and all other DIP Obligations that are accrued and payable
and the termination of the Commitments), in whole or in part, (c) provide for
the scheduled payment of dividends in cash or other Property or (d) are or
become convertible into or exchangeable for Indebtedness or any other Equity
Interests that would constitute Disqualified Equity Interests, in each case,
prior to the date that is 180 days after the Scheduled Maturity Date; provided
that if such Equity Interests is issued pursuant to a plan for the benefit of
Company or its Subsidiaries or by any such plan to such employees, such Equity
Interests shall not constitute Disqualified Equity Interests solely because they
may be required to be repurchased by Company or its Subsidiaries in order to
satisfy applicable statutory or regulatory obligations or as a result of such
employee's termination, death or disability.
“dollars” or “$” refers to lawful money of the United States of America.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution
11

--------------------------------------------------------------------------------



“Early Opt-in Election” means the occurrence of:
(a)(i) a determination by the DIP Agent or (ii) a notification by the Requisite
Lenders to the DIP Agent (with a copy to the Borrowers) that the Requisite
Lenders have determined that U.S. dollar-denominated syndicated credit
facilities being executed at such time, or that include language similar to that
contained in Section 2.12(b) are being executed or amended, as applicable, to
incorporate or adopt a new benchmark interest rate to replace LIBO Rate, and
(b)(i) the election by the DIP Agent or (ii) the election by the Requisite
Lenders to declare that an Early Opt-in Election has occurred and the provision,
as applicable, by the DIP Agent of written notice of such election to the
Borrowers and the Lenders or by the Requisite Lenders of written notice of such
election to the DIP Agent.
“Employee Benefit Plan” means any “employee benefit plan” as defined in Section
3(3) of ERISA which is or was sponsored, maintained or contributed to by, or
required to be contributed to by, any Borrower, any Subsidiary thereof, any
Guarantor or any ERISA Affiliate.
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or health
and safety matters.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Borrower or any of its respective Subsidiaries
directly or indirectly resulting from or based upon (a) violation of any
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the release or threatened release of any Hazardous Materials into
the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“Environmental Permit” means any permit, license, order, approval, registration
or other authorization required by or from a Governmental Authority under
Environmental Law.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any Borrower, any Subsidiary thereof, or any Guarantor, is
treated as a single employer under Section 414 of the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived under the regulations);
(b) the withdrawal of any Borrower, any Subsidiary thereof, any Guarantor or any
ERISA Affiliate from a Plan subject to Section 4063 or Section 4064 of ERISA
during a plan year in which any such entity was a “substantial employer” (as
defined in Section 4001(a)(2) of
12

--------------------------------------------------------------------------------



ERISA); (c) the filing of a notice of intent to terminate a Plan under Section
4041(c) of ERISA or the treatment of a plan amendment as a termination under
Section 4041(e) of ERISA, where such termination constitutes a “distress
termination” under Section 4041(c) of ERISA; (d) the failure to make any
required contribution to a Plan or Multiemployer Plan or to meet the minimum
funding standard of Section 412 of the Code (in either case, whether or not
waived in accordance with Section 412(c) of the Code); (e) the determination
that any Plan is in “at-risk status” (within the meaning of Section 430 of the
Code or Section 303 of ERISA) or that a Multiemployer Plan is in “endangered
status,” “seriously endangered” or “critical status” (within the meaning of
Section 432 of the Code or Section 305 of ERISA); (f) the filing pursuant to
Section 412(d) of the Code or Section 303(d) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan; (g) the
incurrence by any Borrower, any Subsidiary thereof, any Guarantor or any ERISA
Affiliate of any liability under Title IV of ERISA with respect to the
termination of any Plan; (h) the receipt by any Borrower, any Subsidiary
thereof, any Guarantor or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (i) the occurrence of any
event or condition that might reasonably be expected to constitute grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Plan or Multiemployer Plan or the imposition of any liability
under Title IV of ERISA, other than for PBGC premiums due but not delinquent
under Section 4007 of ERISA; (j) the complete or partial withdrawal (within the
meaning of Sections 4203 and 4205 of ERISA) of any Borrower, any Subsidiary
thereof, any Guarantor or any ERISA Affiliate from any Multiemployer Plan;
(k) the receipt by any Borrower, any Subsidiary thereof, any Guarantor or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from any
Borrower, any Subsidiary thereof, any Guarantor or any ERISA Affiliate of any
notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent or terminated,
within the meaning of Title IV of ERISA; (l) the imposition of liability on any
Borrower, any Subsidiary thereof, any Guarantor or any ERISA Affiliate pursuant
to Section 4062(e) or 4069 of ERISA or by reason of the application of Section
4212(c) of ERISA, or (m) the imposition of a Lien upon any Borrower, any
Subsidiary thereof, any Guarantor or any ERISA Affiliate pursuant to Section
436(f) or Section 430(k) of the Code or Section 303(k) of ERISA.
"EU Bail-In Legislation Schedule" means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Federal Reserve Board (or any successor), as in effect from time to time.
“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.
“Eurodollar Loan” means a loan bearing interest at a rate determined by
reference to the Adjusted LIBO Rate.
“Event of Default” has the meaning assigned to such term in Section 7.01.
“Excess Cash” has the meaning assigned to such term in Section 2.09(a)(v).
“Excluded Account” means (a) that certain credit card collateral account
maintained by the Company at BBVA Compass holding, at all times, not more than
$500,000, (b) payroll accounts, (c) withholding tax, trust, and fiduciary
accounts, and (d) employee wage and benefits accounts.
13

--------------------------------------------------------------------------------



“Excluded Cash” means, as of any date (a) any cash set aside to pay obligations
incurred during the ordinary course of business of the Credit Parties that
either (i) are then due and owing to third parties and for which the Credit
Parties have issued checks or have initiated wires or ACH transfers in order to
pay such amounts or (ii) will be paid within five Business Days of such date,
and (b) any cash contained in any Excluded Accounts.
“Excluded Swap Obligation” means, with respect to any Credit Party, any Swap
Obligation if, and to the extent that, all or a portion of the liability of such
Credit Party with respect to, or the grant by such Credit Party of a security
interest to secure, such Swap Obligation (or any Guarantee thereof or other
agreement or undertaking agreeing to guaranty, repay, indemnify or otherwise be
liable therefor) is or becomes illegal under the Commodity Exchange Act or any
rule, regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) (a) by virtue of such
Credit Party’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the guaranty obligation or other liability of such Credit
Party or the grant of such security interest becomes or would become effective
with respect to such Swap Obligation or (b) in the case of a Swap Obligation
required to be cleared pursuant to section 2(h) of the Commodity Exchange Act
(or any successor provision thereto), because such Credit Party is a “financial
entity,” as defined in section 2(h)(7)(C)(i) the Commodity Exchange Act (or any
successor provision thereto), at the time the guaranty obligation or other
liability of such Credit Party becomes or would become effective with respect to
such related Swap Obligation. If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
guaranty obligation or other liability or security interest is or becomes
illegal.
“Excluded Taxes” means, any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from any payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by any
Borrower under Section 2.17(b) or (ii) such Lender changes its lending office,
except to the extent that, pursuant to Section 2.15, amounts with respect to
such Taxes were payable either to such Lender’s assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
lending office, (c) Taxes attributable to a Recipient’s failure to comply with
Section 2.15(f) and (d) any Taxes imposed under FATCA.
“Expiration Date” means, with respect to any Letter of Credit, the date on which
such Letter of Credit will expire or terminate in accordance with its terms.
“Exposure” means, collectively, Letter of Credit Exposure and Loan Exposure.
“Fair Market Value” means, with respect to any Property, the cash value that a
willing Person that is not an Affiliate of any Borrower would pay in an
arms-length transaction to purchase the specified Property.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (and any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered
14

--------------------------------------------------------------------------------



into pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreements, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.
“Federal Funds Effective Rate” means, for any day, the greater of (a) the
weighted average (rounded upwards, if necessary, to the next 1/100 of 1.00%) of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average
(rounded upwards, if necessary, to the next 1/100 of 1.00%) of the quotations
for such day for such transactions received by the DIP Agent from three Federal
funds brokers of recognized standing selected by it and (b) 1.00%.
“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.
“Fee Letter” means, collectively, the (a) agency fee letter agreement, dated the
date hereof by and among BOKF and the Borrowers and (b) any other fee letter
agreement among BOKF and the Borrowers executed in furtherance of the matters
set forth herein.
“Final DIP Order” means the Final Order entered by the Bankruptcy Court
authorizing the Debtors to (a) obtain post-petition secured financing pursuant
to this Agreement, (b) use cash collateral during the pendency of the Cases, and
(c) granting certain related relief, or any other orders entered in connection
therewith, in each case in form and substance reasonably satisfactory to the DIP
Agent and the Requisite Lenders, as the same may be amended, modified or
supplemented from time to time with the prior written consent of the DIP Agent
and the Requisite Lenders.


“Final DIP Order Date” means the date the Bankruptcy Court enters the Final DIP
Order.


“Final Hedge Order” means an order, if any, entered by the Bankruptcy Court (i)
authorizing the Debtors to (a) enter into and perform under new hedging
arrangements with certain of the Lenders and their Affiliates, (b) honor, pay,
or otherwise satisfy all obligations, liabilities, and indebtedness of the
Debtors arising under such new hedging arrangements, (c) pledge and transfer
collateral in the form of Liens, and (d) grant superpriority claims; and (ii)
granting certain related relief, in form and substance reasonably satisfactory
to the DIP Agent and the Requisite Lenders, as the same may be amended, modified
or supplemented from time to time with the prior written consent of the DIP
Agent and the Requisite Lenders.


“Final Order” means, as applicable, an order or judgment of the Bankruptcy Court
or other court of competent jurisdiction with respect to the relevant subject
matter that has not been reversed, stayed, modified, or amended without the
prior written consent of the DIP Agent and the Requisite Lenders, and as to
which the time to appeal or seek certiorari has expired and no appeal or
petition for certiorari has been timely taken, or as to which any appeal that
has been taken or any petition for certiorari that has been or may be filed has
been resolved by the highest court to which the order or judgment could be
appealed or from which certiorari could be sought or the new trial, reargument,
or rehearing shall have been denied, resulted in no modification of such order,
or has otherwise been dismissed with prejudice, in substantially the form of the
Interim Order and in form and substance satisfactory to the DIP Agent and the
Requisite Lenders, as the same may be amended, modified or supplemented from
time to time with the prior written consent of the DIP Agent and the Requisite
Lenders.


“Final Refinanced Loans” has the meaning set forth in Section 2.01(b).


15

--------------------------------------------------------------------------------



“Fixture Operating Equipment” means any of the items described in the first
sentence of the definition of “Operating Equipment,” which, as a result of being
incorporated into realty or structures or improvements located therein or
thereon, with the intent that they remain there permanently, constitute fixtures
under the laws of the state in which such equipment is located.


“Flood Insurance Laws” means, to the extent applicable to any Credit Party, the
Lenders, the DIP Agent or any Collateral, the National Flood Insurance Act of
1968 and the Flood Disaster Protection Act of 1973, the National Flood Insurance
Reform Act of 1994, the Biggert-Waters Flood Insurance Reform Act of 2012 and
the regulations issued in connection therewith by the Office of the Controller
of the Currency, the Federal Reserve Board and other Governmental Authorities,
each as it may be amended, reformed or otherwise modified from time to time.
“Foreign Lender” means a Lender that is not a U.S. Person.
“Foreign Plan” means any employee benefit plan (within the meaning of Section
3(3) of ERISA, whether or not subject to ERISA) that is not subject to U.S. law.
“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to any Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding Letter of Credit Obligations of such Issuer, other than Letter of
Credit Obligations as to which such Defaulting Lender’s participation obligation
has been reallocated to other Lenders or cash collateralized in accordance with
the terms hereof.
“GAAP” means generally accepted accounting principles in the United States of
America.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.
“Governmental Requirement” means any law, statute, code, ordinance, order,
determination, rule, regulation, judgment, decree, injunction, franchise,
permit, certificate, license, authorization or other directive or requirement,
including, without limitation, Environmental Laws, Flood Insurance Laws, energy
regulations and occupational, safety and health standards or controls, of any
Governmental Authority.
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.
16

--------------------------------------------------------------------------------



“Guarantor” means each Borrower and each Subsidiary of the Company that executes
this Agreement as a Guarantor or otherwise guarantees the DIP Obligations as of
the Closing Date or thereafter, and its successors and assigns.
“Guaranty” means the terms set forth in Article IX.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Highest Lawful Rate” means, on any day, the maximum nonusurious rate of
interest permitted for that day by applicable law.
“Hydrocarbon Interests” means all rights, titles, interests and estates now or
later acquired in and to (i) Hydrocarbons and (ii) oil and gas leases, or other
liquid or gaseous Hydrocarbon or mineral leases, mineral fee interests,
overriding royalty and royalty interests, working interests, net profit
interests, production payment interests, farm outs and farm ins, including any
reserved, back in or residual interests of whatever nature, any reversionary or
carried interests relating thereto, all rights, titles and interests created by
or arising under the terms of all present and future unitization,
communitization, and pooling arrangements (and all properties covered and units
created thereby) whether arising by contract or operation of law which now or
hereafter include all or any part of the foregoing, and all rights, remedies,
powers and privileges with respect to all of the foregoing.
“Hydrocarbons” means oil, gas, casinghead gas, drip gasoline, natural gasoline,
condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and all
products refined or separated therefrom.
“Indebtedness” means, for any Person (without duplication): (a) all obligations
of such Person for borrowed money or evidenced by bonds, bankers’ acceptances,
debentures, notes or other similar instruments, other than surety or other
bonds; (b) all obligations of such Person (whether contingent or otherwise) in
respect of letters of credit, surety or other bonds and similar instruments; (c)
all obligations of such Person (other than for borrowed money) to pay the
deferred purchase price of Property or services (but excluding, other than for
purposes of Section 6.01, accounts payable incurred in the ordinary course of
business that are not more than 60 days past due unless contested in good faith
by appropriate proceedings and for which adequate reserves under GAAP have been
established therefor, and any guaranties by any Borrower or any Subsidiary of
such accounts payable); (d) all Capital Lease Obligations; (e) all obligations
under Synthetic Leases; (f) all Indebtedness (as described in the other clauses
of this definition) of others secured by a Lien on any asset of such Person,
whether or not such Indebtedness is assumed by such Person; (g) all Indebtedness
(as described in the other clauses of this definition) of others guaranteed by
such Person or in which such Person otherwise assures a creditor against loss of
the debtor to the extent of the lesser of the amount of such Indebtedness and
the maximum stated amount of such guarantee or assurance against loss; (h) all
obligations or undertakings of such Person to maintain or cause to be maintained
the financial position or covenants of others or to purchase the Indebtedness or
Property of others; (i) all obligations to deliver Hydrocarbons in consideration
of advance payments (other than customary and standard “take or pay” provisions
in any gas sales or purchase contract or any other similar contract), including,
without limitation, obligations under Advance Payment Contracts; (j) Bank
Product Obligations, (k) any Indebtedness of a partnership for which such Person
is liable either by agreement or because of a Governmental Requirement but only
to the extent of such liability; (l) all obligations of such Person under
conditional sale or other title retention agreements relating to property
purchased by such Person to the extent of the value of such property (other than
customary reservations or retentions of title under agreements with suppliers
entered into in the ordinary
17

--------------------------------------------------------------------------------



course of business); (m) all obligations, contingent or otherwise, of any such
Person relative to the face amount of letters of credit, whether or not drawn,
including, without limitation, any Letter of Credit Obligation, and banker’s
acceptances issued for the account of any such Person; (n) all obligations of
any such Person in respect of Disqualified Equity Interests; (o) all net
obligations of such Person under any Swap Agreement; and (p) the outstanding
attributed principal amount under any asset securitization program.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Borrower under any Loan Document and (b) to the extent not otherwise described
in clause (a), Other Taxes.
“Indemnitee” has the meaning assigned to such term in Section 11.03(b).
“Independent Reserve Report” means a report, in form and substance reasonably
satisfactory to the DIP Agent and the Lenders, prepared by an Approved Petroleum
Engineer, addressed to the DIP Agent and the Lenders with respect to the Oil and
Gas Properties owned by any Credit Party or any Subsidiary (or to be acquired by
any Credit Party or any Subsidiary, as applicable) comprising at least 90% of
the Proved Hydrocarbon Interests attributable to such Oil and Gas Properties,
which report shall (a) specify the location, quantity, and type of the estimated
Proved Hydrocarbon Interests attributable to such Oil and Gas Properties, (b)
contain a projection of the rate of production of such Oil and Gas Properties,
(c) contain an estimate of the net operating revenues to be derived from the
production and sale of Hydrocarbons from such Proved Hydrocarbon Interests based
on product price and cost escalation assumptions specified by the DIP Agent and
the Lenders, (d) contain an attendant reserve database capable of producing a
match of the reserves, and (e) contain such other information as is customarily
obtained from and provided in such reports or is otherwise reasonably requested
by the DIP Agent or any Lender.
“Information” has the meaning assigned to such term in Section 11.12(a).
“Initial Budget” means the 13-Week Budget prepared by the Borrowers and
furnished to the Lenders on the Closing Date in the form of Exhibit C, which has
been certified by the chief financial officer of the Company as having been
prepared in good faith based upon assumptions believed by the Credit Parties to
be reasonable at the time made and being true and correct in all material
respects.
“Initial Refinanced Loans” has the meaning set forth in Section 2.01(b).
“Interest Election Request” means a request by the Company to convert or
continue a Borrowing in accordance with Section 2.08.
“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each calendar month, and (b) with respect to any Eurodollar Loan, the last day
of each Interest Period applicable to the Borrowing of which such Loan is a
part.
“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one month thereafter; provided
that (i) if any Interest Period would end on a day other than a Business Day,
such Interest Period shall be extended to the next succeeding Business Day
unless, in the case of a Eurodollar Borrowing only, such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (ii) any Interest Period
pertaining to a Eurodollar Borrowing that commences on the last Business Day of
a calendar month (or on a day for which there is no numerically corresponding
day in the last calendar month of such Interest
18

--------------------------------------------------------------------------------



Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of a Eurodollar Borrowing
initially shall be the date on which such Eurodollar Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Eurodollar Borrowing.
“Interim DIP Order Date” means the date the Bankruptcy Court enters the Interim
Order.


“Interim Order” means the interim order entered by the Bankruptcy Court (i)
authorizing, on an interim basis, the Debtors to (a) obtain post-petition
secured financing pursuant to this Agreement and (b) use cash collateral during
the pendency of the Cases, and (ii) granting, on an interim basis, certain
related relief and any other orders entered in connection therewith, in each
case in form and substance reasonably satisfactory to the DIP Agent and the
Requisite Lenders, as the same may be amended, modified or supplemented from
time to time with the prior written consent of the DIP Agent and the Requisite
Lenders.
“Internal Reserve Report” means a report, in form and substance reasonably
satisfactory to the DIP Agent and the Lenders, prepared by the Borrowers and
certified by an Authorized Officer of the Company, addressed to the DIP Agent
and the Lenders with respect to the Oil and Gas Properties owned by any Credit
Party or any Subsidiary (or to be acquired by any Credit Party or any
Subsidiary, as applicable) comprising at least 90% of the Proved Hydrocarbon
Interests attributable to such Oil and Gas Properties, which report shall (a)
specify the location, quantity, and type of the estimated Proved Hydrocarbon
Interests attributable to such Oil and Gas Properties, (b) contain a projection
of the rate of production of such Oil and Gas Properties, (c) contain an
estimate of the net operating revenues to be derived from the production and
sale of Hydrocarbons from such Proved Hydrocarbon Interests based on product
price and cost escalation assumptions specified by the DIP Agent and the
Lenders, (d) contain an attendant reserve database capable of producing a match
of the reserves, and (e) contain such other information as is customarily
obtained from and provided in such reports or is otherwise reasonably requested
by the DIP Agent or any Lender.
“IRS” means the United States Internal Revenue Service.
“Issuer” means BOKF and any other issuer of a Letter of Credit.
“Lease Operating Statement” means a statement, in form and substance reasonably
satisfactory to the DIP Agent, prepared by the Company with respect to the Oil
and Gas Properties owned by any Credit Party or any Subsidiary (or to be
acquired by any Credit Party or any Subsidiary, as applicable), which statement
shall contain production, revenue, and expense data for the time period covered
by such statement and such other information reasonably requested by the DIP
Agent or any Lender.
“Lender Swap Agreement” means any Swap Agreement between or among any Credit
Party and any Lender Swap Counterparty, including (a) the Financial Contracts
(as defined in the Prepetition Credit Agreement) between any Credit Party and
any Lender Counterparty (as defined in the Prepetition Credit Agreement) and
(b) Swap Agreements on terms to be agreed between such applicable Lender Swap
Counterparty and a Credit Party entered into following entry of a Final Hedge
Order. It is contemplated that Lender Swap Agreements entered into prior to the
confirmation of the Plan of Reorganization by a Lender Swap Counterparty that
also is a Lender under the Exit Facility will continue to be secured by the same
security in the same collateral granted in connection with the Exit Facility.
“Lender Swap Counterparty” means any counterparty to any Swap Agreement with any
Credit Party that (a) is a Lender or Affiliate of a Lender or was a Lender or an
Affiliate of a Lender at the time such Swap Agreement was entered into or (b)
was a Lender (for purposes of this clause (b), as defined in
19

--------------------------------------------------------------------------------



the Prepetition Credit Agreement) or an Affiliate of a Lender under the
Prepetition Credit Agreement at the time such Swap Agreement was entered into.
“Lender Swap Obligation” means, with respect to any Credit Party, any obligation
to pay or perform under any agreement, contract or transaction that constitutes
a Lender Swap Agreement; provided that, if a Lender Swap Counterparty ceases to
be a Lender or an Affiliate of a Lender under this Agreement, obligations owing
to such Lender Swap Counterparty under Lender Swap Agreements shall be Lender
Swap Obligations only to the extent such obligations arise from transactions
entered into prior to the date such Lender Swap Counterparty ceased to be a
Lender or an Affiliate of a Lender, without giving effect to any extension,
increases, or modifications (including blending) thereof which are made after
such Lender Swap Counterparty ceases to be a Lender or an Affiliate of a Lender
under this Agreement.
“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption.
“Letter of Credit” means each Prepetition Letter of Credit deemed issued under
this Agreement pursuant to Section 2.04.
“Letter of Credit Application” means, with respect to any Issuer, such Issuer’s
standard form letter of credit application for standby letters of credit that
has been executed by the applicable Borrower and accepted by such Issuer in
connection with the amendment, renewal, replacement, refinancing or extension of
a Letter of Credit.
“Letter of Credit Commitment” means, with respect to each Lender, as applicable,
the commitment of such Lender to participate in the Letters of Credit under the
Letter of Credit Facility pursuant to Section 2.04 in an aggregate principal
amount not to exceed the amount set forth opposite such Lender’s name under the
caption “Letter of Credit Commitment” on Schedule 2.01, as such amount may be
adjusted from to time pursuant to this Agreement. “Letter of Credit Commitments”
means the aggregate of such commitments for all Lenders, and the aggregate
amount of the Letter of Credit Commitments as of the Closing Date is
$6,676,776.00.
“Letter of Credit Exposure” means, with respect to any Lender, at any time, such
Lender’s Applicable Percentage of the Letter of Credit Obligations at such time.
“Letter of Credit Facility” means the letter of credit facility evidenced by
this Agreement and described in Section 2.04.
“Letter of Credit Obligations” means, at any time, without duplication, the
aggregate amount equal to the sum of (a) the Reimbursement Obligations at such
time and (b) the Letter of Credit Undrawn Amounts at such time.
“Letter of Credit Undrawn Amounts” means, at any time, the aggregate undrawn
amount of all Letters of Credit outstanding at such time.
“LIBO Rate” means, subject to the implementation of a Replacement Rate in
accordance with Section 2.12(b), (a) for any interest rate calculation with
respect to a Eurodollar Loan, the rate of interest per annum determined on the
basis of the rate for deposits in Dollars for a period equal to the applicable
Interest Period as published by the ICE Benchmark Administration Limited, a
United Kingdom company, or a comparable or successor quoting service approved by
the DIP Agent, at approximately 11:00 a.m.
20

--------------------------------------------------------------------------------



(London time) two (2) London Banking Days prior to the first day of the
applicable Interest Period; provided that, if, for any reason, such rate is not
so published then “LIBO Rate” shall be determined by the DIP Agent to be the
arithmetic average of the rate per annum at which deposits in Dollars would be
offered by first class banks in the London interbank market to the DIP Agent at
approximately 11:00 a.m. (London time) two (2) London Banking Days prior to the
first day of the applicable Interest Period for a period equal to such Interest
Period; and (b) for any interest rate calculation with respect to a Daily One
Month LIBOR only, the rate of interest per annum determined on the basis of the
rate for deposits in Dollars for a period equal to one month (commencing on the
date that is two Business Days after the date of determination) as published by
the ICE Benchmark Administration Limited, a United Kingdom company, or a
comparable or successor quoting service approved by the DIP Agent, at
approximately 11:00 a.m. (London time) on such date of determination, or, if
such date is not a Business Day, then the immediately preceding Business Day;
provided that, if, for any reason, such rate is not so published then “Daily One
Month LIBOR” shall be determined by the DIP Agent to be the arithmetic average
of the rate per annum at which deposits in Dollars would be offered by first
class banks in the London interbank market to the DIP Agent at approximately
11:00 a.m. (London time) on such date of determination for a period equal to one
month commencing on such date of determination. Each calculation by the DIP
Agent of LIBO Rate or Daily One Month LIBOR shall be conclusive and binding for
all purposes, absent manifest error. Notwithstanding the foregoing, (x) neither
the LIBO Rate nor the Daily One Month LIBOR (including, without limitation, any
Replacement Rate with respect thereto) shall for any purpose be less than 1.00%
and (y) unless otherwise specified in any amendment to this Agreement entered
into in accordance with Section 2.12(b), in the event that a Replacement Rate
with respect to LIBO Rate is implemented, then all references herein to the LIBO
Rate shall be deemed references to such Replacement Rate (including the
corresponding rate that would apply for the Daily One Month LIBOR
determination).
“LIBO Rate Reserve Percentage” means, as of any day, the reserve percentage
(expressed as a decimal, carried out to five decimal places) in effect on such
day, whether or not applicable to any Lender, under regulations issued from time
to time by the Federal Reserve Board for determining the maximum reserve
requirement (including any emergency, supplemental or other marginal reserve
requirement) with respect to liabilities or assets consisting of or including
Eurocurrency Liabilities. The Adjusted LIBO Rate for each outstanding Borrowing
shall be adjusted automatically as of the effective date of any change in the
LIBOR Rate Reserve Percentage.
“Lien” means, with respect to any Property, (a) any mortgage, deed of trust,
lien, pledge, hypothecation, encumbrance, charge or security interest in, on or
of such Property (including but not limited to any production payments and the
like payable out of Oil and Gas Properties), (b) the interest of a vendor or a
lessor under any conditional sale agreement, capital lease or title retention
agreement (or any financing lease having substantially the same economic effect
as any of the foregoing) relating to such Property and (c) in the case of
securities, any purchase option, call or similar right of a third party with
respect to such securities.
“Lienholder Motion” means the Emergency Motion for Entry of Interim and Final
Orders (I) Authorizing the Debtors to Pay (A) Certain Operating Expenses, (B)
Marketing Expenses, (C) Shipping and Warehousing Claims, and (D) 503(B)(9)
Claims, (II) Confirming Administrative Expense Priority Of Outstanding Orders
and (III) Granting Related Relief, filed on the Petition Date.
“Loan Documents” means this Agreement, each Borrowing Request, each Collateral
Document, the Letters of Credit, the Letter of Credit Applications, the Fee
Letter, any promissory notes issued pursuant to Section 2.08(f), and any other
documents, certificates or agreements that are delivered pursuant to the
foregoing, and all amendments, modifications, renewals, extensions, increases
and
21

--------------------------------------------------------------------------------



rearrangements of, and substitutions for, any of the foregoing; provided that
“Loan Documents” shall not include any Swap Agreement.
“Loan Exposure” means, with respect to any Lender, at any time, the sum of (a)
the unfunded New Money Commitment of such Lender at such time and (b) the
aggregate principal amount of the outstanding Loans held by such Lender at such
time.
“Loans” means any loans made or deemed made by any Lender pursuant to this
Agreement.
“Local Bankruptcy Rules” shall have the meaning assigned to such term in the
Interim Order.
“material adverse change” mean any event, development or circumstance that has
had or could reasonably be expected to have a Material Adverse Effect.
“Material Adverse Effect” means a material adverse effect on (i) the business,
Property, liabilities (actual or contingent), condition (financial or otherwise)
or results of operations of the Borrowers and the Subsidiaries taken as a whole,
(ii) the Credit Parties’ ability to timely perform their respective obligations
under the Loan Documents, (iii) the perfection or priority of the liens granted
pursuant to the Collateral Documents, or (iv) the legality, validity or
enforceability of any of the Loan Documents or the rights, benefits or remedies
of the DIP Agent or the Lenders thereunder; provided that, Material Adverse
Effect shall expressly exclude (x) the effect of filing the Cases and any action
required to be taken under the Loan Documents and (y) the Interim Order or the
Final DIP Order.
“Material Indebtedness” means Indebtedness (other than the Prepetition Secured
Obligations) of any one or more of any Borrower or any Subsidiary thereof in an
aggregate principal amount exceeding the Threshold Amount.
“Material Swap Obligations” means obligations in respect of one or more Swap
Agreements of any one or more of any Borrower or any Subsidiary thereof in an
aggregate amount exceeding the Threshold Amount. For purposes of determining
Material Swap Obligations, the obligations of any Borrower or any Subsidiary
thereof in respect of any Swap Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that such Borrower or
such Subsidiary would be required to pay if such Swap Agreement were terminated
on the date of determination.
“Maturity Date” means the earliest of (i) the Scheduled Maturity Date, (ii) the
consummation of a sale of all or substantially all of the assets of the Credit
Parties pursuant to Section 363 of the Bankruptcy Code or otherwise; (iii) the
effective date of a plan of reorganization or liquidation in the Cases; (iv) the
entry of an order by the Bankruptcy Court dismissing any of the Cases or
converting such Cases to a case under Chapter 7 of the Bankruptcy Code; and (v)
the date of termination of the Lenders’ commitments and the acceleration of any
outstanding extensions of credit, in each case, under this Agreement and in
accordance with the DIP Orders.
“Milestones” means the following milestones relating to the Cases:
(a)The Petition Date shall occur no later than 11:59 p.m. Houston, Texas time on
May 22, 2020;
(b)No later than 5 days after the Petition Date (or such later date as the DIP
Agent and the Requisite Lenders may agree in writing to the Borrowers), the
Bankruptcy Court shall have entered the Interim Order;


22

--------------------------------------------------------------------------------



(c)No later than 15 days after the Petition Date (or such later date as the DIP
Agent and the Requisite Lenders may agree in writing to the Borrowers), the
Debtors shall have filed with the Bankruptcy Court the Plan of Reorganization
and the Disclosure Statement , in each case, in form and substance reasonably
satisfactory to the DIP Agent and the Requisite Lenders;
(d)No later than 15 days after the Petition Date (or such later date as the DIP
Agent and the Requisite Lenders may agree in writing to the Borrowers), the
Debtors shall have filed with the Bankruptcy Court a motion to establish a bar
date for filing proofs of claim;
(e)No later than 35 days after the Petition Date (or such later date as the DIP
Agent and the Requisite Lenders may agree in writing to the Borrowers), the
Bankruptcy Court shall have entered the Final DIP Order;
(f)No later than 40 days after the Petition Date (or such later date as the DIP
Agent and the Requisite Lenders may agree in writing to the Borrowers), the
Bankruptcy Court shall have entered an order (i) conditionally approving the
adequacy of the Disclosure Statement, and (ii) approving the related
solicitation procedures, in a form and substance reasonably satisfactory to the
DIP Agent and the Requisite Lenders;
(g)No later than 85 days after the Petition Date (or such later date as the DIP
Agent and the Requisite Lenders may agree in writing to the Borrowers), the
Bankruptcy Court shall have entered the Confirmation Order; and
(h)No later than 110 days after the Petition Date (or such later date as the DIP
Agent and the Requisite Lenders may agree in writing to the Borrowers), the Plan
of Reorganization shall have become effective and Debtors shall have
substantially consummated the transactions contemplated by the Plan of
Reorganization and Confirmation Order.
“Monthly Estimate” has the meaning set forth in Section 5.19(f).
“Moody’s” means Moody’s Investors Service, Inc.
“Mortgage” means each mortgage or deed of trust and other security documents or
instruments (including the DIP Orders) granting a Lien on any real property of
the Credit Parties to secure the DIP Obligations, in each case, as amended,
supplemented, restated or otherwise modified from time to time in accordance
with the terms of this Agreement and the other Loan Documents.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
“Net Cash Proceeds” means, with respect to any asset sale, transfer or other
disposition or series of related asset sales, transfers or other dispositions,
the positive difference, if any, of (a) the sum of cash and Cash Equivalents
directly or indirectly received in connection with such transaction, but only as
and when so received, minus (b) the sum of (i) if applicable, the principal
amount of any Indebtedness that is secured by such asset (if any) and that is
required to be repaid in connection with the sale thereof (other than the Loans)
and (ii) the reasonable out-of-pocket expenses incurred by the Borrowers or
their respective Subsidiaries in connection with such transaction (including
reasonable broker’s fees or commissions, legal, investment, banking and
accounting fees, and Taxes) paid within one year from the date such asset sale,
transfer or disposition occurred.
“New Money Commitment” means, with respect to each Lender, such Lender’s New
Money Interim Commitment and its New Money Final Commitment. “New Money
Commitments” means the
23

--------------------------------------------------------------------------------



aggregate of all such New Money Commitments for all Lenders, and the aggregate
amount of the New Money Commitments as of the Closing Date is $36,000,000.
“New Money Facility” means the new money term loan facility in a principal
amount of up to $36,000,000 as set forth in Section 2.01(a).
“New Money Final Commitment” means, with respect to each Lender, the commitment
of such Lender to make term loans to the Borrowers pursuant to Section
2.01(a)(ii) in an aggregate amount not to exceed the amount set forth opposite
such Lender’s name under the caption “New Money Final Commitment” on
Schedule 2.01, as such amount may be adjusted from to time pursuant to this
Agreement. “New Money Final Commitments” means the aggregate of such New Money
Final Commitments for all Lenders, and the aggregate amount of the New Money
Final Commitments as of the Closing Date is $18,000,000.
“New Money Final Facility” means, collectively, the New Money Final Commitments
and the New Money Final Loans.
“New Money Final Loan” has the meaning set forth in Section 2.01(a)(ii).
“New Money Interim Commitment” means, with respect to each Lender, the
commitment of such Lender to make term loans to the Borrowers pursuant to
Section 2.01(a)(i) in an aggregate principal amount not to exceed the amount set
forth opposite such Lender’s name under the caption “New Money Interim
Commitment” on Schedule 2.01, as such amount may be adjusted from to time
pursuant to this Agreement. “New Money Interim Commitments” means the aggregate
of such New Money Interim Commitments for all Lenders, and the aggregate amount
of the New Money Interim Commitments as of the Closing Date is $18,000,000.
“New Money Interim Facility” means, collectively, the New Money Interim
Commitments and the New Money Interim Loans.
“New Money Interim Loan” has the meaning set forth in Section 2.01(a)(i).
“New Money Loans” means the New Money Final Loans and the New Money Interim
Loans.
“Non-Primed Excepted Liens” means (x) valid, perfected and unavoidable Liens in
existence as of the Petition Date in favor of third parties or (y) valid and
unavoidable Liens in existence for amounts outstanding as of the Petition Date
that are perfected after the Petition Date as permitted by Section 546(b) of the
Bankruptcy Code, but in each case under the foregoing clause (x) and (y), only
to the extent such valid, perfected and unavoidable liens are senior by
operation of law in priority to the Prepetition Liens.
“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.
“Oil and Gas Properties” means Hydrocarbon Interests; the Properties now or
hereafter pooled or unitized with Hydrocarbon Interests; all presently existing
or future unitization, pooling agreements and declarations of pooled units and
the units created thereby (including without limitation all units created under
orders, regulations and rules of any Governmental Authority) that may affect all
or any portion of the Hydrocarbon Interests; all operating agreements, contracts
and other agreements, including production sharing contracts and agreements that
relate to any of the Hydrocarbon Interests or the production, sale, purchase,
exchange or processing of Hydrocarbons from or attributable to such Hydrocarbon
Interests; all Hydrocarbons in and under and that may be produced and saved or
attributable to the Hydrocarbon
24

--------------------------------------------------------------------------------



Interests, including all oil in tanks, the lands covered thereby and all rents,
issues, profits, proceeds, products, revenues and other incomes from or
attributable to the Hydrocarbon Interests; all tenements, hereditaments,
appurtenances and Properties in any manner appertaining, belonging, affixed or
incidental to the Hydrocarbon Interests; and all Properties, rights, titles,
interests and estates described or referred to above, including any and all
Property, real or personal, now owned or hereinafter acquired and situated upon,
used, held for use or useful in connection with the operating, working or
development of any of such Hydrocarbon Interests or Property (excluding drilling
rigs, automotive equipment, rental equipment or other personal Property which
may be on such premises for the purpose of drilling a well or for other similar
temporary uses) and including any and all oil wells, gas wells, injection wells
or other wells, buildings, structures, fuel separators, liquid extraction
plants, plant compressors, pumps, pumping units, field gathering systems, tanks
and tank batteries, fixtures, valves, fittings, machinery and parts, engines,
boilers, meters, apparatus, equipment, appliances, tools, implements, cables,
wires, towers, casing, tubing and rods, surface leases, rights-of-way, easements
and servitudes together with all additions, substitutions, replacements,
accessions and attachments to any and all of the foregoing.
“Operating Equipment” means all surface or subsurface machinery, equipment,
facilities, supplies or other Property of whatsoever kind or nature now or
hereafter located on any of the Property affected by the Oil and Gas Properties
which are useful for the production, treatment, storage or transportation of
Hydrocarbons, including all oil wells, gas wells, water wells, injection wells,
casing, tubing, rods, pumping units and engines, christmas trees, derricks,
separators, gun barrels, flow lines, pipelines, tanks, gas systems (for
gathering, treating and compression), water systems (for treating, disposal and
injection), supplies, derricks, wells, power plants, poles, cables, wires,
meters, processing plants, compressors, dehydration units, lines, transformers,
starters and controllers, machine shops, tools, storage yards and equipment
stored therein, buildings and camps, telegraph, telephone and other
communication systems, roads, loading racks, shipping facilities and all
additions, substitutes and replacements for, and accessories and attachments to,
any of the foregoing. Operating Equipment shall not include any items
incorporated into realty or structures or improvements located therein or
thereon in such a manner that they no longer remain personalty under the laws of
the state in which such equipment is located.
“Operating Lease” means, as to any Person as determined in accordance with GAAP,
any lease of Property (whether real, personal or mixed) by such Person as lessee
which is not a Capital Lease.
“Organizational Documents” means (a) with respect to any corporation, its
certificate or articles of incorporation or organization, as amended, and its
bylaws, as amended, (b) with respect to any limited partnership, its certificate
of limited partnership, as amended, and its partnership agreement, as amended,
(c) with respect to any general partnership, its partnership agreement, as
amended, (d) with respect to any limited liability company, its certificate of
formation or articles of organization, as amended, and its limited liability
company agreement or operating agreement, as amended, and (e) with respect to
any other type of Person, any certificate, document or agreement comparable to
any of the foregoing.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, or enforced,
any Loan Document, or having sold or assigned an interest in any Loan Document).
“Other Taxes” means any present or future stamp, court, documentary intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or
25

--------------------------------------------------------------------------------



otherwise with respect to, any Loan Document, except any such Taxes that are
Other Connection Taxes imposed with respect to an assignment (other than an
assignment under Section 2.17(b)).
“Participant” has the meaning set forth in Section 11.04(c).
“Participant Register” has the meaning assigned to such term in
Section 11.04(c).
“Patriot Act” has the meaning set forth in Section 11.17.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Permit” means any approval, certificate of occupancy, consent, waiver,
exemption, variance, franchise, order, permit, authorization, right or license
of or from any Governmental Authority, including without limitation, an
Environmental Permit.
“Permitted Investments” means: (a) marketable securities issued or fully
guaranteed or insured by the United States Government or any agency thereof and
backed by the full faith and credit of the United States having maturities of
not more than twelve (12) months from the date of acquisition; (b) commercial
paper of an issuer rated at least A-1 by S&P or P-1 by Moody 's at the time of
acquisition, and in either case having a tenor of not more than twelve (12)
months; (c) certificates of deposit, time deposits, or Eurodollar time deposits,
having in each case a tenor of not more than twelve (12) months from the date of
acquisition issued by any Lender or any U S. commercial bank or any branch or
agency of a non-U S. commercial bank licensed to conduct business in the U S.
having combined capital and surplus of not less than $500,000,000.00 and having
a rating of "A" or better by a nationally recognized rating agency; (d) fully
collateralized repurchase agreements with a term of not more than seven days for
securities described in clause (a) above and entered into with a Lender, an
Affiliate of a Lender or a financial institution satisfying the criteria
described in clause (c) above; and (e) deposits in money market funds investing
exclusively in Investments described in the foregoing clauses (a), (b), (c) and
(d).
“Permitted Liens” means: (i) Liens for Taxes that are not delinquent or that are
being contested in good faith by appropriate action and for which adequate
reserves have been maintained in accordance with GAAP; (ii) Liens in connection
with workers’ compensation, unemployment insurance or other social security, old
age pension or public liability obligations that are not delinquent or that are
being contested in good faith by appropriate action and for which adequate
reserves have been maintained in accordance with GAAP; (iii) operators’,
vendors’, carriers’, warehousemen’s, repairmen’s, mechanics’, suppliers’,
workers’, materialmen’s, construction or other like Liens arising by operation
of law in the ordinary course of business or incident to the exploration,
development, operation and maintenance of Oil and Gas Properties or statutory
landlord’s liens, including lessee or operator obligations under statutes,
governmental regulations or instruments related to the ownership, exploration
and production of oil, gas and minerals on private, state, federal or foreign
lands or waters, each of which (x) is in respect of obligations that have not
been outstanding more than 60 days, (y) that are being contested in good faith
by appropriate proceedings and for which adequate reserves have been maintained
in accordance with GAAP, or (z) solely as to Liens in effect prior to the
Closing Date, is of the type set forth in the Lienholder Motion; (iv) Liens that
(a) arise in the ordinary course of business under operating agreements, joint
venture agreements, oil and gas partnership agreements, oil and gas leases,
farm-out agreements, division orders, contracts for the sale, transportation or
exchange of oil and natural gas, unitization and pooling declarations and
agreements, area of mutual interest agreements, overriding
26

--------------------------------------------------------------------------------



royalty agreements, marketing agreements, processing agreements, net profits
agreements, development agreements, gas balancing or deferred production
agreements, injection, repressuring and recycling agreements, salt water or
other disposal agreements, seismic or other geophysical permits or agreements,
and other agreements that are usual and customary in the oil and gas business
and (b) are for claims that (x) are not delinquent, (y) are being contested in
good faith by appropriate proceedings and as to which any Borrower or any
Subsidiary thereof shall have set aside on its books such reserves as may be
required pursuant to GAAP, or (z) solely as to Liens in effect prior to the
Closing Date, is of the type set forth in the Lienholder Motion; provided that
any such Lien referred to in this clause does not materially impair the use of
the Property covered by such Lien for the purposes for which such Property is
held by any Borrower or any Subsidiary thereof or materially impair the value of
such Property, taken as a whole; (v) Liens reserved in oil and gas mineral
leases, or created by statute, to secure royalty, net profits interests, bonus
payments, rental payments or other payments out of or with respect to the
production, transportation or processing of Hydrocarbons, and compliance with
the terms of such Hydrocarbon Interests, provided that such Liens secure claims
that (x) are not delinquent, (y) are being contested in good faith by
appropriate proceedings and as to which the applicable Borrower or the
applicable Subsidiary shall have set aside on its books such reserves as may be
required pursuant to GAAP, or (z) solely as to Liens in effect prior to the
Closing Date, is of the type set forth in the Lienholder Motion; (vi) Liens
arising solely by virtue of any statutory or common law provision relating to
banker’s liens, rights of set-off or similar rights and remedies and burdening
only deposit accounts or other funds maintained with a creditor depository
institution, provided that (a) no such deposit account is a dedicated cash
collateral account or is subject to restrictions against access by the depositor
in excess of those set forth by regulations promulgated by the Board, and (b) no
such deposit account is intended by the Borrowers or any of their Subsidiaries
to provide collateral to the depository institution; (vii) all other
non-consensual defects in title (which might otherwise constitute Liens) arising
in the ordinary course of any Borrower’s or its respective Subsidiary’s business
or incidental to the ownership of their respective Properties; provided that no
such Liens shall secure the payment of Indebtedness or shall, in the aggregate,
materially detract from the value or marketability of the Property subject
thereto or materially impair the use or operation thereof in the operation of
the business of such Borrower or such Subsidiary; (viii) encumbrances (other
than to secure the payment of borrowed money or the deferred purchase price of
Property or services), easements, restrictions, servitudes, permits, conditions,
covenants, exceptions or reservations in any Property of any Borrower or any
Subsidiary thereof for the purpose of roads, pipelines, transmission lines,
transportation lines, distribution lines for the removal of gas, oil, coal or
other minerals or timber, and other like purposes, or for the joint or common
use of real estate, rights of way, facilities and equipment, and defects,
irregularities, zoning restrictions and deficiencies in title of any Property
that in the aggregate do not materially impair the use of such Property for the
purposes of which such Property is held by any Borrower or any Subsidiary
thereof or materially impair the value of such Property subject thereto;
(ix) Liens on cash or securities pledged to secure performance of surety and
appeal bonds, government contracts, performance and return of money bonds, bids,
trade contracts, leases, statutory obligations, regulatory obligations and other
obligations of a like nature incurred in the ordinary course of business; (x)
judgment Liens not giving rise to an Event of Default, provided that (a) any
appropriate legal proceedings which may have been duly initiated for the review
of such judgment shall not have been finally terminated or the period within
which such proceeding may be initiated shall not have expired and (b) no action
to enforce such Lien has been commenced; (xi) Non-Primed Excepted Liens; and
(xii) Liens on cash or Cash Equivalents contained in any Excluded Account.
“Permitted Third Party Bank” shall mean any Lender (other than the DIP Agent) or
Affiliate thereof with whom a Credit Party maintains an account.
“Permitted Variance” has the meaning set forth in Section 5.19.
27

--------------------------------------------------------------------------------



“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Petition Date” has the meaning assigned to such term in the recitals hereto.
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Sections 412 and 430 of the
Code or Section 302 of ERISA, and in respect of which any Borrower, any
Subsidiary thereof, any Guarantor or any ERISA Affiliate has any obligation or
liability (contingent or otherwise).
“Plan of Reorganization” means a plan of reorganization that is prepared and
distributed in accordance with the Bankruptcy Code, consistent in all respects
with the terms of the RSA and otherwise in form and substance satisfactory to
the DIP Agent and the Requisite Lenders.
“Prepetition Agent” means BOKF, NA dba Bank of Oklahoma, in its capacity as
administrative agent under the Prepetition Credit Agreement, or any successor in
such capacity.
“Prepetition Credit Agreement” shall mean the Credit Agreement dated as of
September 13, 2011, among the Borrowers, the lenders parties thereto, and the
Prepetition Agent, as amended, restated, supplemented or otherwise modified
prior to the Petition Date.
“Prepetition Facility Loans” shall mean the “Loans” as defined in the
Prepetition Credit Agreement.
“Prepetition Lenders” shall mean the “Lenders” as defined in the Prepetition
Credit Agreement.
“Prepetition Letters of Credit” means each “Letter of Credit” (as defined in the
Prepetition Credit Agreement) issued and outstanding under the Prepetition
Credit Agreement.
“Prepetition Liens” shall mean the Liens securing the Prepetition Secured
Obligations.
“Prepetition Secured Obligations” means the “Secured Obligations” as defined in
the Prepetition Security Instruments.
“Prepetition Secured Facilities” shall mean (i) the credit facility extended by
the Prepetition Lenders to the Borrowers under the Prepetition Credit Agreement,
and (ii) the Financial Contracts (as defined in the Prepetition Credit
Agreement) with the Lender Counterparties (as defined in the Prepetition Credit
Agreement).
“Prepetition Secured Parties” shall mean the holders of Prepetition Secured
Obligations.
“Prepetition Security Instruments” means the “Security Instruments” as defined
in the Prepetition Credit Agreement.
“Prime Rate” means, as of any date, the annual rate published in the “Bonds,
Rates and Yields” column of The Wall Street Journal (Southwest Edition) as the
prime rate, which rate will not necessarily be the “best” or lowest rate quoted
or used from time to time by a Lender or the Lenders. Borrowers acknowledge and
agree that the Lenders may make loans based on other rates or indices as well.
Should that reference to such prime rate become unavailable during the term of
the Loans or should The Wall Street Journal otherwise cease to publish or quote
a prime or base rate, or should The Wall Street Journal be merged, consolidated,
liquidated or dissolved in a manner that it loses its separate identity, then
the
28

--------------------------------------------------------------------------------



Prime Rate will be a substitute index reasonably selected and designated by the
DIP Agent following notice to the Company. Any change in the Prime Rate shall be
effective as of the date of the change but the Prime Rate will not change more
often than once each day.
“Professional Fees” means attorneys’ fees and the fees of any other
professionals payable by the Credit Parties.
“Professionals” has the meaning assigned to such term in the applicable DIP
Order.
“Property” of a Person means any and all property, whether real, personal,
tangible, intangible or mixed, of such Person, or other assets owned, leased or
operated by such Person.
“Proved Hydrocarbon Interests” means, collectively, (i) all Hydrocarbon
Interests which constitute “proved developed producing” reserves, (ii) all
Hydrocarbon Interests which constitute “proved developed non-producing” reserves
(including, without limitation, those reserves consisting of proved developed
behind pipe oil and gas reserves), and (iii) all Hydrocarbon Interests which
constitute “proved undeveloped” reserves; as all such quoted terms used within
this definition are themselves more particularly defined within the Definitions
for Oil and Gas Reserves promulgated by the Society of Petroleum Engineers (or
any generally recognized successor) as in effect at the time of question.
“QFC Credit Support” has the meaning assigned to such term in Section 11.18.
“Qualified ECP Obligor” means, in respect of any Swap Obligation, each Credit
Party that has total assets exceeding $10,000,000 at the time the relevant
guaranty obligation or other liability or grant of the relevant security
interest becomes or would become effective with respect to such Swap Obligation
or such other person as constitutes an “eligible contract participant” under the
Commodity Exchange Act or any regulations promulgated thereunder and can cause
another person to qualify as an “eligible contract participant” at such time by
entering into a keepwell under section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.
“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.
“Recipient” means, as applicable, (a) the DIP Agent, and (b) any Lender.
“Redemption” means the repurchase, redemption, prepayment, repayment or
defeasance (or the segregation of funds with respect to any of the foregoing) of
the Senior Notes. “Redeem” has the correlative meaning thereto.
“Refinanced Loan” has the meaning set forth in Section 2.01(b).
“Register” has the meaning set forth in Section 11.04(b)(iv).
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.
“Reimbursement Obligations” means all outstanding matured reimbursement or
repayment obligations payable to any Issuer with respect to amounts drawn under
Letters of Credit.
29

--------------------------------------------------------------------------------



“Remedies Notice” has the meaning set forth in Section 7.02.
“Replacement Rate” means the sum of: (a) the alternate benchmark rate (which may
include Term SOFR) that has been selected by the DIP Agent and the Borrowers
giving due consideration to (i) any selection or recommendation of a replacement
rate or the mechanism for determining such a rate by the Relevant Governmental
Body or (ii) any evolving or then-prevailing market convention for determining a
rate of interest as a replacement to LIBO Rate for U.S. dollar-denominated
syndicated credit facilities and (b) the Benchmark Replacement Adjustment;
provided that, if the LIBO Rate as so determined would be less than 1.00%, the
LIBO Rate will be deemed to be 1.00% for the purposes of this Agreement.
“Requisite Lenders” means at any time, Lenders having Exposure and unused
Commitments representing at least a majority of the sum of all Exposure
outstanding and unused Commitments at such time; provided that the Commitments
and Exposure of any Defaulting Lender shall be excluded for purposes of making a
determination of Requisite Lenders.
“Reserve Report” means either an Independent Reserve Report or an Internal
Reserve Report.
“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other Property) with respect to any Equity Interests in any
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
Property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any Equity Interests in any Borrower or any Subsidiary, or any option, warrant
or other right to acquire any Equity Interests in any Borrower or any
Subsidiary.
“Roll-Up Lender” has the meaning assigned to such term in Section 2.01(b).
“Rolled-Up Additional Obligations” means (i) with respect to the Prepetition
Facility Loans, any interest and fees due in respect thereof, and (ii) with
respect to the Prepetition Letters of Credit, any interest and fees due in
respect thereof or reimbursement obligations due in respect of unpaid drawings
thereunder, in each case as of the Final DIP Order Date or the Interim DIP Order
Date, as applicable.
“RSA” means the Restructuring Support Agreement dated as of May 22, 2020, among
the Borrowers, certain Affiliates thereof named therein, the DIP Agent, the
Lenders, the Prepetition Agent, the Prepetition Lenders party thereto, the
consenting Senior Noteholders party thereto and the other consenting parties
thereto, and all annexes, attachments and exhibits thereto, as amended in
accordance with the terms thereof.
“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw Hill
Corporation.
“Safe Harbor Provisions” means sections 362(b)(6) and (17), and sections 546(e)
and (g), 555, 556, 559, 560, 561 and 562 of the United States Bankruptcy Code.
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government (including
those administered by OFAC or the U.S. Department of State), the United Nations
Security Council, the European Union, Her Majesty’s Treasury of the United
Kingdom, Global Affairs Canada or other relevant sanctions authority.
“Sanctioned Country” means at any time, a country or territory which is itself
the subject or target of any Sanctions.
30

--------------------------------------------------------------------------------



“Sanctioned Person” means, at any time, (a) any vessel or Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union,
any EU member state, the United Kingdom or Canada, or other relevant sanctions
authority, (b) any Person operating, organized or resident in a Sanctioned
Country or (c) any Person owned or controlled by any such Person or Persons
described in clauses (a) and (b).
“Satisfaction Date” has the meaning assigned to such term in the Interim Order
or the Final DIP Order then in effect.
“Security Agreement” means the terms set forth in Article X.
“Scheduled Maturity Date” means the date that is four (4) months after the
Petition Date; provided that the Scheduled Maturity Date may be extended, at the
request of the Borrowers, to a date that is up to six (6) months after the
Petition Date with the prior written consent of the DIP Agent and the Requisite
Lenders.
“SEC” means the Securities and Exchange Commission or any successor Governmental
Authority.
“Securities Account” has the meaning assigned to such term in UCC.
“Senior Notes” means, collectively, (a) the 6.625% Senior Subordinated Notes due
2021 in an initial, aggregate principal amount of $250,000,000, and (b) the
6.625% Senior Subordinated Notes due 2021 in an initial, aggregate principal
amount of $400,000,000, in each case issued pursuant to the Senior Notes
Indenture.
“Senior Notes Documents” means, as applicable, both individually and
collectively any Senior Notes and the Senior Notes Indenture.
“Senior Noteholders” means, collectively, the holders of either series of Senior
Notes at any given time.
“Senior Notes Indenture” means that certain Indenture, dated as of May 18, 2011,
among the Company, the Subsidiaries party thereto as guarantors, and Wilmington
Trust FSB, as trustee, as amended, restated, supplemented or otherwise modified
prior to the Closing Date.
“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.
“Stated Rate” has the meaning assigned to such term in Section 11.13.
“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held by the parent or one or more Subsidiaries of the
parent or by the parent and one or more Subsidiaries of the parent. Unless
otherwise expressly provided, all references herein to a “Subsidiary”
31

--------------------------------------------------------------------------------



shall mean a Subsidiary of any Credit Party. For the avoidance of doubt, none of
(a) Superior Pipeline Company, L.L.C., a Delaware limited liability company, (b)
SPC Midstream Operating, L.L.C., or (c) any Subsidiary of the foregoing will be
considered a “Subsidiary” of any Borrower, except that SPC Midstream Operating,
L.L.C. and each Subsidiary thereof will be considered a “Subsidiary” solely for
purposes of Sections 3.06, 3.07, 3.09, 3.30, 5.04, 5.07, 5.08, 5.09, and 5.17.
“Supermajority Lenders” means at any time, Lenders having Exposure and unused
Commitments representing at least 66 2/3% of the sum of all Exposure outstanding
and unused Commitments at such time; provided that the Commitments and Exposure
of any Defaulting Lender shall be excluded for purposes of making a
determination of Supermajority Lenders.
“Supported QFC” has the meaning assigned to such term in Section 11.18.
“Swap Agreement” means any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act or any
other agreement with respect to any swap, forward, future or derivative
transaction or option or similar agreement involving, or settled by reference
to, one or more rates, currencies, commodities, equity or debt instruments or
securities, or economic, financial or pricing indices or measures of economic,
financial or pricing risk or value or any similar transaction or any combination
of these transactions; provided that no phantom stock or similar plan providing
for payments only on account of services provided by current or former
directors, officers, employees or consultants of the Borrowers or the
Subsidiaries shall be a Swap Agreement.
“Swap Obligation” means, with respect to any Debtor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a Swap
Agreement.
“Synthetic Leases” means, in respect of any Person, all leases that shall have
been, or should have been, in accordance with GAAP, treated as operating leases
on the financial statements of the Person liable (whether contingently or
otherwise) for the payment of rent thereunder and which were properly treated as
indebtedness for borrowed money for purposes of U.S. federal income taxes, if
the lessee in respect thereof is obligated to either purchase for an amount in
excess of, or pay upon early termination an amount in excess of, 85% of the
residual value of the Property subject to such operating lease upon expiration
or early termination of such lease.
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.
“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.
“Threshold Amount” means $2,500,000.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
“Unadjusted Replacement Rate” means the Replacement Rate excluding the Benchmark
Replacement Adjustment.
32

--------------------------------------------------------------------------------



“Unused New Money Commitment” means, with respect to each Lender at any time,
such Lender’s New Money Commitment at such time, minus the amount of New Money
Loans funded prior to such time by such Lender.
“Unused New Money Interim Commitment” means, with respect to each Lender at any
time, such Lender’s New Money Interim Commitment at such time, minus the amount
of New Money Interim Loans funded prior to such time by such Lender.
“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.
“U.S. Special Resolution Regimes” has the meaning assigned to such term in
Section 11.18.
“U.S. Tax Certificate” has the meaning assigned to such term in Section
2.15(f)(ii)(B)(3).
“UCC” shall mean the Uniform Commercial Code as the same may be in force and
effect from time to time, including as hereafter modified or re-enacted, in the
State of Delaware, or in the State of Oklahoma, or in any one or more of any
other jurisdictions in which any of the Property or other Collateral securing
the DIP Obligations, or any portion of any of the foregoing, is now or hereafter
situated, as applicable.
“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person subject to IFPRU 11.6 of
the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.
“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Weekly Test Date” means Wednesday of each calendar week, commencing on June 3,
2020.
“Withholding Agent” means the Credit Parties and the DIP Agent.
“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.
SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a “Eurodollar
Loan” or “ABR Loan”).
33

--------------------------------------------------------------------------------



SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented or otherwise modified (subject to any restrictions on
such amendments, restatements, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and permitted assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (e) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights,
and (f) any definition or reference to any applicable law, including, without
limitation, the Code, the Commodity Exchange Act, ERISA, the Exchange Act, the
PATRIOT Act, the Securities Act of 1933, the Uniform Commercial Code, the
Investment Company Act of 1940, the Interstate Commerce Act, the Trading with
the Enemy Act of the United States or any of the foreign assets control
regulations of the United States Treasury Department, shall include all
statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such applicable law.


SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Company notifies the DIP Agent that the Borrowers request an amendment to any
provision hereof to eliminate the effect of any change occurring after the date
hereof in GAAP or in the application thereof on the operation of such provision
(or if the DIP Agent notifies the Company that the Requisite Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith. Notwithstanding any other provision contained herein, all
terms of an accounting or financial nature used herein shall be construed, and
all computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under Financial Accounting Standards Board
Accounting Standards Codification 825 (or any other Financial Accounting
Standard having a similar result or effect) to value any Indebtedness or other
liabilities of any Borrower or any Subsidiary at “fair value”, as defined
therein. Notwithstanding the foregoing or any other provision contained herein
or any other Loan Document, any lease that would have been characterized,
classified or reclassified as an operating lease in accordance with GAAP prior
to the date of the Borrowers’ adoption of ASC 842 (and related interpretations)
(whether or not such lease was in effect on such date) shall be deemed not to
constitute a Capital Lease, and any such lease shall be, for all purposes of
this Agreement and the other Loan Documents, treated as though it were reflected
on the Company’s consolidated financial statements in the same manner as an
Operating Lease would have been reflected prior to the Company’s adoption of ASC
842.


SECTION 1.05. Rates. The DIP Agent does not warrant or accept responsibility
for, and shall not have any liability with respect to, the administration,
submission or any other matter related to the rates in the definition of “LIBO
Rate” or with respect to any rate that is an alternative or replacement for or
successor to any such rate (including, without limitation, any Replacement Rate)
or the effect of any of the foregoing, or of any Benchmark Replacement
Conforming Changes.
34

--------------------------------------------------------------------------------



SECTION 1.06. Letter of Credit Amounts. Unless otherwise specified, all
references herein to the amount of a Letter of Credit at any time shall be
deemed to mean the maximum face amount of such Letter of Credit after giving
effect to all increases thereof contemplated by such Letter of Credit or the
application therefor (at the time specified therefor in such applicable Letter
of Credit or application and as such amount may be reduced by (a) any permanent
reduction of such Letter of Credit or (b) any amount which is drawn, reimbursed
and no longer available under such Letter of Credit).
SECTION 1.07. Divisions. For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized on the first date of its existence by the holders of its Equity
Interests at such time.
ARTICLE II
THE CREDITS
SECTION 2.01. New Money Term Commitments.
(a)Subject to the terms and conditions of this Agreement and the DIP Orders and
relying upon the representations and warranties herein set forth, each Lender
agrees, severally and not jointly, to make New Money Loans to the Borrowers
during the Availability Period; provided, however, that the aggregate principal
amount of all New Money Loans actually funded by such Lender shall not exceed
such Lender’s New Money Commitment, and the aggregate amount of all Loans funded
by the Lenders shall not exceed the New Money Commitments:
(i)New Money Interim Loans. Subject to satisfaction of the conditions set forth
in Section 4.01, in multiple Borrowings from time to time during the period
following the Interim Order Date until the Final DIP Order Date and not to
exceed the New Money Interim Commitments (collectively the “New Money Interim
Loans” and each a “New Money Interim Loan”), and the amount of each such
Borrowing of a New Money Interim Loan shall not exceed the least of (A) the
aggregate Unused New Money Interim Commitments as of such Borrowing date, (B)
the maximum amount that (if funded) would permit the Borrowers to be in pro
forma compliance with Section 4.03(f), and (C) the aggregate amount of undrawn
New Money Loans permitted to be drawn as of such date under the then-applicable
Approved Budget (it being agreed that after giving effect to any Borrowing of
New Money Interim Loans, the aggregate amount of all New Money Interim Loans
funded by the Lenders shall not exceed the New Money Interim Commitments). The
amount of each Lender’s New Money Interim Loan made as part of a Borrowing
pursuant to this clause (a)(i) shall equal its Applicable Percentage of such
Borrowing.
(ii)New Money Final Loans. Subject to satisfaction of the conditions set forth
in Section 4.02, in multiple Borrowings from time to time during the period
following the Final DIP Order Date through the end of the Availability Period
and not to exceed the New Money Final Commitments plus any unfunded portion of
the New Money Interim Commitments (collectively the “New Money Final Loans” and
each a “New Money Final Loan”), and the amount of each such Borrowing of a New
Money Final Loan shall not exceed the least of (A) the aggregate Unused New
Money Commitments as of such Borrowing date, (B) the maximum amount that (if
funded) would permit the Borrowers to be in pro forma compliance with Section
4.03(f), and (C) the aggregate amount of undrawn New Money Loans permitted to be
drawn as of such date under the then-applicable Approved Budget (it being agreed
that after giving effect to any Borrowing of New Money Interim Loans and New
Money Final Loans, the aggregate amount of
35

--------------------------------------------------------------------------------



all Loans funded by the Lenders shall not exceed the New Money Commitments). The
amount of each Lender’s New Money Final Loan made as part of a Borrowing
pursuant to this clause (a)(ii) shall equal its Applicable Percentage of such
Borrowing.


(b)Subject to the terms and conditions of this Agreement and any order of the
Bankruptcy Court (including the DIP Orders) and relying upon the representations
and warranties herein set forth, the Lenders that are Prepetition Lenders (each,
a “Roll-Up Lender”, and collectively the “Roll-Up Lenders”) agree, severally and
not jointly, that (i) on the Interim DIP Order Date (A) $8,000,000 of the
Prepetition Facility Loans held by the Roll-Up Lenders as of the Petition Date
and (B) the Rolled-Up Additional Obligations due in respect of such portion of
the Prepetition Facility Loans to the Roll-Up Lenders as of the Petition Date
shall be deemed exchanged for, repaid by and converted into term loans to the
Borrowers hereunder (the “Initial Refinanced Loans”), in each case on a
dollar-for-dollar basis, which exchange and conversion (for the avoidance of
doubt) shall not constitute a novation and (ii) on the Final DIP Order Date
(A) $88,000,000 of the Prepetition Facility Loans held by the Roll-Up Lenders as
of the Petition Date after giving effect to the roll-up set forth in clause (i)
and (B) the Rolled-Up Additional Obligations due in respect of such portion of
the Prepetition Facility Loans described in this clause (ii) to the Roll-Up
Lenders, shall be deemed exchanged for, repaid by and converted into term loans
to the Borrowers hereunder (the “Final Refinanced Loans”, and together with the
Initial Refinanced Loans, the “Refinanced Loans”), in each case on a
dollar-for-dollar basis, which exchange and conversion (for the avoidance of
doubt) shall not constitute a novation. Subject to the terms and conditions set
forth herein and in the DIP Orders, and without any further action by any party
to this Agreement, each Roll-Up Lender’s Refinanced Loans shall, on the Interim
DIP Order Date or Final DIP Order Date, as applicable, be deemed to be Loans and
administered hereunder. For the avoidance of doubt, until such Refinanced Loans
are deemed to be Loans hereunder and approved by the DIP Orders, such portions
of the Prepetition Facility Loans described in clauses (i) and (ii) above and
Rolled-Up Additional Obligations due in respect thereof to each Roll-Up Term
Lender shall continue to be secured by and entitled to the benefits of all Liens
created and arising under the Prepetition Security Instruments, which Liens
shall remain in full force and effect on a continuous basis, unimpaired,
uninterrupted and undischarged, and having the same perfected status and
priority until the Satisfaction Date. The amount of Refinanced Loans
indefeasibly deemed to be Loans hereunder and approved by the DIP Orders shall
be allocated on a pro rata basis to the Roll-Up Lenders. The Refinanced Loans
shall jointly constitute a single, fungible tranche of Loans hereunder and under
the other Loan Documents and a single credit facility hereunder. For the
avoidance of doubt, such tranche shall be separate and distinct from the single,
fungible tranche of Loans consisting of the New Money Loans (which shall
constitute a separate credit facility hereunder).
SECTION 2.02. Loans and Borrowings.
(a)Each Loan shall be made as part of a Borrowing consisting of Loans made by
the Lenders ratably in accordance with their respective Commitments. The failure
of any Lender to make any Loan required to be made by it shall not relieve any
other Lender of its obligations hereunder; provided that the Commitments of the
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make Loans as required.
(b)Subject to Section 2.12, each Borrowing shall be comprised entirely of ABR
Loans or Eurodollar Loans as the Borrowers may request in accordance herewith.
Each Lender at its option may, subject to Section 2.17(a), make any Eurodollar
Loan by causing any domestic or foreign branch or Affiliate of such Lender to
make such Loan; provided that any exercise of such option shall not affect the
obligation of the Borrowers to repay such Loan in accordance with the terms of
this Agreement.
(c)At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$500,000 and not less than
36

--------------------------------------------------------------------------------



$500,000, or such other amount as is required to comply with the provisions of
Section 2.01(b). At the time that each ABR Borrowing is made, such Borrowing
shall be in an aggregate amount that is an integral multiple of $100,000 and not
less than $100,000, or such other amount as is required to comply with the
provisions of Section 2.01(b). Borrowings of more than one Type may be
outstanding at the same time; provided that there shall not at any time be more
than a total of four Eurodollar Borrowings outstanding.
Notwithstanding any other provision of this Agreement, the Borrowers shall not
be entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Maturity
Date.
SECTION 2.03. Requests for Borrowings. To request a Borrowing for New Money
Loans, the Company, as the designated borrowing agent on behalf of all of the
Borrowers, shall notify the DIP Agent of such request by telephone (a) in the
case of a Eurodollar Borrowing, not later than 12:00 noon, Tulsa time three
business Days (or such shorter time period as agreed to by the DIP Agent in its
reasonable discretion) before the date of the proposed Borrowing or (b) in the
case of an ABR Borrowing, not later than 12:00 noon, Tulsa time, on the date of
the proposed Borrowing. Each such telephonic Borrowing Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
DIP Agent of a written Borrowing Request in a form approved by the DIP Agent and
signed by the Company. Each such telephonic and written Borrowing Request shall
specify the following information in compliance with Section 2.02:
(i) the aggregate amount of the requested Borrowing;
(ii) the date of such Borrowing, which shall be a Business Day;
(iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;
(iv) the aggregate amount of all New Money Loans (without regard to the
requested Borrowing) of all Lenders and the aggregate amount of all New Money
Loans (giving effect to the requested Borrowing) of all Lenders; and
(v) remittance instructions, which shall comply with the requirements of
Section 2.05.
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. Promptly following receipt of a Borrowing
Request in accordance with this Section, the DIP Agent shall advise each Lender
of the details thereof and of the amount of such Lender’s Loan to be made as
part of the requested Borrowing.
SECTION 2.04. Letters of Credit.
(a)On the terms and subject to the conditions contained in this Agreement and
the DIP Orders, on the Final DIP Order Date (i) the Prepetition Letters of
Credit shall be rolled up and deemed to have been issued under the Letter of
Credit Facility pursuant to, and shall constitute Letters of Credit for all
purposes under, this Agreement and (ii) all Rolled-Up Additional Obligations due
with respect to the Prepetition Letters of Credit as of the Final Dip Order Date
shall be rolled up and deemed to be accrued Obligations under this Agreement and
shall be due and payable on the next applicable payment date for such type of
Obligation hereunder. For the avoidance of doubt, until any Prepetition Letters
of Credit have been deemed Letters of Credit hereunder and approved by the DIP
Orders, the Prepetition Letters of Credit and the amount set forth in the
foregoing clause (ii) shall continue to be secured by and entitled to
37

--------------------------------------------------------------------------------



the benefits of all Liens created and arising under the Prepetition Security
Instruments, which Liens shall remain in full force and effect on a continuous
basis, unimpaired, uninterrupted and undischarged, and having the same perfected
status and priority until the Satisfaction Date. No Issuer or Lender shall have
any obligation to issue any additional letters of credit, or fund any
participations in respect thereof, under this Agreement other than any
replacement, renewal, refinancing, or amendment of any Prepetition Letters of
Credit deemed issued hereunder following the Final DIP Order Date in accordance
with the terms and conditions hereof. For the avoidance of doubt, nothing herein
shall prejudice the Borrowers’ rights to extend, renew or refinance any
Prepetition Letters of Credit deemed issued hereunder following the Final DIP
Order Date, subject to the terms and conditions hereof.
(b)Effective immediately upon the deemed issuance of the Letters of Credit set
forth in clause (a) above, each Issuer shall be deemed to have sold and
transferred to each Lender and each Lender shall be deemed irrevocably and
unconditionally to have purchased and received from such Issuer, without
recourse or warranty, an undivided interest and participation, to the extent of
such Lender’s Applicable Percentage in such Letter of Credit and the obligations
of the Borrowers with respect thereto (including all Letter of Credit
Obligations with respect thereto) and any security therefor and guaranty
pertaining thereto.
(c)Each Issuer agrees, in reliance upon the agreements of the other Lenders set
forth in this Section 2.04, from time to time on any Business Day during the
period from the Final DIP Order Date until the Maturity Date, to amend, renew,
replace, refinance or extend the Expiration Date of the Letters of Credit,
provided that no Letter of Credit will be amended, renewed, replaced, refinanced
or extended:
(i) if such amendment, renewal, replacement, refinancing or extension would
cause the Letter of Credit Exposure to exceed the Letter of Credit Commitment;
(ii) unless such Letter of Credit has an Expiration Date not later than 12
months after its extension; provided that (1) if the Letter of Credit
Commitments are terminated in whole pursuant to Section 2.07, the Borrowers
shall either (A) deposit into the Cash Collateral Account cash in an amount
equal to 105% of the Letter of Credit Exposure for the Letters of Credit which
have an expiry date beyond the date the Commitments are terminated or
(B) provide a replacement letter of credit (or other security) reasonably
acceptable to the Administrative Agent and the applicable Issuer in an amount
equal to 105% of the Letter of Credit Exposure for such Letters of Credit which
have an expiry date beyond the date the Commitments are terminated, and (2) any
such Letter of Credit with a one-year tenor may expressly provide for an
automatic extension of one additional year so long as such Letter of Credit
expressly allows the applicable Issuer, at its sole discretion, to elect not to
provide such extension within the time periods agreed to in the applicable
Letter of Credit;
(iii) unless such Letter of Credit is a standby letter of credit not supporting
the repayment of indebtedness for borrowed money of any Person;
(iv) unless such Letter of Credit is in form and substance acceptable to the
applicable Issuer in its sole discretion;
(v) unless the applicable Borrower has delivered to the applicable Issuer a
completed and executed Letter of Credit Application and/or other documentation
required in connection with such amendment, renewal, replacement, refinancing or
extension;
(vi) unless such Letter of Credit is governed by (A) the Uniform Customs and
Practice for Documentary Credits (2007 Revision), International Chamber of
Commerce
38

--------------------------------------------------------------------------------



Publication No. 600, or (B) the International Standby Practices (ISP98),
International Chamber of Commerce Publication No. 590, in either case, including
any subsequent revisions thereof approved by a Congress of the International
Chamber of Commerce and adhered to by the applicable Issuer;
(vii) if any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the applicable
Issuer from amending, replacing, renewing, refinancing, or extending such Letter
of Credit, or any legal requirement applicable to the applicable Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such Issuer shall prohibit, or
request that such Issuer refrain from, the amendment, renewal, replacement,
refinancing or extension of letters of credit generally or such Letter of Credit
in particular or shall impose upon such Issuer with respect to such Letter of
Credit any restriction, reserve or capital requirement (for which such Issuer is
not otherwise compensated hereunder) not in effect on the date hereof, or shall
impose upon such Issuer any unreimbursed loss, cost or expense which was not
applicable on the date hereof and which such Issuer deems material to it;
(viii) if the amendment, renewal, replacement, refinancing or extension of such
Letter of Credit would violate one or more policies of the applicable Issuer
applicable to letters of credit generally;
(ix) if such Letter of Credit is to be denominated in a currency other than
Dollars;
(x) if such Letter of Credit supports the obligations of any Person in respect
of (x) a lease of real property, or (y) an employment contract if the applicable
Issuer reasonably determines that the applicable Borrower’s obligation to
reimburse any draws under such Letter of Credit may be limited; or
(xi) any Lender is at such time a Defaulting Lender hereunder, unless such
Defaulting Lender’s Fronting Exposure as to Letters of Credit has been fully
reallocated or Cash Collateralized pursuant to Section 2.19 below or the
applicable Issuer has entered into other satisfactory arrangements with the
Borrowers or such Lender to eliminate such Issuer’s risk with respect to such
Lender.
(xii) the conditions set forth in Section 4.03 are not satisfied.
(d)A Letter of Credit shall be amended, renewed, replaced, refinanced or
extended pursuant to a Letter of Credit Application given by the applicable
Borrower to the Administrative Agent and the applicable Issuer by facsimile,
electronic mail or other writing not later than 11:00 a.m. (Tulsa time) at least
one Business Day before the proposed date of amendment, renewal, replacement,
refinancing or extension for the Letter of Credit. Each Letter of Credit
Application shall be fully completed and shall specify the information required
therein. Each Letter of Credit Application shall be irrevocable and binding on
the applicable Borrower.
(e)The Borrowers jointly and severally agree to pay to the Issuer of any Letter
of Credit the amount of all Reimbursement Obligations owing to such Issuer in
respect of any Letter of Credit in Dollars on the date that the Borrowers
receive notice from such Issuer (or if such notice is not received prior to 1:00
p.m. Tulsa time on any Business Day, then no later than the next succeeding
Business Day) that payment has been made under such Letter of Credit,
irrespective of any claim, set-off, defense or other right that any Borrower may
have at any time against such Issuer or any other Person.
39

--------------------------------------------------------------------------------



(f)If any Issuer makes any payment under any Letter of Credit and a Borrower
shall not have repaid such amount to such Issuer pursuant to the foregoing
clause (e) or any such payment in respect thereof is rescinded or set aside for
any reason, such Reimbursement Obligation shall be immediately due and payable
with interest thereon computed at the rate of interest per annum equal to the
rate of interest applicable during such period to Loans that are Eurodollar
Loans plus 2.50%, and such Issuer shall promptly notify the DIP Agent, and the
DIP Agent shall promptly notify each Lender of such failure, and each Lender
shall promptly and unconditionally pay to the DIP Agent for the account of such
Issuer the amount of such Lender’s Applicable Percentage in Dollars and in
immediately available funds. If the DIP Agent so notifies such Lender prior to
1:00 p.m. Tulsa time on any Business Day, such Lender shall make available to
the DIP Agent for the account of such Issuer its Applicable Percentage of the
amount of such payment on such Business Day in immediately available funds as
set forth in the immediately preceding sentence (or, if such notice is not
received prior to 1:00 p.m. Tulsa time on any Business Day, then no later than
the next succeeding Business Day). Whenever any Issuer receives from a Borrower
a payment of a Reimbursement Obligation as to which the DIP Agent has received
for the account of such Issuer any payment from a Lender pursuant to this clause
(f), such Issuer shall pay to the DIP Agent and the DIP Agent shall promptly pay
to such Lender in immediately available funds, an amount equal to such Lender’s
Applicable Percentage of the amount of such payment adjusted, if necessary, to
reflect the respective amounts the Lenders have paid in respect of such
Reimbursement Obligation.
(g)Each Borrower’s obligation to pay each Reimbursement Obligation and the
obligations of the applicable Lenders to make payments to the DIP Agent for the
account of the applicable Issuers with respect to Letters of Credit shall be
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement, under any and all circumstances
whatsoever, including the occurrence of any Default or Event of Default, and
irrespective of any of the following:
(i) any lack of validity or enforceability of any Letter of Credit or any Loan
Document, or any term or provision therein;
(ii) any amendment or waiver of or any consent to departure from all or any of
the provisions of any Letter of Credit or any Loan Document;
(iii) the existence of any claim, set-off, defense or other right that any
Borrower, any other party guaranteeing, or otherwise obligated with, any
Borrower, any Subsidiary or other Affiliate thereof or any other Person may at
any time have against the beneficiary under any Letter of Credit, any Issuer,
the DIP Agent, any Lender or any other Person, whether in connection with this
Agreement, any other Loan Document or any other related or unrelated agreement
or transaction;
(iv) any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent, invalid or insufficient in any respect or any statement
therein being untrue or inaccurate in any respect;
(v) payment by the Issuer under a Letter of Credit against presentation of a
draft or other document that does not comply with the terms of such Letter of
Credit; or
(vi) any other act or omission to act or delay of any kind of the Issuer, the
Lenders, the DIP Agent or any other Person or any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section 2.04, constitute a legal or equitable discharge
of a Borrower’s obligations hereunder.
40

--------------------------------------------------------------------------------



Any action taken or omitted to be taken by the relevant Issuer under or in
connection with any Letter of Credit, if taken or omitted in the absence of
gross negligence or willful misconduct, shall not put such Issuer under any
resulting liability to a Borrower or any Lender. In determining whether drafts
and other documents presented under a Letter of Credit comply with the terms
thereof, the Issuer may accept documents that appear on their face to be in
order, without responsibility for further investigation, regardless of any
notice or information to the contrary and, in making any payment under any
Letter of Credit, the Issuer may rely exclusively on the documents presented to
it under such Letter of Credit as to any and all matters set forth therein,
including reliance on the amount of any draft presented under such Letter of
Credit, whether or not the amount due to the beneficiary thereunder equals the
amount of such draft and whether or not any document presented pursuant to such
Letter of Credit proves to be insufficient in any respect, if such document on
its face appears to be in order, and whether or not any other statement or any
other document presented pursuant to such Letter of Credit proves to be forged
or invalid or any statement therein proves to be inaccurate or untrue in any
respect whatsoever. Any noncompliance in any immaterial respect of the documents
presented under such Letter of Credit with the terms thereof shall, in any case,
be deemed not to constitute willful misconduct or gross negligence of the
Issuer. Notwithstanding the foregoing, nothing in this clause (g) shall be
deemed to release any Issuer from liability with respect to its gross negligence
or willful misconduct.
(h)If and to the extent any Lender shall not have so made its Applicable
Percentage of the amount of the payment required by clause (f) above available
to the DIP Agent for the account of an Issuer, such Lender agrees to pay to the
DIP Agent for the account of such Issuer forthwith on demand any amount so
unpaid together with interest thereon, for the first Business Day after payment
was first due at the Federal Funds Effective Rate, and thereafter until such
amount is repaid to the DIP Agent for the account of such Issuer, at the rate
per annum applicable to Eurodollar Loans. The failure of any Lender to make
available to the DIP Agent for the account of an Issuer its Applicable
Percentage of any such payment shall not relieve any other Lender of its
obligation hereunder to make available to the DIP Agent for the account of such
Issuer its Applicable Percentage of any payment on the date such payment is to
be made, but no Lender shall be responsible for the failure of any other Lender
to make available to the DIP Agent for the account of the Issuer such other
Lender’s Applicable Percentage of any such payment.
(i)The Borrowers shall furnish the DIP Agent with (i) a copy of each Letter of
Credit promptly upon the renewal, replacement, refinancing or extension of such
Letter of Credit and (ii) a copy of any amendment to such Letter of Credit
promptly upon the effectiveness of such amendment.
(j)The rules of the ISP shall apply to each standby Letter of Credit, and the
rules of the Uniform Customs and Practice for Documentary Credits, as most
recently published by the International Chamber of Commerce at the time of
Issuance shall apply to each commercial Letter of Credit.
(k)If (i) any Event of Default shall occur and be continuing and the Company
receives notice from the DIP Agent or the Requisite Lenders demanding the
deposit of cash collateral pursuant to this Section 2.04(k), (ii) the Borrowers
are required to pay to the DIP Agent the excess attributable to the Letter of
Credit Exposure in connection with any prepayment pursuant to Section 2.09(a),
or (iii) the Borrowers are required to cash collateralize a Defaulting Lender’s
Letter of Credit Exposure pursuant to Section 2.18(a), then the Borrowers shall
pledge and deposit with or deliver to the DIP Agent (as a first priority,
perfected security interest), for the benefit of the Issuers, at a location and
pursuant to documentation in form and substance satisfactory to the DIP Agent,
an amount in cash in dollars equal to such Letter of Credit Exposure or excess
attributable to such Letter of Credit Exposure, as the case may be, as of such
date plus any accrued and unpaid interest thereon. The Borrowers hereby grants
to the DIP Agent, for the benefit of each Issuer and the Lenders, an exclusive
first priority and continuing perfected security interest in and Lien on such
account and all cash, checks, drafts, certificates and instruments, if
41

--------------------------------------------------------------------------------



any, from time to time deposited or held in such account, all deposits or wire
transfers made thereto, any and all investments purchased with funds deposited
in such account, all interest, dividends, cash, instruments, financial assets
and other Property from time to time received, receivable or otherwise payable
in respect of, or in exchange for, any or all of the foregoing, and all
proceeds, products, accessions, rents, profits, income and benefits therefrom,
and any substitutions and replacements therefor. The Borrowers’ obligations to
deposit amounts pursuant to this Section 2.04(k) shall be absolute and
unconditional, without regard to whether any beneficiary of any such Letter of
Credit has attempted to draw down all or a portion of such amount under the
terms of a Letter of Credit, and, to the fullest extent permitted by applicable
law, shall not be subject to any defense or be affected by a right of set-off,
counterclaim or recoupment which any Debtor may now or hereafter have against
any such beneficiary, any Issuer, the DIP Agent, the Lenders or any other Person
for any reason whatsoever. Such deposit shall be held as collateral securing the
payment and performance of any Borrower’s and any Guarantor’s obligations under
this Agreement and the other Loan Documents. The DIP Agent shall have exclusive
dominion and control, including the exclusive right of withdrawal, over such
account; provided that investments of funds in such account in investments
permitted by clause (a) or (c) under “Permitted Investments” may be made at the
option of the Borrowers at their direction, risk and expense. Interest or
profits, if any, on such investments shall accumulate in such account. Moneys in
such account shall be applied by the DIP Agent to reimburse, on a pro rata
basis, each Issuer for Reimbursement Obligations and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrowers for the Letter of Credit Exposure at such time or, if the maturity
of the Loans has been accelerated, be applied to satisfy other obligations of
the Borrowers and the Guarantors, if any, under this Agreement or the other Loan
Documents. If the Borrowers are required to provide an amount of cash collateral
hereunder as a result of the occurrence and continuance of an Event of Default
or pursuant to Section 2.19 as a result of a Defaulting Lender, and the
Borrowers are not otherwise required to pay to the DIP Agent the excess
attributable to a Letter of Credit Exposure in connection with any prepayment
pursuant to Section 2.09(a), then such amount (to the extent not applied as
aforesaid) shall be returned to the Borrowers within three (3) Business Days
after all Events of Default have been cured or waived or the events giving rise
to such cash collateralization pursuant to Section 2.19 have been satisfied or
resolved.
SECTION 2.05. Funding of Borrowings.
(a)Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds by 1:00 p.m., Tulsa
time, to the account of the DIP Agent most recently designated by it for such
purpose by notice to the Lenders. The DIP Agent will make such Loans available
to the Borrowers by promptly crediting the amounts so received, in like funds,
to an account of the Borrowers maintained with the DIP Agent designated by the
Borrowers in the applicable Borrowing Request.
(b)Unless the DIP Agent shall have received written notice from a Lender prior
to the proposed date of any Eurodollar Borrowing or prior to 1:00 p.m., Tulsa
time, on the date any proposed ABR Borrowing, as applicable, that such Lender
will not make available to the DIP Agent such Lender’s share of such Borrowing,
the DIP Agent may assume that such Lender has made such share available on such
date in accordance with paragraph (a) of this Section and may, in reliance upon
such assumption, make available to the Borrowers a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the DIP Agent, then the applicable Lender and the Borrowers
severally agree to pay to the DIP Agent forthwith within two (2) Business Days
after demand therefor such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrowers
to but excluding the date of payment to the DIP Agent, at (i) in the case of
such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the DIP Agent in accordance with banking industry rules on
interbank compensation or (ii) in the case of the
42

--------------------------------------------------------------------------------



Borrowers, the interest rate applicable to ABR Loans. If such Lender pays such
amount to the DIP Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.
SECTION 2.06. Interest Elections.
(a)Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request. Thereafter, the Borrowers may elect to convert such Borrowing
to a different Type or to continue such Borrowing as provided in this Section.
The Borrowers may elect different options with respect to different portions of
the affected Borrowing, in which case each such portion shall be allocated
ratably among the Lenders holding the Loans comprising such Borrowing, and the
Loans comprising each such portion shall be considered a separate Borrowing.
(b)To make an election pursuant to this Section, the Company, as the designated
borrowing agent on behalf of all of the Borrowers, shall notify the DIP Agent of
such election by telephone by the time that a Borrowing Request would be
required under Section 2.03 if the Borrowers were requesting a Borrowing of the
Type resulting from such election to be made on the effective date of such
election. Each such telephonic Interest Election Request shall be irrevocable
and shall be confirmed promptly by hand delivery or telecopy to the DIP Agent of
a written Interest Election Request in a form approved by the DIP Agent and
signed by the Company.
(c)Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:
(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (ii) and (iii) below shall
be specified for each resulting Borrowing);
(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day; and
(iii) with respect to any Borrowing, whether the resulting Borrowing is to be an
ABR Borrowing or a Eurodollar Borrowing.
(d)Promptly following receipt of an Interest Election Request, the DIP Agent
shall advise each Lender of the details thereof and of such Lender’s portion of
each resulting Borrowing.
(e)If the Company fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the DIP Agent, at the request of the
Requisite Lenders, so notifies the Company, then, so long as an Event of Default
is continuing (i) no outstanding Borrowing may be converted to or continued as a
Eurodollar Borrowing and (ii) unless repaid, each Eurodollar Borrowing shall be
converted to an ABR Borrowing at the end of the Interest Period applicable
thereto.
SECTION 2.07. Termination and Reduction of Commitments.
(a)Unless previously terminated, each Lender’s Commitment shall reduce on the
date of each Borrowing by an amount equal to the Loan made by such Lender as
part of such Borrowing and shall terminate on the Maturity Date.
43

--------------------------------------------------------------------------------



(b)The Borrowers may at any time terminate, or at any time prior to the date the
Loans are funded, reduce, the Commitments; provided that (i) each reduction of
the Commitments shall be in an amount that is an integral multiple of $1,000,000
and not less than $5,000,000 and (ii) the Borrowers shall not terminate or
reduce the Commitments if, after giving effect to any concurrent prepayment of
the Loans in accordance with Section 2.09, the outstanding principal amount of
the Loans would exceed the total Commitments, as so reduced.
(c)The Company shall notify the DIP Agent of any election to terminate or reduce
the Commitments under paragraph (b) of this Section at least one (1) Business
Day prior to the effective date of such termination or reduction, specifying
such election and the effective date thereof. Promptly following receipt of any
notice, the DIP Agent shall advise the Lenders of the contents thereof. Each
notice delivered by the Borrowers pursuant to this Section shall be irrevocable;
provided that a notice of termination of the Commitments delivered by the
Borrowers may state that such notice is conditioned upon the effectiveness of
other credit facilities, in which case such notice may be revoked by the
Borrowers (by notice to the DIP Agent on or prior to the specified effective
date) if such condition is not satisfied. Any termination or reduction of the
Commitments shall be permanent. Each reduction of the Commitments shall be made
ratably among the Lenders in accordance with their respective Commitments.
SECTION 2.08. Repayment of Loans; Evidence of Debt.
(a)The Borrowers hereby unconditionally promise to pay to the DIP Agent for the
account of each Lender the then unpaid principal amount of each Loan on the
Maturity Date.
(b)The Borrowers hereby unconditionally promise to pay to the DIP Agent for the
account of each Lender the entire unpaid principal amount of the Reimbursement
Obligations on the Maturity Date,
(c)Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrowers to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
(d)The DIP Agent shall maintain accounts in which it shall record (i) the amount
of each Loan made hereunder, the Type thereof and the Interest Period applicable
thereto, (ii) the amount of any principal or interest due and payable or to
become due and payable from the Borrowers to each Lender hereunder and (iii) the
amount of any sum received by the DIP Agent hereunder for the account of the
Lenders and each Lender’s share thereof.
(e)The entries made in the accounts maintained pursuant to paragraphs (b) or (c)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein absent manifest error; provided that the
failure of any Lender or the DIP Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrowers to repay
the Loans in accordance with the terms of this Agreement.
(f)Any Lender may request that Loans made by it be evidenced by a promissory
note in the form of Exhibit D. In such event, the Borrowers shall prepare,
execute and deliver to such Lender a promissory note payable to such Lender (or,
if requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the DIP Agent. Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to
44

--------------------------------------------------------------------------------



Section 11.04) be represented by one or more promissory notes in such form
payable to the payee named therein (or, if requested by such payee, to such
payee and its registered assigns).
SECTION 2.09. Prepayment of Loans.
(a)Mandatory Prepayments. The Borrowers shall prepay the outstanding principal
amount of the Loans and provide cash collateral to secure the Letter of Credit
Obligations in the manner set forth in clause (c) below:
(i) in an amount equal to 100% of the Net Cash Proceeds received by any Credit
Party from asset sales or series of related asset sales (other than (w) Net Cash
Proceeds in an amount not to exceed $250,000 in the aggregate since the date
hereof, (x) ordinary course sales of Hydrocarbons, (y) asset sales between
Credit Parties and (z) proceeds received and used substantially concurrently
with such receipt in accordance with Section 6.13(c)) within one Business Day
after receipt of such Net Cash Proceeds;
(ii) in an amount equal to 100% of insurance and condemnation proceeds (net of
any actual and reasonable documented costs incurred by any Borrower or any of
its respective Subsidiaries in connection with the adjustment or settlement of
any claims of such Borrower or such Subsidiary in respect thereof) received by
any Credit Party (other than proceeds in an amount not to exceed $250,000 in the
aggregate since the date hereof) within one Business Day after receipt of such
proceeds;
(iii) in an amount equal to 100% of cash proceeds (net of any actual and
reasonable documented costs incurred by any Borrower or any of its respective
Subsidiaries in connection with such issuance, including without limitation
attorneys' fees, investment banking fees, accountants' fees, underwriting
discounts and commissions and other customary fees and expenses actually
incurred in connection with such issuance) received by any Credit Party from the
issuance of any post-petition Indebtedness (other than Indebtedness permitted
under Section 6.01) or Equity Interests (other than any issuance or sale of the
Equity Interests of a Subsidiary to its parent entity or another Credit Party)
by any Credit Party within one Business Day after receipt of such net cash
proceeds;
(iv) in an amount equal to 100% of the proceeds resulting from the termination,
liquidation or unwinding of any Swap Agreement within one Business Day after
receipt of such proceeds; and
(v) if on any Business Day the Consolidated Cash Balance exceeds $10,000,000
(the amount of such excess being referred to as the “Excess Cash”), then, within
two (2) Business Days of any such date, the Borrowers shall prepay the Loans in
an amount equal to the amount of all such Excess Cash. Concurrently with the
making of such prepayment the Borrowers shall furnish to the DIP Agent a report
in reasonable detail (in form and substance reasonably acceptable to DIP Agent)
setting forth the computation of Excess Cash on such Business Day.
Amounts required to be cash-collateralized under this Section 2.09(a) are in
addition to any other cash-collateral requirement hereunder, and no such other
obligation shall be satisfied by deposits made pursuant to this Section 2.09(a).
(b) Optional Prepayment of Loans. The Borrowers shall have the right at any time
and from time to time to prepay any Borrowing in whole or in part, without
premium or penalty, but subject to the requirements of Section 2.07(b) and
Section 2.14. The Company shall notify the DIP Agent by telephone
45

--------------------------------------------------------------------------------



(confirmed by telecopy) of any optional prepayment (i) in the case of a
Eurodollar Borrowing, not later than 12:00 noon, Tulsa time, three Business Days
before the date of prepayment or (ii) in the case of prepayment of any ABR
Borrowings, not later than 12:00 noon Tulsa time, on the date of such
prepayment. Such notice shall be irrevocable and shall specify the prepayment
date and the principal amount of the Borrowings or portion thereof to be
prepaid; provided that, if a notice of prepayment is given in connection with a
conditional notice of termination of the Commitments as contemplated by Section
2.07, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.07(c). Promptly following
receipt of any such notice of prepayment, the DIP Agent shall advise the Lenders
of the contents thereof. Each partial prepayment of any Borrowings shall be in
an amount that would be permitted in the case of an advance of a Borrowing of
the same Type as provided in Section 2.02. Each prepayment of a Borrowing shall
be applied ratably to the Loans included in the prepaid Borrowing. Prepayments
shall be accompanied by accrued interest to the extent required by Section 2.11
and any amount payable under Section 2.14.
(c) Application of Proceeds of Prepayments. Prepayments made in accordance with
clause (a) or (b) of this Section shall be applied in the following order:
first, at all times, to the prepayment of the outstanding principal amount of
the Loans and any other amounts then due and payable under this Agreement until
paid in full, second, at all times, to cash collateralize the remaining Letter
of Credit Obligations then outstanding under this Agreement in full; and third,
at any time after the Final DIP Order Date, to the outstanding Prepetition
Secured Obligations in the order specified in the Prepetition Credit Agreement,
until paid in full. Each prepayment of the Loans under this Section shall be
accompanied by accrued interest to the date of such prepayment on the amount
prepaid.
SECTION 2.10. Fees.
(a)Commitment Fees.
(i) The Borrowers agree to pay to the DIP Agent, for the account of each Lender,
an upfront fee in an amount equal to such Lender’s pro rata share of the
Commitment Fee Amount, which upfront fees shall be earned and due and payable on
the Closing Date. “Commitment Fee Amount” means $990,000.
(ii) Subject to the provisions of Section 2.19, the Borrowers agree to pay to
the DIP Agent, for the account of each Lender (excluding any Defaulting
Lenders), an unused commitment fee (the “Unused Commitment Fee”) equal to 1.00%
multiplied by the daily average of (i) prior to entry of the Final DIP Order,
each such Lender’s Unused New Money Interim Commitment and (ii) after entry of
the Final DIP Order, each such Lender’s Unused New Money Commitment. Such Unused
Commitment Fee shall be calculated on the basis of a year consisting of 365 days
(or 366 days in a leap year) and shall be payable in arrears on the last day of
each calendar month and on the Maturity Date for any period then ending for
which the Unused Commitment Fee shall not have been previously paid. In the
event the Commitments terminate on any date other than the last day of a
calendar month, the Borrowers agree to pay to the DIP Agent, for the account of
each Lender (excluding any Defaulting Lenders), on the date of such termination,
each such Lender’s Unused Commitment Fee due for the period from the last day of
the immediately preceding calendar month to the date such termination occurs.
(b)Letter of Credit Fees. The Borrowers jointly and severally agree to pay the
following amounts with respect to the Letters of Credit deemed issued hereunder:
(i) to the DIP Agent for the account of each Issuer of a Letter of Credit, with
respect to each Letter of Credit issued by such Issuer, an issuance fee of
0.145% per annum (“Fronting
46

--------------------------------------------------------------------------------



Fees”) of the daily maximum amount available to be drawn under such Letter of
Credit, payable in arrears (A) on the first Business Day following the end of
each calendar month (B) on the Maturity Date;
(ii) to the DIP Agent for the account and ratable benefit of the Lenders, with
respect to each Letter of Credit, a fee (the “Letter of Credit Participation
Fee”) accruing at a rate per annum equal to 6.50% on the daily maximum amount
available to be drawn under such Letter of Credit payable in arrears (x) on the
first Business Day following the end of each calendar month and (y) on the
Maturity Date, as applicable; provided, however, that during the continuance of
an Event of Default, such fee shall be increased by 2.50% per annum and shall be
payable on demand; and
(iii) to the Issuer of any Letter of Credit, with respect to any amendment or
transfer of each Letter of Credit and each drawing made thereunder, documentary
and processing charges in accordance with such Issuer’s standard schedule for
such charges in effect at the time of such amendment, transfer or drawing, as
the case may be.
(c)Additional Fees. The Borrowers jointly and severally agree to pay to the DIP
Agents, the Issuers, and the Lenders additional fees, the amount and dates of
payment of which are embodied in certain fee letters executed and delivered by
any Borrower in connection with this Agreement and as may otherwise have been
separately agreed upon by any Borrower in writing in connection herewith or
therewith.
(d)All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the DIP Agent, for its account, or to the DIP Agent, for
distribution to the Lenders, as applicable. Fees paid shall not be refundable
under any circumstances, except in the case of any overpayment due to erroneous
calculation or invoicing thereof.
SECTION 2.11. Interest.
(a)ABR Loans (other than the Final Refinanced Loans) shall bear interest at a
rate per annum equal to the Alternate Base Rate plus 5.50%.
(b)Eurodollar Loans (other than the Final Refinanced Loans) shall bear interest
at a rate per annum equal to the Adjusted LIBO Rate for the Interest Period in
effect for such Borrowing plus 6.50%.
(c)The outstanding amount of all DIP Obligations (other than the Reimbursement
Obligations, which shall bear interest as set forth in Section 2.04(d) or (f),
the Loans (other than the Final Refinanced Loans), which shall bear interest as
set forth in clause (a) or (b), as applicable, and the Final Refinanced Loans,
will shall bear interest as set forth in clause (d) below) shall bear interest,
from the date such other Obligations are due and payable until, in all cases,
paid in full, except as otherwise provided in clause (e) below, at a rate per
annum of 6.50%.
(d)The Final Refinanced Loans shall bear interest at the rate identical to the
interest rate applicable to such Final Refinanced Loans immediately prior to the
Petition Date.
(e)Notwithstanding the foregoing, during the continuance of an Event of Default,
the DIP Obligations shall bear interest at a rate per annum equal to the
interest rate in effect from time to time pursuant to clause (a), (b), (c) or
(d) above, as applicable, plus 2.50% per annum (the “Default Rate”).


47

--------------------------------------------------------------------------------



(f)Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and upon termination of the Commitments; provided
that (i) interest accrued pursuant to paragraph (e) of this Section shall be
payable on demand, (ii) in the event of any repayment or prepayment of any Loan,
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment and (iii) in the event of any
conversion of any Eurodollar Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion. Accrued interest on the amount of all other DIP
Obligations shall be payable on demand from time to time as such DIP Obligation
becomes due and payable (whether by acceleration or otherwise).
(g)All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate, Adjusted LIBO Rate
or LIBO Rate shall be determined by the DIP Agent, and such determination shall
be conclusive absent manifest error.
SECTION 2.12. Alternate Rate of Interest.
(a)If prior to the commencement of any Interest Period for a Eurodollar
Borrowing:
(i) the DIP Agent determines (which determination shall be conclusive absent
manifest error) that adequate and reasonable means do not exist for ascertaining
the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest
Period; or
(ii) the DIP Agent is advised by the Requisite Lenders that the Adjusted LIBO
Rate or the LIBO Rate, as applicable, for such Interest Period will not
adequately and fairly reflect the cost to such Lenders (or Lender) of making or
maintaining their Loans (or its Loan) included in such Borrowing for such
Interest Period;
then the DIP Agent shall give notice thereof to the Company, as designated
borrowing agent on behalf of all Borrowers, and the Lenders by telephone or
telecopy as promptly as practicable thereafter and, until the DIP Agent notifies
the Company and the Lenders that the circumstances giving rise to such notice no
longer exist, (i) any Interest Election Request that requests the conversion of
any Borrowing to, or continuation of any Borrowing as, a Eurodollar Borrowing
shall be ineffective, and (ii) if any Borrowing Request requests a Eurodollar
Borrowing, such Borrowing shall be made as an ABR Borrowing.
(b)Effect of Benchmark Transition Event.
(i) Replacement Rate. Notwithstanding anything to the contrary herein or in any
other Loan Document, upon the occurrence of a Benchmark Transition Event or an
Early Opt-in Election, as applicable, the DIP Agent and the Borrowers may amend
this Agreement to replace LIBO Rate with a Replacement Rate. Any such amendment
with respect to a Benchmark Transition Event will become effective at 5:00 p.m.
on the fifth (5th) Business Day after the DIP Agent has posted such proposed
amendment to all Lenders and the Borrowers so long as the DIP Agent has not
received, by such time, written notice of objection to such amendment from
Lenders comprising the Requisite Lenders. Any such amendment with respect to an
Early Opt-in Election will become effective on the date that Lenders comprising
the Requisite Lenders have delivered to the DIP Agent written notice that such
Requisite Lenders accept such amendment. No replacement of LIBO Rate with a
Replacement Rate pursuant to this Section 2.12(b) will occur prior to the
applicable Benchmark Transition Start Date.
48

--------------------------------------------------------------------------------



(ii) Benchmark Replacement Conforming Changes. In connection with the
implementation of a Replacement Rate, the DIP Agent will have the right to make
Benchmark Replacement Conforming Changes from time to time and, notwithstanding
anything to the contrary herein or in any other Loan Document, any amendments
implementing such Benchmark Replacement Conforming Changes will become effective
without any further action or consent of any other party to this Agreement.
(iii) Notices; Standards for Decisions and Determinations. The DIP Agent will
promptly notify the Borrowers and the Lenders of (A) any occurrence of a
Benchmark Transition Event or an Early Opt-in Election, as applicable, and its
related Benchmark Replacement Date and Benchmark Transition Start Date, (B) the
implementation of any Replacement Rate, (C) the effectiveness of any Benchmark
Replacement Conforming Changes and (D) the commencement or conclusion of any
Benchmark Unavailability Period. Any determination, decision or election that
may be made by the DIP Agent or Lenders pursuant to this Section 2.12(b),
including any determination with respect to a tenor, rate or adjustment or of
the occurrence or non-occurrence of an event, circumstance or date and any
decision to take or refrain from taking any action, will be conclusive and
binding absent manifest error and may be made in its or their sole discretion
and without consent from any other party hereto, except, in each case, as
expressly required pursuant to this Section 2.12(b).
(iv) Benchmark Unavailability Period. Upon the Borrowers’ receipt of notice of
the commencement of a Benchmark Unavailability Period, the Borrowers may revoke
any request for a Eurodollar Loan of, conversion to or continuation of
Eurodollar Loans to be made, converted or continued during any Benchmark
Unavailability Period and, failing that, the Borrowers will be deemed to have
converted any such request into a request for a borrowing of or conversion to
Base Rate Loans. During any Benchmark Unavailability Period, the component of
the Alternate Base Rate based upon LIBO Rate will not be used in any
determination of the Alternate Base Rate.
SECTION 2.13. Increased Costs.
(a)If any Change in Law shall:
(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement (including any compulsory loan requirement, insurance charge or
other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate);
(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes
and (C) Other Connection Taxes that are imposed on or measured by net income
(however denominated) or that are franchise Taxes or branch profit Taxes) on its
loan, loan principal, letters of credit, commitments, or other obligations, or
its deposits, reserves, other liability or capital attributable thereto; or
(iii) impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or Loans made by
such Lender;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or main taining any Loan (or of maintaining its obligation to
make any such Loan) or to increase the cost to such Lender or to reduce the
amount of any sum received or receivable by such Lender hereunder (whether of
49

--------------------------------------------------------------------------------



principal, interest or otherwise), then the Borrowers will pay to such Lender
such additional amount or amounts as will compensate such Lender for such
additional costs incurred or reduction suffered.
(b)If any Lender determines that any Change in Law regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement or the Loans made by such
Lender to a level below that which such Lender or such Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy), then from time to time the Borrowers will pay to such
Lender such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.
(c)A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company, as the case may be, as specified
in paragraph (a) or (b) of this Section shall be delivered to the Borrowers and
shall be conclusive absent manifest error. The Borrowers shall pay such Lender
the amount shown as due on any such certificate within 10 Business Days after
receipt thereof.
(d)Failure or delay on the part of any Lender to demand compensation pursuant to
this Section shall not constitute a waiver of such Lender’s right to demand such
compensation; provided that the Borrowers shall not be required to compensate a
Lender pursuant to this Section for any increased costs or reductions incurred
more than 180 days prior to the date that such Lender notifies the Borrowers of
the Change in Law giving rise to such increased costs or reductions and of such
Lender’s intention to claim compensation therefor; provided, further, that, if
the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.
SECTION 2.14. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under Section
2.09(b) and is revoked in accordance therewith) or (d) the assignment of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrowers pursuant to Section 2.17,
then, in any such event, the Borrowers shall compensate each Lender for the
loss, cost and expense attributable to such event. In the case of a Eurodollar
Loan, such loss, cost or expense to any Lender shall be deemed to include an
amount determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest that would accrue on such principal
amount for such period at the interest rate which such Lender would bid were it
to bid, at the commencement of such period, for dollar deposits of a comparable
amount and period from other banks in the eurodollar market. A certificate of
any Lender setting forth any amount or amounts that such Lender is entitled to
receive pursuant to this Section shall be delivered to the Borrowers and shall
be conclusive absent manifest error. The Borrowers shall pay such Lender the
amount shown as due on any such certificate within 10 days after receipt
thereof.
SECTION 2.15. Taxes.
50

--------------------------------------------------------------------------------



(a)General. Any and all payments by or on account of any Credit Party under any
Loan Document shall be made without deduction or withholding for any Taxes,
except as required by applicable law. If any applicable law (as determined in
the good faith discretion of an applicable Withholding Agent) requires the
deduction or withholding of any Tax from any such payment by a Withholding
Agent, then the applicable Withholding Agent shall be entitled to make such
deduction and withholding and shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by any Credit
Party shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings of
Indemnified Taxes applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.
(b)Payment of Other Taxes by the Borrowers. The Borrowers shall timely pay to
the relevant Governmental Authority in accordance with applicable law, or at the
option of the DIP Agent timely reimburse it for the payment of, any Other Taxes.
(c)Evidence of Payment. As soon as practicable after any payment of Indemnified
Taxes by any Credit Party to a Governmental Authority, the Borrowers shall
deliver to the DIP Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the DIP Agent.
(d)Indemnification by the Borrowers. The Borrowers shall jointly and severally
indemnify each Recipient for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts paid or
payable under this Section) payable or paid by such Recipient or required to be
withheld or deducted from a payment to such Recipient and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. The indemnity under this Section 2.15(d) shall be paid
within 10 days after a certificate as to the amount of such payment or liability
is delivered to the Company by a Lender (with a copy to the DIP Agent), or by
the DIP Agent on its own behalf or on behalf of a Lender. Such certificate shall
be conclusive of the amount so paid or payable absent manifest error.
(e)Indemnification by the Lenders. Each Lender shall severally indemnify the DIP
Agent for (i) any Indemnified Taxes attributable to such Lender (but only to the
extent that any Credit Party has not already indemnified the DIP Agent for such
Indemnified Taxes and without limiting the obligation of the Borrowers to do
so), (ii) any Taxes attributable to such Lender failure to comply with the
provisions of Section 11.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are paid or payable by the DIP Agent in connection with any Loan Document,
and any reasonable expenses arising therefrom or with respect thereto, whether
or not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. The indemnity under this Section 2.15(e) shall be paid
within 10 days after the DIP Agent or the applicable Credit Party (as
applicable) delivers to the applicable Lender a certificate stating the amount
of Taxes so paid or payable by the DIP Agent or the Borrowers (as applicable).
Such certificate shall be conclusive of the amount so paid or payable absent
manifest error.
(f)Status of Lenders.
(i) Any Lender that is entitled to an exemption from, or reduction of
withholding Tax with respect to any payments made under any Loan Document shall
deliver to the Borrowers and the DIP Agent, at the time or times prescribed by
applicable law or reasonably requested by
51

--------------------------------------------------------------------------------



the Borrowers or the DIP Agent, such properly completed and executed
documentation prescribed by applicable law or reasonably requested by the
Borrowers or the DIP Agent as will permit such payments to be made without, or
at a reduced rate of, withholding. In addition, any Lender, if requested by the
Borrowers or the DIP Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrowers or the DIP Agent as will
enable the Borrowers or the DIP Agent to determine whether or not such Lender is
subject to any withholding (including backup withholding) or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences and except as otherwise required by applicable law, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.15(f)(ii)(A), (ii)(B) and (ii)(D) of this
Section) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender. Upon the reasonable request of the Borrowers
or the DIP Agent, any Lender shall update any form or certification previously
delivered pursuant to this Section 2.15(f). If any form or certification
previously delivered pursuant to this Section expires or becomes obsolete or
inaccurate in any respect with respect to a Lender, such Lender shall promptly
(and in any event within 10 days after such expiration, obsolescence or
inaccuracy) notify such Borrower and the DIP Agent in writing of such
expiration, obsolescence or inaccuracy and update the form or certification if
it is legally eligible to do so.
(ii) Without limiting the generality of the foregoing,
(A)any Lender that is a U.S. Person shall deliver to such Borrower and the DIP
Agent on or prior to the date on which such Lender becomes a party hereto (and
from time to time thereafter upon the reasonable request of such Borrower and
the DIP Agent), duly completed and executed copies of IRS Form W-9 certifying
that such Lender is exempt from U.S. federal backup withholding tax;
(B)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to such Borrower and the DIP Agent (in such number of copies as shall be
requested by the recipient) on or about the date on which such Foreign Lender
becomes a party hereto (and from time to time thereafter upon the reasonable
request of any Borrower or the DIP Agent), whichever of the following is
applicable:
(1)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed copies of IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;
(2)in the case of a Foreign Lender for whom payments under this Agreement
constitute income that is effectively connected with such Lender’s conduct of a
trade or business in the United States, IRS Form W-8ECI;
(3)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, both (x) an IRS
52

--------------------------------------------------------------------------------



Form W-8BEN or IRS Form W-8BEN-E, as applicable, and (y) a certificate
substantially in the form of Exhibit F-1 (a “U.S. Tax Certificate”) to the
effect that such Lender is not (a) a “bank” within the meaning of Section
881(c)(3)(A) of the Code, (b) a “10 percent shareholder” of any Borrower within
the meaning of Section 881(c)(3)(B) of the Code (c) a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code and (d) conducting a
trade or business in the United States with which the relevant interest payments
are effectively connected;


(4)to the extent a Foreign Lender is not the Beneficial Owner of payments made
under this Agreement (including a partnership or a participating Lender)
executed copies of (x) an IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS
Form W-8BEN, IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially
in the form of Exhibit F-2 or Exhibit F-3, IRS Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided,
that if the Lender is a partnership and one or more of its direct or indirect
partners are claiming the exemption for portfolio interest under Section 881(c)
of the Code, such Lender may provide a U.S. Tax Certificate substantially in the
form of Exhibit F-4 on behalf of such direct and indirect partners; or
(C)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to such Borrower and the DIP Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a party hereto (and from time to time thereafter upon the reasonable
request of such Borrower or the DIP Agent), executed copies of any other form
prescribed by law as a basis for claiming exemption from, or a reduction of,
U.S. federal withholding Tax, duly completed, together with such supplementary
documentation necessary to enable the Borrowers or the DIP Agent to determine
the amount of withholding or deduction required to be made; and
(D)if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrowers and the DIP Agent, at the time or times
prescribed by law and at such time or times reasonably requested by the
Borrowers and the DIP Agent, such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrowers and the DIP Agent
as may be necessary for the Borrowers and the DIP Agent to comply with their
obligations under FATCA, to determine that such Lender has or has not complied
with such Lender’s obligations under FATCA and, as necessary, to determine the
amount to deduct and withhold from such payment. Solely for purposes of this
Section 2.15(f)(ii), “FATCA” shall include any amendments made to FATCA after
the date of this Agreement.


Each Lender and the DIP Agent agrees that if any form or certification it
previously delivered expires or becomes obsolete or inaccurate in any respect,
it shall update such form or certification or promptly notify the Borrowers and
the DIP Agent in writing of its legal inability to do so.


(g)Treatment of Certain Refunds. If any party determines, in its sole discretion
exercised in good faith, that it has received a refund of any Taxes as to which
it has been indemnified pursuant to this Section (including by the payment of
additional amounts paid pursuant to this Section 2.15), it shall pay
53

--------------------------------------------------------------------------------



to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made, or such Other Taxes paid under this Section with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) of such indemnified party and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund). Such indemnifying party, upon the request of such indemnified
party, shall repay to such indemnified party the amount paid to such indemnified
party pursuant to this Section 2.15(g) (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) in the event such
indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything herein to the contrary in this
Section 2.15(g), in no event will any indemnified party be required to pay any
amount to any indemnifying party pursuant to this Section 2.15(g) to the extent
that such payment would place such indemnified party in a less favorable
position (on a net after-Tax basis) than such indemnified party would have been
in if the indemnification payments or additional amounts giving rise to such
refund had never been paid. This Section 2.15(g) shall not be construed to
require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes which it deems confidential) to the
indemnifying party or any other Person.
(h)Survival. Each party’s obligations under this Section 2.15 shall survive any
assignment of rights by, or the replacement of, a Lender, and the Discharge of
DIP Obligations.
SECTION 2.16. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a)The Borrowers shall make each payment required to be made by it hereunder
(whether of principal, interest, or fees, or of amounts payable under
Section 2.13, 2.14 or 2.15, or otherwise) prior to 12:00 p.m. noon, Tulsa time,
on the date when due, in immediately available funds, without setoff or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the DIP Agent, be deemed to have been received on the next
succeeding Business Day for purposes of calculating interest thereon. All such
payments shall be made to the DIP Agent at its offices as set forth in
Section 11.01(a), except that payments pursuant to Sections 2.13, 2.14 or 2.15
and 9.03 shall be made directly to the Persons entitled thereto. The DIP Agent
shall distribute any such payments received by it for the account of any other
Person to the appropriate recipient promptly following receipt thereof. If any
payment hereunder shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day, and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension. All payments hereunder shall be made in dollars.
(b)Subject to Section 7.03, if at any time insufficient funds are received by
and available to the DIP Agent to pay fully all amounts of principal, interest
and fees then due hereunder, such funds shall be applied (i) first, towards
payment of interest and fees then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of interest and fees then due to
such parties, and (ii) second, towards payment of principal then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal then due to such parties.
(c)If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans resulting in such Lender receiving payment of a greater proportion of
the aggregate amount of its Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans; provided
that (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment
54

--------------------------------------------------------------------------------



made by the Borrowers pursuant to and in accordance with the express terms of
this Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans to any assignee or
participant, other than to any Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply). Each Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against any Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of any Borrower in the amount of such participation.
(d)Unless the DIP Agent shall have received notice from the Borrowers prior to
the date on which any payment is due to the DIP Agent for the account of the
Lenders hereunder that the Borrowers will not make such payment, the DIP Agent
may assume that the Borrowers has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders
the amount due. In such event, if the Borrowers have not in fact made such
payment, then each of the Lenders severally agrees to repay to the DIP Agent
forthwith on demand the amount so distributed to such Lender with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the DIP Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the DIP Agent in
accordance with banking industry rules on interbank compensation.
(e)If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(d), 2.05(b), 2.16(d) or 11.03, then the DIP Agent may,
in its discretion and notwithstanding any contrary provision hereof, (i) apply
any amounts thereafter received by the DIP Agent for the account of such Lender
and for the benefit of the DIP Agent to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid and/or (ii)
hold any such amounts in a segregated account over which the DIP Agent shall
have exclusive control as cash collateral for, and application to, any future
funding obligations of such Lender under such Sections; in the case of each of
(i) and (ii) above, in any order as determined by the DIP Agent in its
discretion.
SECTION 2.17. Mitigation Obligations; Replacement of Lenders.
(a)If any Lender requests compensation under Section 2.13, or if the Borrowers
are required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.15, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.13 or 2.15, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrowers
hereby agree to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
(b)If any Lender requests compensation under Section 2.13, or if any Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.15, or if any
Lender becomes a Defaulting Lender, or if any Lender fails to execute an
amendment or waiver with respect to the Loan Documents that is executed by the
Supermajority Lenders, then the Borrowers may, at its sole expense and effort,
upon notice to such Lender and the DIP Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 11.04), all its interests, rights and obligations under
this Agreement to an assignee that shall assume such obligations (which assignee
may be another Lender, if a Lender accepts such assignment); provided that (i)
the Borrowers shall have received the prior written consent of the DIP Agent,
which consent shall not unreasonably be withheld, (ii) such Lender shall have
received
55

--------------------------------------------------------------------------------



payment of an amount equal to the outstanding principal of its Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrowers (in the case of all other amounts) and (iii)
in the case of any such assignment resulting from a claim for compensation under
Section 2.13 or payments required to be made pursuant to Section 2.15, such
assignment will result in a reduction in such compensation or payments. A Lender
shall not be required to make any such assignment and delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Borrowers to require such assignment and delegation cease to
apply.
SECTION 2.18. Cash Collateral.
(a)Certain Credit Support Events. At any time that there shall exist a Lender
that is a Defaulting Lender, promptly (but in any event within five Business
Days) after the request of the DIP Agent or any Issuer, the Borrowers shall
deliver to the DIP Agent cash collateral in an amount sufficient to cover all
Fronting Exposure (after giving effect to Section 2.19(b) and any cash
collateral provided by the Defaulting Lender).
(b)Grant of Security Interest. All cash collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in blocked
deposit or securities accounts at the DIP Agent. To the extent provided by the
Borrowers, the Borrowers, and to the extent provided by any Lender, such Lender,
hereby grants to (and subjects to the control of) the DIP Agent, for the benefit
of the DIP Agent, the Issuers and the Lenders, a security interest in all such
cash, deposit and securities accounts and all balances therein, and in all
proceeds of the foregoing, and to maintain such security interest as a
first-priority security interest, all as security for the obligations to which
such cash collateral may be applied pursuant to clause (c) below. If at any time
the DIP Agent determines that cash collateral is subject to any right or claim
of any Person other than the DIP Agent as herein provided, or that the total
amount of such cash collateral is less than the applicable Fronting Exposure and
other obligations secured thereby, the Borrowers or the relevant Defaulting
Lender will, promptly (but in any event within five Business Days) after demand
by the DIP Agent, pay or provide to the DIP Agent additional cash collateral in
an amount sufficient to eliminate such deficiency.
(c)Application. Notwithstanding anything to the contrary contained in this
Agreement, cash collateral provided hereunder in respect of Letters of Credit
shall be held and applied to the satisfaction of the specific Letter of Credit
Obligations, obligations to fund participations therein (including, as to cash
collateral provided by a Defaulting Lender, any interest accrued on such
obligation) and other obligations for which such cash collateral was so
provided, prior to any other application of such property as may be provided for
herein.
(d)Release. Cash collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the Lender (or, as appropriate, its assignee following
compliance with Section 11.04(b)) or (ii) the DIP Agent’s good faith
determination that there exists excess cash collateral; provided, however, that
(x) cash collateral furnished by or on behalf of a Credit Party shall not be
released during the continuance of a Default or Event of Default (and following
application as provided in this Section 2.18 may be otherwise applied in
accordance with Section 7.03) and (y) the Person providing cash collateral and
the relevant Issuer may agree that cash collateral shall not be released but
instead held to support future anticipated Fronting Exposure or other
obligations.
56

--------------------------------------------------------------------------------



SECTION 2.19. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
(a)fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 2.10(a);
(b)for purposes of computing the amount of the obligation of each Lender that is
a non-Defaulting Lender to fund participations in Letters of Credit pursuant to
Section 2.04, the “Applicable Percentage” of each Lender that is a
non-Defaulting Lender shall be computed without giving effect to the Commitment
of that Defaulting Lender; provided that, (i) each such reallocation shall be
given effect only if, at the date the Lender becomes a Defaulting Lender, no
Default or Event of Default exists; and (ii) the aggregate obligation of a
non-Defaulting Lender to acquire, refinance or fund participations in Letters of
Credit shall not exceed the positive difference, if any, of (1) the Letter of
Credit Commitment of that non-Defaulting Lender minus (2) the aggregate Letter
of Credit Obligations of that Lender;
(c)if the reallocation described in clause (b) cannot, or can only partially, be
effected, then the Borrowers shall within one Business Day following notice by
the DIP Agent cash collateralize for the benefit of the Issuers only the
Borrowers’ obligations corresponding to such Defaulting Lender’s Letter of
Credit Exposure (after giving effect to any partial reallocation pursuant to
clause (b)) in accordance with the procedures set forth in Section 2.04(i) for
so long as such Letter of Credit Exposure is outstanding and the relevant
Defaulting Lender remains a Defaulting Lender;
(d)(i) if the Borrowers cash collateralize any portion of such Defaulting
Lender’s Letter of Credit Exposure pursuant to clause (c), then the Borrowers
shall not be required to pay any fees to such Defaulting Lender pursuant to
Section 2.10(b) with respect to such Defaulting Lender’s Letter of Credit
Exposure during the period such Defaulting Lender’s Letter of Credit Exposure is
cash collateralized; (ii) if the Letter of Credit Exposure of the non-Defaulting
Lenders is reallocated pursuant to clause (b), then the fees payable to the
Lenders pursuant to Section 2.10(a) and (b) shall be adjusted in accordance with
such non-Defaulting Lenders’ Applicable Percentages; or (iii) if all or any
portion of such Defaulting Lender’s Letter of Credit Exposure is neither cash
collateralized nor reallocated pursuant to clause (b) or (c), then, without
prejudice to any rights or remedies of the Issuers or any Lender hereunder, all
commitment fees that otherwise would have been payable to such Defaulting Lender
(solely with respect to the portion of such Defaulting Lender’s Commitment that
was utilized by such Letter of Credit Exposure) and letter of credit fees
payable under Section 2.10(b) with respect to such Defaulting Lender’s Letter of
Credit Exposure shall be payable to the applicable Issuer until such Letter of
Credit Exposure is cash collateralized and/or reallocated;
(e)the Commitment and Loans of such Defaulting Lender shall not be included in
determining whether all Lenders, the Requisite Lenders or the Supermajority
Lenders have taken or may take any action hereunder (including any consent to
any amendment, waiver or other modification pursuant to Section 11.02); provided
that (i) such Defaulting Lender’s Commitment may not be increased or extended
without its consent and (ii) the principal amount of, or interest or fees
payable on, Loans may not be reduced or excused or the scheduled date of payment
may not be postponed as to such Defaulting Lender without such Defaulting
Lender’s consent; and
(f)no Issuer shall be required to amend, renew, replace, refinance or extend any
Letter of Credit unless it is satisfied that it will have no Fronting Exposure
after giving effect thereto.


57

--------------------------------------------------------------------------------



ARTICLE III
REPRESENTATIONS AND WARRANTIES


Each Borrower and each Subsidiary party hereto hereby represents and warrants to
the Lenders that:
SECTION 3.01. Existence; Organization; Powers. Each Borrower and each
Subsidiary: (a) is duly organized or formed, legally existing and in good
standing, if applicable, under the laws of the jurisdiction of its formation,
except as to any Subsidiary where the failure to so exist or remain in good
standing could not reasonably be expected to have a Material Adverse Effect,
(b) has all requisite power and authority, and has all material governmental
licenses, authorizations, consents and approvals necessary to own its assets and
carry on its business as now being or as proposed to be conducted, except where
failure to have such power and authority could not reasonably be expected to
have a Material Adverse Effect, and (c) is qualified to do business in all
jurisdictions in which the nature of the business conducted by it makes such
qualification necessary and where failure so to qualify could reasonably be
expected to have a Material Adverse Effect.
SECTION 3.02. Authorization; Enforceability. Subject to entry and the terms of
the DIP Orders and to any restrictions arising solely on account of any
Borrower’s (or any of their Subsidiary’s) current status as a “Debtor” under the
Bankruptcy Code (and only so long as such status exists) (a) each Borrower and
each Subsidiary have all necessary power and authority to execute, deliver and
perform its obligations under this Agreement and the Loan Documents to which it
is a party and (b) the execution, delivery and performance by each Borrower and
each Subsidiary of this Agreement and the Loan Documents to which it is a party
have been duly authorized by all necessary corporate, limited liability company
or partnership action, and this Agreement and the Loan Documents constitute the
legal, valid and binding obligations of each Borrower and each Subsidiary party
thereto, enforceable in accordance with their terms, except as limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting the rights of creditors generally and general principles of equity,
regardless of whether considered in a proceeding in equity or at law.
SECTION 3.03. Governmental Approvals; No Conflicts. Subject to entry of the DIP
Orders, no authorizations, approvals or consents of, and no filings or
registrations with, any Governmental Authority (other than the DIP Orders) or
any third Person are necessary for the execution, delivery or performance by
each Borrower or any Subsidiary of this Agreement or the Loan Documents or for
the validity or enforceability thereof, except for those third party approvals
or consents which, if not made or obtained, would not cause a Default hereunder,
could not reasonably be expected to have a Material Adverse Effect and do not
have an adverse effect on the enforceability of the Loan Documents. Subject to
entry of the DIP Orders, neither the execution and delivery of this Agreement or
any Loan Document, nor compliance with the terms and provisions hereof or
thereof, will conflict with or result in a breach of, or require any consent
that has not been obtained as of the Closing Date under, the respective
Organizational Documents of each Borrower or any Subsidiary, any Governmental
Requirement, or any other material agreement or instrument to which each
Borrower or any Subsidiary is a party or by which it is bound or to which it or
its Properties are subject (in each case except for agreements and instruments
subject to the Automatic Stay or Safe Harbor Provisions), or result in the
creation or imposition of any Lien upon any of the revenues or assets of each
Borrower or any Subsidiary other than the Liens created by the Loan Documents,
the DIP Orders or expressly permitted hereby.
SECTION 3.04. Financial Condition; No Material Adverse Change.
(a)The Company has heretofore furnished to the DIP Agent and the Lenders its
consolidated balance sheet, and the related consolidated or condensed
consolidated, as applicable, statements of
58

--------------------------------------------------------------------------------



income, cash flows and shareholders’ equity of the Company and its Subsidiaries
as of and for the fiscal year ended December 31, 2019, audited by
PricewaterhouseCoopers, independent certified public accountants, certified by
an Authorized Officer that such financial statements present fairly in all
material respects, the financial condition and results of operations of the
Company and its Subsidiaries as of such dates and for such periods. Such
financial statements were prepared in accordance with GAAP applied on a
consistent basis (subject to the absence of footnote disclosure and normal
year-end audit adjustments other than as expressly set forth therein).
(b)Since the date of the audited financial statements of the Company that have
most recently been delivered pursuant to Section 5.01(a), there has been no
event or development that has had or could reasonably be expected to have a
Material Adverse Effect.
(c)Except as disclosed to the DIP Agent in writing, none of the Borrowers or any
Subsidiary has any material contingent liabilities, material liabilities for
taxes, unusual and material forward or long-term commitments or material
unrealized or anticipated losses from any unfavorable commitments, except as
referred to or reflected or provided for in the consolidated balance sheets of
the Company or as otherwise disclosed to the Lenders or their advisors in
writing.
SECTION 3.05. Properties.
(a)Each of the Borrowers and the Subsidiaries has good and defensible title to
its material Oil and Gas Properties and other material real Properties and good
title to its material personal Properties, in each case, free and clear of all
Liens except Liens permitted by Section 6.02. In addition, the Credit Parties
have good and defensible title to all Oil and Gas Properties evaluated in the
most recently delivered Reserve Report (other than any thereof disposed of in a
disposition permitted by this Agreement or otherwise expiring in the ordinary
course of business in accordance with the terms thereof). As of the date of
delivery of each Reserve Report pursuant to Section 5.11, after giving full
effect to Liens permitted by Section 6.02, the Borrowers or any Subsidiary, as
applicable, specified as the owner owns the net interests in production
attributable to the Hydrocarbon Interests as reflected in the most recently
delivered Reserve Report, and the ownership of such Properties shall not in any
material respect obligate such Borrower or such Subsidiary to bear the costs and
expenses relating to the maintenance, development and operations of each such
Property in an amount in excess of the working interest of each Property set
forth in the most recently delivered Reserve Report that is not offset by a
corresponding proportionate increase in such Borrower’s or such Subsidiary’s net
revenue interest in such Property.
(b)Except as set forth on Schedule 3.05, all material Contracts necessary for
the conduct of the business of the Borrowers and the Subsidiaries are valid and
subsisting, in full force and effect. None of the Borrowers or any Subsidiary
thereof or, to the knowledge of any Borrower or any Subsidiary thereof, any
other party to any such Contract (i) is in breach of or default, or with the
lapse of time or the giving of notice, or both, would be in breach or default,
with respect to any obligations thereunder, whether express or implied, or (ii)
has given or threatened in writing to give notice of any default under or
inquiry into any possible default under, or action to alter, terminate, rescind
or procure a judicial reformation of, any lease in the Oil and Gas Properties or
any Contract, except as could not, individually or in the aggregate, reasonably
be expected to result in a Material Adverse Effect and with respect to
agreements and instruments subject to the Automatic Stay or Safe Harbor
Provisions.
(c)The rights, Properties and other assets presently owned, leased or licensed
by the Borrowers and the Subsidiaries, including, without limitation, all
easements and rights of way, include all rights, Properties and other assets
necessary to permit the Borrowers and the Subsidiaries to conduct their business
in all material respects in the same manner as such business has been conducted
prior to the date hereof.
59

--------------------------------------------------------------------------------



(d)All of the assets and Properties of the Borrowers and the Subsidiaries that
are reasonably necessary for the operation of their business are in good working
condition and are maintained in accordance with prudent business standards,
ordinary wear and tear excepted.
(e)Except as otherwise permitted hereunder, there are no obligations under any
Oil and Gas Property or Contract which require the drilling of additional wells
or operations to earn or to continue to hold any of the Oil and Gas Properties
covered in the most recently delivered Reserve Report in force and effect,
except those under customary continuous operations provisions that may be found
in one or more of the oil and gas and/or oil, gas and mineral leases.
(f)No Credit Party has collected any proceeds from the sale of Hydrocarbons
produced from the Oil and Gas Properties covered in the most recently delivered
Reserve Report which are subject to any material refund obligations other than
as previously disclosed in writing to the DIP Agent at or prior to the delivery
of such Reserve Report.
SECTION 3.06. Litigation and Environmental Matters.
(a)Other than the Cases or except as set forth on Schedule 3.06, there are no
actions, suits or proceedings by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of any Borrower, threatened in
writing against any Borrower or any of its respective Subsidiaries or any of
their respective properties (i) as to which there is a reasonable possibility of
an adverse determination and that, if adversely determined, could reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect or (ii) that involve this Agreement or the other Loan Documents, and in
each case, which are not subject to the Automatic Stay.
(b)Except as could not be reasonably expected to have an adverse effect of
$1,000,000 or more on the business, Property, liabilities (actual or
contingent), condition (financial or otherwise) or results of operations of the
Borrowers and the Subsidiaries taken as a whole (or with respect to (iii),
(iv) and (v) below, where the failure to take such actions could not be
reasonably expected to have an adverse effect of $1,000,000 or more):
(i) neither any Property of any Borrower or any Subsidiary, nor the operations
conducted thereon, violate any order or requirement of any court or Governmental
Authority or any Environmental Laws;
(ii) no Property of any Borrower or any Subsidiary nor the operations currently
conducted thereon or, to the knowledge of any Borrower, by any prior owner or
operator of such Property or operation, are in violation of or subject to any
existing, pending or threatened action, suit, investigation, inquiry or
proceeding by or before any court or Governmental Authority (except the Cases)
or to any remedial or investigative obligations under Environmental Laws;
(iii) all notices, permits, licenses or similar authorizations, if any, required
to be obtained or filed in connection with the operation or use of any and all
Property of each Borrower and each Subsidiary, including, without limitation,
past or present treatment, storage, disposal or release of a hazardous substance
or solid waste into the environment, have been duly obtained or filed, are in
full force and effect and not subject to any pending or threatened legal
challenge, and each Borrower and each Subsidiary are in compliance with the
terms and conditions of all such notices, permits, licenses and similar
authorizations;
(iv) all hazardous substances, solid waste and oil and gas exploration and
production wastes, if any, generated at any and all Property of any Borrower or
any Subsidiary have in the
60

--------------------------------------------------------------------------------



past been transported, treated and disposed of in accordance with Environmental
Laws and so as not to endanger public health or welfare or the environment, and,
to the knowledge of any Borrower, all such transport carriers and treatment and
disposal facilities have been and are operating in compliance with Environmental
Laws and so as not to endanger public health or welfare or the environment, and
are not the subject of any existing, pending or threatened action, investigation
or inquiry by any Governmental Authority in connection with any Environmental
Laws;
(v) each Borrower or a Subsidiary has taken all steps reasonably necessary to
determine and have determined that no hazardous substances, solid waste or oil
and gas exploration and production wastes have been disposed of or otherwise
released, and there has been no threatened release of any hazardous substances
on or to any Property of any Borrower or any Subsidiary, except in compliance
with Environmental Laws and so as not to endanger public health or welfare or
the environment;
(vi) to the extent applicable, all Property of each Borrower and each Subsidiary
currently satisfies all applicable design, operation and equipment requirements
imposed by the Oil Pollution Act of 1990 and no Borrower has any reason to
believe that such Property, to the extent subject thereto, will not be able to
maintain compliance with the requirements thereof during the term of this
Agreement; and
(c)none of the Borrowers or any Subsidiary has any known material contingent
liability in connection with any release or threatened release of any oil,
hazardous substance or solid waste into the environment.
SECTION 3.07. Compliance with Laws and Agreements. None of the Borrowers or any
Subsidiary has violated any applicable Governmental Requirement binding upon it
or its Properties or failed to obtain any license, permit, franchise or other
governmental authorization necessary for the ownership of any of its Properties
or the conduct of its business, which violation or failure would have (in the
event such violation or failure were asserted by any Person through appropriate
action) a Material Adverse Effect. No Default hereunder has occurred and is
continuing.
SECTION 3.08. Investment Company Status. None of the Borrowers or any Subsidiary
is an “investment company” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended.
SECTION 3.09. Taxes. Each of the Borrowers and the Subsidiaries has (a) timely
filed all foreign, U.S. federal, state and local income Tax returns and all
other Tax returns and reports that are required to be filed by it and (b) timely
paid all foreign, U.S. federal, state and local, and all other Taxes,
assessments, fees and other governmental charges levied or imposed upon them or
their properties, income or assets otherwise due and payable, except (i) any
such Taxes that are being contested in good faith by appropriate proceedings
diligently conducted and for which adequate reserves are being maintained in
accordance with GAAP or (ii) to the extent that the failure to do so could not
reasonably be expected to have a Material Adverse Effect. No Tax lien (other
than a Permitted Lien) has been filed and, to the knowledge of any Borrower, no
material claim is being asserted with respect to any such Tax or other such
governmental charge.
SECTION 3.10. ERISA.
(a)Except as would not reasonably be expected to result in a Material Adverse
Effect, each Employee Benefit Plan is in compliance with the applicable
provisions of ERISA, the Code and other
61

--------------------------------------------------------------------------------



U.S. federal or state laws. Each Employee Benefit Plan that is intended to be
qualified under Section 401(a) of the Code has received a favorable
determination letter or opinion letter, as applicable, from the Internal Revenue
Service to the effect that the form of such plan is qualified under Section
401(a) of the Code, and to the knowledge of any Borrower, nothing has occurred
that would cause the loss of such tax-qualified status. There are no pending or,
to the best knowledge of any Borrower, threatened claims, actions or lawsuits,
or action by any Governmental Authority, with respect to any Employee Benefit
Plan that would reasonably be expected to have a Material Adverse Effect. There
has been no prohibited transaction or violation of the fiduciary responsibility
rules with respect to any Employee Benefit Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.
(b)Except as could not reasonably be expected, individually or in the aggregate,
to result in a Material Adverse Effect, no ERISA Event has occurred or is
reasonably expected to occur.
(c)Except as could not reasonably be expected, individually or in the aggregate,
to result in a Material Adverse Effect, no Borrower, any Subsidiary thereof, any
Guarantor or any ERISA Affiliate has any liability, contingent or otherwise,
with respect to a Foreign Plan.
SECTION 3.11. Disclosure. The Borrowers have disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which either of
them or any of the Subsidiaries is subject, and all other matters known to it,
that, individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Effect. No written reports, financial statements,
certificates or other written information furnished by or on behalf of any
Borrower to the DIP Agent or any Lender in connection with the negotiation of
this Agreement or delivered hereunder (as modified or supplemented by other
information so furnished) (other than information of a general industry nature
or constituting projections, projected financial information, forward looking
information or prospect information) contains, when taken as a whole, any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to projections, projected
financial information, forward looking information or prospect information, the
Borrowers represent only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time (it being understood and
agreed that financial projections are not a guarantee of financial performance
and are subject to significant uncertainties and contingencies many of which are
beyond the control of the Borrowers and their Subsidiaries, no assurance can be
given that any projections may be realized, and actual results may differ from
the projections and such differences may be material). To the knowledge of each
Borrower and each Subsidiary, there is no fact peculiar to the Borrowers or any
Subsidiary that has a Material Adverse Effect or in the future is reasonably
likely to have (so far as the Borrowers can now foresee) a Material Adverse
Effect and that has not been set forth in this Agreement or the other documents,
certificates and statements furnished to the DIP Agent by or on behalf of any
Borrower or any Subsidiary prior to, or on, the date hereof in connection with
the transactions contemplated hereby. There are no statements or conclusions in
any Reserve Report which are based upon or include misleading information in any
material respect or fail to take into account material information regarding the
matters reported therein, it being understood that each Reserve Report is
necessarily based upon professional opinions, estimates and projections and that
no Borrower warrants that such opinions, estimates and projections will
ultimately prove to have been accurate. No representation or warranty is made
with respect to any Oil and Gas Properties to which no proved Hydrocarbon
Interests are properly attributed.
SECTION 3.12. Use of Loans. Each Credit Party will use the proceeds of the Loans
and any Cash Collateral solely for Approved Purposes and pursuant to the
Approved Budget in place at the time any such proceeds are used. No Credit Party
is engaged principally, or as one of its important activities, in the business
of extending credit for the purpose, whether immediate, incidental or ultimate,
of buying or carrying margin stock (within the meaning of Regulation U or X of
the Board). No part of the proceeds of
62

--------------------------------------------------------------------------------



any Loan will be used for any purpose which violates the provisions of
Regulations T, U or X of the Board.
SECTION 3.13. Subsidiaries. Except as set forth on Schedule 3.13 or as disclosed
in writing to the DIP Agent (which shall promptly furnish a copy to the Lenders)
that shall be a supplement to Schedule 3.13, no Debtor has any Subsidiary other
than those listed on Schedule 3.13.
SECTION 3.14. Jurisdiction of Incorporation or Organization. The jurisdiction of
organization, name as listed in the public records of its jurisdiction of
organization and location of the principal place of business or, if it has more
than one place of business, the chief executive office of each Debtor is set
forth on Schedule 3.13.
SECTION 3.15. Maintenance of Properties. Except for such acts or failures to act
as could not be reasonably expected to have a Material Adverse Effect, the Oil
and Gas Properties of the Borrowers and the Subsidiaries (and properties
unitized therewith) have been maintained, operated and developed in a good and
workmanlike manner and in conformity with all applicable laws and all rules,
regulations and orders of all duly constituted authorities having jurisdiction
and in conformity with the provisions of all leases, subleases or other
contracts comprising a part of the Hydrocarbon Interests and other contracts and
agreements forming a part of the Oil and Gas Properties. Specifically in
connection with the foregoing, except for those as could not be reasonably
expected to have a Material Adverse Effect, (i) no Oil and Gas Property of the
Borrowers or the Subsidiaries is subject to having allowable production reduced
below the full and regular allowable (including the maximum permissible
tolerance) because of any overproduction (whether or not the same was
permissible at the time) and (ii) none of the wells comprising a part of the Oil
and Gas Properties (or properties unitized therewith) owned by any Borrower or
any of the Subsidiaries is deviated from the vertical more than the maximum
permitted by applicable laws, regulations, rules and orders, and such wells are,
in fact, bottomed under and are producing from, and the well bores are wholly
within, the Oil and Gas Properties (or in the case of wells located on
properties unitized therewith, such unitized properties) owned by any Borrower
or any of the Subsidiaries. All pipelines, wells, gas processing plants,
platforms and other material improvements, fixtures and equipment owned in whole
or in part by any Borrower or any Subsidiary thereof that are necessary to
conduct normal operations are being maintained in a state adequate to conduct
normal operations, ordinary wear and tear excepted, and with respect to such of
the foregoing which are operated by any Borrower or any Subsidiary thereof, in a
manner consistent with such Borrower’s or such Subsidiary’s past practices
(other than those the failure of which to maintain in accordance with this
Section 3.15 could not reasonably be expected to have a Material Adverse
Effect).
SECTION 3.16. Insurance. Each Borrower has, and has caused all of its respective
Subsidiaries to have, (i) all insurance policies sufficient for the compliance
by each of them with all material Governmental Requirements and all material
agreements of the Borrowers and the Subsidiaries and (ii) insurance coverage in
at least amounts and against such risk (including, without limitation, public
liability) that are usually insured against by companies similarly situated and
engaged in the same or a similar business for the assets and operations of the
Borrowers and the Subsidiaries. The DIP Agent has been named as an additional
insured in respect of such liability insurance policies.
SECTION 3.17. Gas Imbalances, Prepayments. Except as set forth on Schedule 3.17
on the Closing Date, and thereafter as disclosed in writing to the DIP Agent in
connection with the most recently delivered Reserve Report or as otherwise
disclosed in writing to the DIP Agent from time to time, no Credit Party or
Subsidiary thereof (a) on a net basis, is obligated in any material respect by
virtue of any prepayment made under any contract containing a “take-or-pay” or
“prepayment” provision or under any similar agreement to deliver, in the
aggregate, two percent (2%) or more of the monthly production from Hydrocarbons
produced from or allocated to any Credit Party’s Oil and Gas Properties at some
future date
63

--------------------------------------------------------------------------------



without receiving full payment therefor at the time of delivery or (b) has
produced gas, in any material amount, subject to balancing rights of third
parties or subject to balancing duties under all applicable laws and all rules,
regulations and orders of all duly constituted authorities having jurisdiction.
SECTION 3.18. Marketing of Production. Except for contracts listed and in effect
on the date hereof on Schedule 3.18, and thereafter either disclosed in writing
to the DIP Agent or included in the most recently delivered Reserve Report (with
respect to all of which contracts the Borrowers represent that they or the
Subsidiaries are receiving a price for all production sold thereunder that is
computed substantially in accordance with the terms of the relevant contract and
are not having deliveries curtailed substantially below the subject Property’s
delivery capacity), no material agreements exist that are not cancelable on 60
days' notice or less without penalty or detriment for the sale of production
from the Borrowers’ or the Subsidiaries’ Hydrocarbons (including, without
limitation, calls on or other rights to purchase, production, whether or not the
same are currently being exercised) and that (a) pertain to the sale of
production at a fixed price and (b) have a maturity or expiry date of longer
than six (6) months from the date hereof.
SECTION 3.19. Hedging Transactions. Except for the Lender Swap Agreements set
forth on Schedule 3.19, no Debtor is party to any Swap Agreements as of the
Closing Date.
SECTION 3.20. Restriction on Liens. None of the Borrowers or any of the
Subsidiaries is a party to any material agreement or arrangement (other than
instruments creating Liens permitted by Section 6.02, but then only on the
Property subject of such Lien), or subject to any order, judgment, writ or
decree other than pursuant to the DIP Orders, that restricts or purports to
restrict its ability to grant Liens to the DIP Agent and the Lenders on or in
respect of their respective assets or Properties to secure the DIP Obligations.
SECTION 3.21. Intellectual Property. The Borrowers and the Subsidiaries either
own or have valid licenses or other rights to use all databases, geological
data, geophysical data, engineering data, maps, interpretations and other
technical information used in their business as presently conducted, subject to
the limitations contained in the agreements governing the use of the same, which
limitations are customary for companies engaged in the business of the
exploration and production of Hydrocarbons, with such exceptions as could not
reasonably be expected to have a Material Adverse Effect.
SECTION 3.22. Material Personal Property. All pipelines, wells, gas processing
plants, platforms and other material improvements, fixtures and equipment owned
in whole or in part by any Borrower or any of its respective Subsidiaries that
are necessary to conduct normal operations are being maintained in a state
adequate to conduct normal operations, ordinary wear and tear excepted, and with
respect to such of the foregoing which are operated by any Borrower or any of
its respective Subsidiaries, in a manner consistent with the such Borrower’s or
such Subsidiary’s past practices (other than those the failure of which to
maintain in accordance with this Section 3.22 could not reasonably be expected
to have a Material Adverse Effect).
SECTION 3.23. Business.
(a)The Borrowers and the Subsidiaries have not conducted and are not conducting
any business other than businesses relating to the acquisition, exploration,
development, financing, ownership, operation, production, maintenance, storage,
transportation, gathering, processing and marketing of Hydrocarbons, Hydrocarbon
Interests and the Oil and Gas Properties and related activities.


64

--------------------------------------------------------------------------------



(b)No Credit Party owns, and has not acquired or made any other expenditure
(whether such expenditure is capital, operating or otherwise) in or related to,
any Oil and Gas Properties located outside of the geographical boundaries of the
United States or in the offshore federal waters of the United States.
SECTION 3.24. Accounts. Schedule 3.24 accurately sets forth each bank account of
the Credit Parties (whether an operating account, a Deposit Account, a
Securities Account, a Commodity Account, or otherwise) maintained by such Credit
Party (including the respective account number) and the name of the respective
financial institution with which each such account is maintained. Without
limitation of the foregoing, the Credit Parties maintain all of the accounts
that are required by Section 5.22 to be maintained with DIP Agent with the DIP
Agent and all other accounts with a Permitted Third Party Bank. The Credit
Parties shall, at all times, remain in compliance with Section 5.22.
SECTION 3.25. Licenses, Permits, Etc. Subject to the entry of the DIP Orders,
each Borrower and each of the Subsidiaries possess such valid franchises,
certificates of convenience and necessity, operating rights, licenses, permits,
consents, authorizations, exemptions and orders of Governmental Authorities, as
are necessary to carry on their business as now conducted and as proposed to be
conducted, except to the extent a failure to obtain any such item could not
reasonably be expected to have a Material Adverse Effect.
SECTION 3.26. Fiscal Year. The fiscal year of each Borrower is January 1 through
December 31.
SECTION 3.27. Security Instruments. Subject to the entry of the DIP Orders, the
security interests created in favor of the DIP Agent for the benefit of the DIP
Secured Parties under the Collateral Documents constitute an Acceptable Security
Interest in the Collateral referred to therein to the extent that the creation,
perfection or priority, as applicable, is governed by the laws of the United
States or any State thereof.
SECTION 3.28. Default under Material Contracts, Assumed Executory Contracts or
Assumed Unexpired Leases. Except as could not be expected to have a Material
Adverse Effect, no default has occurred under (i) any material contractual
obligation arising after commencement of the Cases, or (ii) any executory
contract or unexpired lease of any Credit Party assumed pursuant to the
Bankruptcy Code.
SECTION 3.29. New Material Leases. Subject to the entry and terms of the DIP
Order, no Credit Party has entered into any material lease for which Liens are
not available to secure the DIP Obligations.
SECTION 3.30. Anti-Corruption Laws and Sanctions.
(a)None of (a) any Borrower or any Subsidiary thereof or any of their respective
directors, officers, employees or, to the knowledge of any Credit Party,
affiliates, or (b) to the knowledge of any Credit Party, any agent or
representative of any Borrower or any Subsidiary thereof that will act in any
capacity in connection with or benefit from the credit facility established
hereby, (i) is a Sanctioned Person or currently the subject or target of any
Sanctions or (ii) is currently engaging or has engaged in any dealings or
transactions with, involving or for the benefit of a Sanctioned Person, or in or
involving any Sanctioned Country, in each case in violation of applicable
Sanctions.
(b)Each Credit Party has implemented, maintains in effect and enforces policies
and procedures intended to ensure compliance by such Credit Party and any
Subsidiary thereof and their respective directors, officers, employees and
agents (in their respective activities on behalf of such Credit
65

--------------------------------------------------------------------------------



Party and any such Subsidiary thereof) with applicable Anti-Corruption Laws,
Anti-Money Laundering Laws and applicable Sanctions, and each Credit Party and
each Subsidiary thereof, its and their respective officers and directors and, to
the knowledge of each Borrower, employees and agents (in their respective
activities on behalf of each Borrower and each Subsidiary thereof), are in
compliance with applicable Anti-Corruption Laws, Anti-Money Laundering Laws and
applicable Sanctions, in each case in all material respects.
SECTION 3.31. ECP Guarantor. As of the Closing Date and as of the effective date
of each Lender Swap Agreement (it being agreed and understood that the
representation in this Section 3.31 shall be made as of such dates), each of the
Borrowers is an “eligible contract participant” within the meaning of Section
1(a)(18) of the Commodity Exchange Act.
SECTION 3.32. DIP Orders. The applicable DIP Order is in full force and effect
and has not been vacated, reversed, modified, amended or stayed without the
prior written consent of the DIP Agent and the Requisite Lenders.
SECTION 3.33. Budget. The Debtors have not failed to disclose any material
assumption with respect to the Approved Budget and affirm the reasonableness of
the assumptions in the Approved Budget in all material respects.
SECTION 3.34. EEA Financial Institution. No Credit Party is an EEA Financial
Institution.
SECTION 3.35. Beneficial Ownership. As of the Closing Date, the information
included in the Beneficial Ownership Certification is true and correct in all
respects.
ARTICLE IV
CONDITIONS
SECTION 4.01. Conditions Precedent to Effectiveness and New Money Interim Loans.
This Agreement and the obligations of the Lenders to make the initial New Money
Interim Loans shall not become effective until the date on which each of the
following conditions is satisfied (or waived by the DIP Agent and the Lenders),
which such conditions shall be the sole and exclusive conditions to the initial
availability of the New Money Interim Loans and the effectiveness of this
Agreement:
(a)Credit Agreement. The DIP Agent shall have received from each party hereto
either (i) a counterpart of this Agreement signed on behalf of such party or
(ii) written evidence satisfactory to the DIP Agent (which may include telecopy
transmission of a signed signature page of this Agreement) that such party has
signed a counterpart of this Agreement.
(b)Loan Documents. The DIP Agent (or its counsel) shall have received the
following documents: (i) Uniform Commercial Code financing statements for each
of the Credit Parties, required by law or requested by the DIP Agent; (ii) the
Loan Documents (other than this Agreement) to be executed and delivered on or
prior to the Closing Date, from each party thereto, as applicable, signed on
behalf of such party, and (iii) any promissory notes requested by a Lender
pursuant to Section 2.08 payable to each such requesting Lender duly executed
and completed by the Borrowers.
(c)Organizational Documents. The DIP Agent shall have received a certificate of
an Authorized Officer of each Credit Party dated as of the Closing Date, on
which the DIP Agent and the Lenders may conclusively rely until the DIP Agent
receives notice in writing from the Borrowers to the contrary, certifying:


66

--------------------------------------------------------------------------------



(i) that attached to each such certificate are (1) a true and complete copy of
the Organizational Documents of such Credit Party, as the case may be, as in
effect on the date of such certificate and (2) a true and complete copy of a
certificate from the Governmental Authority of the state of such entity’s
organization certifying that such entity is duly organized and validly existing
in such jurisdiction;
(ii) that attached to such certificate is a true and complete copy of
resolutions duly adopted by the board of directors, manager, sole shareholder,
or other applicable authorizing entity of such Credit Party, as applicable,
authorizing the execution, delivery and performance of each of the Loan
Documents to which such Credit Party is or is intended to be a party; and
(iii) as to the incumbency and specimen signature of each officer of such Credit
Party (1) who is authorized to execute the Loan Documents to which such Credit
Party is or is intended to be a party and (2) who will, until replaced by
another officer or officers duly authorized for that purpose, act as its
representative for the purposes of signing documents and giving notices and
other communications in connection with this Agreement and the transactions
contemplated hereby.
(d)Qualification and Good Standing. The DIP Agent shall have received
certificates of the appropriate state agencies with respect to the existence and
good standing of each Borrower and each Guarantor in the jurisdiction of its
organization.
(e)Closing Date Certificate. The DIP Agent shall have received a certificate of
a Responsible Officer of each Borrower to the effect that the conditions set
forth in Section 4.03(a) – (d) and (f) has been satisfied.
(f)Legal Opinions. The DIP Agent shall have received (a) a written legal opinion
addressed to the DIP Agent and the Lenders in form and substance satisfactory to
the DIP Agent from Vinson & Elkins LLP, special New York and Texas counsel to
the Credit Parties and (b) a written legal opinion addressed to the DIP Agent
and the Lenders in form and substance reasonably satisfactory to the DIP Agent
from GableGotwals, special Oklahoma counsel to the Credit Parties. The Credit
Parties hereby request each such counsel to deliver such opinion.
(g)UCC and Lien Searches; Collateral. The DIP Agent shall have received
appropriate UCC search certificates for each Borrower and each other Guarantor
in its jurisdiction of organization, and any other jurisdiction requested by the
DIP Agent, reflecting no prior Liens or security interests encumbering the
Collateral other than those being assigned or released on or prior to the
Closing Date and Liens permitted by Section 6.02 and all filing and recording
fees and taxes with respect to such Liens and security interests that are due
and payable as of the Closing Date shall have been duly paid. The DIP Secured
Parties shall have valid and perfected Liens on the Collateral, to the extent
contemplated hereby, and pursuant to the other Loan Documents, including the
Interim Order. The Collateral Documents shall be in full force and effect on the
Closing Date, and each document (including each UCC financing statement and any
certificates representing pledged Collateral, accompanied by instruments of
transfer and stock powers endorsed in blank) shall have been delivered to the
DIP Agent.
(h)Title Evidence. The DIP Agent shall have received such information as the DIP
Agent may reasonably require, all of which shall be satisfactory to the DIP
Agent in form and substance, on the title to not less than 85% of the Oil and
Gas Properties evaluated in the most recently delivered Reserve Report.
67

--------------------------------------------------------------------------------



(i)Insurance. The DIP Agent shall have received insurance certificates and
endorsements in accordance with, and evidencing compliance with, Section 5.06(a)
and otherwise satisfactory to the DIP Agent.
(j)Financial Statements. The DIP Agent shall have received the financial
statements described in Section 3.04(a).
(k)Initial Budget. The DIP Agent shall have received the Initial Budget in form
and substance reasonably satisfactory to the DIP Agent and the Lenders.
(l)Fees and Expenses. The DIP Agent and the Lenders shall have received all
invoiced fees and expenses due and payable to the DIP Secured Parties and the
Prepetition Secured Parties on or prior to the Closing Date, including
reimbursement or payment of all documented out-of-pocket expenses (including
fees, charges and disbursements of counsel (including local counsel) and any
professional advisor) required to be reimbursed or paid by any Credit Party
hereunder or under any other Loan Document.
(m)Required Documentation. At least five (5) Business Days prior to the Closing
Date, the DIP Agent shall have received all documentation and other information
with respect to the Borrowers and the Guarantors, requested in writing by the
DIP Agent and required by bank regulatory authorities under applicable
“know-your-customer” and anti-money laundering rules and regulations, including
the U.S. Patriot Act, and if any Borrower qualifies as a “legal entity customer”
under the Beneficial Ownership Regulation, a Beneficial Ownership Certification
in respect of such Borrower.
(n)Bankruptcy Related Conditions.
(i) the Credit Parties have filed the Cases with the Bankruptcy Court on the
Petition Date;
(ii) none of the Cases shall have been dismissed or converted to a Chapter 7
case.
(iii) no trustee under Chapter 7 or Chapter 11 of the Bankruptcy Code or
examiner with enlarged powers beyond those set forth in section 1106(a)(3) and
(4) of the Bankruptcy Code shall have been appointed in the Cases.
(iv) the Bankruptcy Court shall have entered the Interim Order no later than 5
days after the Petition Date;
(v) all material governmental and third party consents and approvals necessary
in connection with this Agreement and the transactions contemplated hereby shall
have been obtained;
(vi) making any Loan shall not violate any requirement of law in any material
respect and shall not be enjoined, temporarily, preliminarily or permanently;
(vii) the RSA shall not have terminated and shall be in full force and effect;
and
(viii) all “first day orders” entered in the Cases at the time of commencement
of the Cases (including a cash management order, employee programs (including
incentive, retention or severance programs) or any critical vendor or supplier
motions) shall be reasonably satisfactory in form and substance to the DIP
Agent.


68

--------------------------------------------------------------------------------



(o)Conditions Applicable to all Loans. Each of the conditions in Section 4.03
have been satisfied (or waived by the DIP Agent and the Requisite Lenders).
The DIP Agent shall notify the Borrowers and the Lenders of the Closing Date,
and such notice shall be conclusive and binding.
SECTION 4.02. Conditions Precedent to New Money Final Loans. The obligation of
the Lenders to make the New Money Final Loans shall be subject solely to
satisfaction (or waiver by each Lender) of the following conditions:
(a)Each of the conditions set forth in Section 4.03 shall have been satisfied
(or waived by the DIP Agent and each Lender).
(b)The Final DIP Order (i) shall have been entered on the docket of the
Bankruptcy Court, and (ii) shall be in full force and effect and shall not have
been vacated, stayed, reversed, modified or amended in any material respect
without the written consent of the DIP Agent and the Requisite Lenders.
Each Borrowing of the New Money Final Loans shall be deemed to constitute a
representation and warranty by the Borrowers on the date thereof as to the
matters specified in paragraphs (a) and (b) of this Section.
SECTION 4.03. Conditions Precedent to Lending. The obligation of each Lender to
make a Loan on the occasion of any Borrowing and of each Issuer to amend, renew,
replace, refinance or extend any Letter of Credit and of any reallocation of
Letter of Credit Exposure provided in Section 2.19 shall be subject to the
satisfaction (or waiver by the DIP Agent and the Requisite Lenders) of the
following conditions:
(a)At the time of and immediately after giving effect to such Borrowing or the
date of the amendment, renewal, replacement, refinancing or extension of such
Letter of Credit or such reallocation, the representations and warranties of the
Borrowers and the Guarantors set forth in this Agreement and in the other Loan
Documents shall be true and correct in all material respects (or, to the extent
that a particular representation or warranty is qualified as to materiality,
such representation or warranty shall be true and correct in all respects), in
each case, on and as of the date of such Borrowing or such amendment, renewal,
replacement, refinaning or extension of such Letter of Credit or such
reallocation except to the extent any such representations and warranties are
expressly limited to an earlier date, in which case, such representations and
warranties shall be true and correct in all material respects (or, to the extent
that a particular representation or warranty is qualified as to materiality,
such representation or warranty shall be true and correct in all respects), in
each case, as of such specified earlier date.
(b)At the time of and immediately after giving effect to such Borrowing or such
amendment, renewal, replacement, refinancing or extension of such Letter of
Credit, no Default shall have occurred and be continuing.
(c)At the time of and immediately after giving effect to such Borrowing or such
amendment, renewal, replacement, refinancing or extension of such Letter of
Credit, no event, development or circumstance has occurred or shall then exist
that has resulted in, or could reasonably be expected to have, a Material
Adverse Effect.
(d)The making of such Loan or the amendment, renewal, replacement, refinancing,
or extension of such Letter of Credit, would not conflict with, or cause any
Lender to violate or exceed, any applicable Governmental Requirement and no
litigation shall be pending or, to the knowledge of any
69

--------------------------------------------------------------------------------



party hereto, threatened in writing, which does or, with respect to any
threatened litigation, seeks to, enjoin, prohibit or restrain the making or
repayment of any Loan, or the consummation of the transactions contemplated by
this Agreement or any other Loan Document.
(e)The receipt by the DIP Agent of a Borrowing Request in accordance with
Section 2.03 or Letter of Credit Application in accordance with Section 2.04, as
applicable.
(f)Certification by the Borrowers that either (i) the Credit Parties do not have
any Excess Cash after giving pro forma effect to such Borrowing, or (ii) such
Borrowing (after giving effect to the use of proceeds therefrom) on or around
such date, but in any event, not to exceed three (3) Business Days after such
date, would not otherwise cause the Credit Parties to have any Excess Cash;
provided, however, that if any Excess Cash does exist as of such date, or if any
Excess Cash would exist within three (3) Business Days after the date of such
Borrowing, then the Borrowers shall make an immediate mandatory prepayment of
the DIP Obligations to eliminate all such Excess Cash as contemplated by Section
2.09(a)(v), provided, further, and notwithstanding anything to the contrary as
set forth in Section 2.09(a)(v), such prepayment shall be made (or such
Borrowing shall be reduced on a dollar for dollar basis to the extent of any
such resulting Excess Cash), as a condition precedent to the Lenders’ obligation
to make any such Borrowing.
(g)the Debtors shall be in compliance in all respects with (i) the DIP Orders
and (ii) subject to application of the Permitted Variance, with the Approved
Budget most recently delivered.
Each Borrowing, amendment, renewal, replacement, refinancing or extension of a
Letter of Credit, or reallocation of the Letter of Credit Exposure, shall be
deemed to constitute a representation and warranty by the Borrowers on the date
thereof as to the matters specified in paragraphs (a) through (g) of this
Section.
ARTICLE V
AFFIRMATIVE COVENANTS
Until the Discharge of the DIP Obligations, the Borrowers and the Subsidiaries
party hereto hereby covenant and agree with the Lenders that:
SECTION 5.01. Financial Statements; Other Information. The Company will furnish
to the DIP Agent and each Lender:
(a)as soon as available and in any event within 80 days after the end of each
fiscal year of the Company, the audited consolidated statements of income,
shareholders’ equity, changes in financial position and cash flow of the Company
and its Subsidiaries, and the related audited consolidated balance sheets of the
Company and its Subsidiaries as at the end of such fiscal year, setting forth in
each case in comparative form the corresponding figures for the preceding fiscal
year, and accompanied by the related opinion of independent public accountants
of recognized national standing acceptable to the DIP Agent which opinion shall
state that such financial statements fairly present, in all material respects,
the consolidated financial condition and results of operations of the Company
and its Subsidiaries as at the end of, and for, such fiscal year and that such
financial statements have been prepared in accordance with GAAP except for such
changes in such principles with which the independent public accountants shall
have concurred, and shall be without qualification or exception as to the scope
of the audit or as to the Company being a going concern;
(b)as soon as available and in any event (i) on or before June 25, 2020 for the
fiscal quarter ending March 31, 2020 and (ii) within 45 days after the end of
each of the first three fiscal quarters of
70

--------------------------------------------------------------------------------



each fiscal year of the Company occurring thereafter, consolidated statements of
income, shareholders’ equity, changes in financial position and cash flow of the
Company and its Subsidiaries for such period and for the period from the
beginning of the respective fiscal year to the end of such period, and the
related condensed consolidated balance sheets as at the end of such period,
setting forth in each case in comparative form the corresponding figures for the
corresponding period in the preceding fiscal year, accompanied by the
certificate of an Authorized Officer, which certificate shall state that such
financial statements fairly present, in all material respects, the consolidated
financial condition and results of operations of the Company its Subsidiaries in
accordance with GAAP, as at the end of, and for, such period (subject to normal
year-end audit adjustments);
(c)as soon as available and in any event within 35 days after the end of each
calendar month, consolidated statements of income, shareholders’ equity, changes
in financial position and cash flow of the Company and its Subsidiaries for such
period, and the related consolidated balance sheet as at the end of such period,
accompanied by the certificate of an Authorized Officer, which certificate shall
state that such financial statements fairly present, in all material respects,
the consolidated financial condition and results of operations of the Company
and its Subsidiaries in accordance with GAAP, as at the end of, and for, such
period (subject to normal year-end audit adjustments);
(d)at the time the Company furnishes each set of financial statements under
Sections 5.01(a), (b) and (c) above, a certificate substantially in the form of
Exhibit E executed by an Authorized Officer certifying as to the matters set
forth therein and stating that no Event of Default has occurred and is
continuing (or, if any Event of Default has occurred and is continuing,
describing the same in reasonable detail);
(e)on the 20th day of each calendar month (or the preceding Business Day if such
20th day is not a Business Day), a report in reasonable detail (in form and
substance acceptable to DIP Agent) certified as being true and correct in all
material respects by an Authorized Officer of the Company, setting forth the
calculations and verification of compliance with the Excess Cash requirements in
accordance with Section 2.09(a)(v);
(f)promptly upon receipt thereof, a copy of each other material report or letter
submitted to any Borrower or any of the Subsidiaries by independent accountants
in connection with any annual, interim or special audit made by them of the
books of any Borrower or any Subsidiary, and a copy of any material response by
such Borrower or any such Subsidiary, or the board of directors (or equivalent
governing body) of such Borrower or any such Subsidiary, to such letter or
report;
(g)promptly upon its becoming available, each financial statement, report,
notice or proxy statement sent by the Company to shareholders generally and each
Form 10-K, Form 10-Q, registration statement or prospectus filed by the Company
with any securities exchange or the SEC;
(h)promptly after the furnishing thereof, copies of any financial statement,
report or notice (other than ministerial notices) furnished to any Person
pursuant to the terms of any preferred stock designation, indenture (including
the Senior Notes Indenture), loan or credit or other similar agreement in
respect of Indebtedness in excess of the Threshold Amount, other than this
Agreement and not otherwise required to be furnished to the Lenders pursuant to
any other provision of this Section 5.01;
(i)If requested by the DIP Agent, concurrently with the delivery of any Reserve
Report to the DIP Agent, a list of all Persons purchasing Hydrocarbons from any
Borrower or any other Credit Party which account for greater than ten percent
(10%) of the revenues resulting from the sale of all Hydrocarbons from the
Borrowers and the other Credit Parties during the fiscal year for which such
Reserve Report relates;
71

--------------------------------------------------------------------------------



(j)concurrently with the delivery of each Reserve Report required by
Section 5.11, consolidated quarterly financial projections and budgets
(including a cash flow forecast) for the Borrowers and their Subsidiaries for
the twelve (12) succeeding months;
(k)Prior to or concurrently with the delivery of each Reserve Report required by
Section 5.11, a report describing the gross volume of production and sales
attributable to production during the prior six-month period from the properties
described in the such Reserve Report and describing the related severance taxes,
other taxes, and leasehold operating expenses, together with the following
internally prepared and generated information and data concerning the Borrowers
and their Subsidiaries: (i) most recent three (3) year historical volumes
produced and cash flows, and (ii) a summary of material contracts and
calculation of third party payments (i.e., processing fees, keepwhole or
percentage of proceeds contracts);
(l)together with the delivery of the financial information to be supplied under
Sections 5.01(a) and (b), a report, in form and substance reasonably
satisfactory to the DIP Agent, setting forth as of the last Business Day of such
fiscal quarter or fiscal year, a true and complete list of all Swap Agreements
(including commodity price swap agreements, forward agreements or contracts of
sale which provide for prepayment for deferred shipment or delivery of oil, gas
or other commodities) of each Borrower and each Subsidiary (and, with respect to
each Subsidiary that is a Credit Party, indicating whether such Credit Party is
or is not a Qualified ECP Obligor as of the date of the delivery of such
report), the material terms thereof (including the type, term, effective date,
termination date and notional amounts or volumes), the net mark to market value
therefor, any new credit support agreements relating thereto not listed on
Schedule 3.19, any margin required or supplied under any credit support
document, and the counterparty to each such agreement;
(m)together with the delivery of the financial information to be supplied under
Sections 5.01(a) and (b), a Lease Operating Statement for such calendar quarter
most recently ended;
(n)concurrently with any delivery of financial statements under Section 5.01(a),
a certificate of insurance coverage from each insurer or its authorized agent or
broker with respect to the insurance required by Section 5.05, in form and
substance reasonably satisfactory to the DIP Agent, and, if requested by the DIP
Agent or any Lender, all copies of the applicable policies;
(o)prompt written notice (and in any event within 30 days prior thereto or such
shorter period as may be agreed to by the DIP Agent) of any change in (i) any
Credit Party’s corporate name, (ii) the location of any Credit Party’s chief
executive office or principal place of business, (iii) the Credit Party’s
identity or corporate structure or in the jurisdiction in which such Person is
incorporated or formed, (iv) any Credit Party’s jurisdiction of organization or
such Credit Party’s organizational identification number in such jurisdiction of
organization and (v) any Credit Party’s U.S. federal taxpayer identification
number;
(p)[Reserved];
(q)[Reserved];
(r)promptly following any request therefor, such other information regarding the
operations, business affairs and financial condition of any Borrower or any
Subsidiary, or compliance with the terms of this Agreement, as the DIP Agent or
any Lender may reasonably request;
(s)as soon as available and in any event (i) no later than 12:00 p.m. on each
Weekly Test Date (and at such other times as the Borrowers may elect), a rolling
13-Week Budget in form and
72

--------------------------------------------------------------------------------



substance acceptable to the DIP Agent in its discretion, which shall reflect the
Borrowers’ good faith projection of all weekly cash receipts and disbursements
in connection with the operation of the Credit Parties’ and their respective
Subsidiaries’ business during such thirteen-week period, including but not
limited to, (x) the ad valorem, severance and production taxes and lease
operating expenses attributable Oil and Gas Properties and incurred for such
thirteen week period (including transportation, gathering and marketing costs)
and all categories of applicable expenses, and (y) other capital expenditures,
collections, payroll, and other material cash outlays, in each on a line item
basis, and (ii) no later than 12:00 p.m. on each Weekly Test Date, a variance
report as required under Section 5.19;
(t)If, at any time, any Subsidiary of the Company is not a wholly-owned
Subsidiary, then concurrently with any delivery of financial statements under
clauses (a) or (b) above, a certificate of the chief financial officer of the
Company setting forth consolidating spreadsheets that show all Subsidiaries that
are not wholly-owned Subsidiaries and the eliminating entries applicable to the
preparation of consolidating financial statements, in such form as would be
presentable to the auditors of the Company;
(u)solely to the DIP Agent, within three (3) Business Days of receiving written
notice thereof by any Borrower or any Subsidiary thereof, copies of all Lien
filings of the type described in clause (i), (ii), (iii), (iv), and (v) of the
definition of “Permitted Liens” regardless of whether such Lien is a Permitted
Lien (which written notice may be by electronic mail to matt.chase@bokf.com with
a copy to sory@fdlaw.com, rebecca.keep@bracewell.com, or such other email
addresses notified to the Company from time to time by the DIP Agent).
Documents required to be delivered pursuant to Section 5.01(a), (b), (c) or (g)
(to the extent any such documents are included in materials otherwise filed with
the SEC) shall be deemed to be delivered hereunder upon such filing with the SEC
on the date of such filing.
SECTION 5.02. Notices of Material Events. The Company will furnish to the DIP
Agent and each Lender prompt written notice (and in any event within three
Business Days) of the following:
(a)the occurrence of any Default;
(b)the commencement of any legal or arbitral proceedings, and of all proceedings
before any Governmental Authority filed against any Borrower or any Subsidiary,
except proceedings that, if adversely determined, could not reasonably be
expected to result in liability in excess of the Threshold Amount (whether
individually or in the aggregate), unless fully covered by insurance and having
a deductible of no greater than $150,000;
(c)in the event the amount of contested taxes or similar claims not previously
disclosed in the financial statements delivered under Section 5.01(a) and
Section 5.01(b) above exceeds the Threshold Amount in the aggregate at any one
time, prompt written notice from an Authorized Officer describing such
circumstances, in detail satisfactory to the DIP Agent;
(d)the occurrence of any Casualty Event to Oil and Gas Properties subject to any
Mortgage or the commencement of any action or proceeding for the taking of any
Oil and Gas Properties subject to any Mortgage with a value exceeding the
Threshold Amount under power of eminent domain or by condemnation,
nationalization or similar proceeding;
(e)the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrowers, any Subsidiary thereof, any Guarantor or any ERISA
Affiliate in an aggregate amount exceeding the Threshold Amount;
73

--------------------------------------------------------------------------------



(f)Promptly upon, and in any event no later than three days after (or such
longer period as the DIP Agent may agree in its sole discretion), the receipt
thereof, or the acquisition of knowledge thereof, by any Credit Party, a copy of
any form of request, claim, complaint, order, notice, summons or citation
received from any Governmental Authority or any other Person, concerning (i)
violations or alleged violations of Environmental Laws, which seek to impose
liability therefore in excess of $1,000,000 or which could otherwise reasonably
be expected to cause a Material Adverse Effect, (ii) any action or omission on
the part of any of the Credit Parties or any of their former Subsidiaries in
connection with Hazardous Materials which could reasonably result in the
imposition of liability in excess of $1,000,000 or that could otherwise
reasonably be expected to cause a Material Adverse Effect or requiring that
action be taken to respond to or clean up a release of Hazardous Materials and
such action or clean-up could reasonably be expected to cause a Material Adverse
Effect, including without limitation any information request related to, or
notice of, potential responsibility under CERCLA, or (iii) the filing of a Lien
in connection with obligations arising under Environmental Laws upon, against or
in connection with the Credit Parties, any of their respective Subsidiaries, or
any of their respective former Subsidiaries, or any of their leased or owned
Property, wherever located;
(g)any claims, legal or arbitration proceedings, proceedings before any
Governmental Authority, or disputes pending, or to the knowledge of any Credit
Party threatened in writing, or affecting any Credit Party or Subsidiary which,
if adversely determined, could result in a liability to any Credit Party of
Subsidiary in an amount in excess of $500,000 or that could otherwise result in
a cost, expense or loss to the Credit Parties or any of their respective
Subsidiaries in excess of $350,000, or any material labor controversy of which
any Credit Party or Subsidiary has knowledge resulting in or reasonably
considered to be likely to result in a strike against any Credit Party or
Subsidiary thereof and (ii) any claim, judgment, Lien or other encumbrance
(other than any Permitted Lien) affecting any Property of any Credit Party or
Subsidiary thereof if the value of the claim, judgment, Lien, or other
encumbrance affecting such Property shall exceed $500,000;
(h)a copy of any notice, summons, citation, or proceeding received by any Credit
Party or Subsidiary thereof seeking to modify in any material respect, revoke,
or suspend any material contract, license, permit or agreement with any
Governmental Authority;
(i)any change in the information provided in the Beneficial Ownership
Certification that would result in a change to the list of beneficial owners
identified in parts (c) or (d) of such certification;
(j)any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect; and
(k)if any Credit Party ceases to be a Qualified ECP Obligor.
Each notice delivered under this Section shall be accompanied by a statement of
an Authorized Officer of the Company setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.
SECTION 5.03. Existence; Conduct of Business. Subject to the DIP Orders, each
Borrower will, and will cause each of the Subsidiaries to, do or cause to be
done all things necessary to preserve, renew and keep in full force and effect
its legal existence and the rights, licenses, permits, privileges and franchises
material to the conduct of their business, except where the failure to so
preserve, renew or keep could not reasonably be expected to have a Material
Adverse Effect; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 6.03.
SECTION 5.04. Payment of Obligations, Taxes and Material Claims.
74

--------------------------------------------------------------------------------



(a)Subject to the DIP Orders, each Borrower will, and will cause each of the
Subsidiaries to, pay the DIP Obligations according to the terms set forth in
this Agreement, the Loan Documents, the Lender Swap Agreements, and all
documents evidencing Bank Product Obligations and do and perform, in all
material respects, every act and discharge all of the obligations to be
performed and discharged by them under this Agreement and the Loan Documents, at
the time or times and in the manner specified.
(b)Subject to the DIP Orders, each Borrower will, and will cause each of the
Subsidiaries to, to timely file all U.S. federal income Tax returns and all
other material Tax returns and reports required to be filed and pay (i) all
material foreign, U.S. federal, state and local Taxes imposed upon it or any of
its assets or with respect to any of its franchises, business, income or profits
before any penalty or interest accrues thereon and (ii) all material claims
(including, without limitation, claims for labor, services, materials and
supplies) for sums that have become due and payable and that by law have or
might become a Lien (other than Liens permitted pursuant to Section 6.02) on any
of its assets; provided, however, that no payment of Taxes or claims shall be
required if the amount, applicability or validity thereof is currently being
contested in good faith by appropriate action promptly initiated and diligently
conducted in accordance with good business practices, and the Company, as and to
the extent required in accordance with GAAP, shall have set aside on its books
reserves (segregated to the extent required by GAAP) deemed by it to be adequate
with respect thereto.
SECTION 5.05. Maintenance of Properties; Insurance.
(a)Each Borrower will, and will cause each of the Subsidiaries to: (i) except as
permitted in Section 6.03, preserve and maintain its existence and all of its
rights, privileges and franchises and maintain, if necessary, its qualification
to do business in each other jurisdiction in which its Oil and Gas Properties is
located or the ownership of its Properties requires such qualification, except
where the failure to so qualify could not reasonably be expected to have a
Material Adverse Effect; (ii) keep books of record and account in accordance
with GAAP; (iii) comply with all Governmental Requirements if failure to comply
with such requirements could reasonably be expected to have a Material Adverse
Effect; and (iv) keep, or cause to be kept, insured by financially sound and
reputable insurers all Property of a character usually insured by Persons
engaged in the same or similar business similarly situated against loss or
damage of the kinds and in the amounts customarily insured against by such
Persons and carry such other insurance against risks as is usually carried by
such Persons. All policies of insurance shall either have attached thereto a
“lender’s loss payable endorsement” for the benefit of the DIP Agent, as loss
payee in form reasonably satisfactory to the DIP Agent or shall name the DIP
Agent as an additional insured, as applicable. All policies or certificates of
insurance shall set forth the coverage, the limits of liability, the name of the
carrier, the policy number, and the period of coverage. All such policies shall
contain a provision that notwithstanding any contrary agreements between the
Credit Parties, their respective Subsidiaries, and the applicable insurance
company, such policies will not be canceled without at least 30 days’ prior
written notice to the DIP Agent (or at least 10 days’ for non-payment of
premium). In the event that, notwithstanding the “lender’s loss payable
endorsement” requirement of this Section 5.05, the proceeds of any insurance
policy described above are paid to any Credit Party or a Subsidiary when an
Event of Default has occurred and is continuing, the Borrowers shall deliver
such proceeds to the DIP Agent immediately upon receipt. Waiver of subrogation
shall apply in favor of the DIP Agent in connection with any general liability
insurance policy of any Credit Party.
(b)Each Borrower will, and will cause each of the Subsidiaries to, operate its
Properties or cause such Properties to be operated in a careful and efficient
manner in accordance with the practices of the industry and in compliance with
all applicable contracts and agreements and in compliance with all Governmental
Requirements, including, without limitation, applicable Environmental Laws and
all applicable laws, rules and regulations of every other Governmental Authority
from time to time constituted to regulate the development and operation of its
Oil and Gas Properties and the production and
75

--------------------------------------------------------------------------------



sale of Hydrocarbons and other minerals therefrom, except, in each case, where
the failure to comply could not reasonably be expected to have an adverse effect
of $1,000,000 or more on the business, Property, liabilities (actual or
contingent), condition (financial or otherwise) or results of operations of the
Borrowers and the Subsidiaries taken as a whole.
(c)Each Borrower will, and will cause each of the Subsidiaries to, at its own
respective expense, do or cause to be done all things reasonably necessary to
preserve and keep in good repair, working order and efficiency (ordinary wear
and tear excepted) all of its Oil and Gas Properties and other Properties,
including, without limitation, all equipment, machinery and facilities, and from
time to time will make all the reasonably necessary repairs, renewals and
replacements so that at all times the state and condition of its Oil and Gas
Properties and other Properties will be preserved and maintained, in each case,
except to the extent such failure to so preserve and keep could not reasonably
be expected to have a Material Adverse Effect. Each Borrower will, and will
cause each of the Subsidiaries to, promptly: (a) pay and discharge, or make
reasonable and customary efforts to cause to be paid and discharged, all delay
rentals, royalties, expenses and indebtedness accruing under the leases or other
agreements affecting or pertaining to its Oil and Gas Properties and will do all
other things necessary to keep unimpaired their rights with respect thereto and
prevent any forfeiture thereof or default thereunder, and (b) perform or make
reasonable and customary efforts to cause to be performed, in accordance with
industry standards, the obligations required by each and all of the assignments,
deeds, leases, sub-leases, contracts and agreements affecting its interests in
its Oil and Gas Properties and other Properties, except in each case of clauses
(a) and (b) to the extent such failure could not reasonably be expected to have
a Material Adverse Effect and except for dispositions permitted by Section 6.13.
Each Borrower will, and will cause each of the Subsidiaries to, operate its Oil
and Gas Properties and other Properties or cause or make reasonable and
customary efforts to cause such Oil and Gas Properties and other Properties to
be operated in accordance with the practices of the industry and in compliance
with all applicable contracts and agreements and in compliance with all
Governmental Requirements, except, in each case, where the failure to do so
could not reasonably be expected to result in a Material Adverse Effect. To the
extent that none of the Borrowers or any Subsidiary is the operator of such
Property, the Borrowers shall use reasonable efforts to cause the operator to
comply with this Section 5.05(c).
SECTION 5.06. Books and Records; Inspection Rights. Each Borrower will, and will
cause each of the Subsidiaries to, keep proper books of record and account in
which full, true and correct entries are made in all material respects of all
dealings and transactions in relation to its business and activities. Each
Borrower will, and will cause each of the Subsidiaries to, permit any
representatives, agents or consultants designated by the DIP Agent or any
Lender, upon reasonable prior notice, to visit and inspect its properties, to
examine and make extracts from its books and records and to discuss its affairs,
finances and condition with its officers and independent accountants, all at
such reasonable times and as often as reasonably requested. Without limiting the
generality of the foregoing, in connection with each annual financial statement
required to be delivered under Section 5.01(a), the Borrowers shall make its
respective officers available for a telephonic (or, with the Borrowers’ consent,
an in-person) meeting with the DIP Agent and the Lenders held at reasonable
times and upon reasonable prior notice, to discuss such financial statements and
Reserve Reports, drilling activities and such other information regarding the
Credit Parties, its Subsidiaries and their respective Properties.
Notwithstanding the foregoing, no Credit Party shall be required to disclose to
the DIP Agent or any Lender, or any agents, advisors or other representatives
thereof, any written material, (x) the disclosure of which would cause a breach
of any confidentiality provision in the written agreement governing such
material applicable to such Person, (y) which is the subject of attorneyclient
privilege or attorney’s work product privilege asserted by the applicable Person
to prevent the loss of such privilege in connection with such information, or
(z) which is a non-financial trade secret or other proprietary information.
76

--------------------------------------------------------------------------------



SECTION 5.07. Compliance with Laws. Each Borrower will, and will cause each of
the Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its Property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. Without limiting the generality
and coverage of the foregoing, each Credit Party shall comply, and shall cause
each of its Subsidiaries to comply with all Environmental Laws and all laws,
regulations, or directives with respect to equal employment opportunity and
employee safety in all jurisdictions in which any Credit Party or any Subsidiary
thereof does business except where failure to so comply has not resulted in and
could not reasonably be expected to result in an adverse effect of $1,000,000 or
more on the business, Property, liabilities (actual or contingent), condition
(financial or otherwise) or results of operations of the Borrowers and the
Subsidiaries taken as a whole. Without limitation of the foregoing, each Credit
Party shall, and shall cause each of its Subsidiaries to, (a) maintain and
possess all authorizations, Permits, licenses, trademarks, trade names, rights
and copyrights which are necessary or advisable to the conduct of its business,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, and (b) obtain,
as soon as practicable, all consents or approvals required from any states of
the United States (or other Governmental Authorities) necessary to grant the DIP
Agent a first priority security interest in at least 90% of the Proved
Hydrocarbon Interests of the Oil and Gas Properties of the Credit Parties.
SECTION 5.08. Use of Proceeds of Loans.
(a)The proceeds of the New Money Interim Loans and the New Money Final Loans
will be used by the Borrowers only for the following purposes: (i) to pay
certain costs, fees and expenses related to the Loan Documents and the Cases,
including Professional Fees and the Carve-Out, (ii) to pay any Adequate
Protection Payments and (iii) to fund the working capital needs, capital
improvements and expenditures of the Credit Parties during the Cases, in each
case in accordance with an Approved Budget but subject to the Permitted
Variance; provided that the payment of Professional Fees shall not be subject to
the Approved Budget prior to (x) the occurrence of an Event of Default and
delivery of the Termination Declaration (as defined in the applicable DIP Order)
in accordance with the procedures set forth in the applicable DIP Order and
(y) delivery of a Carve-Out Trigger Notice (as defined in the applicable DIP
Order).
(b)Proceeds of the Loans shall not be used (i) to permit the Borrowers, any
Guarantor or any of their representatives to challenge or otherwise contest or
institute any proceeding to determine (x) the validity, perfection or priority
of security interests in favor of any of the Lenders or the Prepetition Secured
Parties, or (y) the enforceability of the obligations of the Borrowers or any
Guarantor under this Agreement or the Prepetition Credit Agreement, (ii) to
investigate, commence, prosecute or defend any claim, motion, proceeding or
cause of action against any of the Lenders or the Prepetition Secured Parties,
each in such capacity, and their respective agents, attorneys, advisors or
representatives, including, without limitation, any lender liability claims or
subordination claims, or (iii) to fund acquisitions, capital expenditures,
capital leases, or any other expenditure other than as set forth in the Approved
Budget (subject to the Permitted Variance) or the Carve-Out.
(c)No part of the proceeds of any Loan will be used, whether directly or
indirectly, for any purpose that entails a violation of any of the Regulations
of the Board, including Regulations T, U and X.
(d)The Borrowers will not request any Borrowing, and none of the Borrowers shall
use, and each shall ensure that its Subsidiaries and its or their respective
directors, officers, employees and agents shall not use, the proceeds of any
Borrowing (i) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (ii) for the purpose of
funding, financing or facilitating any activities, business
77

--------------------------------------------------------------------------------



or transaction of or with any Sanctioned Person, or in any Sanctioned Country,
in either case in violation of any Sanctions applicable to such Borrower and its
Subsidiaries, or (iii) in any manner that would result in the violation of any
Sanctions applicable to any Credit Party or, to the knowledge of any Borrower,
any other Person.
SECTION 5.09. Environmental Matters.
(a)Each Borrower will, and will cause each Subsidiary to, establish and
implement such procedures as may be reasonably necessary to continuously
determine and assure that any failure of the following could not reasonably be
expected to have an adverse effect of $1,000,000 or more on the business,
Property, liabilities (actual or contingent), condition (financial or otherwise)
or results of operations of the Borrowers and the Subsidiaries taken as a whole:
(a) all Property of the Borrowers and the Subsidiaries and the operations
conducted thereon and other activities of the Borrowers and the Subsidiaries are
in compliance with and do not violate the requirements of any Environmental
Laws, (b) no oil, oil and gas production or exploration wastes, Hazardous
Materials or solid wastes are disposed of or otherwise released on or to any
Property owned by any such party except in compliance with Environmental Laws,
(c) no Hazardous Material will be released on or to any such Property in a
quantity equal to or exceeding that quantity which requires reporting pursuant
to Section 103 of CERCLA or under any other Environmental Laws, and (d) no oil,
oil and gas exploration and production wastes or Hazardous Materials or solid
wastes are released on or to any such Property so as to endanger public health
or welfare or the environment.
(b)Each Borrower will promptly notify the DIP Agent and the Lenders in writing
of any written threatened action, investigation or inquiry (including written
notices thereof) by any Governmental Authority against such Borrower or any of
the Subsidiaries or their Properties of which such Borrower has knowledge in
connection with any Environmental Laws (excluding routine testing and corrective
action) if such Borrower reasonably anticipates that such action will result in
liability, not fully covered by insurance, subject to normal deductibles
(whether individually or in the aggregate) in excess of $1,000,000.
SECTION 5.10. Further Assurances. Each Credit Party shall, and shall cause each
Subsidiary to, cure promptly any defects in the creation and issuance of the
Notes and the execution and delivery of the Collateral Documents and this
Agreement. Each Credit Party hereby authorizes the DIP Agent to file any
financing statements without the signature of such Credit Party to the extent
permitted by applicable Governmental Requirement in order to perfect or maintain
the perfection of any security interest granted under any of the Loan Documents.
Each Credit Party at its expense will, and will cause each of its Subsidiaries
to, promptly execute and deliver to the DIP Agent upon its reasonable request
all such other documents, agreements and instruments to comply with or
accomplish the covenants and agreements of the Credit Party, as the case may be,
in the Collateral Documents and this Agreement, or to further evidence and more
fully describe the collateral intended as security for the DIP Obligations, or
to correct any omissions in the Collateral Documents, or to state more fully the
security obligations set out herein or in any of Collateral Documents, or to
perfect, protect or preserve any Liens created pursuant to any of the Collateral
Documents, or to make any recordings, to file any notices or obtain any
consents, all as may be necessary or appropriate in connection therewith or to
enable the DIP Agent to exercise and enforce its rights and remedies with
respect to any Collateral.
SECTION 5.11. Reserve Reports.
(a)As soon as available but in any event on or before September 1, 2020, and
September 1st of each year thereafter, the Company shall furnish to the DIP
Agent and the Lenders an Internal Reserve Report or an Independent Reserve
Report dated effective as of the immediately preceding June 30th.
78

--------------------------------------------------------------------------------



(b)As soon as available but in any event on or before March 1, 2021, and March
1st of each year thereafter, the Company shall furnish to the DIP Agent and the
Lenders an Independent Reserve Report dated effective as of the immediately
preceding December 31st.
(c)With the delivery of each Reserve Report, the Company shall provide to the
DIP Agent and the Lenders a certificate from an Authorized Officer of the
Company certifying that, to their knowledge and in all material respects: (A)
the information contained in such Reserve Report and any other information
delivered in connection therewith is true and correct, (B) except as set forth
on an exhibit to the certificate, on a net basis there are no gas imbalances in
excess of 2% of the monthly production, take or pay or other prepayments with
respect to its Oil and Gas Properties evaluated in such Reserve Report which
would require any Borrower or any Guarantor to deliver Hydrocarbons produced
from such Oil and Gas Properties at some future time without then or thereafter
receiving full payment therefor, (C) none of the Credit Parties’ Oil and Gas
Properties have been sold since the date of the immediately prior Reserve Report
except as set forth on an exhibit to the certificate, which certificate shall
list all of its Oil and Gas Properties sold and in such detail as reasonably
required by the DIP Agent and the Requisite Lenders, (D) upon the request of the
DIP Agent, attached to the certificate is a list of its Oil and Gas Properties
added to and deleted from the immediately prior Reserve Report and a list
showing any change in working interest or net revenue interest in its Oil and
Gas Properties occurring and the reason for such change, (E) upon the request of
the DIP Agent, attached to the certificate is a list of all Persons disbursing
proceeds to any Borrower or to any Guarantor, as applicable, from its Oil and
Gas Properties, and (F) except as set forth on a schedule attached to the
certificate, at least 90% of the Proved Hydrocarbon Interests and the Oil and
Gas Properties relating thereto are pledged as Collateral for the DIP
Obligations.
SECTION 5.12. Title Information; Cure of Title Defects.
(a)Upon reasonable request by the DIP Agent, the Borrowers will promptly deliver
or make available title information in form and substance reasonably acceptable
to the DIP Agent covering the Oil and Gas Properties evaluated by a Reserve
Report which were not evaluated under any previous Reserve Report but only to
the extent that the satisfactory title information previously reviewed by the
DIP Agent does not cover at least 85% of the Proved Hydrocarbon Interests
evaluated by such Reserve Report, including such new Oil and Gas Properties.
(b)Within 60 days after (i) a request by the DIP Agent or the Lenders to cure
title defects or exceptions which are not Permitted Liens raised by such
information with respect to the Oil and Gas Properties included in the most
recently delivered Reserve Report or (ii) a notice by the DIP Agent that any
Credit Party has failed to comply with clause (a) above, such Credit Party shall
(x) cure such title defects or such exceptions or substitute acceptable Oil and
Gas Properties with no title defects or exceptions except for Permitted Liens
covering Collateral of an equivalent value and (y) deliver to the DIP Agent
satisfactory evidence of such cure or as to any substitute Oil and Gas
Properties satisfactory title evidence (including supplemental or new title
opinions meeting the foregoing requirements) in form and substance acceptable to
the DIP Agent in its reasonable business judgment as to the Credit Parties’
ownership of such Oil and Gas Properties and the DIP Agent’s Liens and security
interests therein as are required to maintain compliance with clause (a).
SECTION 5.13. ERISA Information and Compliance. As soon as available, and in any
event, within 10 days after any Borrower obtains knowledge of any of the
following, such Borrower will furnish and will cause each Subsidiary, Guarantor
and ERISA Affiliate to promptly furnish to the DIP Agent with sufficient copies
to the Lenders (a) a written notice signed by an Authorized Officer of such
Borrower describing the occurrence of any ERISA Event or of any material
“prohibited transaction,” as described in section 406 of ERISA or in section
4975 of the Code, in connection with any Plan or any
79

--------------------------------------------------------------------------------



trust created thereunder, that could reasonably be expected to result in
liability of the Borrowers, any Subsidiary thereof, any Guarantor or any ERISA
Affiliate in an aggregate amount exceeding the Threshold Amount, including any
notices from a Multiemployer Plan sponsor or any Governmental Authority
concerning such event, and specifying what action such Borrower, Subsidiary,
Guarantor or ERISA Affiliate is taking or proposes to take with respect thereto,
and, when known, any action taken or proposed by the Internal Revenue Service,
the Department of Labor or the PBGC with respect thereto, and (b) copies of any
notice of the PBGC’s intention to terminate or to have a trustee appointed to
administer any Plan to the extent that such action could reasonably be expected
to result in liability to the Borrowers, any Subsidiary thereof, any Guarantor
or any ERISA Affiliate in an aggregate amount exceeding the Threshold Amount.
Upon request by the DIP Agent, the Borrowers will promptly furnish to the DIP
Agent copies of (i) any annual report (Form 5500 Series) filed by any Borrower,
any Subsidiary thereof, any Guarantor or any of ERISA Affiliate with the
Employee Benefits Security Administration with respect to each Employee Benefit
Plan; (ii) the most recent actuarial valuation report for each Plan; and (iii)
such other information, documents or governmental reports or filings relating to
any Employee Benefit Plan as the DIP Agent shall reasonably request. Except as
would not reasonably be expected to result in a Material Adverse Effect, with
respect to each Plan, each Borrower will, and will cause each Subsidiary,
Guarantor and ERISA Affiliate to, (i) satisfy in full, without incurring any
material late payment or underpayment charge or penalty and without giving rise
to any Lien, all of the contribution and funding requirements of section 412 of
the Code (determined without regard to subsections (d), (e), (f) and (k)
thereof) and of section 302 of ERISA (determined without regard to sections 303,
304 and 306 of ERISA), and (ii) pay, or cause to be paid, to the PBGC, without
incurring any material late payment or underpayment charge or penalty, all
premiums required pursuant to sections 4006 and 4007 of ERISA.
SECTION 5.14. Business of the Borrowers. The primary business of the Borrowers
and the Subsidiaries is and will continue to be the acquisition, exploration,
development, financing, ownership, operation, production, maintenance, storage,
transportation, gathering, processing and marketing of Hydrocarbons, Hydrocarbon
Interests and Oil and Gas Properties and related activities.
SECTION 5.15. Permits, Licenses. Each Borrower shall, and shall cause each
Subsidiary to, maintain all material patents, copyrights, trademarks, service
marks and trade names necessary to conduct its business, including, without
limitation all consents, permits, licensees and agreements material to its Oil
and Gas Properties, except as could not reasonably be expected to have a
Material Adverse Effect.
SECTION 5.16. Cash Management. The Borrowers and Guarantors shall use a cash
management system that is the same as or substantially similar to its
pre-petition cash management system or as otherwise may be approved by the
Bankruptcy Court; provided, however, that the Borrowers shall only be allowed to
withdraw or transfer from their respective accounts amounts necessary to fund
expenses of the Credit Parties for the then-current or immediately following
week as set forth in the Approved Budget (subject to the Permitted Variance), or
as otherwise reasonably approved by the DIP Agent. Any material changes from
such prepetition cash management system must be reasonably acceptable to the DIP
Agent and the Requisite Lenders.
SECTION 5.17. Compliance with Anti-Corruption Laws and Sanctions. Each Borrower
will, and will cause each of its Subsidiaries to, maintain in effect and enforce
policies and procedures designed to ensure compliance by such Borrower, its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions.
SECTION 5.18. Keepwell. Subject to the Final DIP Order, each Borrower hereby
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Credit Party to
honor all of its obligations under any Guaranty or any Lender Swap Agreement in
respect of Lender Swap Obligations (provided that such Borrower shall
80

--------------------------------------------------------------------------------



only be liable under this Section 5.18 for the maximum amount of such liability
that can be hereby incurred without rendering its obligations under this Section
5.18 or otherwise under the Loan Documents voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations of the Borrowers under this Section 5.18 shall
remain in full force and effect until the DIP Obligations have been repaid in
full and the Commitments and this Agreement have terminated. The Borrowers
intend that this Section 5.18 constitute, and this Section 5.18 shall be deemed
to constitute, a “keepwell, support, or other agreement” for the benefit of each
other Credit Party for all purposes of section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.
SECTION 5.19. Budget Compliance and Permitted Variances.
(a)Subject to the Permitted Variance, no Borrower shall make expenditures or
permit any Subsidiary to make expenditures in excess of the amounts set forth in
the Approved Budget for any period (other than Professional Fees to the extent
approved by the Bankruptcy Court and any fluctuations in the amount (but not the
quantum of interest) of royalty payments, payments to working interest holders,
or similar payments or ad valorem or other taxes due on account of production of
oil and gas interests that are attributable to changes in commodity prices,
respectively). The Approved Budget shall be tested weekly on the Weekly Test
Date on a cumulative basis for all disbursements made in the prior four weeks
(or, if applicable, such shorter number of weeks elapsed since the delivery of
the Initial Budget); provided that, for purposes of testing any period that
includes the first week following the Petition Date, the first week following
the Petition Date shall be deemed to be the period beginning on May 25, 2020 and
ending on May 29, 2020.
(b)The Credit Parties shall deliver to the Lenders on each Weekly Test Date a
variance report for the then-ended Approved Budget period comparing (i) actual
cumulative disbursements made in the prior week (which, in the case of the first
such week following the Petition Date shall be deemed to be the period beginning
on May 25 and ending on May 29, 2020) and (ii) actual cumulative disbursements
made in the prior four weeks (or, if applicable, such shorter number of weeks
elapsed since the delivery of the Initial Budget) (it being agreed that, for
purposes of reporting Actual Cumulative Disbursements pursuant to clause (b)(ii)
for any period that includes the first week following the Petition Date,  the
first week following the Petition Date shall be deemed to be the period
beginning on May 25, 2020 and ending on May 29, 2020) (such amount, the “Actual
Cumulative Disbursements”) to (iii) budgeted cumulative disbursements for such
applicable period (such amount, the “Budgeted Cumulative Disbursements”), in
each case, other than (x) Professional Fees and (y) any fluctuations in the
amount (but not the quantum of interest) of royalty payments, payments to
working interest holders, or similar payments or ad valorem or other taxes due
on account of production of oil and gas interests that are attributable to
changes in commodity prices, respectively, for such period as forecast in the
Approved Budget, all as certified by the Company's chief financial officer as
being true and correct in all material respects (except with respect to any
forward-looking statements or information).
(c)Actual Cumulative Disbursements (other than disbursements on account of
(i) Professional Fees to the extent approved by the Bankruptcy Court and (ii)
any fluctuations in the amount (but not the quantum of interest) of royalty
payments, payments to working interest holders, or similar payments or ad
valorem or other taxes due on account of production of oil and gas interests
that are attributable to changes in commodity prices) made in the prior four
weeks (or, if applicable, such shorter number of weeks elapsed since the
delivery of the Initial Budget), may not vary as tested on June 3, 2020, and on
each Weekly Test Date thereafter, from Budgeted Cumulative Disbursements for
such applicable period (other than disbursements on account of (x) Professional
Fees to the extent approved by the Bankruptcy Court and (y) any fluctuations in
the amount (but not the quantum of interest) of royalty payments, payments to
working interest holders, or similar payments or ad valorem or other taxes due
on account of production of oil and gas interests that are attributable to
changes in
81

--------------------------------------------------------------------------------



commodity prices) as reflected in the most recently delivered Approved Budget by
more than 10% or by such greater amount as agreed upon by the DIP Agent and the
Requisite Lenders (the “Permitted Variance”); provided that, for purposes of
determining compliance with this clause (c) for any period that includes the
first week following the Petition Date, the first week following the Petition
Date shall be deemed to be the period beginning on May 25, 2020 and ending on
May 29, 2020.
(d)The monthly line item for “Professional Fees” shall be on an accrual basis in
the full amount of estimated Professional Fees, even though not payable under
the Bankruptcy Code until “allowed” (including allowed on a monthly and/or
interim basis).
(e)Notwithstanding the foregoing, the Borrowers will not be required to test
receipts in the variance report.
(f)Commencing on June 8, 2020 and continuing on the second Monday of each
calendar month thereafter, the Professionals shall provide to the Credit Parties
and counsel to the DIP Agent a summary of fees and expenses accrued by such
Professionals for the prior calendar month (excluding fees and expenses accrued
on or prior to the Petition Date) and for which such Professionals intend to
submit applications for compensation and reimbursement. In the event the amount
of accrued fees and expenses for such Professionals for such prior calendar
month exceeds the amount set forth in the Approved Budget for the applicable
period (the “Monthly Estimate”) plus a 10% variance, the DIP Agent shall meet
and confer with the Credit Parties and such Professionals to discuss a
good-faith modification to the Approved Budget and the Monthly Estimate
regarding the fees and expenses of such Professionals. To the extent the amount
of the actual fees and expenses of the Professionals for any calendar month is
less than the Monthly Estimate for such calendar month, such excess amount may
be rolled forward to increase the amount of the Monthly Estimate in any
subsequent calendar month.
SECTION 5.20. Agreement to Pledge; Guaranty.
(a)In the event that the Oil and Gas Properties subject to an Acceptable
Security Interest do not represent at least 90% of the Proved Hydrocarbon
Interests and the Oil and Gas Properties relating thereto, then each Credit
Party shall, and shall cause each of its Subsidiaries that is a Credit Party to,
grant to the DIP Agent within thirty (30) days of the date each Reserve Report
is required to be delivered (subject to the last sentence of this clause (a)),
as security for the DIP Obligations an Acceptable Security Interest on such Oil
and Gas Properties not already subject to an Acceptable Security Interest such
that after giving effect thereto, the Oil and Gas Properties subject to an
Acceptable Security Interest will constitute at least 90% of the Proved
Hydrocarbon Interests and the Oil and Gas Properties relating thereto.
Notwithstanding the foregoing, the DIP Agent in its sole discretion may agree to
a later date for the Credit Parties to comply with this clause (a) so long as
such later date is no later than 60 days after the otherwise required date.
(b)Each Credit Party shall, and shall cause each Subsidiary to, grant to the DIP
Agent an Acceptable Security Interest in all Property (other than Oil and Gas
Properties and any other excluded assets in accordance with terms hereof) of any
Credit Party or Subsidiary.
SECTION 5.21. Bankruptcy Documents. The Borrowers will use commercially
reasonable efforts to deliver to counsel to the DIP Agent the following
documents at least three (3) Business Days prior to date on which any Borrower
or any of its Affiliates intend to file such documents (a) the proposed DIP
Orders (which must be in form and substance reasonably satisfactory to the DIP
Agent and the Requisite Lenders), (b) all “first day motions and orders”, (c)
the Plan of Reorganization, including the proposed Disclosure Statement related
to such Plan of Reorganization and (d) any other material agreements, motions,
pleadings, briefs, applications, orders, and other filings with the Bankruptcy
Court
82

--------------------------------------------------------------------------------



(each in form and substance reasonably satisfactory to the DIP Agent, solely to
the extent they affect the DIP Agent); provided that if delivery of such
documents (other than the DIP Orders, the Plan of Reorganization, the Disclosure
Statement or Confirmation Order or any amendments thereto) at least three (3)
Business Days in advance is not reasonably practicable, such document shall be
delivered as soon as reasonably practicable prior to filing.
SECTION 5.22. Accounts. Each of the Credit Parties shall maintain the following
accounts with the DIP Agent: (i) all primary operating, collection and deposit
accounts (including, but not limited to, all such Deposit Accounts, Commodity
Accounts and Securities Accounts) that are not Excluded Accounts, regardless of
the balances thereof; and (ii) all other accounts that are not Excluded Accounts
with a balance of at least $250,000 individually and balances in the aggregate
of at least $500,000 (including, but not limited to, all such Deposit Accounts,
Commodity Accounts and Securities Accounts that are not Excluded Accounts).
Except for those accounts more particularly described within the immediately
preceding sentence, each other account that is not an Excluded Account that is
maintained by any Credit Party shall be maintained with either the DIP Agent or
with a Permitted Third Party Bank.
SECTION 5.23. Required Hedges. The Borrowers shall at all times maintain Swap
Agreements in respect of crude oil in notional volumes no less than the
percentage of reasonably anticipated production from Proved Hydrocarbon
Interests of the Credit Parties comprised of crude oil classified as “proved
developed producing” reserves covered pursuant to the Swap Agreements in effect
as of the Closing Date.
ARTICLE VI
NEGATIVE COVENANTS
Until the Discharge of DIP Obligations, each Borrower and the Subsidiaries party
hereto covenant and agree with the Lenders that:
SECTION 6.01. Indebtedness. Each Borrower will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Indebtedness,
except:
(a)(i) the DIP Obligations arising under this Agreement, any other Loan
Document, any Lender Swap Agreement, or any document evidencing Bank Product
Obligations or any guaranty of or suretyship arrangement for the DIP Obligations
arising under any Loan Document, any Lender Swap Agreement, or any document
evidencing Bank Product Obligations, and (ii) the Prepetition Secured
Obligations;
(b)Indebtedness under the Senior Notes outstanding on the date hereof listed on
Schedule 6.01(b);
(c)Indebtedness of any Borrower or any Subsidiary existing on the date hereof
(other than Indebtedness under Senior Notes) that is listed on Schedule 6.01(c),
and any refinancings, renewals or extensions thereof that do not increase the
outstanding principal amount thereof or result in an earlier maturity date or
decreased remaining weighted average life to maturity thereof;
(d)Indebtedness under Capital Leases (as required to be reported on the
consolidated financial statements of the Company pursuant to GAAP) and purchase
money indebtedness entered into prior to the Petition Date and listed on
Schedule 6.01(d);
(e)Indebtedness associated with bonds or surety obligations required by
Governmental Requirements in connection with the operation of the Oil and Gas
Properties;


83

--------------------------------------------------------------------------------



(f)unsecured intercompany Indebtedness between Credit Parties; provided,
further, that any such Indebtedness shall be subordinated to the DIP Obligations
on terms set forth in the Guaranty;
(g)endorsements of negotiable instruments for collection in the ordinary course
of business;
(h)other Indebtedness (not included under subsections (a) through (g) of this
Section 6.01) not to exceed $5,000,000 in the aggregate at any one time
outstanding;
(i)accounts payable incurred in the ordinary course of business prior to the
date hereof;
(j)accounts payable incurred in the ordinary course of business on or after the
date hereof that are no more than 60 days past due unless being contested in
good faith by appropriate proceedings and with respect to which reserves in
conformity with GAAP have been provided for on the books of such obligor;
(k)Indebtedness arising under Swap Agreements permitted by Section 6.05;
(l)usual and customary insurance premiums financing arrangements for insurance
policies required hereunder entered into in the ordinary course of business and
in a manner consistent with past practice, such financing arrangements not to
exceed $500,000 in the aggregate at any one time outstanding; and
(m)Indebtedness regarding self-insured liabilities, including retentions under
insurance policies entered into in the ordinary course of business and in a
manner consistent with past practice, not to exceed $1,000,000 in the aggregate
at any one time outstanding.
SECTION 6.02. Liens. Each Borrower will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any of its Properties
(now owned or hereafter acquired), except:
(a)Liens securing the payment of any DIP Obligations;
(b)Permitted Liens;
(c)Liens securing leases giving rise to Indebtedness allowed under
Section 6.01(d) but only on the Property under lease;
(d)Liens securing the payment of the obligations under the Prepetition Secured
Facilities in existence on the date hereof and Adequate Protection Liens
thereon;
(e)Liens disclosed on Schedule 6.02;
(f)any Lien arising out of the refinancing, extension, renewal or refunding of
any Indebtedness secured by any Lien permitted by any of the foregoing clauses
in this Section 6.02; provided that any such Indebtedness is not increased
beyond the amount thereof outstanding on the date hereof (other than increases
associated with the capitalization of refinancing costs) and is not secured by
any additional assets;
(g)Liens (i) of a collection bank arising under Section 4-210 of the UCC on
items in the course of collection and (ii) in favor of banking institutions
arising as a matter of law encumbering
84

--------------------------------------------------------------------------------



deposits (including the right of set-off) and which are within the general
parameters customary in the banking industry;
(h)Liens arising under the DIP Orders;
(i)Liens made in the ordinary course of business to secure liability to
insurance carriers respecting the financing of insurance premiums permitted
under Section 6.01(l);
(j)additional Liens upon Property created after the date hereof which do not
secure debt for borrowed money (other than Pcards and Epayables) or obligations
under Swap Agreements, provided that (i) the aggregate obligations secured
thereby and incurred on or after the date hereof shall not exceed $5,000,000 in
the aggregate at any one time outstanding, and (ii) if such Liens encumber cash
collateral, the aggregate amount of cash on deposit shall not exceed $1,500,000;
and
(k)additional Liens upon Property which secure debt for borrowed money (not
included under subsections (a) through (i) of this Section 6.02) not to exceed
$1,500,000 in the aggregate at any one time outstanding;
provided that, in any event, no Liens encumbering any Property of any Credit
Party shall secure Swap Obligations other than (1) Lender Swap Obligations or
(2) Swap Obligations secured under the Prepetition Secured Facilities in
existence on the date hereof.
SECTION 6.03. Fundamental Changes.
(a)Other than in connection with the commencement of the Cases, each Borrower
will not, and will not permit any Subsidiary to, merge into or consolidate with
any other Person, or permit any other Person to merge into or consolidate with
it, or sell, transfer, lease or otherwise dispose of (in one transaction or in a
series of transactions) all or substantially all of its assets, or all or
substantially all of the stock of any of the Subsidiaries (in each case, whether
now owned or hereafter acquired), except as permitted pursuant to Section 6.13,
or liquidate or dissolve.
(b)Each Borrower will not, and will not permit any Subsidiary to, engage to any
material extent in any business other than businesses of the type conducted by
the Borrowers and the Subsidiaries on the date of execution of this Agreement
and businesses reasonably related thereto. From and after the date hereof, each
Borrower will not, and will not permit any Subsidiary to, acquire or make any
other expenditures (whether such expenditure is capital, operating or otherwise)
in or related to any Oil and Gas Properties not located within the geographical
boundaries of the United States or form or acquire any Subsidiary organized
under any jurisdiction outside of the United States.
SECTION 6.04. Investments, Loans and Advances. No Debtor shall make or permit to
remain outstanding any loans or advances to or Investments in any Person, except
that the foregoing restriction shall not apply to: (a) Permitted Investments;
(b) accounts receivable arising in the ordinary course of business;
(c) Investments made by any Debtor in or to another Debtor; (d) Investments in
direct ownership interests in additional Oil and Gas Properties and gas
gathering systems related thereto or related to farm-out, farm-in, joint
operating, joint venture or area of mutual interest agreements, gathering
systems, pipelines or other similar arrangements that are usual and customary in
the oil and gas exploration and production business; (e) Investments reflected
in the financial statements delivered pursuant to Section 3.04(a) or that are
disclosed to the Lenders on Schedule 6.04, which in any event, were made prior
to the date hereof; and (f) other Investments not to exceed $5,000,000 in the
aggregate at any time outstanding, net of any return of capital or other cash
distributions received with respect to such investments.
85

--------------------------------------------------------------------------------



SECTION 6.05. Hedging Transactions.
(a)No Borrower will, and will not permit any Subsidiary to, enter into any Swap
Agreement with any Person other than:
(i) Swap Agreements with a Lender Swap Counterparty in respect of commodities
entered into not for speculative purposes the notional volumes for which (when
aggregated with other commodity Swap Agreements then in effect other than basis
differential swaps on volumes already hedged pursuant to other Swap Agreements)
do not exceed, as of the date such Swap Agreement is entered into: ninety
percent (90%) of the reasonably anticipated projected production from Proved
Hydrocarbon Interests classified as “proved developed producing” reserves from
Oil and Gas Properties (as such production is projected in the most recent
Reserve Report delivered pursuant to the terms of this Agreement) for each month
during such period for for each of crude oil, natural gas and natural gas
liquids, calculated separately; provided, that (A) put option contracts or
floors that are not related to corresponding calls, collars or swaps shall not
be included in calculating such percentage threshold and (B) such Swap
Agreements shall not, in any case, have a tenor of greater than four (4) years.
It is understood that Swap Agreements in respect of commodities which may, from
time to time, “hedge” the same volumes, but different elements of commodity risk
thereof, shall not be aggregated together when calculating the foregoing
limitations on notional volumes; and
(ii) Swap Agreements in respect of interest rates with a Lender Swap
Counterparty, which effectively convert interest rates from floating to fixed,
the notional amounts of which (when aggregated with all other Swap Agreements of
the Borrowers and their Subsidiaries then in effect effectively converting
interest rates from floating to fixed) do not exceed 100% of the then
outstanding principal amount of all Loans.
(b)In no event shall any Swap Agreement contain any requirement, agreement or
covenant for any Borrower or any Subsidiary thereof to post collateral or margin
to secure their obligations under such Swap Agreement or to cover market
exposures (other than under the Collateral Documents or the Prepetition Security
Instruments);
(c) Swap Agreements shall only be entered into in the ordinary course of
business (and not for speculative purposes); and
(d)If, after the end of any calendar month, the aggregate volume of all Swap
Agreements in respect of commodities for which settlement payments were
calculated in such calendar month (other than puts, floors, and basis
differential swaps on volumes hedged by other Swap Agreements) exceeded 100% of
actual production of crude oil, natural gas and natural gas liquids, calculated
separately, in such calendar month, then, to the extent necessary, the Borrowers
shall promptly (and in any event within 30 days of the end of such calendar
month), terminate, create off-setting positions, allocate volumes to other
production the Borrowers or any Subsidiaries are marketing, or otherwise unwind
existing Swap Agreements such that, at such time, future hedging volumes will
not exceed 100% of reasonably anticipated projected production of crude oil,
natural gas and natural gas liquids, calculated separately, for the then-current
and any succeeding calendar months.
SECTION 6.06. Restricted Payments. No Borrower will directly or indirectly
declare or pay or incur any liability to pay, and no Borrower will permit any
Subsidiary thereof to declare or pay or incur any liability to pay, directly or
indirectly, any Restricted Payment, provided that any Credit Party or any
Subsidiary or a Credit Party may pay dividends or make distributions to any
Credit Party. In addition, no Borrower nor any Subsidiary nor any Guarantor
shall, directly or indirectly, pay any bonus, incentive,
86

--------------------------------------------------------------------------------



performance pay or similar payment or compensation to or increase the
compensation or other similar payments paid (other than regularly scheduled
increases in compensation made in the ordinary course of business) directly or
indirectly, to (i) any officer (at or above the level of vice president),
director, partner, member, manager, shareholder or other equity holder of any
Borrower, any Subsidiary or any Guarantor, or (ii) any other direct or indirect
family member of any of the foregoing Persons, including, without limitation,
any direct or lineal descendent thereof; provided that the Borrowers shall be
permitted to make payments with respect to the items set forth above to the
extent set forth in any Approved Budget.
SECTION 6.07. Transactions with Affiliates. Each Borrower will not, and will not
permit any Subsidiary to, sell, lease or otherwise transfer any Property or
assets to, or purchase, lease or otherwise acquire any Property or assets from,
or otherwise engage in any other transactions with, any of its Affiliates (other
than the Borrowers and the Guarantors), except (a) on terms and conditions not
less favorable to any Credit Party than could be obtained on an arm’s-length
basis from unrelated third parties, (b) transactions between or among Credit
Parties not involving any other Affiliate, (c) any payments permitted by
Section 6.06, (d) transactions or agreements in place as of the Petition Date to
the extent such transaction or agreement (i) has been disclosed in writing to
the DIP Agent or (ii) was in compliance with the Prepetition Credit Agreement,
and (e) transactions or agreements approved by the Bankruptcy Court pursuant to
an order in form and substance reasonably satisfactory to the DIP Agent and the
Requisite Lenders.
SECTION 6.08. Restrictive Agreements. Each Borrower will not, and will not
permit any Subsidiary to, directly or indirectly, enter into, incur or permit to
exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon (a) the ability of any Credit Party to create, incur or
permit to exist any Lien upon any of its Property or assets in favor of the DIP
Agent and/or the other DIP Secured Parties or (b) the ability of any Subsidiary
to pay dividends or other distributions to any Borrower or any other Subsidiary,
as applicable, or the ability of any Borrower to pay dividends or other
distributions to any other Borrower, in each case, with respect to any shares of
its capital stock or to make or repay loans or advances to any Borrower or any
Subsidiary or to Guarantee Indebtedness of any Borrower or any Subsidiary;
provided that (i) the foregoing shall not apply to restrictions and conditions
imposed by law, by this Agreement, the Senior Notes Documents or the Prepetition
Credit Agreement, (ii) the foregoing shall not apply to restrictions permitted
pursuant to an agreement entered into in connection with a sale permitted under
Section 6.13, (iii) clause (a) of the foregoing shall not apply to restrictions
or conditions imposed by any agreement relating to secured Indebtedness
permitted by this Agreement if such restrictions or conditions apply only to the
Property or assets securing such Indebtedness and (v) clause (a) of the
foregoing shall not apply to customary provisions in leases and other contracts
restricting the assignment thereof.
SECTION 6.09. Additional Subsidiaries. No Credit Party shall, nor shall any
Credit Party permit any of its Subsidiaries to, create or acquire any additional
Subsidiaries. No Credit Party shall sell, assign or otherwise dispose of any
Equity Interests in any of its Subsidiaries.
SECTION 6.10. Sale-and-Leaseback. No Credit Party shall, nor shall any Credit
Party permit any of its Subsidiaries to, sell or transfer to a Person any
Property, whether now owned or hereafter acquired, if at the time or thereafter
such Credit Party thereof shall lease as lessee such Property or any part
thereof or other Property which such Credit Party or Subsidiary thereof intends
to use for substantially the same purpose as the Property sold or transferred.
SECTION 6.11. Proceeds of Loans. Each Borrower will not permit the proceeds of
the Loans to be used for any purpose other than Approved Purposes. No Credit
Party and no Person acting on behalf of any Credit Party has taken or will take
any action which might cause any of the Loan Documents to violate Regulation T,
U or X or any other regulation of the Board or to violate Section 7 of
87

--------------------------------------------------------------------------------



the Securities Exchange Act of 1934 or any rule or regulation thereunder, in
each case as now in effect or as the same may hereinafter be in effect. If
requested by the DIP Agent, each Borrower will furnish to the DIP Agent and each
Lender a statement to the foregoing effect in conformity with the requirements
of FR Form U-1 or such other form referred to in Regulation U, Regulation T or
Regulation X of the Board, as the case may be.
SECTION 6.12. ERISA Compliance. Except as would not reasonably be expected to
result in a Material Adverse Effect, each Borrower will not at any time:
(a) engage in, or permit any Subsidiary, Guarantor or ERISA Affiliate to engage
in, any transaction in connection with which any Borrower, Subsidiary thereof,
Guarantor or any ERISA Affiliate could be subjected to either a material civil
penalty assessed pursuant to section 502(c), (i) or (l) of ERISA or a material
tax imposed by Chapter 43 of Subtitle D of the Code with respect to a Plan; (b)
terminate, or permit any Subsidiary, Guarantor or ERISA Affiliate to terminate,
any Plan in a manner, or take any other action with respect to any Plan, that
could result in any liability to any Borrower, Subsidiary thereof, Guarantor or
any ERISA Affiliate to the PBGC; (c) fail to make, or permit any Subsidiary,
Guarantor or ERISA Affiliate to fail to make, full payment when due of all
amounts which, under the provisions of any Plan, agreement relating thereto or
applicable law, any Borrower, Subsidiary thereof, Guarantor or any ERISA
Affiliate is required to pay as contributions thereto; (d) permit, or allow any
Subsidiary, Guarantor or ERISA Affiliate to permit, the actuarial present value
of the benefit liabilities under any Plan to exceed the current value of the
assets (computed on a plan termination basis in accordance with Title IV of
ERISA) of such Plan allocable to such benefit liabilities, with the term
“actuarial present value of the benefit liabilities” having the meaning
specified in section 4041 of ERISA; (e) contribute to or assume an obligation to
contribute to, or permit any Subsidiary, Guarantor or ERISA Affiliate to
contribute to or assume an obligation to contribute to, any Multiemployer Plan;
(f) acquire, or permit any Subsidiary, Guarantor or ERISA Affiliate to acquire,
an interest in any Person that causes such Person to become an ERISA Affiliate
with respect to any Borrower, Subsidiary thereof, Guarantor or any ERISA
Affiliate if such Person sponsors, maintains or contributes to, or at any time
in the six-year period preceding such acquisition has sponsored, maintained or
contributed to, (i) any Multiemployer Plan or (ii) any Plan under which the
actuarial present value of the benefit liabilities under such Plan exceeds the
current value of the assets (computed on a plan termination basis in accordance
with Title IV of ERISA) of such Plan allocable to such benefit liabilities; or
(g) incur, or permit any Subsidiary, Guarantor or ERISA Affiliate to incur, a
liability to or on account of a Plan or Multiemployer Plan under sections 515,
4062, 4063, 4064, 4201 or 4204 of ERISA.
SECTION 6.13. Sale of Properties. No Debtor will sell, assign, farm-out, convey
or otherwise transfer any Property or any interest in any Property except for
(a) the sale of Hydrocarbons in the ordinary course of business; (b) farmouts of
undeveloped acreage and assignments in connection with such farmouts; (c) the
sale or transfer of equipment and other personal property that is no longer
necessary for the business of the Debtors with a fair market value of less than
$1,000,000 in the aggregate that is replaced by equipment of at least comparable
value and use; (d) Casualty Events and dispositions resulting from the exercise
of eminent domain, condemnation or nationalization which result in the
prepayment of the Loans as provided in Section 2.09(a); (e) any sales,
assignments, farm-outs, conveyances or other transfers of Property among Credit
Parties; (f) any sales, assignments, farm-outs, conveyances or other transfers
of Property made in connection with any transaction permitted by Sections 6.02,
6.03, 6.04, 6.06, or 6.19; or (g) other sales, assignments, farm outs,
conveyances or other transfers of Property in an aggregate amount not to exceed
$1,000,000 during the term of this Agreement.
SECTION 6.14. Environmental Matters. The Debtors shall not cause or permit any
of its Property to be in violation of, or do anything or permit anything to be
done which will subject any such Property to any remedial obligations under, any
Environmental Laws, assuming disclosure to the applicable Governmental Authority
of all relevant facts, conditions and circumstances, if any, pertaining to such
Property where such violations or remedial obligations could reasonably be
expected to result in
88

--------------------------------------------------------------------------------



an Environmental Liability to any Debtor or any subsidiary of a Debtor in excess
of the Threshold Amount individually or in the aggregate.
SECTION 6.15. Gas Imbalances, Take-or-Pay or Other Prepayments. Except as
disclosed on Schedule 3.17 on the Closing Date or thereafter as disclosed in
writing to the DIP Agent in connection with the most recently delivered Reserve
Report or as otherwise disclosed in writing to the DIP Agent from time to time,
no Credit Party shall, nor shall any Credit Party permit any of its Subsidiaries
to, allow gas imbalances, take-or-pay or other prepayments with respect to the
Oil and Gas Properties of any Credit Party or any Subsidiary which would require
any Credit Party or any Subsidiary to deliver their respective Hydrocarbons
produced on a monthly basis from such Oil and Gas Properties at some future time
without then or thereafter receiving full payment therefor other than to the
extent not exceeding two percent (2%) of the aggregate monthly volumes of
Hydrocarbons (on an Mcf equivalent basis) anticipated to be produced from the
Credit Parties’ proved developed producing reserves listed in the most recent
Reserve Report.
SECTION 6.16. Fiscal Year; Fiscal Quarter. Each Borrower shall not, and shall
not permit any Subsidiaries to, change its fiscal year or any of its fiscal
quarters.
SECTION 6.17. Repayment of Senior Notes; Amendment of Senior Notes Documents.
Each Borrower will not, and will not permit any Subsidiary to: (i) call, make or
offer to make any optional or voluntary Redemption of, or otherwise optionally
or voluntarily Redeem, any of the Senior Notes; or (ii) amend, modify, waive or
otherwise change, consent or agree to any amendment, modification, waiver or
other change to, any of the terms of any Senior Notes Documents if the effect
thereof would be to shorten its maturity or average life or increase the amount
of any payment of principal thereof or increase the rate or shorten any period
for payment of interest thereon, in each case, other than pursuant to the Plan
of Reorganization and as approved by the Bankruptcy Court pursuant to a Final
Order.
SECTION 6.18. Marketing Activities. Each Borrower will not, and will not permit
any of the Subsidiaries to, engage in marketing activities for any Hydrocarbons
or enter into any contracts related thereto other than (a) contracts for the
sale of Hydrocarbons scheduled or reasonably estimated to be produced from their
proved Oil and Gas Properties during the period of such contract, (b) contracts
for the sale of Hydrocarbons scheduled or reasonably estimated to be produced
from proved Oil and Gas Properties of third parties during the period of such
contract associated with the Oil and Gas Properties of the Borrowers and the
Subsidiaries that a Borrower or one of the Subsidiaries has the right to market
pursuant to joint operating agreements, unitization agreements or other similar
contracts that are usual and customary in the oil and gas business and (c) other
contracts for the purchase and/or sale of Hydrocarbons of third parties (i) that
have generally offsetting provisions (i.e. corresponding pricing mechanics,
delivery dates and points and volumes) such that no “position” is taken and
(ii) for which appropriate credit support has been taken to alleviate the
material credit risks of the counterparty thereto.
SECTION 6.19. Sale or Discount of Receivables. Except for receivables obtained
by any Borrower or any Subsidiary out of the ordinary course of business or the
settlement of joint interest billing accounts in the ordinary course of business
or discounts granted to settle collection of accounts receivable or the sale of
defaulted accounts arising in the ordinary course of business in connection with
the compromise or collection thereof and not in connection with any financing
transaction, each Borrower will not, and will not permit any Subsidiary to,
discount or sell (with or without recourse) any of its notes receivable or
accounts receivable.
SECTION 6.20. Limitation on Prepayment of Debt; Amendment of Debt Documents.
Subject to Section 6.17 and except as otherwise permitted by the DIP Orders or
approved by the
89

--------------------------------------------------------------------------------



Bankruptcy Court pursuant to a Final Order, each Borrower will not, and will not
permit any of its respective Subsidiaries to:
(a)(i) make any payment or prepayment of principal of, or premium or interest
on, any Indebtedness (A) other than on or after the stated, scheduled date for
such payment of principal or interest set forth in the applicable agreement
governing such Indebtedness or as contemplated herein, or (B) that would violate
the terms of this Agreement, the DIP Orders or the applicable agreement
governing such Indebtedness, or (ii) make any deposit (including the payment of
amounts into a sinking fund or other similar fund) for any of the foregoing
prohibited purposes;
(b)amend, modify or otherwise change, or consent or agree to any amendment,
modification or other change to, or enter into any additional or supplemental
agreement that has the effect or consequence of amending, modifying or otherwise
changing, any of the terms of any prepetition Indebtedness that could have an
adverse effect on the Lenders.
SECTION 6.21. Acquisition of Debt. Each Borrower shall not, and shall not permit
any of their respective Subsidiaries or Affiliates to, purchase or otherwise
acquire, directly or indirectly, any Indebtedness of any Person, provided that
the foregoing shall not prohibit (a) any Borrower or any other Credit Party from
making any payments in respect of such Indebtedness to the holders of such
Indebtedness to the extent any such payment is otherwise permitted hereunder and
under the DIP Orders or (b) any Investment permitted by Section 6.04.
SECTION 6.22. Additional Collateral for Prepetition Secured Obligations. Each
Borrower will not, and will not permit their respective Subsidiaries to, grant a
Lien on any property or asset to secure the Prepetition Secured Facilities
(other than pursuant to the DIP Orders) or provide any additional guaranty or
other credit enhancement in favor of the Prepetition Agent or any Prepetition
Secured Parties in connection with the Prepetition Secured Obligations without
first (i) giving prior written notice thereof to the DIP Agent (which the
Borrowers shall endeavor to provide at least 15 days prior to such Lien being
granted), (ii) to the extent not already covered thereby, granting to the DIP
Agent to secure the DIP Obligations an Acceptable Security Interest on such same
property or assets in form and substance reasonably satisfactory to the DIP
Agent, and (iii) providing the same guaranty or other credit enhancement in
favor of the DIP Agent in connection with the DIP Obligations.
SECTION 6.23. Deposit Accounts. Each Borrower will not, and will not permit any
Credit Party to, maintain any deposit account except in accordance with the
terms and conditions of Section 5.22.
SECTION 6.24. Prepetition Secured Obligations. Until the Discharge of DIP
Obligations, each Borrower will not, and will not permit any Credit Party to,
use the proceeds of the Loans or cash collateral to pay Prepetition Secured
Obligations, except as permitted by the DIP Orders or this Agreement.
SECTION 6.25. Changes to DIP Orders. Without the consent of the DIP Agent and
the Requisite Lenders, none of the Debtors shall file a motion (or support any
motion) seeking to amend or otherwise modify any DIP Order.
SECTION 6.26. Actions Requiring Prior Requisite Lender Consent. Without the
consent of the Requisite Lenders, each Borrower will not, and will not permit
any Credit Party to, (i) make any motion to the Bankruptcy Court to authorize
any actions or transactions (including authorization to sell assets) under
Section 363 of the Bankruptcy Code (except for assets sales that are permitted
under the Loan Documents), (ii) make any motions to approve any compromise or
settlement under Rule 9019, or
90

--------------------------------------------------------------------------------



(iii) file with the Bankruptcy Court any plan of reorganization or liquidation
and related disclosure statement.
SECTION 6.27. Non-Obligor Entities. Notwithstanding anything to the contrary
contained herein, each Borrower will not, and will not permit any Credit Party
to, (a) create, assume, incur or suffer to exist any Lien on or in respect of
any of its Property for the benefit of any Subsidiary that is not a Credit
Party, (b) sell, assign, pledge, or otherwise transfer any of its Properties to
any Subsidiary that is not a Credit Party, or (c) make or permit to exist any
loans, advances, or capital contributions to, or make any investment in, or
purchase or commit to purchase any stock or other securities or evidences of
indebtedness of or interests in, any Subsidiary that is not a Credit Party or in
any Properties of any Subsidiary that is not a Credit Party other than, without
duplication, the loans, advances, capital contributions, investments, and
commitments made prior to the date hereof in any Subsidiary that is not a Credit
Party; provided that, the respective amounts of such loans, advances, capital
contributions, investments, and commitments shall not be increased (other than
by appreciation).
SECTION 6.28. No Divisions. Without limitation of anything set forth in Section
6.03 above, and in furtherance thereof, no Borrower or other Credit Party will
take any action (or permit any action to be taken), whether respecting any such
Person or any Subsidiary thereof, under or in connection with any division or
plan of division under Delaware law (or under any different jurisdiction’s
laws), nor take any action (nor permit any action to be taken) respecting any
comparable event under any jurisdiction’s laws. Without limitation of any of the
foregoing, for all intents and purposes of this Agreement and the other Loan
Documents: (a) if any Property, right, obligation or liability of any such
Person described in this Section 6.28 becomes the Property, right, obligation or
liability of any different Person under or in connection with any such division,
plan of division or comparable event, then it shall be deemed to have been
transferred from the original Person to the subsequent Person, automatically
subject to the first priority Liens thereon in favor of the DIP Agent and the
Lenders to secure the DIP Obligations, and automatically subject to the
prohibitions, restrictions and limitations thereon as set forth in the Loan
Documents; and (b) if any new Person comes into existence under or in connection
with any such division, plan of division or comparable event, such new Person
shall be deemed to have been organized on the first date of its existence by the
holders of its Equity Interests at such time, automatically subject to the first
priority Liens thereon in favor of the DIP Agent and the Lenders to secure the
DIP Obligations on the Property of each such Person, and automatically subject
to the prohibitions, restrictions and limitations thereon as set forth in the
Loan Documents.
ARTICLE VII
EVENTS OF DEFAULT; REMEDIES; APPLICATION OF PROCEEDS
SECTION 7.01. Events of Default. If any of the following events (“Events of
Default”) shall occur:
(a)(i) any Credit Party shall fail to pay any principal or Reimbursement
Obligations when due under this Agreement or (ii) shall fail to pay any other
amount when due under the Loan Documents to the DIP Secured Parties (including,
without limitation, any payment of interest or fees), and such failure continues
for three (3) Business Days;
(b)any representation or warranty made or deemed made by or on behalf of any
Borrower or any Subsidiary in or in connection with this Agreement or any
amendment or modification hereof or waiver hereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with this Agreement or any amendment or modification hereof or waiver
hereunder, shall prove to have been incorrect in any material respect when made
or deemed made;
91

--------------------------------------------------------------------------------



(c)any Borrower or any Subsidiary shall fail to observe or perform any covenant,
condition or agreement contained in Section 2.09(a) (only to the extent the
Borrowers fail to make mandatory prepayments or post cash collateral as required
under such section and not with respect to other requirements thereunder),
5.01(a), (b), (c), (d) and (s), 5.02(a), 5.03 (with respect to any Borrower’s
existence), 5.08, 5.19, 5.20, or in Article VI;
(d)any Borrower or any Subsidiary shall fail to observe or perform any covenant,
condition or agreement contained in this Agreement (other than those specified
in clause (a), (b), (c) or (bb) of this Section), and such failure shall
continue unremedied for a period of (i) in the case of any reporting requirement
in Section 5.01 (other than those specified in clause (c) of this Section), five
(5) Business Days and (ii) in the case of any other agreement, twenty (20)
Business Days, in each case after notice thereof from the DIP Agent to the
Company (which notice will be given at the request of any Lender);
(e)any Borrower or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness (other than the DIP Obligations and any Indebtedness of any Debtor
that was incurred prior to the Petition Date) or any Material Swap Obligation,
when and as the same shall become due and payable and such failure continues
after any applicable grace period, and any act to collect on any such Material
Indebtedness is not stayed by the Automatic Stay and the payment on such
Material Indebtedness is otherwise permitted to be paid under this Agreement and
by the DIP Orders;
(f)(i) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity
which is not stayed by the filing of the voluntary petition to commence the
Cases or otherwise addressed in the DIP Orders, or (ii) a default or early
termination event shall occur and be continuing under any Swap Agreement of any
Borrower or any Subsidiary which results in Material Swap Obligations being due
by such Borrower or such Subsidiary, and such Material Swap Obligations are not
paid when due or within three Business Days thereafter which is not stayed by
the filing of the voluntary petition to commence the Cases or otherwise
addressed in the DIP Orders; provided that this clause (f) shall not apply to
secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the property or assets securing such Indebtedness;
(g)any Debtor files, or supports a motion that has been filed, to reject the
RSA;
(h)other than as a result of the filing of the Cases, a judgment or judgments
for the payment of money in excess of the Threshold Amount (net of any amount
payable because of insurance) in the aggregate shall be rendered by a court
against any Borrower or any Subsidiary (excluding any order fixing the amount of
any claim in the Cases) and the same shall not be discharged (or provision shall
not be made for such discharge), or a stay of execution thereof shall not be in
effect (including the Automatic Stay under the Cases), within 30 days from the
date of entry thereof and such Borrower or such Subsidiary, as applicable, shall
not, within such period of 30 days, or such longer period during which execution
of the same shall have been stayed, appeal in good faith therefrom and cause the
execution thereof to be stayed during such appeal;
(i)an ERISA Event shall have occurred that, in the opinion of the Requisite
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect;
92

--------------------------------------------------------------------------------



(j)any material provisions of the Loan Documents after delivery thereof shall
for any reason, except to the extent permitted by the terms thereof, cease to be
in full force and effect and valid, binding and enforceable in accordance with
their terms against a Borrower or a Guarantor party thereto;
(k)the Collateral Documents (or any portion thereof) cease to create a valid and
perfected Lien of the priority described herein and in the DIP Orders on any
material portion of the Collateral purported to be covered thereby, except to
the extent permitted by the terms of this Agreement, or any Borrower, any
Subsidiary or any of their Affiliates shall so state in writing;
(l)any Change in Control occurs;
(m)(i) an order shall be entered dismissing a Case or converting a Case to a
case under Chapter 7 of the United States Bankruptcy Code or (ii) a
Restructuring Support Party (as defined in the RSA) files a motion seeking
dismissal of a Case or conversion of a Case to a case under Chapter 7 of the
United States Bankruptcy Code;
(n)an order shall be entered terminating or reducing the Credit Parties’
exclusivity period for proposing a Plan of Reorganization;
(o)an order with respect to any of the Cases shall be entered appointing, or any
Credit Party shall file an application for an order with respect to any of the
Cases seeking the appointment of (i) a trustee under Section 1104 of the United
States Bankruptcy Code or (ii) an examiner or any other Person with enlarged
powers relating to the operation of the business of any Credit Party (i.e.,
powers beyond those set forth in Sections 1104(d) and 1106(a)(3) and (4) of the
United States Bankruptcy Code) under Section 1106(b)(3) and 1106(b)(4) of the
United States Bankruptcy Code;
(p)an order shall be entered that is not stayed pending appeal granting relief
from the Automatic Stay to any creditor of a Credit Party with respect to any
claim against any property that, when taken together with all other claims with
respect to which orders entered on the docket of the Bankruptcy Court that are
not stayed pending appeal granting relief from the Automatic Stay with respect
to the Credit Parties’ Collateral, exceeds the Threshold Amount;
(q)with respect to the Case or Cases, an order shall be entered or a Credit
Party shall apply for the authority, without the prior written consent of the
Requisite Lenders, (i) to revoke, reverse, stay, vacate or otherwise modify the
DIP Orders or this Agreement in a manner adverse to any DIP Secured Party or in
a manner inconsistent with the Loan Documents, any Lender Swap Agreement, or any
documents evidencing Bank Product Obligations, (ii) to permit any administrative
expense or any claim (now existing or hereafter arising, of any kind or nature
whatsoever) to have administrative priority equal or superior to the priority of
the DIP Secured Parties in respect of the DIP Obligations, or the Prepetition
Secured Parties in respect of the Prepetition Secured Obligations, in each case
other than the Carve-Out and the Non-Primed Excepted Liens (to the extent, and
only to the extent, set forth in the DIP Orders), (iii) to terminate or deny use
of cash collateral by the Credit Parties, or (iv) to grant or permit the grant
of a lien that is equal in priority with or senior to the Liens securing the DIP
Obligations or the Prepetition Secured Obligations other than the Carve-Out and
the Non-Primed Excepted Liens (to the extent, and only to the extent, set forth
in the DIP Orders);
(r)an order shall be entered by the Bankruptcy Court confirming a plan of
reorganization or liquidation in any of the Cases which does not (i) contain a
provision for the Discharge of DIP Obligations on or before the effective date
of such plan or plans upon entry thereof, or is not otherwise acceptable to the
DIP Agent or the Lenders or otherwise adversely affects the rights of the DIP
Agent or
93

--------------------------------------------------------------------------------



the Lenders, and (ii) provide for the continuation of the Liens and security
interests granted to the DIP Agent for the benefit of the DIP Secured Parties
and priorities until such plan effective date;
(s)failure of the Credit Parties to comply with the DIP Orders;
(t)any payment of or granting of adequate protection with respect to Prepetition
Secured Obligations (other than the reimbursement of reasonable and documented
out-of-pocket fees and expenses and customary indemnities as set forth in the
RSA, and other than as contemplated and permitted by the DIP Orders, the Loan
Documents or otherwise approved by the DIP Agent and the Supermajority Lenders
and the Bankruptcy Court, including pursuant to the DIP Orders);
(u)[Reserved];
(v)an application for an order described in clause (r) above shall be made by
(i) a Credit Party or (ii) a Person other than a Credit Party and such
application is not contested on a timely basis, by the Credit Parties in good
faith, in each case, other than any such application made in contemplation of
the Discharge of DIP Obligations, provided that concurrently therewith the
Discharge of DIP Obligations occurs;
(w)the commencement of any adversary proceeding, contested matter or other
action by any Credit Party asserting in writing any claims or defenses against
any of the Prepetition Agent or the Prepetition Secured Parties with respect to
the obligations of any Credit Party thereunder or the Liens granted to
Prepetition Agent or Prepetition Secured Parties to secure the Prepetition
Secured Obligations, except as permitted under the Interim Order or the Final
DIP Order;
(x)the termination of the RSA or any agreement attached as an exhibit thereto
either in whole or in part, or any modification, amendment or supplement of the
RSA, including the exhibits thereto, in any case, without the prior written
consent of the Lenders to the extent provided in the RSA;
(y)the payment by any Credit Party of any Prepetition Secured Obligations other
than (i) as permitted by the DIP Orders or (ii) as permitted by any order
entered by the Bankruptcy Court; provided that such order is reasonably
acceptable to the Requisite Lenders and provided further that such payments are
pursuant to the Approved Budget;
(z)an order shall be entered approving the sale of all or substantially all
assets of the Debtors without the prior written consent of the DIP Agent and the
Lenders;
(aa)any party to the RSA fails to comply with any of its obligations thereunder
and such noncompliance gives the Consenting RBL Lenders (as defined in the RSA)
a right to terminate the RSA; or
(bb) failure of the DIP Agent, the Credit Parties, and the applicable
Professionals to reach a consensual resolution regarding modification to the
Approved Budget and the Monthly Estimate as required pursuant to Section
5.19(f); or
(cc) failure to timely comply with any of the Milestones; except to the extent
such Milestone is extended to a later date with the consent of the DIP Agent and
the Requisite Lenders (or the consent of the DIP Agent and the Supermajority
Lenders with respect to the Petition Date occurring on a date later than May 22,
2020 11:59 p.m. Houston, Texas time).


94

--------------------------------------------------------------------------------



SECTION 7.02. Rights Upon Default. Upon the occurrence and continuation of any
Event of Default, the automatic stay of Section 362 of the Bankruptcy Code shall
be automatically vacated without further order of the Bankruptcy Court, without
the need for filing any motion for relief from the automatic stay or any other
pleading, for the limited purpose of (a) permitting the DIP Agent, at the
request of the Requisite Lenders, by notice to the Borrowers (such notice, a
“Remedies Notice”), to take either or both of the following actions, at the same
or different times: (i) terminate the Commitments, and thereupon the Commitments
shall terminate immediately, and/or (ii) declare the Commitments to be
immediately due and payable in full, to the extent set forth herein; and
(b) filing such Remedies Notice on the Bankruptcy Court’s docket. Following the
filing of the Remedies Notice on the Bankruptcy Court’s docket, the DIP Agent
may file an emergency motion, upon five (5) Business Days’ written notice to the
Credit Parties from DIP Agent, acting on instruction of the Requisite Lenders in
their sole and absolute discretion, seeking to obtain the Bankruptcy Court’s
determination that (a) an Event of Default has occurred, (b) the DIP Agent is
entitled to seek relief from the automatic stay of Section 362 of the Bankruptcy
Code to enforce any and all liens and security interests created pursuant to any
of the Loan Documents, and (c) subject to obtaining an order granting relief
from the automatic stay, to permit the DIP Agent, on behalf of the DIP Secured
Parties, to do any of the following: (A) enforce any and all liens and security
interests created pursuant to any of the Loan Documents or any other document
purporting to create a lien in favor of the Lenders (or otherwise foreclose on
the Collateral), including, without limitation assuming control over the use of
cash in any cash collateral accounts; (B) enforce all rights under the
Guaranties; (C) charge the Default Rate of interest on the Loans; (D) declare
the Loans and other Obligations to be due and payable without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
each Credit Party, and (E) exercise any and all of its or their other rights and
remedies (whether as a secured creditor or otherwise) under the Loan Documents
and under applicable law (including, but not limited to, the Bankruptcy Code and
the Uniform Commercial Code as in effect from time to time in any applicable
jurisdiction). In connection with any sale of any of the Credit Parties’ assets
under section 363 of the Bankruptcy Code, a Chapter 11 plan of reorganization,
or any equivalent thereof under any other law, the DIP Agent, at the direction
of the Requisite Lenders, shall have the absolute right to credit bid any
portion, up to the full amount, of all DIP Obligations. For the avoidance of
doubt, it is understood and agreed that the Remedies Notice is a one-time
requirement and is not required to be delivered with each exercise of remedies.
In the case of the occurrence and continuation of an Event of Default, the DIP
Agent and the Lenders will have all other rights and remedies available at law
and equity and as provided in the DIP Orders.
SECTION 7.03. Application of Payments. Any amount received by the DIP Agent from
the exercise of any rights or remedies hereunder or under any of the Collateral
Documents shall be applied by the DIP Agent to payment of the DIP Obligations in
the following order unless a court of competent jurisdiction shall otherwise
direct:
(a)FIRST, to payment of all reasonable costs and expenses of the DIP Agent, the
Issuers, and the Lenders incurred in connection with the collection and
enforcement of the DIP Obligations or of any security interest granted to the
DIP Agent in connection with any collateral securing the DIP Obligations;
(b)SECOND, to payment of that portion of the DIP Obligations constituting
accrued and unpaid interest and fees, pro rata among the DIP Secured Parties in
accordance with the amount of such accrued and unpaid interest and fees owing to
each of them;
(c)THIRD, to payment of that portion of the DIP Obligations constituting
obligations and liabilities of the Credit Parties with respect to principal on
the Loans and the other DIP Obligations,
95

--------------------------------------------------------------------------------



including Lender Swap Obligations, Bank Product Obligations, and Reimbursement
Obligations, pro rata among the DIP Secured Parties in accordance with their
respective shares of the aggregate amount of the principal of the DIP
Obligations;
(d)FOURTH, to payment of all other DIP Obligations, pro rata among the DIP
Secured Parties in accordance with their respective shares of the aggregate
amount of such DIP Obligations;
(e)FIFTH, to cash collateralize any Letters of Credit then outstanding; and
(f)SIXTH, any surplus thereafter remaining shall be paid to the applicable
Borrower or the other Debtors as ordered by the Bankruptcy Court.
Notwithstanding the foregoing, amounts received from any Borrower or any other
Credit Party that is not an “eligible contract participant” under the Commodity
Exchange Act or any regulations promulgated thereunder shall not be applied to
any Excluded Swap Obligations (it being understood, that in the event that any
amount is applied to DIP Obligations other than Excluded Swap Obligations as a
result of this paragraph, the DIP Agent shall make such adjustments as it
determines are appropriate to distributions pursuant to clause (c) above from
amounts received from “eligible contract participants” under the Commodity
Exchange Act or any regulations promulgated thereunder to ensure, as nearly as
possible, that the proportional aggregate recoveries with respect to DIP
Obligations described in clause (c) above by the holders of any Excluded Swap
Obligations are the same as the proportional aggregate recoveries with respect
to other DIP Obligations pursuant to clause (c) above).
SECTION 7.04. Actions in Respect of Letters of Credit. Upon the Maturity Date
and as required by Section 2.04, Section 2.09 or Section 7.03, unless other
reasonably satisfactory arrangements with respect thereto have been made with
the applicable Issuer, the Borrowers shall pay to the DIP Agent in immediately
available funds, for deposit in a Cash Collateral Account, an amount equal to
105% of the sum of all outstanding Letter of Credit Obligations (or such lesser
amount as is required to cash collateralize Letter of Credit Obligations under
Section 2.04 or 2.09, as applicable). The DIP Agent may, from time to time after
funds are deposited in such Cash Collateral Account (and while an Event of
Default has occurred and is continuing or after the acceleration of the Loans),
apply funds then held in the such Cash Collateral Account to the payment of any
amounts as shall have become or shall become due and payable by the Borrowers to
the Issuers or Lenders in respect of the Letter of Credit Obligations. The DIP
Agent shall promptly give written notice of any such application; provided,
however, that the failure to give such written notice shall not invalidate any
such application.
SECTION 7.05 Lender Swap Agreements. The Credit Parties hereto that are party to
any Lender Swap Agreement entered into on or prior to the Petition Date hereby
acknowledge and agree that an Event of Default constitutes an event of default
(or other term of similar effect or meaning) under each such Lender Swap
Agreement.
ARTICLE VIII
THE DIP AGENT
SECTION 8.01. Appointment; Powers. Each of the Lenders hereby irrevocably
appoints the DIP Agent as its agent and authorizes the DIP Agent to take such
actions on its behalf and to exercise such powers as are delegated to the DIP
Agent by the terms hereof, together with such actions and powers as are
reasonably incidental thereto.
SECTION 8.02. Agents as Lenders. The bank serving as the DIP Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as
96

--------------------------------------------------------------------------------



though it were not the DIP Agent, and such bank and its Affiliates may accept
deposits from, lend money to and generally engage in any kind of business with
any Borrower or any Subsidiary or other Affiliate thereof as if it were not the
DIP Agent hereunder.
SECTION 8.03. Duties and Obligations of DIP Agent. The DIP Agent shall not have
any duties or obligations except those expressly set forth herein. Without
limiting the generality of the foregoing, (a) the DIP Agent shall not be subject
to any fiduciary or other implied duties, regardless of whether a Default has
occurred and is continuing, (b) the DIP Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated hereby that the DIP Agent
is required to exercise in writing as directed by the Requisite Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 11.02); provided that the DIP Agent shall
not be required to take any action that, in its opinion or the opinion of its
counsel, may expose the DIP Agent to liability or that is contrary to any Loan
Document or applicable law, and (c) except as expressly set forth herein, the
DIP Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to any Borrower or any of its
Subsidiaries that is communicated to or obtained by the bank serving as DIP
Agent or any of its Affiliates in any capacity. The DIP Agent shall not be
liable for any action taken or not taken by it with the consent or at the
request of the Requisite Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 11.02) or in the absence of its own gross negligence or willful
misconduct (IT BEING THE INTENTION OF THE PARTIES HERETO THAT THE DIP AGENT BE
INDEMNIFIED IN THE CASE OF ITS OWN NEGLIGENCE (OTHER THAN GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT), REGARDLESS OF WHETHER SUCH NEGLIGENCE IS SOLE OR
CONTRIBUTORY, ACTIVE OR PASSIVE, IMPUTED, JOINT OR TECHNICAL). The DIP Agent
shall be deemed not to have knowledge of any Default unless and until written
notice thereof is given to the DIP Agent by a Borrower or a Lender, and the DIP
Agent shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, or (v) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the DIP Agent.
SECTION 8.04. Reliance by DIP Agent. The DIP Agent shall be entitled to rely
upon, and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed or sent by
the proper Person. The DIP Agent also may rely upon any statement made to it
orally or by telephone and believed by it to be made by the proper Person, and
shall not incur any liability for relying thereon. The DIP Agent may consult
with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts. In determining compliance with any condition
hereunder to the making of a Loan, or the deemed issuance of a Letter of Credit,
that by its terms must be fulfilled to the satisfaction of a Lender or the
Issuer, the DIP Agent may presume that such condition is satisfactory to such
Lender or Issuer unless the DIP Agent shall have received notice to the contrary
from such Lender or Issuer prior to the making of such Loan or the deemed
issuance of such Letter of Credit.
97

--------------------------------------------------------------------------------



SECTION 8.05. Subagents. The DIP Agent may perform any and all its duties and
exercise its rights and powers by or through any one or more sub-agents
appointed by the DIP Agent. The DIP Agent and any such sub-agent may perform any
and all its duties and exercise its rights and powers through their respective
Related Parties. The exculpatory provisions of the preceding paragraphs shall
apply to any such sub-agent and to the Related Parties of the DIP Agent and any
such sub-agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as DIP Agent.
SECTION 8.06. Resignation of DIP Agent. Subject to the appointment and
acceptance of a successor DIP Agent as provided in this paragraph, the DIP Agent
may resign at any time by notifying the Lenders, the Issuers and the Borrowers.
Upon any such resignation, the Requisite Lenders shall have the right, in
consultation with the Borrowers, to appoint a successor. If no successor shall
have been so appointed by the Requisite Lenders and shall have accepted such
appointment within 30 days after the retiring DIP Agent gives notice of its
resignation, then the retiring DIP Agent may, on behalf of the Lenders and the
Issuers, appoint a successor DIP Agent which shall be a bank with an office in
the United States of America, or an Affiliate of any such bank with an office in
the United States of America. Upon the acceptance of its appointment as DIP
Agent hereunder by a successor, such successor shall succeed to and become
vested with all the rights, powers, privileges and duties of the retiring DIP
Agent, and the retiring DIP Agent shall be discharged from its duties and
obligations hereunder. The fees payable by the Borrowers to a successor DIP
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrowers and such successor. After the DIP Agent’s
resignation hereunder, the provisions of this Article and Section 11.03 shall
continue in effect for the benefit of such retiring DIP Agent, its sub-agents
and their respective Related Parties in respect of any actions taken or omitted
to be taken by any of them while it was acting as DIP Agent.
SECTION 8.07. No Reliance. Each Lender acknowledges that it has, independently
and without reliance upon the DIP Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the DIP Agent
or any other Lender and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any related agreement or
any document furnished hereunder or thereunder. In this regard, each Lender
acknowledges that Bracewell LLP is acting in this transaction as special counsel
to the DIP Agent only. Each other party hereto will consult with its own legal
counsel to the extent that it deems necessary in connection with this Agreement
and the other Loan Documents and the matters contemplated herein and therein.
SECTION 8.08. DIP Agent May File Proofs of Claim. In case of the pendency of any
receivership, insolvency, liquidation, bankruptcy, reorganization, arrangement,
adjustment, composition or other judicial proceeding relative to any Borrower or
any of its Subsidiaries, the DIP Agent (irrespective of whether the principal of
any Loan shall then be due and payable as herein expressed or by declaration or
otherwise and irrespective of whether the DIP Agent shall have made any demand
on the Borrowers) shall be entitled and empowered, by intervention in such
proceeding or otherwise:
(a)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Indebtedness that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the DIP Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Lenders and the DIP Agent and their respective agents and
counsel and all other amounts due the Lenders and the DIP Agent under
Section 11.03) allowed in such judicial proceeding; and


98

--------------------------------------------------------------------------------



(b)to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the DIP Agent and, in the event that the
DIP Agent shall consent to the making of such payments directly to the Lenders,
to pay to the DIP Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the DIP Agent and its agents and
counsel, and any other amounts due the DIP Agent under Section 11.03.
Nothing contained herein shall be deemed to authorize the DIP Agent to authorize
or consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the
Indebtedness or the rights of any Lender or to authorize the DIP Agent to vote
in respect of the claim of any Lender in any such proceeding.
SECTION 8.09. Authority of DIP Agent to Execute Collateral Documents and Release
Collateral and Liens. Each Lender hereby empower and authorize the DIP Agent to
execute and deliver to the Debtors on their behalf the Collateral Documents and
all related financing statements and any financing statements, agreements,
documents or instruments as shall be necessary or appropriate to effect the
purposes of the Collateral Documents. Each Lender hereby authorizes the DIP
Agent to release any Collateral that is permitted to be sold or released in a
transaction permitted by the Loan Documents. Each Lender hereby authorizes the
DIP Agent to execute and deliver to the Borrowers, at the Borrowers’ sole cost
and expense, any and all releases of Liens, termination statements, assignments
or other documents reasonably requested by the Borrowers in connection with any
sale or other disposition of Property to the extent such sale or other
disposition is permitted by the terms of Section 6.13 or is otherwise authorized
by the terms of the Loan Documents.
SECTION 8.10. Certain ERISA Matters.
(a)Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the DIP Agent and not, for the avoidance of doubt, to or for
the benefit of the Borrowers or any other Credit Party, that at least one of the
following is and will be true:
(i) such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments or this Agreement;
(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments or this
Agreement;


99

--------------------------------------------------------------------------------



(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or
(iv) such other representation, warranty and covenant as may be agreed in
writing between the DIP Agent, in its sole discretion, and such Lender.
(b)In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the DIP
Agent and not, for the avoidance of doubt, to or for the benefit of any Borrower
or any Credit Party, that the DIP Agent is not a fiduciary with respect to the
assets of such Lender involved in such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement (including in connection with the reservation or
exercise of any rights by the DIP Agent under this Agreement, any Loan Document
or any documents related hereto or thereto).
SECTION 8.11. Indemnification. Each Lender agrees to indemnify the DIP Agent and
each Issuer (in such capacities) and each of their respective Affiliates, and
each of their respective Related Parties (to the extent not reimbursed by the
Borrowers), from and against such Lender’s aggregate Applicable Percentage
(determined at the time such indemnity is made) of any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses and disbursements (including fees, expenses and disbursements of
financial and legal advisors) of any kind or nature whatsoever that may be
imposed on, incurred by, or asserted against, the DIP Agent or such Issuer or
any of their respective Related Parties in any way relating to or arising out of
this Agreement or the other Loan Documents or any action taken or omitted by the
DIP Agent, or such Issuer under this Agreement or the other Loan Documents;
provided, however, that no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from the DIP Agent’s or such Issuer’s
or such Related Party’s gross negligence or willful misconduct. Without limiting
the foregoing, each Lender agrees to reimburse the DIP Agent, or each Issuer, as
applicable, promptly upon demand for its Applicable Percentage (determined at
the time such reimbursement is made) of any out-of-pocket expenses (including
fees, expenses and disbursements of financial and legal advisors) incurred by
the DIP Agent, or such Issuer, as applicable, in connection with the
preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of its rights or responsibilities under, this
Agreement or the other Loan Documents, to the extent that the DIP Agent, or such
Issuer, as applicable, is not reimbursed for such expenses by the Borrowers or
another Credit Party.


100

--------------------------------------------------------------------------------



ARTICLE IX
GUARANTY
SECTION 9.01. The Guaranty. Subject to Section 9.08 hereof, each Borrower and
each Subsidiary thereof party hereto hereby absolutely, unconditionally and
irrevocably guarantees, as primary obligor and not as surety, the full and
punctual payment when due (whether at stated maturity, upon acceleration, early
termination, demand, declaration or otherwise, and at all times thereafter), and
performance of, the DIP Obligations, including but not limited to, any and all
obligations owed to any Lender Swap Counterparty under each Lender Swap
Agreement or any Bank Product Provider with respect to any Bank Product
Obligations now or hereafter existing or and all renewals, rearrangements,
increases, extensions for any period, substitutions, modifications, amendments
or supplements in whole or in part of any of the DIP Obligations, including,
without limitation, any such DIP Obligations incurred or accrued during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, whether or not allowed or allowable in such proceeding (including
all such amounts that would become due but for the operation of the automatic
stay under Section 362(a) of the United States Bankruptcy Code, 11 U.S.C.
§362(a), and the operation of Sections 502(b) and 506(b) of the United States
Bankruptcy Code, 11 U.S.C. §502(b) and §506(b)) (collectively, the “Guaranteed
Obligations”). Upon failure by any Credit Party to pay when due any such amount,
each of the Guarantors agrees that it shall forthwith on demand pay to the DIP
Agent for the benefit of the Lenders and, if applicable, their Affiliates, the
amount not so paid at the place and in the manner specified in this Agreement,
any other Loan Document, any Lender Swap Agreement, as the case may be. This
Guaranty is a guaranty of payment and not of collection. Each of the Guarantors
waives any right to require the DIP Secured Parties to sue any Borrower, any
other guarantor, or any other Person obligated for all or any part of the
Guaranteed Obligations, or otherwise to enforce its payment against any
collateral securing all or any part of the Guaranteed Obligations.
SECTION 9.02. Guaranty Unconditional. Subject to Section 9.08 hereof, the
obligations of each of the Guarantors hereunder shall be unconditional, absolute
and irrevocable and, without limiting the generality of the foregoing, shall not
be released, discharged or otherwise affected by:
(a)any extension, renewal, settlement, compromise, waiver or release in respect
of any of the Guaranteed Obligations, by operation of law or otherwise, or any
obligation of any other guarantor of any of the Guaranteed Obligations, or any
default, failure or delay, willful or otherwise, in the payment or performance
of the Guaranteed Obligations;
(b)any modification or amendment of or supplement to this Agreement, any other
Loan Document, or any Lender Swap Agreement;
(c)any addition, release, non-perfection or invalidity of any direct or indirect
security for any obligation of the Borrowers under this Agreement, any other
Loan Document, any Lender Swap Agreement, any document evidencing Bank Product
Obligations, or any obligations of any other guarantor of any of the Guaranteed
Obligations, or any action or failure to act by the DIP Agent, any Lender or any
Affiliate of any Lender with respect to any collateral securing all or any part
of the Guaranteed Obligations;
(d)any change in the corporate existence, structure or ownership of any Borrower
or any other guarantor of any of the Guaranteed Obligations, or any insolvency,
bankruptcy, reorganization or other similar proceeding affecting any Borrower,
or any other guarantor of the Guaranteed Obligations, or its assets or any
resulting release or discharge of any obligation of any Borrower, or any other
guarantor of any of the Guaranteed Obligations;
101

--------------------------------------------------------------------------------



(e)the existence of any claim, setoff or other rights which the Guarantors may
have at any time against any Borrower, any other guarantor of any of the
Guaranteed Obligations, the DIP Agent, any Lender or any other Person, whether
in connection herewith or any unrelated transactions;
(f)any invalidity or unenforceability relating to or against any Borrower, or
any other guarantor of any of the Guaranteed Obligations, for any reason related
to this Agreement, any other Loan Document, any Lender Swap Agreement, any Bank
Product Obligations, or any provision of applicable law or regulation purporting
to prohibit the payment by any Borrower, or any other guarantor of the
Guaranteed Obligations, of the principal of or interest on any Loan or any other
amount payable by the Borrowers under this Agreement, any other Loan Document,
any Lender Swap Agreement, or any document evidencing Bank Product Obligations;
or
(g)any other act or omission to act or delay of any kind by any Borrower, any
other guarantor of the Guaranteed Obligations, the DIP Agent, any Lender or any
other Person or any other circumstance whatsoever that might, but for the
provisions of this paragraph, constitute a legal or equitable discharge of any
Guarantor’s obligations hereunder other than the Discharge of DIP Obligations.
SECTION 9.03. Discharge Only Upon Payment In Full; Reinstatement In Certain
Circumstances. Each of the Guarantor’s obligations hereunder shall remain in
full force and effect until the Discharge of DIP Obligations has occurred. If at
any time any payment of the principal of or interest on any Loan or any other
amount payable by any Borrower or any other party under this Agreement, any
Lender Swap Agreement, any document evidencing Bank Product Obligations, or any
other Loan Document is rescinded or must be otherwise restored or returned upon
the insolvency, bankruptcy or reorganization of any Borrower or otherwise, each
of the Guarantor’s obligations hereunder with respect to such payment shall be
reinstated as though such payment had been due but not made at such time.
SECTION 9.04. Waivers. Each Guarantor irrevocably waives acceptance hereof,
diligence, promptness, presentment, demand, protest and, to the fullest extent
permitted by applicable law, any notice not provided for herein, as well as any
requirement that at any time any action be taken by any Person against any
Borrower, any other guarantor of any of the Guaranteed Obligations, or any other
Person.
SECTION 9.05. Subrogation. Each Guarantor hereby agrees not to assert any right,
claim or cause of action, including, without limitation, a claim for
subrogation, reimbursement, indemnification or otherwise, against any other
Guarantor arising out of or by reason of this Guaranty or the obligations
hereunder, including, without limitation, the payment or securing or purchasing
of any of the Guaranteed Obligations by any of the Guarantors unless and until
the Discharge of DIP Obligations has occurred. If any amount shall be paid to
any Guarantor in violation of the preceding sentence and the Discharge of DIP
Obligations has not occurred, such amount shall be deemed to have been paid to
such Guarantor for the benefit of, and held in trust for, the DIP Agent for the
benefit of the Lenders, and shall forthwith be paid to the DIP Agent to be
credited and applied upon the Guaranteed Obligations, whether matured or
unmatured; otherwise it shall be returned to remitter. Each Guarantor
acknowledges that it will receive direct and indirect benefits from the
financing arrangements contemplated by this Agreement, any other Loan Documents,
each Lender Swap Agreement and that the waiver set forth in this Section 9.05 is
knowingly made in contemplation of such benefits.
SECTION 9.06. Stay of Acceleration. If acceleration of the time for payment of
any of the Guaranteed Obligations is stayed upon the insolvency, bankruptcy or
reorganization of any Borrower, all such amounts otherwise subject to
acceleration under the terms of this Agreement, any other Loan Document, any
Lender Swap Agreement, and any documents evidencing the Bank Product Obligations
102

--------------------------------------------------------------------------------



shall nonetheless be payable by each of the Guarantors hereunder forthwith on
demand by the DIP Agent made at the written request of the Requisite Lenders.
SECTION 9.07. Subordination of Indebtedness of any Guarantor to any other
Guarantor to the Guaranteed Obligations. Each Guarantor agrees that:
(a)Any indebtedness of any Borrower or any Guarantor now or hereafter owed to
any Guarantor or any other Guarantor, respectively, is hereby subordinated to
the Guaranteed Obligations pursuant to the provisions of this Section 9.07.
(b)Upon the occurrence and during the continuance of an Event of Default, if the
DIP Agent so requests, any such indebtedness of any Borrower or any Guarantor
now or hereafter owed to any Guarantor or any other Guarantor, respectively,
shall be collected, enforced and received by such Guarantor as trustee for the
DIP Secured Parties and shall be paid over to the DIP Agent for the benefit of
the DIP Secured Parties in kind on account of the Guaranteed Obligations, but
without reducing or affecting in any manner the obligations of any Guarantor
under the other provisions of this Guaranty. Notwithstanding the foregoing, the
term “indebtedness” as used in this Section 9.07 shall not include amounts owed
by any Borrower or any Guarantor to any Guarantor or any other Guarantor,
respectively, for payments made by a Guarantor for taxes, payroll obligations,
third-party royalty obligations and operating expenses incurred in the ordinary
course of business.
(c)Upon the occurrence and during the continuance of an Event of Default, should
any Guarantor fail to collect or enforce any such indebtedness of any Borrower
or any Guarantor now or hereafter owed to such Guarantor or any other Guarantor
and pay the proceeds thereof to the DIP Agent, the DIP Agent as each Guarantor’s
attorney-in-fact may do such acts and sign such documents in such Guarantor’s
name as the DIP Agent considers necessary or desirable to effect such
collection, enforcement and/or payment.
SECTION 9.08. Limitation on Obligations.
(a)The provisions of this Guaranty are severable, and in any action or
proceeding involving any state corporate law, or any state, federal or foreign
bankruptcy, insolvency, reorganization or other law affecting the rights of
creditors generally, if the obligations of any Guarantor under this Guaranty
would otherwise be held or determined to be avoidable, invalid or unenforceable
on account of the amount of such Guarantor’s liability under this Guaranty,
then, notwithstanding any other provision of this Guaranty to the contrary, the
amount of such liability shall, without any further action by the Guarantors,
the DIP Agent or any Lender, be automatically limited and reduced to the highest
amount that is valid and enforceable as determined in such action or proceeding
(such highest amount determined hereunder being the relevant Guarantor’s
“Maximum Liability”). This Section 9.08(a) with respect to the Maximum Liability
of the Guarantors is intended solely to preserve the rights of the DIP Secured
Parties hereunder to the maximum extent not subject to avoidance under
applicable law, and no Guarantor or any other person or entity shall have any
right or claim under this Section 9.08(a) with respect to the Maximum Liability,
except to the extent necessary so that the obligations of the Guarantor
hereunder shall not be rendered voidable under applicable law.
(b)Each Guarantor agrees that the Guaranteed Obligations may at any time and
from time to time exceed the Maximum Liability of each Guarantor, and may exceed
the aggregate Maximum Liability of all other Guarantors, without impairing this
Guaranty or affecting the rights and remedies of the DIP Secured Parties
hereunder. Nothing in this Section 9.08(b) shall be construed to increase any
Guarantor’s obligations hereunder beyond its Maximum Liability.
103

--------------------------------------------------------------------------------



(c)In the event any Guarantor (a “Paying Guarantor”) shall make any payment or
payments under this Guaranty or shall suffer any loss as a result of any
realization upon any collateral granted by it to secure its obligations under
this Guaranty, each other Guarantor (each a “Non-Paying Guarantor”) shall
contribute to such Paying Guarantor an amount equal to such Non-Paying
Guarantor’s “Pro Rata Share” of such payment or payments made, or losses
suffered, by such Paying Guarantor. For the purposes hereof, each Non-Paying
Guarantor’s “Pro Rata Share” with respect to any such payment or loss by a
Paying Guarantor shall be determined as of the date on which such payment or
loss was made by reference to the ratio of (i) such Non-Paying Guarantor’s
Maximum Liability as of such date (without giving effect to any right to
receive, or obligation to make, any contribution hereunder) or, if such
Non-Paying Guarantor’s Maximum Liability has not been determined, the aggregate
amount of all monies received by such Non-Paying Guarantor from any Borrower
after the date hereof (whether by loan, capital infusion or by other means) to
(ii) the aggregate Maximum Liability of all Guarantors hereunder (including such
Paying Guarantor) as of such date (without giving effect to any right to
receive, or obligation to make, any contribution hereunder), or to the extent
that a Maximum Liability has not been determined for any Guarantors, the
aggregate amount of all monies received by such Guarantors from any Borrower
after the date hereof (whether by loan, capital infusion or by other means).
Nothing in this Section 9.08(c) shall affect any Guarantor’s several liability
for the entire amount of the Guaranteed Obligations (up to such Guarantor’s
Maximum Liability). Each of the Guarantors covenants and agrees that its right
to receive any contribution under this Guaranty from a Non-Paying Guarantor
shall be subordinate and junior in right of payment to all the Guaranteed
Obligations. The provisions of this Section 9.08(c) are for the benefit of both
the DIP Secured Parties and the Guarantors and may be enforced by any one, or
more, or all of them in accordance with the terms hereof.
SECTION 9.09. Application of Payments. All payments held by the DIP Agent or
received by the DIP Agent or any DIP Secured Party hereunder shall be applied by
the DIP Agent or such DIP Secured Party to payment of the Guaranteed Obligations
in the order set forth in Section 7.03.
SECTION 9.10. No Waivers. No failure or delay by any party in exercising any
right, power or privilege hereunder shall operate as a waiver thereof nor shall
any single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. The rights and
remedies provided in this Guaranty, this Agreement, any other Loan Document, any
Lender Swap Agreement shall be cumulative and not exclusive of any rights or
remedies provided by law.
SECTION 9.11. No Duty to Advise. Each of the Guarantors assumes all
responsibility for being and keeping itself informed of each other Guarantor’s
financial condition and assets, and of all other circumstances bearing upon the
risk of nonpayment of the Guaranteed Obligations and the nature, scope and
extent of the risks that each of the Guarantors assumes and incurs under this
Guaranty, and agrees that neither the DIP Agent nor any DIP Secured Party has
any duty to advise any of the Guarantors of information known to it regarding
those circumstances or risks.
ARTICLE X
SECURITY AGREEMENT
SECTION 10.01. Grant of Security Interest.
(a)To secure the prompt payment and performance in full of all of the DIP
Obligations, upon authorization by the Bankruptcy Court under the DIP Orders,
including as pursuant to sections 364(c)(2), 364(c)(3) and 364(d)(1) of the
Bankruptcy Code, each Credit Party hereby pledges, hypothecates, assigns,
charges, mortgages, delivers, and transfers to the DIP Agent, for the ratable
benefit of each DIP Secured Party, and hereby grants to the DIP Agent, for the
ratable benefit of each DIP Secured Party, subject to the Carve-Out, a
continuing security interest in all of such Credit Party’s right,
104

--------------------------------------------------------------------------------



title and interest in, to and under, all of the following, whether now owned or
hereafter acquired by such Credit Party, and wherever located and whether now
owned or hereafter existing or arising:
(i) all accounts;
(ii) all contract rights;
(iii) all chattel paper;
(iv) all documents;
(v) all instruments;
(vi) all supporting obligations and letter-of-credit rights;
(vii) all general intangibles (including payment intangibles, intercompany
accounts, intellectual property and software);
(viii) all inventory and other goods;
(ix) all motor vehicles, equipment and fixtures, including the Plants;
(x) all investment property, financial assets and all securities accounts;
(xi) all money, cash, cash equivalents, securities, and other property of any
kind;
(xii) the Cash Collateral Accounts and all other deposit accounts;
(xiii) all notes, and all documents of title;
(xiv) all books, records, and other property related to or referring to any of
the foregoing, including books, records, account ledgers, data processing
records, computer software and other property, and general intangibles at any
time evidencing or relating to any of the foregoing;
(xv) all commercial tort claims;
(xvi) all real property owned or leased by such Credit Party;
(xvii) all other personal property of such Credit Party;
(xviii) all accessions to, substitutions for, and replacements, products, and
proceeds of any of the foregoing, including, but not limited to, dividends or
distributions on investment property, rents, profits, income and benefits,
proceeds of any insurance policies, claims against third parties, and
condemnation or requisition payments with respect to all or any of the
foregoing; and
(xix) any and all proceeds of any of the foregoing.
Notwithstanding anything herein to the contrary, in no event shall the
Collateral (or any component term thereof) include or be deemed to include (a)
any Building (as defined in the applicable Flood Insurance Law) or Manufactured
(Mobile) Home (as defined in the applicable Flood Insurance Law), (b) any claims
105

--------------------------------------------------------------------------------



and causes of action of the Credit Parties under sections 502(d), 544, 545, 547,
548, 549, 550, or 553 of the Bankruptcy Code, or any other avoidance actions
under the Bankruptcy Code or other applicable law (whether by judgment,
settlement or otherwise, and unencumbered or not) (such claims or causes of
action, the “Avoidance Actions”) (but shall include, for the avoidance of doubt,
subject to the entry of the Final DIP Order, any proceeds of, or property
received or recovered in connection with, any Avoidance Action), (c) any claims
and causes of action against any directors or officers of the Credit Parties,
but including, subject only to entry of the Final DIP Order, any proceeds of, or
property recovered in connection with, any successful claims and causes of
action against any directors or officers of the Credit Parties, (d) any
intent-to-use trademark applications of any Credit Party, or (e) Excluded
Accounts.
(b)Subject to the Carve Out, pursuant to Bankruptcy Code Section 364(c)(1) the
DIP Agent and the DIP Secured Parties have been granted a super-priority
administrative claim over any and all administrative claims of the type
specified in Bankruptcy Code Section 503(b) and 507(b).
SECTION 10.02. Perfection and Protection of Security Interest.
(a)Notwithstanding the perfection of any security interest granted hereunder
pursuant to the order of the Bankruptcy Court under the applicable DIP Order,
each Credit Party shall, as applicable, at such Credit Party’s expense, perform
all steps reasonably requested by the DIP Agent at any time to perfect,
maintain, protect, and enforce the Liens granted to the DIP Agent, including:
upon request by the DIP Agent, delivering to the DIP Agent (who shall hold on
behalf of the other DIP Secured Parties) (1) the originals of all certificated
investment property, instruments, documents, and chattel paper, and all other
Collateral of which the Requisite Lenders reasonably determine the DIP Agent
should have physical possession in order to perfect and protect the DIP Agent’s
security interest therein, duly pledged, endorsed, or assigned to the DIP Agent
without restriction, (2) certificates of title (excluding deeds for real estate)
covering any portion of the Collateral for which certificates of title have been
issued and (3) all letters of credit on which such Credit Party is named
beneficiary.
(b)To the fullest extent permitted by applicable law, the DIP Agent may file one
or more financing statements disclosing the Liens on the Collateral granted to
the DIP Agent.
(c)To the extent any Credit Party owns any investment property, such Credit
Party agrees as follows with respect to such investment property:
(i) All cash dividends, cash distributions, and other cash or cash equivalents
in respect of such investment property at any time payable or deliverable to
such Credit Party shall be deposited into either the Cash Collateral Account or
such other deposit account into which the DIP Agent has an Acceptable Security
Interest; and
(ii) Such Credit Party will not acknowledge any transfer or encumbrance in
respect of such investment property to or in favor of any Person other than the
DIP Agent or a Person designated by the DIP Agent in writing.
(d)To the extent the Equity Interest of any Subsidiary of a Credit Party is in
certificated form, upon the DIP Agent’s reasonable request, such Credit Party
shall deliver all certificates or instruments at any time representing or
evidencing such Equity Interest in such Subsidiary to the DIP Agent, and shall
be in suitable form for transfer by delivery, or shall be accompanied by
instruments of transfer or assignment, duly executed in blank, all in form and
substance satisfactory to the DIP Agent. The DIP Agent shall have the right, at
any time, after the occurrence and during the continuance of an Event of
Default, to transfer to or to register in the name of the DIP Agent or its
nominee any Equity Interest in such Subsidiary. In addition, the DIP Agent shall
have the right at any time to exchange
106

--------------------------------------------------------------------------------



certificates or instruments representing or evidencing Equity Interest of such
Subsidiaries for certificates or instruments of smaller or larger denominations.
SECTION 10.03. Delivery of Mortgages. Upon reasonable request from the DIP
Agent, the applicable Credit Party shall deliver Mortgages with respect to any
such Property reasonably requested in a form reasonably satisfactory to the DIP
Agent necessary to create or record a Lien on the applicable Property and other
real estate in the appropriate jurisdiction.
SECTION 10.04. Title to, Liens on, and Use of Collateral. Each Credit Party
represents and warrants to the DIP Agent and the DIP Secured Parties and agrees
with the DIP Secured Parties that: (a) all of the Collateral owned by such
Credit Party is and will (subject to dispositions permitted hereunder) continue
to be owned by such Credit Party free and clear of all Liens whatsoever, except
for Liens permitted by Section 6.02, (b) the Liens granted to the DIP Agent in
the Collateral will not be junior in priority to any Lien other than the Carve
Out and the Non-Primed Excepted Liens (to the extent, and only to the extent,
set forth in the DIP Orders), and (c) such Credit Party will use, store, and
maintain the Collateral owned by such Credit Party consistent with past practice
in all material respects. The inclusion of proceeds in the Collateral shall not
be deemed to constitute any DIP Secured Party’s consent to any sale or other
disposition of the Collateral except as expressly permitted herein.
SECTION 10.05. Right to Cure. Upon the occurrence and during the continuance of
an Event of Default and upon delivery of the Remedies Notice in accordance with
Section 7.02 (including the five (5) Business Days prior delivery time period
required thereunder), and subject to the DIP Orders, the DIP Agent shall have
the right to, at the written direction of the Requisite Lenders, pay any amount
or do any act required of any Credit Party hereunder or under any other Loan
Document (other than in respect of principal, interest or fees on the Loans) in
order to preserve, protect, maintain, or enforce the DIP Obligations, the
Collateral, or the Liens granted to the DIP Agent therein, and which any Credit
Party fails to pay or do, including payment of any judgment against any Credit
Party, any insurance premium, any warehouse charge, any finishing or processing
charge, any landlord’s or bailee’s claim, and any other obligation secured by a
Lien upon or with respect to the Collateral; provided that neither the DIP Agent
nor the DIP Secured Parties shall pay any amount (i) being contested in good
faith by appropriate proceedings and for which adequate reserves have been
maintained in accordance with GAAP or (ii) in respect of any Lien permitted
under Section 6.02. All payments that the DIP Agent makes under this Section
10.05 and all out-of-pocket costs and expenses that the DIP Agent pays or incurs
in connection with any reasonable action taken by it hereunder shall be
considered part of the DIP Obligations and shall bear interest until repaid at
the rate set forth in Section 2.7(c). Any payment made or other action taken by
the DIP Agent under this Section 10.05 shall be without prejudice to any right
to assert an Event of Default hereunder and to proceed thereafter as herein
provided.
SECTION 10.06. Power of Attorney. Upon the occurrence of and during the
continuance of an Event of Default, subject to the DIP Orders, and upon delivery
of the Remedies Notice in accordance with Section 7.02 (including the five (5)
Business Days prior delivery time period required thereunder), each Credit Party
hereby appoints the DIP Agent and the DIP Agent’s designee(s) as such Credit
Party’s attorney to sign such Credit Party’s name on any invoice, bill of
lading, warehouse receipt, or other document of title relating to any
Collateral, on drafts against customers, on assignments of accounts, on notices
of assignment, financing statements, and other public records and to file any
such financing statements permitted under this Agreement by electronic means
with or without a signature as authorized or required by applicable law or
filing procedure. Each Credit Party ratifies and approves all acts of such
attorney. This power, being coupled with an interest, is irrevocable until the
Discharge of DIP Obligations.
107

--------------------------------------------------------------------------------



SECTION 10.07. The DIP Secured Parties’ Rights, Duties, and Liabilities. The
Credit Parties assume all responsibility and liability arising from or relating
to the use, sale, or other disposition of the Collateral. The DIP Obligations
shall not be affected by any failure of any DIP Secured Party to take any steps
to perfect the Liens granted to the DIP Agent or to collect or realize upon the
Collateral, nor shall loss of or damage to the Collateral release any Credit
Party from any of the DIP Obligations.
SECTION 10.08. Site Visits, Observations, and Testing. The DIP Secured Parties
and their representatives will have the right at any commercially reasonable
time, and upon reasonable advance notice to the applicable Credit Party to enter
and visit the Properties of any Credit Party constituting or containing
Collateral for the purposes of observing or inspecting such Collateral. The DIP
Agent may examine, audit and make copies of any and all of the Credit Parties’
books and records and the Collateral and discuss the Credit Parties’ affairs
with executive officers or managers of any Credit Party. No site visit,
observation, or inspection by the DIP Agent will result in a waiver of any
Default or Event of Default or impose any liability on the DIP Secured Parties
other than for damages incurred as a result of the gross negligence or willful
misconduct by the DIP Secured Parties as determined by a final, non-appealable
order of a court of competent jurisdiction. The DIP Agent will make reasonable
efforts to avoid interfering with any use of such Properties or any other
property in exercising any rights provided hereunder. Notwithstanding the
foregoing, no Credit Party shall be required to disclose to the DIP Agent or any
Lender, or any agents, advisors or other representatives thereof, any written
material, (x) the disclosure of which would cause a breach of any
confidentiality provision in the written agreement governing such material
applicable to such Person, (y) which is the subject of attorneyclient privilege
or attorney’s work product privilege asserted by the applicable Person, or (z)
which is a non-financial trade secret or other proprietary information
SECTION 10.09. Rights in Respect of Investment Property. During the existence of
an Event of Default and upon delivery of the Remedies Notice in accordance with
Section 7.02 (including the five (5) Business Days prior delivery time period
required thereunder), subject to any order of the Bankruptcy Court (including
the DIP Orders) and the Bankruptcy Code, (i) the DIP Agent may, or at the
direction of the Requisite Lenders shall, upon written notice to the relevant
Credit Party, transfer or register in the name of the DIP Agent or any of its
nominees, for the benefit of the DIP Secured Parties, any or all of the
Collateral consisting of investment property, the proceeds thereof (in cash or
otherwise), and all liens, security, rights, remedies, and claims of any Credit
Party with respect thereto (collectively, the “Pledged Collateral”) held by the
DIP Agent hereunder, and the DIP Agent or its nominee may thereafter, after
written notice to the applicable Credit Party, exercise all voting and corporate
rights at any meeting of any corporation, partnership, or other business entity
issuing any of the Pledged Collateral and any and all rights of conversion,
exchange, subscription, or any other rights, privileges, or options pertaining
to any of the Pledged Collateral as if it were the absolute owner thereof,
including the right to exchange at its discretion any and all of the Pledged
Collateral upon the merger, consolidation, reorganization, recapitalization, or
other readjustment of any corporation, partnership, or other business entity
issuing any of such Pledged Collateral or upon the exercise by any such issuer
or the DIP Agent of any right, privilege, or option pertaining to any of the
Pledged Collateral, and in connection therewith, to deposit and deliver any and
all of the Pledged Collateral with any committee, depositary, transfer agent,
registrar, or other designated agency upon such terms and conditions as it may
determine, all without liability except to account for property actually
received by it, but the DIP Agent shall have no duty to exercise any of the
aforesaid rights, privileges, or options, and the DIP Agent shall not be
responsible for any failure to do so or delay in so doing, (ii) to the extent
permitted under any requirements of law, after the DIP Agent’s giving of the
notice specified in clause (i) of this Section 10.09, all rights of any Credit
Party to exercise the voting and other consensual rights which it would
otherwise be entitled to exercise and to receive the dividends, interest, and
other distributions which it would otherwise be authorized to receive and retain
thereunder shall be suspended until such Event of Default shall no longer exist,
and all such rights shall, until such Event of Default shall no longer exist,
thereupon become vested in the DIP
108

--------------------------------------------------------------------------------



Agent which shall thereupon have the sole right to exercise such voting and
other consensual rights and to receive and hold as Pledged Collateral such
dividends, interest, and other distributions, (iii) all dividends, interest, and
other distributions which are received by any Credit Party contrary to the
provisions of this Section 10.09 shall be received in trust for the benefit of
the DIP Agent, shall be forthwith deposited into the Cash Collateral Accounts as
Collateral in the same form as so received (with any necessary endorsement), and
(iv) each Credit Party shall execute and deliver (or cause to be executed and
delivered) to the DIP Agent all such proxies and other instruments as the DIP
Agent or a Lender may request for the purpose of enabling the DIP Agent to
exercise the voting and other rights which it is entitled to exercise pursuant
to this Section 10.09 and to receive the dividends, interest, and other
distributions which it is entitled to receive and retain pursuant to this
Section 10.09.
SECTION 10.10. No Filings Required. Notwithstanding anything to the contrary
contained herein, (a) the Liens and security interests referred to herein shall
be deemed valid and perfected by entry of the DIP Order and (b) the DIP Agent
shall not be required to file any financing statements, mortgages, notices of
Lien or similar instruments in any jurisdiction or filing office or to take any
other action in order to validate or perfect the Lien and security interest
granted by or pursuant to this Agreement, any other Loan Document or the DIP
Order.
ARTICLE XI
MISCELLANEOUS
SECTION 11.01. Notices.
(a)Except in the case of notices and other communications expressly permitted to
be given by telephone (and subject to paragraph (b) below), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:
(i) if to any Credit Party, to:
c/o Unit Corporation
8200 South Unit Drive
Tulsa, OK 74132
Attention: Mark E. Schell
Telephone: (918) 493-7700
Electronic Mail:  mark.schell@unitcorp.com

with a copy (which copy shall not constitute notice hereunder), to
Vinson & Elkins LLP
          1001 Fannin, Suite 2500
          Houston, TX 77002
          Attention: Darin Schultz
          Telephone: (713) 758-2584
          Electronic Mail: dschultz@velaw.com


(ii) if to the DIP Agent (for payments, Borrowing Requests and all other notices
to the DIP Agent) to:
BOKF, NA dba Bank of Oklahoma


109

--------------------------------------------------------------------------------



Bank of Oklahoma Tower
One Williams Center, Energy Department, 8th Floor
Tulsa, Oklahoma 74172
Attention: Matt Chase
Telephone: (918) 588-6641
Electronic Mail: matt.chase@bokf.com


with a copy (other than for payments or Borrowing Requests, but in any event,
which copy shall not constitute notice hereunder), to:


          Frederic Dorwart, Lawyers PLLC
          124 East Fourth Street
          Tulsa, Oklahoma 74103
          Attention: Robert Bull
          Telephone: (918) 583-9938
          Electronic Mail: rbull@fdlaw.com
          and
Attention: Samuel Ory
          Telephone: (918) 583-9913
          Electronic Mail: sory@fdlaw.com
Bracewell LLP
1251 Avenue of the Americas, 49th Floor
New York NY 10020-1100
Attention: Rebecca Keep
Telephone: (212) 508-6166
Electronic Mail: rebecca.keep@bracewell.com
Bracewell LLP
711 Louisiana Street, Suite 2300
Houston, Texas 77002
Attention: Trey Wood
Telephone: (713) 221-1166
Electronic Mail: trey.wood@bracewell.com
(iii) if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.
(b)Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
DIP Agent; provided that the foregoing shall not apply to notices pursuant to
Article II unless otherwise agreed by the DIP Agent and the applicable Lender.
The DIP Agent or the Company (on its behalf and on behalf of any and all other
Credit Parties) may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
(c)Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.


110

--------------------------------------------------------------------------------



SECTION 11.02. Waivers; Amendments.
(a)No failure or delay by the DIP Agent or any Lender in exercising any right or
power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the DIP Agent and the Lenders hereunder are cumulative and are
not exclusive of any rights or remedies that they would otherwise have. No
waiver of any provision of this Agreement or consent to any departure by any
Credit Party therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan
shall not be construed as a waiver of any Default, regardless of whether the DIP
Agent or any Lender may have had notice or knowledge of such Default at the
time.
(b)Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrowers and the Requisite Lenders or by the Borrowers and the DIP Agent
with the consent of the Requisite Lenders; provided that no such agreement
shall, unless in writing and signed by each Lender or Issuer directly affected
thereby (or the DIP Agent with the consent of each such Lender or Issuer
thereof) or do any of the following:
(i) increase the Commitment of any Lender without the written consent of such
Lender,
(ii) reduce the principal amount of any Loan or reduce the rate of interest
thereon (provided that the Requisite Lenders can waive the increased 2.50% of
the Default Rate) or reduce any Reimbursement Obligation payable to such Lender,
or reduce any fees payable hereunder, without the written consent of each Lender
affected thereby,
(iii) postpone the scheduled date of payment of the principal amount of any Loan
or Reimbursement Obligation, or any interest thereon, or any fees payable
hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender or Issuer affected thereby (it being understood that (x)
waiver of any payment required by Section 2.09(a) and (y) extension of the
Scheduled Maturity Date pursuant to the definition thereof, will only require
consent of the Requisite Lenders),
(iv) change Section 2.16(b) or (c) or Section 7.03 in a manner that would alter
the pro rata sharing of payments required thereby, without the written consent
of each Lender,
(v) change any of the provisions of this Section or the definition of
“Applicable Percentage”, “Requisite Lenders” or “Supermajority Lenders” or any
other provision hereof specifying the number or percentage of Lenders required
to waive, amend or modify any rights hereunder or make any determination or
grant any consent hereunder, without the written consent of each Lender,
(vi) release any Credit Party from its obligations under the Loan Documents or
release all or substantially all of the Collateral for the DIP Obligations
arising under this Agreement, except in connection with any sales, transfers,
leases, dispositions or other transactions permitted by Section 6.03 or Section
6.13, without the prior written consent of each Lender, or


111

--------------------------------------------------------------------------------



(vii) change Section 7.03, this clause (vii), Section 11.14, the definition of
“Discharge of DIP Obligations” or any definition referenced therein in any
manner adverse to a Lender without the written consent of such Lender;
provided, further, that no such agreement shall (x) amend, modify or otherwise
affect the rights or duties of the DIP Agent hereunder without the prior written
consent of the DIP Agent or (y) release any of the Collateral, except in
connection with any sales, transfers, leases, dispositions or other transactions
permitted by Section 6.03 or Section 6.13, without the written consent of the
DIP Agent (it being acknowledged by the Credit Parties that the DIP Agent may
condition such consent on the Credit Parties having assigned, novated,
terminated, unwound or otherwise obtained a release from any obligations or
liabilities under Swap Agreements (or with respect to projected production of
Hydrocarbons hedged thereunder) attributable to the Collateral to be released).
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except (a) that the Commitment of such Lender may not be increased or extended
without the consent of such Lender and (b) no amendment, waiver or consent may
affect a Defaulting Lender differently than other affected Lenders without the
consent of such Defaulting Lender.
SECTION 11.03. Expenses; Indemnity; Damage Waiver. Each Credit Party shall pay
all reasonable and documented out-of-pocket expenses incurred by the DIP Agent
and each Lender (in the case of legal or consultancy fees, disbursements,
charges and expenses, limited to: all reasonable fees, disbursements, charges
and expenses of Bracewell LLP, Frederic Dorwart, Lawyers PLLC, and one local
counsel in each necessary jurisdiction for the DIP Agent, the Lenders, the
Issuers, the Lender Swap Counterparties, and the Bank Product Providers taken as
a whole, and in the case of an actual or perceived conflict of interest, one
additional counsel in each relevant jurisdiction to the affected parties
similarly situated taken as a whole, and other reasonable legal or consultancy
fees, expenses and disbursements of the DIP Agent (including, without
limitation, the fees, disbursements, charges, and expenses of the DIP Agent’s
financial advisor, Huron Consulting Group, and other auditors, accountants,
printers, insurance and environmental advisors, and consultants and agents,
including any third party consultant engaged by the DIP Agent to evaluate the
Company and its Subsidiaries) in its sole discretion, all reasonable fees,
disbursements, charges and expenses of each Lender and each Issuer in connection
with the discussion, negotiation, preparation, execution and delivery of any
documents in connection with any proposed financing of the Borrowers, including
the Loan Documents and the funding of all Loans under this Agreement, such costs
and expenses including due diligence, syndication of this Agreement (including
printing, distribution and bank meeting) transportation, duplication, messenger,
audit, insurance, appraisal and consultant costs and expenses, and all search,
filing and recording fees, incurred or sustained by the DIP Agent, the Lenders,
or the Issuers in connection with this Agreement, the other Loan Documents or
the transactions contemplated hereby or thereby, the administration of this
Agreement and any amendments, modifications or waivers of any provision of the
Loan Documents or the transactions contemplated thereby or hereby (whether or
not the transactions contemplated thereby or hereby shall be consummated), or in
connection with the interpretation, enforcement or protection of any of their
rights and remedies under the Loan Documents including its rights under this
Section, or in connection with the Loans made hereunder, including all such
reasonable and documented out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans, and (iii) all reasonable
fees, disbursements, charges and expenses of one special bankruptcy counsel for
each Lender Swap Counterparty in connection with the structuring and preparation
of any Lender Swap Agreement to be entered into after the Petition Date).
(b)EACH CREDIT PARTY SHALL INDEMNIFY THE DIP AGENT EACH LENDER, EACH LENDER SWAP
COUNTERPARTY, EACH BANK PRODUCT PROVIDER, EACH ISSUER, AND EACH RELATED PARTY OF
ANY OF THE FOREGOING PERSONS (EACH SUCH PERSON BEING CALLED AN “INDEMNITEE”),
AGAINST, AND HOLD EACH INDEMNITEE HARMLESS
112

--------------------------------------------------------------------------------



FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES AND RELATED EXPENSES,
INCLUDING THE REASONABLE FEES, CHARGES AND DISBURSEMENTS OF ANY FINANCIAL
ADVISOR OR COUNSEL FOR ANY INDEMNITEE, INCURRED BY OR ASSERTED AGAINST ANY
INDEMNITEE ARISING OUT OF, IN CONNECTION WITH OR AS A RESULT OF (I) THE
EXECUTION OR DELIVERY OF THIS AGREEMENT OR ANY AGREEMENT OR INSTRUMENT
CONTEMPLATED HEREBY (INCLUDING THE LENDER SWAP AGREEMENTS AND THE AGREEMENTS IN
RESPECT OF THE BANK PRODUCT OBLIGATIONS), THE PERFORMANCE BY THE PARTIES HERETO
OF THEIR RESPECTIVE OBLIGATIONS HEREUNDER OR THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY, (II) ANY LOAN, LETTER OF CREDIT, OR THE USE OF
THE PROCEEDS THEREFROM , (III) ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE OF
HAZARDOUS MATERIALS ON OR FROM ANY PROPERTY OWNED OR OPERATED BY ANY OF THE
DEBTORS, OR ANY ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO THE DEBTORS, OR
(IV) ANY ACTUAL OR PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION OR PROCEEDING
RELATING TO ANY OF THE FOREGOING, WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY AND REGARDLESS OF WHETHER ANY INDEMNITEE IS A PARTY THERETO; PROVIDED
THAT SUCH INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT
THAT SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES OR RELATED EXPENSES ARE
DETERMINED BY A COURT OF COMPETENT JURISDICTION BY FINAL AND NONAPPEALABLE
JUDGMENT TO HAVE RESULTED FROM THE FRAUD, GROSS NEGLIGENCE OR WILLFUL MISCONDUCT
OF SUCH INDEMNITEE (IT BEING ACKNOWLEDGED AND AGREED THAT IT IS THE INTENTION OF
THE PARTIES HERETO THAT THE INDEMNITEES BE INDEMNIFIED IN THE CASE OF THEIR OWN
NEGLIGENCE (OTHER THAN FRAUD, GROSS NEGLIGENCE OR WILLFUL MISCONDUCT),
REGARDLESS OF WHETHER SUCH NEGLIGENCE IS SOLE OR CONTRIBUTORY, ACTIVE OR
PASSIVE, IMPUTED, JOINT OR TECHNICAL). In the case of an investigation,
litigation or other proceeding to which the indemnity in this paragraph applies,
such indemnity shall be effective whether or not such investigation, litigation
or proceeding is brought by ANY Borrower, any of its RESPECTIVE directors,
security-holders or creditors, an Indemnitee or any other person, or an
Indemnitee is otherwise a party thereto and whether or not the transactions
contemplated hereby are consummated. For the avoidance of doubt, under no
circumstances shall ANY Borrower be liable for special, indirect, consequential
or punitive damages suffered or incurred by any Indemnitee. To the extent that
any Credit Party fails to pay any amount required to be paid by it to the DIP
Agent under paragraph (a) or (b) of this Section, each Lender severally agrees
to pay to the DIP Agent such Lender’s Applicable Percentage (determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount; provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the DIP Agent in its capacity as such.
Paragraph (b) of this Section shall not apply with respect to Taxes other than
any Taxes that represent losses, claims, damages, etc. arising from any non-Tax
claim.
(c)To the extent permitted by applicable law, no Credit Party shall assert, and
each hereby waives, any claim against any Indemnitee or any party hereto, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with or
as a result of this Agreement or any agreement or instrument contemplated
hereby, any Loan or the use of the proceeds thereof. For the avoidance of doubt,
the parties hereto acknowledge and agree that a claim for indemnity under
Section 11.03(b), to the extent covered thereby, is a claim of direct or actual
damages and nothing contained in the foregoing sentence shall limit the Credit
Parties’
113

--------------------------------------------------------------------------------



indemnification obligations to the extent such special, indirect, consequential
or punitive damages are included in any third party claim in connection with
which such Indemnitee is otherwise entitled to indemnification hereunder.
(d)All amounts due under this Section shall be payable promptly after written
demand therefor.
SECTION 11.04. Successors and Assigns.
(a)The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) no Credit Party may assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by a Credit
Party without such consent shall be null and void) and (ii) no Lender may assign
or otherwise transfer its rights or obligations hereunder except in accordance
with this Section. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby Participants (to the extent
provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of each of the DIP Agent, the Issuers
and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.
(b)(i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld) of:
(A)the Borrowers, provided that no consent of the Borrowers shall be required
for an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if
an Event of Default has occurred and is continuing, any other assignee;
(B)the Issuers; provided that no consent of the Issuers shall be required for an
assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if an
Event of Default has occurred and is continuing, any other assignee; and
(C)the DIP Agent, provided that no consent of the DIP Agent shall be required
for an assignment of any Commitment to an assignee that is a Lender with a
Commitment immediately prior to giving effect to such assignment;
provided, however, that no Lender may assign all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) to any Borrower or any Affiliate thereof
or any natural person (or any company, investment vehicle or trust for, or owned
and operated for the primary benefit of, a natural person or relative(s)
thereof), in each case, without the consent of all of the Lenders; and provided
further that under no circumstance may any Lender assign all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it) to any Person that is not a
party to the RSA, unless, with respect to this clause (y), either (A)
concurrently with such assignment such Person becomes a party to the RSA or (B)
the RSA is no longer in effect at the time of such assignment (and any such
assignment in violation of this proviso shall be null and void).
(ii) Assignments shall be subject to the following additional conditions:
114

--------------------------------------------------------------------------------



(A)except in the case of an assignment to a Lender or an Affiliate of a Lender,
the amount of the Commitment of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the DIP Agent) shall not be less than
$5,000,000 unless each of the Borrowers and the DIP Agent otherwise consent,
provided that no such consent of the Borrowers shall be required if an Event of
Default has occurred and is continuing;
(B)each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
(C)the parties to each assignment shall execute and deliver to the DIP Agent an
Assignment and Assumption, together with a processing and recordation fee of
$3,500; and
(D)the assignee, if it shall not be a Lender, shall deliver to the DIP Agent an
Administrative Questionnaire in which the assignee designates one or more
individuals to whom all syndicate-level information (which may contain material
non-public information about the Credit Parties and their related parties or
their respective securities) will be made available and who may receive such
information in accordance with the assignee’s compliance procedures and
applicable laws, including Federal and state securities laws.
(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.15, 2.16 and 2.17 (with respect to amounts accruing during the period
such Lender was a party hereto and for which such Lender was entitled to
reimbursement or indemnity) and Section 11.03). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 11.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section. If the consent of the Borrowers to an assignment
is required hereunder (including a consent to an assignment that does not meet
the minimum assignment thresholds specified in this Section), the Borrowers
shall be deemed to have given its consent ten days after the date notice thereof
has been delivered by the assigning Lender (through the DIP Agent) unless such
consent is expressly refused by the Borrowers prior to such tenth day.
(iv) The DIP Agent, acting for this purpose as a non-fiduciary agent of the
Borrowers, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Loans owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrowers, the DIP Agent and the Lenders may treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all
115

--------------------------------------------------------------------------------



purposes of this Agreement, notwithstanding notice to the contrary. The Register
shall be available for inspection by the Borrowers and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.
(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the DIP Agent shall accept such Assignment and Assumption and record
the information contained therein in the Register; provided that if either the
assigning Lender or the assignee shall have failed to make any payment required
to be made by it pursuant to Section 2.04(d), 2.05(b), 2.16(d) or 11.03, the DIP
Agent shall have no obligation to accept such Assignment and Assumption and
record the information therein in the Register unless and until such payment
shall have been made in full, together with all accrued interest thereon. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.
(c)Any Lender may, without the consent of any Credit Party or the DIP Agent sell
participations to one or more banks or other entities (a “Participant”), other
than any Borrower or any Affiliate thereof or any natural person (or any
company, investment vehicle or trust for, or owned and operated for the primary
benefit of, a natural person or relative(s) thereof), in all or a portion of
such Lender’s rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans owing to it); provided that (A) such
Lender’s obligations under this Agreement shall remain unchanged, (B) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (C) the Credit Parties, the DIP Agent, the
Issuers, and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 11.02(b) that affects such Participant. Each Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.13, 2.14 and 2.15
(subject to the requirements and limitations therein, including the requirements
under Section 2.15(f) (it being understood that the documentation required under
Section 2.15(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant (A)
agrees to be subject to the provisions of Sections 2.16 and 2.17 as if it were
an assignee under paragraph (b) of this Section; and (B) shall not be entitled
to receive any greater payment under Section 2.13 or 2.15, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. To the extent permitted by law, each Participant also
shall be entitled to the benefits of Section 11.08 as though it were a Lender,
provided that such Participant agrees to be subject to Section 2.16(c) as though
it were a Lender. Each Lender that sells a participation shall, acting solely
for this purpose as a non-fiduciary agent of the Borrowers, maintain a register
on which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under this Agreement (the “Participant Register”); provided
that no Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any Commitments, Loans,
or its other obligations under any this Agreement or any other Loan Document)
except to the extent that such disclosure is necessary to establish that such
Commitment, Loan, or other obligation is in registered form
116

--------------------------------------------------------------------------------



under Section 5f.103-1(c) of the United States Treasury Regulations. The entries
in the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.
(d)Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including without limitation any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.
SECTION 11.05. Survival. All covenants, agreements, representations and
warranties made by the Credit Parties herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the DIP Agent or any Lender may have had notice
or knowledge of any Default or incorrect representation or warranty at the time
any credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid and so long
as the Commitments have not expired or terminated. The provisions of
Sections 2.13, 2.14, 2.15 and 11.03 and Article VIII shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Commitments or the termination of this Agreement or any provision hereof.
SECTION 11.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the DIP Agent constitute the entire contract among the parties relating to
the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the DIP Agent and when the DIP Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or other electronic transmission shall be effective as delivery of a
manually executed counterpart of this Agreement.
SECTION 11.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
SECTION 11.08. Right of Setoff. If an Event of Default shall have occurred and
be continuing, subject to the DIP Orders and any other order of the Bankruptcy
Court related to the account that provides cash collateral with respect to
utilities, and upon delivery of the Remedies Notice in accordance with Section
7.02 (including the five (5) Business Days prior delivery time period required
thereunder), each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or
117

--------------------------------------------------------------------------------



demand, provisional or final) at any time held and other obligations at any time
owing by such Lender or Affiliate to or for the credit or the account of any
Credit Party against any of and all the obligations of any Credit Party now or
hereafter existing under this Agreement or any other Loan Document held by such
Lender, irrespective of whether or not such Lender shall have made any demand
under this Agreement or any other Loan Document and although such obligations
may be unmatured. The rights of each Lender under this Section are in addition
to other rights and remedies (including other rights of setoff) that such Lender
may have.
SECTION 11.09. Governing Law; Jurisdiction; Consent to Service of Process.
(a)THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW
OF THE STATE OF NEW YORK (INCLUDING, WITHOUT LIMITATION, SECTION 5-1401 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK) EXCEPT TO THE EXTENT THE LAW
OF THE STATE OF NEW YORK IS SUPERSEDED BY THE BANKRUPTCY CODE.
(b)EACH CREDIT PARTY HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF
THE BANKRUPTCY COURT (INCLUDING WITH RESPECT TO THE EXERCISE OF EVENTS OF
DEFAULT AND REMEDIES BY THE LENDERS AND PRESERVATION OF THE DIP COLLATERAL’S
VALUE) OR, TO THE EXTENT THE BANKRUPTCY COURT DOES NOT HAVE (OR ABSTAINS FROM
EXERCISING) JURISDICTION, TO THE UNITED STATES SOUTHERN DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF TEXAS AND ANY APPELLATE COURT THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENTS, AND EACH CREDIT
PARTY HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES
ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT,
ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN
INCONVENIENT FORUM. THE DIP AGENT OR ANY LENDER MAY NOT BRING PROCEEDINGS
AGAINST ANY CREDIT PARTY IN THE COURTS OF ANY OTHER JURISDICTION.
(c)Each Credit Party hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in
paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
(d)Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 11.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.
SECTION 11.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO
118

--------------------------------------------------------------------------------



ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES
HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
SECTION 11.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
SECTION 11.12. Confidentiality.
(a)Each of the DIP Agent and the Lenders agrees to maintain the confidentiality
of the Information (as defined below), except that Information may be disclosed
(i) to its and its Affiliates’ directors, officers, employees and agents,
including accountants, legal counsel and other advisors (it being understood
that (A) the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential and (B) in any event, any subsequent disclosure by its or its
Affiliates’ directors, officers or employees shall be deemed to be, and treated
as if it were, a disclosure by, as applicable, the DIP Agent or such Lender),
(ii) to the extent requested by any regulatory or self-regulatory authority,
(iii) to the extent required by applicable laws or regulations or by any
subpoena or similar legal process, (iv) to any other party to this Agreement,
(v) in connection with the exercise of any remedies hereunder or any suit,
action or proceeding relating to this Agreement or the enforcement of rights
hereunder, (vi) subject to an agreement containing provisions substantially the
same as those of this Section, to (x) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (y) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to any Credit Party and
its obligations, (vii) with the consent of the Borrowers or (viii) to the extent
such Information (i) becomes publicly available other than as a result of a
breach of this Section or (ii) becomes available to the DIP Agent or any Lender
on a nonconfidential basis from a source other than Credit Parties. For the
purposes of this Section, “Information” means all information received from any
Borrower relating to any Credit Party or their respective businesses, other than
any such information that is available to the DIP Agent or any Lender on a
nonconfidential basis prior to disclosure by any Credit Party. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
(b)EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 11.12(a)
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWERS AND THEIR RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES
REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE
SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.
(c)ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY
ANY CREDIT PARTY OR THE DIP AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWERS, THE CREDIT PARTIES
AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH
LENDER REPRESENTS TO THE BORROWERS AND THE DIP AGENT THAT IT HAS
119

--------------------------------------------------------------------------------



IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE
INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW.
SECTION 11.13. Interest Rate Limitation. Each Credit Party, the DIP Agent and
the Lenders intend to strictly comply with all applicable laws, including
applicable usury laws. Accordingly, the provisions of this Section 11.13 shall
govern and control over every other provision of this Agreement or any other
Loan Document that conflicts or is inconsistent with this Section 11.13, even if
such provision declares that it controls. As used in this Section 11.13, the
term “interest” includes the aggregate of all charges, fees, benefits or other
compensation which constitute interest under applicable law, provided that, to
the maximum extent permitted by applicable law, (a) any non-principal payment
shall be characterized as an expense or as compensation for something other than
the use, forbearance or detention of money and not as interest, and (b) all
interest at any time contracted for, reserved, charged or received shall be
amortized, prorated, allocated and spread, in equal parts during the full term
of the DIP Obligations. In no event shall any Credit Party or any other Person
be obligated to pay, or any Lender have any right or privilege to reserve,
receive or retain, (i) any interest in excess of the maximum amount of
nonusurious interest permitted under the applicable laws (if any) of the United
States or of any other applicable state or (ii) total interest in excess of the
amount which such Lender could lawfully have contracted for, reserved, received,
retained or charged had the interest been calculated for the full term of the
DIP Obligations at the Highest Lawful Rate. On each day, if any, that the
interest rate (the “Stated Rate”) called for under this Agreement or any other
Loan Document exceeds the Highest Lawful Rate, the rate at which interest shall
accrue shall automatically be fixed by operation of this sentence at the Highest
Lawful Rate for that day, and shall remain fixed at the Highest Lawful Rate for
each day thereafter until the total amount of interest accrued equals the total
amount of interest which would have accrued if there were no such ceiling rate
as is imposed by this sentence. Thereafter, interest shall accrue at the Stated
Rate unless and until the Stated Rate again exceeds the Highest Lawful Rate when
the provisions of the immediately preceding sentence shall again automatically
operate to limit the interest accrual rate. The daily interest rates to be used
in calculating interest at the Highest Lawful Rate shall be determined by
dividing the applicable Highest Lawful Rate per annum by the number of days in
the calendar year for which such calculation is being made. None of the terms
and provisions contained in this Agreement or in any other Loan Document that
directly or indirectly relate to interest shall ever be construed without
reference to this Section 11.13, or be construed to create a contract to pay for
the use, forbearance or detention of money at an interest rate in excess of the
Highest Lawful Rate. If the term of any Obligation is shortened by reason of
acceleration of maturity as a result of any Event of Default or by any other
cause, or by reason of any required or permitted prepayment, and if for that (or
any other) reason any Lender at any time, including but not limited to, the
stated maturity, is owed or receives (and/or has received) interest in excess of
interest calculated at the Highest Lawful Rate, then and in any such event all
of any such excess interest shall be canceled automatically as of the date of
such acceleration, prepayment or other event which produces the excess, and, if
such excess interest has been paid to such Lender, it shall be credited pro
tanto against the then-outstanding principal balance of the Borrower’s
obligations to such Lender, effective as of the date or dates when the event
occurs which causes it to be excess interest, until such excess is exhausted or
all of such principal has been fully paid and satisfied, whichever occurs first,
and any remaining balance of such excess shall be promptly refunded to its
payor.
SECTION 11.14. Collateral Matters; Lender Swap Agreements. The benefit of the
Collateral Documents and of the provisions of this Agreement relating to the
Collateral shall also extend to, secure and be available on a pro rata basis to
each Lender Swap Counterparty with respect to any obligations of any Debtor
arising under such Lender Swap Agreement but only to the extent such obligations
arise from transactions entered into prior to the date such Lender Swap
Counterparty ceases to be a Lender or an Affiliate of a Lender, without giving
effect to any extension, increases, or modifications (including blending)
thereof which are made after such Lender Swap Counterparty ceases to be a Lender
or an
120

--------------------------------------------------------------------------------



Affiliate of a Lender under this Agreement; provided that, with respect to any
Lender Swap Agreement that remains secured after the counterparty thereto is no
longer a Lender or an Affiliate of a Lender or the Discharge of DIP Obligations
has occurred, the provisions of Article VIII shall also continue to apply to
such counterparty in consideration of its benefits hereunder and each such
counterparty shall, if requested by the DIP Agent, promptly execute and deliver
to the DIP Agent all such other documents, agreements and instruments reasonably
requested by the DIP Agent to evidence the continued applicability of the
provisions of Article VIII. Notwithstanding the foregoing and other than as
expressly provided herein, no Lender or Affiliate of a Lender (or former Lender
or Affiliate of a former Lender) shall have any voting or consent right under
this Agreement or any Collateral Document as a result of the existence of
obligations owed to it under a Lender Swap Agreement that is secured by any
Collateral Document.
SECTION 11.15. No Third Party Beneficiaries. This Agreement, the other Loan
Documents, and the agreement of the Lenders to make Loans hereunder are solely
for the benefit of the Borrowers, and no other Person (including, without
limitation, any Subsidiary of any Borrower, any obligor, contractor,
subcontractor, supplier or materialman) shall have any rights, claims, remedies
or privileges hereunder or under any other Loan Document against the DIP Agent,
any other Agent, or any Lender for any reason whatsoever. There are no third
party beneficiaries.
SECTION 11.16. Acknowledgment and Consent to Bail-In of Affected Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Lender that is an
Affected Financial Institution arising under any Loan Document, to the extent
such liability is unsecured, may be subject to the write-down and conversion
powers of the applicable Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:
(a)the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an Affected Financial Institution; and
(b)the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)  a reduction in full or in part or cancellation of any such liability;
(ii)  a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such Affected Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)  the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of the applicable Resolution
Authority.
SECTION 11.17. USA PATRIOT Act. Each Lender that is subject to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Patriot Act”) hereby notifies the Borrowers and the Guarantors that
pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies the Borrowers and the Guarantors,
which information includes the name and address of the Borrowers and the
Guarantors and other information that will allow such Lender to identify the
Borrowers and the Guarantors in accordance with the Patriot Act.
121

--------------------------------------------------------------------------------



SECTION 11.18. Acknowledgement Regarding Any Supported QFCs. To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for Swap
Agreements or any other agreement or instrument that is a QFC (such support,
“QFC Credit Support” and, each such QFC, a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
FDIC under the Federal Deposit Insurance Act and Title II of the Dodd-Frank Wall
Street Reform and Consumer Protection Act (together with the regulations
promulgated thereunder, the “U.S. Special Resolution Regimes”) in respect of
such Supported QFC and QFC Credit Support (with the provisions below applicable
notwithstanding that the Loan Documents and any Supported QFC may in fact be
stated to be governed by the laws of the State of New York and/or of the United
States or any other state of the United States):
1.In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.
2.As used in this Section 11.18, the following terms have the following
meanings:
“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
“Covered Entity” means any of the following:
(i) a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);
(ii) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or
(iii) a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
(c)“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
122

--------------------------------------------------------------------------------



SECTION 11.19. NO ORAL AGREEMENTS. THE LOAN DOCUMENTS REPRESENT THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
SECTION 11.20. DIP Orders. In the case of any conflict or inconsistency between
the terms of this Agreement and the DIP Orders, the terms of the DIP Orders
shall govern and control.




123


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
BORROWERS:


UNIT CORPORATION, a Delaware corporation
UNIT PETROLEUM COMPANY, an Oklahoma corporation
UNIT DRILLING COMPANY, an Oklahoma corporation




By: /s/ Mark Schell
Name: Mark Schell
Title: Senior Vice President, Secretary & General Counsel




GUARANTORS:


UNIT DRILLING USA COLOMBIA, L.L.C., a Delaware limited liability company
UNIT DRILLING COLOMBIA, L.L.C., a Delaware limited liability company
8200 UNIT DRIVE, L.L.C., a Delaware limited liability company


By: /s/ Mark Schell
Name: Mark Schell
Title: Senior Vice President, Secretary & General Counsel




Signature Page to Debtor-in-Possession Credit Agreement
         

--------------------------------------------------------------------------------



BOKF, NA dba Bank of Oklahoma,
as DIP Agent, Issuer and a Lender




By: /s/ Matt Chase
Name: Matt Chase 
Title: Senior Vice President


Signature Page to Debtor-in-Possession Credit Agreement
         

--------------------------------------------------------------------------------



TRUIST BANK, a North Carolina banking
  corporation formerly known as Branch Banking and
Trust Company,
as a Lender




By: /s/ Mark L. Thomas
Name: Mark L. Thomas
Title: Senior Vice President































































Signature Page to Debtor-in-Possession Credit Agreement
         

--------------------------------------------------------------------------------



BBVA USA,
as a Lender




By: /s/ William H. Douning
Name: Matt Chase 
Title: Senior Vice President










Signature Page to Debtor-in-Possession Credit Agreement
         

--------------------------------------------------------------------------------



BANK OF AMERICA, N.A.,
as a Lender




By: /s/ Pace Doherty
Name: Pace Doherty 
Title: Vice President






Signature Page to Debtor-in-Possession Credit Agreement
         

--------------------------------------------------------------------------------



BMO Harris Financing, Inc.,
as a Lender




By: /s/ Emily Steckel
Name: Emily Steckel 
Title: Vice President




Signature Page to Debtor-in-Possession Credit Agreement
         

--------------------------------------------------------------------------------



COMERICA BANK,
as a Lender




By: /s/ P. David Jones
Name: P. David Jones 
Title: Vice President






Signature Page to Debtor-in-Possession Credit Agreement
         

--------------------------------------------------------------------------------



CANADIAN IMPERIAL BANK OF
COMMERCE, NEW YORK BRANCH,
as a Lender




By: /s/ Kyle Lane
Name: Kyle Lane 
Title: Senior Director, Special Loans






Signature Page to Debtor-in-Possession Credit Agreement
         

--------------------------------------------------------------------------------



ARVEST BANK,
as a Lender




By: /s/ S. Matt Coudry
Name: S. Matt Coudry 
Title: V.P. Commercial Banking




Signature Page to Debtor-in-Possession Credit Agreement
         

--------------------------------------------------------------------------------



TORONTO-DOMINION BANK, NEW YORK
BRANCH,
as a Lender




By: /s/ Brian MacFarlane
Name: Brian MacFarlane 
Title: Authorized Signatory




Signature Page to Debtor-in-Possession Credit Agreement
         

--------------------------------------------------------------------------------



IBERIABANK,
a Lender




By: /s/ W. Bryan Chapman
Name: W. Bryan Chapman 
Title: Market President-Energy
Signature Page to Debtor-in-Possession Credit Agreement
         


--------------------------------------------------------------------------------



Schedule 2.01
Commitments

LENDERSNEW MONEY INTERIM COMMITMENTNEW MONEY FINAL COMMITMENTLETTER OF CREDIT
COMMITMENTPRO RATA SHARE
BOKF, NA DBA BANK OF OKLAHOMA
$3,070,588.23$3,070,588.23$1,138,979.4317.058823529%BBVA
USA$3,070,588.23$3,070,588.23$1,138,979.4317.058823529%BMO HARRIS FINANCING,
INC.$2,752,941.18$2,752,941.18$1,021,153.9815.294117647%
BANK OF AMERICA, N.A
$2,752,941.18$2,752,941.18$1,021,153.9815.294117647%
COMERICA BANK
$1,482,352.94$1,482,352.94$549,852.148.235294118%
TORONTO-DOMINION BANK, NEW YORK BRANCH
$1,482,352.94$1,482,352.94$549,852.148.235294118%CANADIAN IMPERIAL BANK OF
COMMERCE, NEW YORK BRANCH$1,482,352.94$1,482,352.94$549,852.148.235294118%ARVEST
BANK$635,294.12$635,294.12$235,650.923.529411765%TRUIST
BANK$635,294.12$635,294.12$235,650.923.529411765%IBERIABANK$635,294.12$635,294.12$235,650.923.529411765%TOTALS$18,000,000.00$18,000,000.00$6,676,776.00100.000000000%





--------------------------------------------------------------------------------





SCHEDULE 3.05
MATERIAL CONTRACTS
None.







--------------------------------------------------------------------------------





SCHEDULE 3.06
LITIGATION
None.





--------------------------------------------------------------------------------





SCHEDULE 3.13
SUBSIDIARIES

DebtorSubsidiariesJurisdiction of OrganizationPrincipal Place of BusinessUnit
Corporation
Unit Drilling Company


Unit Petroleum Company


8200 Unit Drive, L.L.C.


Unit Drilling USA Colombia, L.L.C. (indirect)


Unit Drilling Colombia, L.L.C.
(indirect)
Delaware
8200 South Unit Drive
Tulsa, OK 74132-5300
Unit Drilling Company
Unit Drilling USA Colombia, L.L.C.


Unit Drilling Colombia, L.L.C.
(indirect)
Oklahoma
8200 South Unit Drive
Tulsa, OK 74132-5300
Unit Drilling USA Colombia, L.L.C.Unit Drilling Colombia, L.L.C.Delaware
8200 South Unit Drive
Tulsa, OK 74132-5300
Unit Petroleum CompanyNoneOklahoma
8200 South Unit Drive
Tulsa, OK 74132-5300
Unit Drilling Colombia, L.L.C.NoneDelaware
8200 South Unit Drive
Tulsa, OK 74132-5300
8200 Unit Drive, L.L.C.NoneOklahoma
8200 South Unit Drive
Tulsa, OK 74132-5300






--------------------------------------------------------------------------------





SCHEDULE 3.17
GAS IMBALANCES
[See attached.]







--------------------------------------------------------------------------------





SCHEDULE 3.18
MARKETING CONTRACTS
None.












--------------------------------------------------------------------------------






Unit Petroleum CompanyGas Balancing - VolumesSummary of
PositionsOver-producedUnder-producedTotalmcfmcfmcfUnit Petroleum (see
detail)1,702,983(715,112)987,871Rec/pay recorded in
financials1,153,523 (320,101) 833,422From March Gas balancingAmounts to be
settled with future production549,460(395,011)154,449Other owners (see
detail)2,387,850(3,200,971)(813,121)Rec/pay recorded in
financials320,101 (1,153,523) (833,422)From March Gas balancingAmounts to be
settled with future production2,067,749(2,047,448)20,301





--------------------------------------------------------------------------------






PROPERTYPROPERTY NAMENUMBEROwnerVolume over/(under)    THOMAS #1-31 (TA) Aejuna
LLC7,325HALLE #102033.01Alluvim Partners14,355BYARS #3 (COMMINGLED)
(SI)03007.01Anderson Oil52,495ETHEREDGE A #11-46L Arrington
Partnership(11,183)BEAR #104681.01Athena Energy5,385HELDERMON
#1-102500.01Aulex(4,700)HUNNICUTT #1-29 Aven5,135SULLIVAN
#1-3009836.01BCE-Mach113,419WOOD, EL #3-29 (SI)11769.01BCE-Mach(6,322)MCNEILL
#4-1505638.01Beacon E&P(6,354)ADLER #1-2204578.01Berexco28,418ADLER #2-22
(TA) Berexco(15,229)SMITH, JE #2-2609247.01Berexco(105,561)ADLER
#1-2204578.01Blake Arnold(3,516)SCHUMACHER 1-16 (TA) Blue Grass(7,246)CHAMBERS,
FM #4H11896.01BP America22,439FLOWERS A #1-8001220.01BP America62,406ISAACS #1
(UPC)03122.01BP America(39,551)JARVIS A #5H03250.01BP America(18,458)JONES-AMOCO
3 #18H03642.01BP America20,533BEACHY #213074.01Brazos(15,079)HART
#1-3602159.01Caddo Exp(7,738)SMITH, JE #2-2609247.01Carl E Nick41,345ADLER #2-22
(TA) Carole Drake(13,936)WINGARD #2-3 (TA) Cebco Inc.15,958CRISSMAN
#1-27A00041.01Chaparral Energy(10,482)SHANKLIN #1-2808947.01Chaparral
Energy(49,094)SMITH, JE #2-2609247.01Chaparral Energy(35,001)THOMAS #1-31
(TA) Chaparral Energy(6,326)TILLIE #1-2110189.01Chaparral Energy9,564




--------------------------------------------------------------------------------






ADLER #1-2204578.01Chesapeake35,509ADLER #2-22 (TA) Chesapeake(207,995)BAXTER
#2-1004144.01Chesapeake3,310BYARS #3 (COMMINGLED)
(SI)03007.01Chesapeake(428,790)COOLEY #1-1 (SI)12275.01Chesapeake(7,861)CRISSMAN
#1-27A00041.01Chesapeake(4,466)HART #1-3602159.01Chesapeake(17,436)HELDERMON
#1-102500.01Chesapeake(30,773)HUNNICUTT
#3-2902974.01Chesapeake(15,352)MCLAUGHLIN #105585.01Chesapeake(6,287)MOORE #1-35
(SI)06119.01Chesapeake7,705PATTON #1-1506937.01Chesapeake(22,285)SHELTON 1-10
(TA) Chesapeake5,727SMITH #1-109199.01Chesapeake(5,232)THOMASON 1-23 SKINNER
(TA) Chesapeake9,563TILLIE #1-2110189.01Chesapeake(25,507)ADLER
#1-2204578.01Cheyenne Oil9,326SULLIVAN #1-3009836.01Cheyenne Res(36,885)THIESSEN
#32-113177.01CIMA Energy(5,857)MCMORDIE #12-2605622.01Cimarex
Energy23,321THOMASON 1-23 SKINNER (TA) Cimarex Energy7,438ADLER
#1-2204578.01Claude Arnold(8,627)SMITH, JE #2-2609247.01Clement Res(10,656)ADLER
#2-22 (TA)04579.01Cluff Oil4,413SMITH, JE #2-2609247.01Colton Exp(4,739)BEAR
#104681.01Construction Acq(14,803)STATE HOYT #2-409572.01Crawley Pet6,218ASHBY E
2-29 (TA) Crystal River13,898ETHEREDGE A #10 46 L GW Devon
Energy(40,915)ETHEREDGE A #11-46L Devon Energy6,634PATTON #1-1506937.01Devon
Energy8,979THOMASON 1-23 SKINNER (TA) Devon Energy7,438WRIGHT A #1-H (TA) Devon
Energy(16,950)




--------------------------------------------------------------------------------






WINGARD #1-311700.01Don McNeill5,983COOLEY #1-1 (SI)12275.01Douglas
Denton23,159ASHBY E 2-29 (TA) Duncan Oil(7,307)LORENZ #1-18 (SI)04831.01Durango
Prod(8,004)BYARS #3 (COMMINGLED) (SI)03007.01El Paso(158,761)WINGARD #2-3
(TA) Elizabeth Jean White15,811SMITH, JE #2-2609247.01Enerlex6,974SHELTON 1-10
(TA) Enervest10,375WOOD, EL #2-29 (SI) Enervest(6,085)THIESSEN #32-113177.01F
Howard Walsh(6,950)ASHBY #13-2902309.01Fairway Res9,299CRISSMAN
#1-27A00041.01Fairway Res10,725FROST #1-1701432.01Fairway Res33,407PATTON
#1-1506937.01Fairway Res5,474MINDEMANN #1-3006006.01Fifth Wheel
Minerals(5,225)GEORGE B #2-28U (SI)04322.01Finley Res4,856GEORGE B
#5-2801597.01Finley Res4,966SULLIVAN #1-3009836.01Finley Res(36,808)DERBY
#1-1600289.01Fourpoint(9,439)ETHEREDGE A #7 46 U04319.02Fourpoint(10,653)GEORGE
B #1-28U & L04316.01Fourpoint(7,716)SMITH, JE #2-2609247.01Garg Oil(6,018)HOWE,
GENE #102873.01Gene Howe(11,046)HOWE, GENE #302874.01Gene Howe(4,071)ADLER #2-22
(TA) Guard Exploration(23,656)BOYD MILLER #1-1007536.01Hog Partnership8,054BOYD
MILLER #3-1007538.01Hog Partnership4,404BOYD MILLER #5-10 (SI)07540.01Hog
Partnership3,273LORENZ #1-18 (SI)04831.01Hog Partnership(7,107)STEARNS
#209627.01Hog Partnership(45,880)MINDEMANN #1-3006006.01Howard J
Shipley6,498ETHEREDGE A #11-46L Hulsey Farms(16,771)HELDERMON #1-102500.01IRBF
Corp79,503




--------------------------------------------------------------------------------






ETHEREDGE A #11-46L JCG-NJH(5,590)ADLER #1-2204578.01Joe McGUffin Jr7,624WINGARD
#1-311700.01John K Scheurich Tr5,402WINGARD #2-3 (TA) John K Scheurich
Tr24,973CARR 1206 (ITA) Kaiser Francis(5,098)FLOWERS 5-224 Kaiser
Francis10,291FRIZZELL #1-3201407.01Kaiser Francis9,271HALLE #102033.01Kaiser
Francis10,227HART #1-3602159.01Karen Ralston Slade35,763TILLIE #1-2110189.01Key
Production(9,045)WINGARD #2-3 (TA) Kudo(5,237)IRVIN C
#203115.01Latigo(21,005)HODGES 3101 1-31 Linn Energy(25,707)SMITH, JE
#2-2609247.01Little Chief Royalty(6,021)SWAGGART #1-2709861.01Loflin Oil &
Gas12,738DERBY #1-1600289.01Lone Star7,694DERBY #1-1600289.01Lorentz
Energy5,375ADLER #2-22 (TA) Macfarlane CO(6,822)HUNNICUTT #1-29 Marilyn
Jefferson5,471SMITH, JE #2-2609247.01Mary Bennett555,213STEARNS #209627.01Mary
Bennett50,798STEARNS #209627.01McNeill Oil & Gas(6,380)SULLIVAN
#1-3009836.01Mercer 1985(6,806)SMITH, JE #2-2609247.01Mineral Point
Holding(6,018)STATE HOYT #2-409572.01MO Rife(32,963)KING, WARREN
#1-2704107.01MOR Holdings6,297WINGARD #2-3 (TA) Moutray Properties9,766SULLIVAN
#1-3009836.01MTH Estate(18,888)IVA #1-3403143.01Mustang Fuel12,565SHANKLIN
#1-2808947.01Nadel & Gussman(10,863)CLAY #1-A12004.01Newfield(17,744)JONES B
#103569.01Newfield4,629PATTON #1-1506937.01Newfield5,637




--------------------------------------------------------------------------------






SCHROCK #3 (SI)13070.01Newfield9,637STEARNS #209627.01Newfield120,471SWAGGART
#1-2709861.01Newfield(5,115)SULLIVAN #1-3009836.01Nike
Exploration(11,520)ABRAHAM A #102601692.01Nortex9,192ABRAHAM A
#4-2601691.01Nortex7,890THIESSEN #32-113177.01Oklahoma Energy6,146HALLE
#102033.01PDI Inc(17,010)HELDERMON #1-102500.01PDI Inc17,377ADLER
#1-2204578.01Pennsylvania Castle(133,300)CLAY
#1-A12004.01Petrohunter22,249ETHEREDGE A #6046 Pintal Production(8,550)DENNEY
#113079.01Posse Energy12,312JONES B #103569.01Prentice Napier&Green4,523ABRAHAM
A #1026 Presidio(11,797)ABRAHAM A #4-26 Presidio(6,931)BAXTER
#2-1004144.01Presidio(4,180)EDLER #1-2000599.01Presidio(61,361)GEORGE B #1-28U &
L04316.01Presidio13,195GEORGE B #3-28U (SI)04324.02Presidio(52,957)GEORGE B
#4-2801596.01Presidio(4,343)GEORGE B #5-2801597.01Presidio(23,835)NOAH
#0813H06501.01Presidio(5,912)ADLER #1-2204578.01Prize Energy46,526ADLER #2-22
(TA) Prize Energy122,048HAAS #2-3602002.01Prize Energy11,514HUNNICUTT
#3-2902974.01Prize Energy(69,803)SMITH, JE #2-2609247.01Prize
Energy(515,071)HUNTER #10-202964.01Radler 200010,685ADLER #2-22 (TA) Red
Wolf(4,518)SMITH, JE #2-2609247.01Red Wolf(79,366)SULLIVAN #1-3009836.01Red
Wolf(13,451)HELDERMON #1-102500.01Rhino Res(8,808)




--------------------------------------------------------------------------------






SHELTON 1-10 (TA) Rhino Res7,106TUCKER #2-2510344.01Rialto Production
Co6,656ADLER #1-2204578.01Ripley Family(5,037)TILLIE #1-2110189.01Riviera
Operating(43,038)TILLIE #2-2110190.01Riviera Operating(6,532)BRINKS
#1-1607711.01Roan Res29,669SLICK #1-1609083.01Roan Res29,468SULLIVAN
#1-3009836.01Rock Island Res5,059CLAY #1-A12004.01Roy Berndsen11,395BOSWELL
#107426.01Ruth K Nelson(22,735)CLAY #1-A12004.01Sage Energy9,532COOLEY #1-1
(SI)12275.01Sanguine(9,815)HELDERMON #1-102500.01Sanguine(49,256)STEVENS 1-18
(TA) Santa Rita Res25,087FLOWERS #8-22601230.01SBOG LLC9,150SHANKLIN
#1-2808947.01Sheridan Holdings87,382MARBET #1-2205276.01Silver Creek5,863BOSWELL
#107426.01SND Energy7,136BRINKS #1-1607711.01SND Energy(3,182)ADLER
#1-2204578.01SS&L5,962TUCKER #2-2510344.01Sydtran LP6,656TUCKER #2-2510344.01T C
Craighead & Co8,043ETHEREDGE A#10 46 U04323.01Tecolote(27,052)ETHEREDGE A #7 46
L04319.01Tecolote(4,878)ETHEREDGE A #7 46 U04319.02Tecolote(24,642)ETHEREDGE A
#8 4611034.01Tecolote(7,831)FLOWERS #8-22601230.01Tecolote(7,565)FLOWERS B
#1-4701211.01Tecolote(5,084)GEORGE B #1-28U & L04316.01Tecolote(7,725)GEORGE B
#2-28U (SI)04322.01Tecolote(28,584)GEORGE B #3-28U
(SI)04324.02Tecolote34,795NOAH #0813H06501.01Tecolote23,111ADLER #2-22
(TA) Thomas Wygant(6,153)




--------------------------------------------------------------------------------






HART #1-3602159.01TIZIRA LLC(7,738)FROST #1-1701432.01TXOF Arkoma17,472    ADLER
#1-2204578.01Unit Pet(10,625)ADLER #2-22 (TA) Unit Pet177,733ASHBY E 2-29
(TA) Unit Pet(6,443)ASHBY #13-2902309.01Unit Pet(6,780)BEACHY #213074.01Unit
Pet14,142BOSWELL #107426.01Unit Pet8,045BOYD MILLER #1-1007536.01Unit
Pet(8,013)BOYD MILLER #3-1007538.01Unit Pet(4,404)BOYD MILLER #5-10
(SI)07540.01Unit Pet(2,650)BRINKS #1-1607711.01Unit Pet(19,599)BYARS #3
(COMMINGLED) (SI)03007.01Unit Pet535,242CARR 1206 (ITA) Unit Pet4,997CHAMBERS,
FM #4H11896.01Unit Pet(21,431)CLAIBORNE #5-3H12032.01Unit Pet12,461CLAY
#1-A12004.01Unit Pet(26,731)CRAWFORD #1-25 (TA) Unit Pet5,827DENNEY
#113079.01Unit Pet(11,132)DUNN #5-2H00524.01Unit Pet(3,085)EDLER
#1-2000599.01Unit Pet60,861ETHEREDGE A#10 46 L GW Unit Pet49,408ETHEREDGE A #10
46 U04323.01Unit Pet24,695ETHEREDGE A #11-46L Unit Pet36,841ETHEREDGE A
#6046 Unit Pet5,485ETHEREDGE A #7 46 L04319.01Unit Pet5,324ETHEREDGE A #7 46
U04319.02Unit Pet32,094ETHEREDGE A #8 4611034.01Unit Pet8,169ETHEREDGE A
#9046L Unit Pet(5,660)FLOWERS A #1-8001220.01Unit Pet(36,366)FLOWERS B
#1-4701211.01Unit Pet5,693FROST #1-1701432.01Unit Pet(50,930)




--------------------------------------------------------------------------------






GEORGE B #2-28U (SI)04322.01Unit Pet24,007GEORGE B #3-28U (SI)04324.02Unit
Pet18,085GEORGE B #5-2801597.01Unit Pet18,983HAAS #2-3602002.01Unit
Pet(10,827)HODGES 3101 1-31 Unit Pet25,710HOWE, GENE #102873.01Unit
Pet11,046HOWE, GENE #302874.01Unit Pet4,071HOWE, GENE #602876.01Unit
Pet33,050HUNNICUTT #3-2902974.01Unit Pet86,939HUNTER #10-202964.01Unit
Pet(6,138)IRVIN C #203115.01Unit Pet21,005ISAACS #1 (UPC)03122.01Unit
Pet39,551JARVIS A #5H03250.01Unit Pet20,584JONES B #103569.01Unit
Pet6,184JONES-AMOCO 3 #18H03642.01Unit Pet(16,999)   (81,120)Low Value Wells <
5,000 mcf balancing  113,114LORENZ #1-18 (SI)04831.01Unit Pet9,282MCLAUGHLIN
#105585.01Unit Pet7,151MCMORDIE #12-2605622.01Unit Pet(23,321)MCNEILL
#4-1505638.01Unit Pet5,222NOAH #0813H06501.01Unit Pet(14,094)SCHUMACHER 1-16
(TA) Unit Pet8,195SCHROCK #3 (SI)13070.01Unit Pet(9,637)SHANKLIN
#1-2808947.01Unit Pet(17,771)SHELTON 1-10 (TA) Unit Pet(11,153)SLICK
#1-1609083.01Unit Pet(20,549)SMITH, JE #2-2609247.01Unit Pet167,305STEARNS
#209627.01Unit Pet(116,846)STEVENS 1-18 (TA) Unit Pet(30,184)THIESSEN
#32-113177.01Unit Pet5,144THOMASON 1-23 SKINNER (TA) Unit Pet(13,339)TILLIE
#1-2110189.01Unit Pet68,026




--------------------------------------------------------------------------------






TUCKER #2-2510344.01Unit Pet(6,450)WINGARD #1-311700.01Unit Pet(17,945)WINGARD
#2-3 (TA) Unit Pet(91,251)WOLF, DE UNIT #1 (SI)11732.01Unit Pet(13,639)WOOD, EL
#2-29 (SI) Unit Pet11,856WRIGHT A #1-H (TA) Unit Pet11,456   TOTALS    WINGARD
#2-3 (TA) Valiant Oil24,620WINNIE MAE #27A (SI)11670.01Viersen Oil &
Gas(6,541)DUNN #5-2H00524.01Walter Duncan4,115ADLER #2-22 (TA) Ward
Pet(4,904)STATE HOYT #2-409572.01Warren America7,764BOSWELL
#107426.01Warwick-Bacchus4,829CLAIBORNE
#4-3H12031.01Warwick-Bacchus3,101CLAIBORNE
#5-3H12032.01Warwick-Bacchus(16,961)MARBET
#1-2205276.01Warwick-Bacchus(8,055)WOLF, DE UNIT #1 (SI)11732.01Will
Energy13,639MOORE #1-35 (SI)06119.01Willford6,259TUCKER
#2-2510344.01Willford(10,919)





--------------------------------------------------------------------------------



SCHEDULE 3.19
SWAP AGREEMENTS

Trade DateCommodityCounterpartyHedged
VolumeTransactionMarketTerm1/19/2018Natural Gas (Mmbtu)Bank of
Montreal10,000/day-$0.285 SwapNGPL TexOk Basis01/01/2020 -
12/31/20202/8/2018Natural Gas (Mmbtu)Bank of Montreal10,000/day-$0.275 SwapNGPL
TexOk Basis01/01/2020 - 12/31/20204/26/2018Natural Gas (Mmbtu)Bank of
Montreal10,000/day-$0.265 SwapNGPL TexOk Basis01/01/2020 -
12/31/20208/12/2019Natural Gas (Mmbtu)Merrill Lynch Commodities,
Inc.10,000/day-$0.46 SwapPEPL Basis01/01/2020 - 12/31/20209/5/2019Natural Gas
(Mmbtu)Merrill Lynch Commodities, Inc.10,000/day-$0.45 SwapPEPL Basis01/01/2020
- 12/31/202010/18/2019Natural Gas (Mmbtu)Bank of Montreal30,000/day-$0.215
SwapNGPL TexOk Basis01/01/2021 - 12/31/202110/31/2019Natural Gas (Mmbtu)Bank of
Montreal20,000/day$2.50-$2.20-$2.75 Three Way CollarNYMEX01/01/2020 -
12/31/202011/5/2019Natural Gas (Mmbtu)Bank of Montreal10,000/day
$2.50-$2.20-$2.91 Three Way Collar
NYMEX01/01/2020 - 12/31/2020

image01.jpg [image01.jpg]





--------------------------------------------------------------------------------



SCHEDULE 3.24
ACCOUNTS

Name of OwnerName of InstitutionAccount Number Ending inType of AccountUnit
CorporationBOKF7163Funding Account2378General Account (A/P)2642Revenue
Account6679Payroll Account0869Child Support3186Federal Tax Deposit6139AR
Unlocated Royalties3772HSA Account0184Unidentified Mineral Owners12502020 Flex
Spending8131WC Claims Account6685Fed Political Action Committee0887Worker’s Comp
Account38802019 Flex Spending AccountTNC-024386Brokerage AccountBBVA Bank8943DDA
AccountBOKFSN/AGoldman Sachs AccountUnit Drilling CompanyBOKF5484Field office
checking account671Field office checking account















___________________________
1 This account takes transfers of excess cash and invests them in a Goldman
Sachs daily investment which pays interest.



--------------------------------------------------------------------------------



SCHEDULE 6.01(b)
OUTSTANDING SENIOR NOTES
$650,000,000 6 5/8% Senior Subordinated Notes due 2021, pursuant to that certain
Indenture dated as of May 18, 2011, between the Company and Wilmington Trust,
National Association (successor to Wilmington Trust FSB), as Trustee (the
“Trustee”) (as supplemented by the First Supplemental Indenture dated as of May
18, 2011, between the Company, the Guarantors, and the Trustee, and as further
supplemented by the Second Supplemental Indenture dated as of January 7, 2013,
between the Company, the Guarantors and the Trustee).





--------------------------------------------------------------------------------



SCHEDULE 6.01(c)
EXISTING INDEBTEDNESS
Senior Credit Agreement, dated as of September 13, 2011 (as amended from time to
time prior to the date hereof), by and among Unit Corporation, Unit Drilling
Company, Unit Petroleum Company, BOKF, NA, dba Bank of Oklahoma as
Administrative Agent and the Lenders party thereto.
Indebtedness in respect of a Guaranty Agreement, dated as of July 11, 2016,
among Unit Corporation and Mustang Fuel Marketing Co., guaranteeing an amount of
$10,000.
Indebtedness in respect of a Guaranty Agreement, dated as of July 1, 2019, among
Unit Corporation and Enable, guaranteeing an amount of $800,000.



--------------------------------------------------------------------------------



SCHEDULE 6.01(d)
EXISTING CAPITAL LEASES
None.







--------------------------------------------------------------------------------



SCHEDULE 6.02
EXISTING LIENS
None.





--------------------------------------------------------------------------------



SCHEDULE 6.04
INVESTMENTS
1.Unit Corporation owns 100% of the equity interests of SPC Midstream Operating,
L.L.C., an Oklahoma limited liability company.
2.Unit Corporation owns 50% of the equity interests of Superior Pipeline
Company, L.L.C., a Delaware limited liability company.






--------------------------------------------------------------------------------

        EXHIBIT A
FORM OF ASSIGNMENT AND ASSUMPTION


This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Superpriority Senior Secured Debtor-in-Possession
Credit Agreement identified below (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), receipt of a copy of which
is hereby acknowledged by the Assignee. The Standard Terms and Conditions set
forth in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
DIP Agent as contemplated below (i) all of the Assignor’s rights and obligations
in its capacity as a Lender under the Credit Agreement and any other documents
or instruments delivered pursuant thereto to the extent related to the amount
and percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including any letters of credit guarantees included in such facilities) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as the
“Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.
1. Assignor: ______________________________
2. Assignee: ______________________________
[and is an Affiliate/Approved Fund of [identify Lender]2]
3. Borrowers: Unit Corporation, Unit Drilling Company, and Unit Petroleum
Company
4. DIP Agent: BOKF, NA dba Bank of Oklahoma, as the administrative agent and
collateral agent under the Credit Agreement
5. Credit Agreement: The Superpriority Senior Secured Debtor-in-Possession
Credit  Agreement dated as of [______], 2020, among the Borrowers, the
Guarantors party thereto, the Lenders party thereto, BOFK, NA dba Bank of
Oklahoma, as DIP Agent, and the other agents party thereto
6.  Assigned Interest:
_______________________
2 Select as applicable.
Exhibit A to Debtor-in-Possession Credit Agreement (Unit Corporation)

--------------------------------------------------------------------------------





Facility Assigned3
Aggregate Amount of Commitment/Loans for all LendersAmount of Commitment/Loans
Assigned
Percentage Assigned of Commitment/Loans4
$$%$$%$$%

Effective Date: _____________ ___, 20___ [TO BE INSERTED BY DIP AGENT AND WHICH
SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The Assignee agrees to deliver to the DIP Agent a completed Administrative
Questionnaire in which the Assignee designates one or more credit contacts to
whom all syndicate-level information (which may contain material non-public
information about the Borrowers, the Credit Parties and their Related Parties or
their respective securities) will be made available and who may receive such
information in accordance with the Assignee’s compliance procedures and
applicable laws, including Federal and state securities laws.
The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR
[NAME OF ASSIGNOR]


By:  
Title:




ASSIGNOR
[NAME OF ASSIGNOR]


By:  
Title:


















_______________________
3 Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g.
“Commitment,” etc.).
4 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.




[Consented to and]5 Accepted:
BOKF, NA dba BANK OF OKLAHOMA, as
DIP Agent


Exhibit A to Debtor-in-Possession Credit Agreement (Unit Corporation)

--------------------------------------------------------------------------------





By      
        Title:




[Consented to:]6
[NAME OF RELEVANT PARTY]




By  
        Title:
























































_______________________
5 To be added only if the consent of the DIP Agent is required by the terms of
the Credit Agreement
6 To be added only if the consent of the Borrowers, the Issuers and/or other
parties is required by the terms of the Credit Agreement
Exhibit A to Debtor-in-Possession Credit Agreement (Unit Corporation)


--------------------------------------------------------------------------------

         
ANNEX 1
SUPERPRIORITY SENIOR SECURED DEBTOR-IN-POSSESSION CREDIT AGREEMENT
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
ARTICLE I
REPRESENTATIONS AND WARRANTIES.
SECTION 1.01. Assignor. The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Loan Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents or any collateral thereunder, (iii) the financial condition of
the Borrowers, any of their Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by the Borrowers, any of their Subsidiaries or Affiliates or any other Person of
any of their respective obligations under any Loan Document.
SECTION 1.02. Assignee. The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
satisfies the requirements, if any, specified in the Credit Agreement that are
required to be satisfied by it in order to acquire the Assigned Interest and
become a Lender (including, for the sake of clarity, that such Assignee is a
party to the RSA), (iii) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement as a Lender thereunder and, to the extent
of the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant to Section 5.01 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the DIP Agent or any other Lender, and (v) if it is a Foreign Lender7,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the DIP Agent, the Assignor or any other Lender, and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Loan Documents, and (ii) it will perform in accordance with their terms all
of the obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.
ARTICLE II
PAYMENTS.
From and after the Effective Date, the DIP Agent shall make all payments in
respect of the Assigned Interest (including payments of principal, interest,
fees and other amounts) to the Assignor for
_______________________
7 The concept of “Foreign Lender” should be conformed to the section in the
Credit Agreement governing withholding taxes and gross-up.
Exhibit A to Debtor-in-Possession Credit Agreement (Unit Corporation)

--------------------------------------------------------------------------------

        
amounts which have accrued to but excluding the Effective Date and to the
Assignee for amounts which have accrued from and after the Effective Date.
ARTICLE III
GENERAL PROVISIONS.
This Assignment and Assumption shall be binding upon, and inure to the benefit
of, the parties hereto and their respective successors and permitted assigns.
Any attempted assignment to an Assignee that is a Person that is not a party to
the RSA (either (A) concurrently with such assignment such Person becomes a
party to the RSA or (B) the RSA is no longer in effect at the time of such
assignment) shall be null and void. This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument. Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy or other acceptable electronic
transmission shall be effective as delivery of a manually executed counterpart
of this Assignment and Assumption. This Assignment and Assumption shall be
governed by, and construed in accordance with, the law of the State of New York.












Exhibit A to Debtor-in-Possession Credit Agreement (Unit Corporation)


--------------------------------------------------------------------------------

EXHIBIT B


EXHIBIT B
FORM OF BORROWING REQUEST
[Date]
BOKF, NA dba Bank of Oklahoma
Bank of Oklahoma Tower
One Williams Center, Energy Department, 8th Floor
Tulsa, Oklahoma 74172
Attention: Matt Chase
Phone: (918) 588-6641
Electronic Mail: matt.chase@bokf.com




Ladies and Gentlemen:
The undersigned, Unit Corporation, a Delaware corporation and a debtor and
debtor-in-possession under the Bankruptcy Code (the “Company”), (a) refers to
the Superiority Senior Secured Debtor-In-Possession Credit Agreement dated as of
[_________], 2020 (as amended, restated or otherwise modified from time to time,
the “Credit Agreement”; the defined terms of which are used in this Borrowing
Request as defined therein unless otherwise defined in this Borrowing Request),
among the Company, Unit Drilling Company, an Oklahoma corporation and a debtor
and debtor-in-possession under the Bankruptcy Code, Unit Petroleum Company, an
Oklahoma corporation and a debtor and debtor-in-possession under the Bankruptcy
Code, the other Subsidiaries of the Company party thereto as Guarantors, the
lenders party thereto from time to time (the “Lenders”), and BOKF, NA dba Bank
of Oklahoma, as DIP Agent, and (b) certifies that it is authorized to execute
and deliver this Borrowing Request.
The Company hereby gives you irrevocable notice pursuant to Section 2.03 of the
Credit Agreement that the undersigned hereby requests a Borrowing, and in
connection with that request sets forth below the information relating to such
Borrowing (the “Proposed Borrowing”) as required by Section 2.03 of the Credit
Agreement:
(a)The aggregate amount of the Proposed Borrowing is $____________.
(b)The Business Day of the Proposed Borrowing is _____________, _____.
(c)The Proposed Borrowing will be an [ABR Borrowing] [Eurodollar Borrowing].
(d)The aggregate amount of all New Money Loans (without regard to the Proposed
Borrowing) of all Lenders is $____________.
(e)The aggregate amount of all New Money Loans (after giving effect to the
Proposed Borrowing) of all Lenders is $____________.
(f)The proceeds of the Proposed Borrowing shall be made available in accordance
with the remittance instructions set forth on Annex I hereto, which shall be in
compliance with the requirements of Section 2.05 of the Credit Agreement.
The Company hereby further certifies that the following statements are true on
the date hereof, and will be true on the date of the Proposed Borrowing:
(1)the representations and warranties of the Borrower and the Guarantors set
forth in the Credit Agreement and in the other Loan Documents are true and
correct in all material


Exhibit B to Debtor-in-Possession Credit Agreement (Unit Corporation)

--------------------------------------------------------------------------------

        
respects (or, to the extent that a particular representation or warranty is
qualified as to materiality, such representation or warranty shall be true and
correct in all respects), in each case, on and as of the date of such Proposed
Borrowing, except to the extent any such representations and warranties are
expressly limited to an earlier date, in which case, such representations and
warranties shall be true and correct in all material respects (or, to the extent
that a particular representation or warranty is qualified as to materiality,
such representation or warranty shall be true and correct in all respects), in
each case, as of such specified earlier date;
(2)no Default has occurred and is continuing or would result from the Proposed
Borrowing or from the application of the proceeds therefrom;
(3)at the time of and immediately after giving effect to the Proposed Borrowing,
no event, development or circumstance has occurred or shall then exist that has
resulted in, or could reasonably be expected to have, a Material Adverse Effect;
(4)the making of the Proposed Borrowing would not conflict with, or cause any
Lender to violate or exceed, any applicable Governmental Requirement and no
litigation shall be pending or, to the knowledge of any party hereto, threatened
in writing, which does or, with respect to any threatened litigation, seeks to,
enjoin, prohibit or restrain the making or repayment of any Loan, or the
consummation of the transactions contemplated by the Credit Agreement or any
other Loan Document; and
(5)[The Credit Parties do not have any Excess Cash after giving pro forma effect
to the Proposed Borrowing.][The Proposed Borrowing (after giving effect to the
use of proceeds therefrom) on or around the date of the Proposed Borrowing, but
in any event, not to exceed three Business Days after the date of the Proposed
Borrowing, would not otherwise cause the Credit Parties to have any Excess
Cash.]7
[Signature page follows.]
















_______________________
7 If any Excess Cash does exist as of the date of the Proposed Borrowing, or if
any Excess Cash would exist within 3 Business Days after the date of the
Proposed Borrowing, then the Borrowers shall make an immediate mandatory
prepayment of the DIP Obligations to eliminate all such Excess Cash as
contemplated by Section 2.09(a)(v) of the Credit Agreement, provided and
notwithstanding anything to the contrary as set forth in Section 2.09(a)(v) of
the Credit Agreement, such prepayment shall be made (or the Proposed Borrowing
shall be reduced on a dollar for dollar basis to the extent of any such
resulting Excess Cash), as a condition precedent to the Lenders’ obligation to
make the Proposed Borrowing.


Exhibit B to Debtor-in-Possession Credit Agreement (Unit Corporation)


--------------------------------------------------------------------------------



        EXHIBIT B


Very truly yours,


UNIT CORPORATION




By: _____________________________ 
Name: __________________________
Title: __________________________










































Exhibit B to Debtor-in-Possession Credit Agreement (Unit Corporation)

--------------------------------------------------------------------------------

         
EXHIBIT C


FORM OF INITIAL BUDGET




[On file with the Company]






Exhibit C to Debtor-in-Possession Credit Agreement (Unit Corporation)


--------------------------------------------------------------------------------



EXHIBIT D
FORM OF NOTE


$_________________        _______], 2020


For value received, the undersigned UNIT CORPORATION, a Delaware corporation
(the “Company”), UNIT DRILLING COMPANY, an Oklahoma corporation (“Unit
Drilling”), and UNIT PETROLEUM COMPANY, an Oklahoma corporation (together with
the Company and Unit Drilling, collectively the “Borrowers”), hereby promises to
pay to __________________________ or its registered assigns (“Payee”) the
principal amount of _________________ AND ___/100 Dollars ($_________________)
or, if less, the aggregate outstanding principal amount of the Loans (as defined
in the Credit Agreement referred to below) made by the Payee (or predecessor in
interest) to the Borrowers, together with interest on the unpaid principal
amount of the Loans from the date of such Loans until such principal amount is
paid in full, at such interest rates, and at such times, as are specified in the
Credit Agreement (as hereunder defined). The Borrowers may make prepayments on
this promissory note (this “Note”) in accordance with the terms of the Credit
Agreement.


        This Note is one of the promissory notes referred to in, and is entitled
to the benefits of, and is subject to the terms of, the Superpriority Senior
Secured Debtor-in-Possession Credit Agreement dated as of [_____], 2020 (as the
same may be amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among the Borrowers, the
lenders party thereto (the “Lenders”), the guarantors party thereto, and BOKF,
NA dba Bank of Oklahoma, as administrative agent (the “DIP Agent”) for the
Lenders. Capitalized terms used in this Note that are defined in the Credit
Agreement and not otherwise defined in this Note have the meanings assigned to
such terms in the Credit Agreement. The Credit Agreement, among other things,
(a) provides for the making of Loans by the Payee to the Borrowers in an
aggregate amount not to exceed at any time outstanding the Dollar amount first
above mentioned, the indebtedness of the Borrowers resulting from each such Loan
being evidenced by this Note, and (b) contains provisions for acceleration of
the maturity of this Note upon the happening of certain events stated in the
Credit Agreement and for optional and mandatory prepayments of principal prior
to the maturity of this Note upon the terms and conditions specified in the
Credit Agreement.


        Both principal and interest are payable in lawful money of the United
States of America to the DIP Agent at the location or address specified by the
DIP Agent to the Borrowers in same day funds. The Payee shall record payments of
principal made under this Note, but no failure of the Payee to make such
recordings shall affect the Borrowers’ repayment obligations under this Note.


        This Note is secured and guaranteed as described in the Credit
Agreement.


This Note is made expressly subject to the terms of Section 11.13 of the Credit
Agreement.


        Except as specifically provided in the Credit Agreement and the other
Loan Documents, each Borrower hereby waives presentment, demand, protest, notice
of intent to accelerate, notice of acceleration, and any other notice of any
kind. No failure to exercise, and no delay in exercising, any rights hereunder
on the part of the holder of this Note shall operate as a waiver of such rights.


        THIS note SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW
OF THE STATE OF NEW YORK (INCLUDING, WITHOUT LIMITATION, SECTION 5-1401 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK), EXCEPT TO THE EXTENT THE LAW
OF THE STATE OF NEW YORK IS SUPERSEDED BY THE BANKRUPTCY CODE.


Exhibit D to Debtor-in-Possession Credit Agreement (Unit Corporation)



--------------------------------------------------------------------------------

         EXHIBIT D
        This Note and the other loan Documents represent the final agreement
among the parties and SUPERSEDE ALL PRIOR UNDERSTANDINGS AND AGREEMENTS, WHETHER
WRITTEN OR ORAL, RELATING TO THE TRANSACTIONS PROVIDED FOR HEREIN AND THEREIN.
ADDITIONALLY, THIS NOTE AND THE OTHER LOAN DOCUMENTS may not be contradicted by
evidence of prior, contemporaneous, or subsequent oral agreements of the
parties.


        THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.


[Signature page follows.]
        Exhibit D to Debtor-in-Possession Credit Agreement (Unit Corporation)




--------------------------------------------------------------------------------

        
EXHIBIT D
UNIT CORPORATION


            By:__________________________________
            Name: _______________________________
            Title: ________________________________




        UNIT DRILLING COMPANY
        
             
            By:__________________________________
            Name: _______________________________
            Title: ________________________________
             


        UNIT PETROLEUM COMPANY


             
            By:__________________________________
            Name: _______________________________
            Title: ________________________________


             


             




Exhibit D to Debtor-in-Possession Credit Agreement (Unit Corporation)


--------------------------------------------------------------------------------

         
EXHIBIT E
FORM OF
COMPLIANCE CERTIFICATE
As of [______]


To: The Lenders party to the Agreement described below
This Compliance Certificate (this “Certificate”) is furnished pursuant to that
certain Superpriority Senior Secured Debtor-in-Possession Credit Agreement,
dated as of [_____], 2020 (as amended, modified, renewed or extended from time
to time, the “Agreement”), among Unit Corporation (the “Company”), Unit Drilling
Company (“Unit Drilling”), and Unit Petroleum Company (together with the Company
and Unit Drilling, collectively, the “Borrowers”), the lenders party thereto,
the guarantors party thereto, and BOKF, NA dba Bank of Oklahoma, as DIP Agent.
Unless otherwise defined herein, capitalized terms used in this Certificate have
the meanings ascribed thereto in the Agreement.
The undersigned hereby certifies that:
ARTICLE I
I am the duly elected _____________________ of the Company;
ARTICLE II
I have reviewed the terms of the Agreement and I have made, or have caused to be
made under my supervision, a detailed review of the transactions and conditions
of the Company and the Subsidiaries during the accounting period covered by the
attached financial statements;
ARTICLE III
The examinations described in Article II above did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes an Event
of Default during or at the end of the accounting period covered by the attached
financial statements or as of the date of this Certificate, except as set forth
below;
ARTICLE IV
Schedule I attached hereto sets forth financial data and computations evidencing
the compliance by the Company and the Subsidiaries with certain covenants of the
Agreement, all of which data and computations are true, complete and correct;
and
Schedule II attached hereto sets forth the various reports and deliveries which
are required at this time under the Agreement, the Collateral Documents and the
other Loan Documents and the status of compliance.
Described below are the exceptions, if any, to Article III above listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Company taken, is taking, or proposes to take
with respect to each such condition or event:
                   
                   


Exhibit E to Debtor-in-Possession Credit Agreement (Unit Corporation)

--------------------------------------------------------------------------------

EXHIBIT E
The foregoing certifications, together with the computations set forth on
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof (including those attached as Schedule II hereto), are made and
delivered this ____ day of _____________, 20__.


UNIT CORPORATION
By:_________________
Name:______________ 
Title: _______________




[Schedules I and II to be attached]




Exhibit E to Debtor-in-Possession Credit Agreement (Unit Corporation)


--------------------------------------------------------------------------------

        
EXHIBIT F-1
FORM OF U.S. TAX COMPLIANCE CERTIFICATE


(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Superpriority Senior Secured
Debtor-in-Possession Credit Agreement dated as of [______], 2020 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among the Unit Corporation (“Company”), Unit Drilling Company (“Unit Drilling”),
and Unit Petroleum Company (together with the Company and Unit Drilling,
collectively, the “Borrowers”), the other Guarantors party thereto, BOKF, NA dba
Bank of Oklahoma, as DIP Agent, and each Lender from time to time party thereto.
Pursuant to the provisions of Section 2.15 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and Beneficial Owner
of the Loan(s) (as well as any promissory note(s) evidencing such Loan(s)) in
respect of which it is providing this certificate, (ii) it is not a bank within
the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent
shareholder of any Borrower within the meaning of Section 871(h)(3)(B) of the
Code, (iv) it is not a controlled foreign corporation related to any Borrower as
described in Section 881(c)(3)(C) of the Code and (v) the interest payments in
question are not effectively connected with the undersigned’s conduct of a
U.S. trade or business.
The undersigned has furnished the DIP Agent and the Borrowers with a certificate
of its non-U.S. person status on IRS Form W-8BEN or IRS Form W-8BEN-E. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrowers and the DIP Agent in writing and (2) the undersigned shall have at
all times furnished the Borrowers and the DIP Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF LENDER]




By:______________________________________
        Name:
        Title:


Date: ________ __, 20[ ]




Exhibit F-1 to Debtor-in-Possession Credit Agreement (Unit Corporation)


--------------------------------------------------------------------------------



EXHIBIT F-2
FORM OF U.S. TAX COMPLIANCE CERTIFICATE


(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)


Reference is hereby made to the Superpriority Senior Secured
Debtor-in-Possession Credit Agreement dated as of [______], 2020 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among the Unit Corporation (“Company”), Unit Drilling Company (“Unit Drilling”),
and Unit Petroleum Company (together with the Company and Unit Drilling,
collectively, the “Borrowers”), the other Guarantors party thereto, BOKF, NA dba
Bank of Oklahoma, as DIP Agent, and each Lender from time to time party thereto.
Pursuant to the provisions of Section 2.15 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any promissory note(s) evidencing such Loan(s)) in respect of which
it is providing this certificate, (ii) its partners/members are the sole
Beneficial Owners of such Loan(s) (as well as any promissory note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to this
Credit Agreement, neither the undersigned nor any of its partners/members is a
bank extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its partners/members is a ten percent shareholder of any
Borrower within the meaning of Section 871(h)(3)(B) of the Code, (v) none of its
partners/members is a controlled foreign corporation related to any Borrower as
described in Section 881(c)(3)(C) of the Code, and (vi) the interest payments in
question are not effectively connected with the undersigned’s or its
partners/members’ conduct of a U.S. trade or business.
The undersigned has furnished the DIP Agent and the Borrowers with IRS Form
W-8IMY accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E from each of its
partners/members claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrowers and
the DIP Agent in writing and (2) the undersigned shall have at all times
furnished the Borrowers and the DIP Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF LENDER]




By:______________________________________
        Name:
        Title:


Date: ________ __, 20[ ]




        Exhibit F-2 to Debtor-in-Possession Credit Agreement (Unit Corporation)


--------------------------------------------------------------------------------



EXHIBIT F-3
FORM OF U.S. TAX COMPLIANCE CERTIFICATE


(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Superpriority Senior Secured
Debtor-in-Possession Credit Agreement dated as of [______], 2020 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among the Unit Corporation (“Company”), Unit Drilling Company (“Unit Drilling”),
and Unit Petroleum Company (together with the Company and Unit Drilling,
collectively, the “Borrowers”), the other Guarantors party thereto, BOKF, NA dba
Bank of Oklahoma, as DIP Agent, and each Lender from time to time party thereto.
Pursuant to the provisions of Section 2.15 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and Beneficial Owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of any Borrower within the meaning of
Section 871(h)(3)(B) of the Code, (iv) it is not a controlled foreign
corporation related to any Borrower as described in Section 881(c)(3)(C) of the
Code, and (v) the interest payments in question are not effectively connected
with the undersigned’s conduct of a U.S. trade or business.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. person status on IRS Form W-8BEN or IRS Form W-8BEN-E. By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform such Lender
in writing and (2) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF LENDER]




By:______________________________________
        Name:
        Title:


Date: ________ __, 20[ ]




Exhibit F-3 to Debtor-in-Possession Credit Agreement (Unit Corporation)


--------------------------------------------------------------------------------



        EXHIBIT F-4
FORM OF U.S. TAX COMPLIANCE CERTIFICATE


(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Superpriority Senior Secured
Debtor-in-Possession Credit Agreement dated as of [______], 2020 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among the Unit Corporation (“Company”), Unit Drilling Company (“Unit Drilling”),
and Unit Petroleum Company (together with the Company and Unit Drilling,
collectively, the “Borrowers”), the other Guarantors party thereto, BOKF, NA dba
Bank of Oklahoma, as DIP Agent, and each Lender from time to time party thereto.
Pursuant to the provisions of Section 2.15 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
partners/members are the sole Beneficial Owners of such participation,
(iii) with respect such participation, neither the undersigned nor any of its
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its partners/members is a ten
percent shareholder of any Borrower within the meaning of Section 871(h)(3)(B)
of the Code, (v) none of its partners/members is a controlled foreign
corporation related to any Borrower as described in Section 881(c)(3)(C) of the
Code, and (vi) the interest payments in question are not effectively connected
with the undersigned’s or its partners/members’ conduct of a U.S. trade or
business.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E from each of its
partners/members claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]




By:______________________________________
        Name:
        Title:


Date: ________ __, 20[ ]






Exhibit F-4 to Debtor-in-Possession Credit Agreement (Unit Corporation)